Exhibit 10.1

Execution Version

 

 

CREDIT AGREEMENT

Dated as of May 14, 2018,

Among

RED LION HOTELS CORPORATION

as the Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Collateral Agent and Sole Bookrunner and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

DEUTSCHE BANK SECURITIES INC., CAPITAL ONE, NATIONAL ASSOCIATION and

RAYMOND JAMES BANK, N.A.,

as Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Other Interpretive Provisions      47  

SECTION 1.03

  Accounting Terms      48  

SECTION 1.04

  Rounding      48  

SECTION 1.05

  References to Agreements, Laws, Etc.      48  

SECTION 1.06

  Times of Day      48  

SECTION 1.07

  Timing of Payment or Performance      48  

ARTICLE II

  

THE COMMITMENTS AND CREDIT EXTENSIONS

     49  

SECTION 2.01

  The Loans      49  

SECTION 2.02

  Borrowings, Conversions and Continuations of Loans      50  

SECTION 2.03

  [reserved]      51  

SECTION 2.04

  [reserved]      51  

SECTION 2.05

  Prepayments      51  

SECTION 2.06

  Termination or Reduction of Commitments      54  

SECTION 2.07

  Repayment of Loans      54  

SECTION 2.08

  Interest      55  

SECTION 2.09

  Fees      55  

SECTION 2.10

  Computation of Interest and Fees      56  

SECTION 2.11

  Evidence of Indebtedness      56  

SECTION 2.12

  Payments Generally      56  

SECTION 2.13

  Sharing of Payments      58  

SECTION 2.14

  Incremental Credit Extensions      59  

SECTION 2.15

  [reserved]      62  

SECTION 2.16

  Extension of Term Loans; Extension of Revolving Credit Loans      62  

SECTION 2.17

  Defaulting Lenders      65  

ARTICLE III

  

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     66  

SECTION 3.01

  Taxes      66  

SECTION 3.02

  Illegality      69  

SECTION 3.03

  Inability to Determine Rates      70  

SECTION 3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      70  

SECTION 3.05

  Funding Losses      71  

SECTION 3.06

  Matters Applicable to All Requests for Compensation      72  

SECTION 3.07

  Replacement of Lenders under Certain Circumstances      73  

SECTION 3.08

  Survival      74  

 

i



--------------------------------------------------------------------------------

ARTICLE IV

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     74  

SECTION 4.01

  Conditions to Closing Date      74  

SECTION 4.02

  Conditions to All Credit Extensions      77  

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

     77  

SECTION 5.01

  Existence, Qualification and Power; Compliance with Laws      77  

SECTION 5.02

  Authorization; No Contravention      78  

SECTION 5.03

  Governmental Authorization; Other Consents      78  

SECTION 5.04

  Binding Effect      78  

SECTION 5.05

  Financial Statements; No Material Adverse Effect      79  

SECTION 5.06

  Litigation      79  

SECTION 5.07

  [reserved]      79  

SECTION 5.08

  Ownership of Property; Liens; Real Property      79  

SECTION 5.09

  Environmental Matters      80  

SECTION 5.10

  Taxes      81  

SECTION 5.11

  ERISA Compliance      81  

SECTION 5.12

  Subsidiaries; Equity Interests      81  

SECTION 5.13

  Margin Regulations; Investment Company Act      82  

SECTION 5.14

  Disclosure      82  

SECTION 5.15

  Labor Matters      82  

SECTION 5.16

  [reserved]      82  

SECTION 5.17

  Intellectual Property; Licenses, Etc.      82  

SECTION 5.18

  Solvency      83  

SECTION 5.19

  Subordination of Junior Financing; First Lien Obligations      83  

SECTION 5.20

  Sanctions; Anti-Corruption; USA PATRIOT Act      83  

SECTION 5.21

  Security Documents      84  

ARTICLE VI

  

AFFIRMATIVE COVENANTS

     85  

SECTION 6.01

  Financial Statements and Budget      85  

SECTION 6.02

  Certificates; Other Information      86  

SECTION 6.03

  Notices      88  

SECTION 6.04

  Payment of Obligations      88  

SECTION 6.05

  Preservation of Existence, Etc.      88  

SECTION 6.06

  Maintenance of Properties      89  

SECTION 6.07

  Maintenance of Insurance      89  

SECTION 6.08

  Compliance with Laws      89  

SECTION 6.09

  Books and Records      90  

SECTION 6.10

  Inspection Rights      90  

SECTION 6.11

  Additional Collateral; Additional Guarantors      90  

SECTION 6.12

  Compliance with Environmental Laws      92  

SECTION 6.13

  Further Assurances      92  

SECTION 6.14

  Maintenance of Ratings      93  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

  

NEGATIVE COVENANTS

     94  

SECTION 7.01

  Liens      94  

SECTION 7.02

  Investments      98  

SECTION 7.03

  Indebtedness      101  

SECTION 7.04

  Fundamental Changes      104  

SECTION 7.05

  Dispositions      105  

SECTION 7.06

  Restricted Payments      107  

SECTION 7.07

  Change in Nature of Business      108  

SECTION 7.08

  Transactions with Affiliates      108  

SECTION 7.09

  Burdensome Agreements      109  

SECTION 7.10

  Use of Proceeds      110  

SECTION 7.11

  Financial Covenant      110  

SECTION 7.12

  Accounting Changes      110  

SECTION 7.13

  Prepayments, Etc. of Indebtedness      110  

SECTION 7.14

  Permitted Activities      111  

ARTICLE VIII

  

EVENTS OF DEFAULT AND REMEDIES

     111  

SECTION 8.01

  Events of Default      111  

SECTION 8.02

  Remedies Upon Event of Default      113  

SECTION 8.03

  Exclusion of Immaterial Subsidiaries      114  

SECTION 8.04

  Application of Funds      114  

ARTICLE IX

  

ADMINISTRATIVE AGENT AND OTHER AGENTS

     115  

SECTION 9.01

  Appointment and Authorization of Agents      115  

SECTION 9.02

  Delegation of Duties      116  

SECTION 9.03

  Liability of Agents      116  

SECTION 9.04

  Reliance by Agents      117  

SECTION 9.05

  Notice of Default      117  

SECTION 9.06

  Credit Decision; Disclosure of Information by Agents      117  

SECTION 9.07

  Indemnification of Agents      118  

SECTION 9.08

  Agents in Their Individual Capacities      118  

SECTION 9.09

  Successor Agents      119  

SECTION 9.10

  Administrative Agent May File Proofs of Claim      120  

SECTION 9.11

  Collateral and Guaranty Matters      120  

SECTION 9.12

  Other Agents; Lead Arrangers and Managers      122  

SECTION 9.13

  Withholding Tax Indemnity      122  

SECTION 9.14

  Appointment of Supplemental Agents      122  

ARTICLE X

  

MISCELLANEOUS

     123  

SECTION 10.01

  Amendments, Etc.      123  

SECTION 10.02

  Notices and Other Communications; Facsimile Copies      126  

 

iii



--------------------------------------------------------------------------------

SECTION 10.03

 

No Waiver; Cumulative Remedies

     126  

SECTION 10.04

 

Attorney Costs and Expenses

     127  

SECTION 10.05

 

Indemnification by the Borrower

     127  

SECTION 10.06

 

Payments Set Aside

     129  

SECTION 10.07

 

Successors and Assigns

     129  

SECTION 10.08

 

Confidentiality

     134  

SECTION 10.09

 

Setoff

     135  

SECTION 10.10

 

Interest Rate Limitation

     136  

SECTION 10.11

 

Counterparts

     136  

SECTION 10.12

 

Integration; Termination

     137  

SECTION 10.13

 

Survival of Representations and Warranties

     137  

SECTION 10.14

 

Severability

     137  

SECTION 10.15

 

GOVERNING LAW

     137  

SECTION 10.16

 

WAIVER OF RIGHT TO TRIAL BY JURY

     138  

SECTION 10.17

 

Binding Effect

     138  

SECTION 10.18

 

USA PATRIOT Act

     138  

SECTION 10.19

 

No Advisory or Fiduciary Responsibility

     139  

SECTION 10.20

 

Electronic Execution of Assignments

     140  

SECTION 10.21

 

Effect of Certain Inaccuracies

     140  

SECTION 10.22

 

Judgment Currency

     140  

SECTION 10.23

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     141  

ARTICLE XI

  

GUARANTY

     141  

SECTION 11.01

 

The Guaranty

     141  

SECTION 11.02

 

Obligations Unconditional

     142  

SECTION 11.03

 

Reinstatement

     143  

SECTION 11.04

 

Subrogation; Subordination

     143  

SECTION 11.05

 

Remedies

     143  

SECTION 11.06

 

Instrument for the Payment of Money

     144  

SECTION 11.07

 

Continuing Guaranty

     144  

SECTION 11.08

 

General Limitation on Guarantee Obligations

     144  

SECTION 11.09

 

Information

     144  

SECTION 11.10

 

Release of Guarantors

     144  

SECTION 11.11

 

Right of Contribution

     145  

SECTION 11.12

 

Cross-Guaranty

     145  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A

 

Commitments

1.01B

 

Disqualified Lenders

1.01C

 

Collateral Documents

1.01D

 

Excluded Subsidiaries

1.01F

 

Material Real Property

1.08

 

Subsidiary Compliance

5.05

 

Certain Liabilities

5.06

 

Litigation

5.08

 

Ownership of Property

5.09(a)

 

Environmental Matters

5.10

 

Taxes

5.11(a)

 

ERISA Compliance

5.12

 

Subsidiaries and Other Equity Investments

6.13(f)

 

Equity Interests in JV Subsidiaries

6.15

 

Post-Closing Covenants

7.01(b)

 

Existing Liens

7.02(f)

 

Existing Investments

7.03(b)

 

Existing Indebtedness

7.05

 

Dispositions

7.08

 

Transactions with Affiliates

7.09

 

Certain Contractual Obligations

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

  Committed Loan Notice

D-1

  Term Note

D-2

  Revolving Credit Note

E-1

  Compliance Certificate

E-2

  Solvency Certificate

F

  Assignment and Assumption

G

  Security Agreement

H

  Perfection Certificate

I

  Intercompany Note

J-1

  First Lien Intercreditor Agreement

J-2

  Junior Lien Intercreditor Agreement

K-1

  United States Tax Compliance Certificate (Foreign Non-Partnership Lenders)

K-2

  United States Tax Compliance Certificate (Foreign Non-Partnership
Participants)

K-3

  United States Tax Compliance Certificate (Foreign Partnership Lenders)

K-4

  United States Tax Compliance Certificate (Foreign Partnership Participants)

L

  Administrative Questionnaire

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as the same may be amended, modified, refinanced and/or
restated from time to time, this “Agreement”) is entered into as of May 14,
2018, among RED LION HOTELS CORPORATION, a Washington corporation (the
“Borrower”), the Guarantors party hereto from time to time, DEUTSCHE BANK AG NEW
YORK BRANCH, as Administrative Agent and Collateral Agent, and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).

PRELIMINARY STATEMENTS

The Borrower, through Red Lion Hotels Franchising, Inc., a Washington
corporation (“Purchaser”), intends to consummate the acquisition of all of the
issued and outstanding shares of capital stock of Knights Franchise Systems,
Inc., a Delaware corporation (the “Target”) from Wyndham Hotel Group, LLC, a
Delaware limited liability company and the sole stockholder of the Target (the
“Stockholder”) and certain properties, rights and assets in respect of the
business of franchising Knights Inn branded hotels to hotel owners from the
Stockholder and certain other entities in accordance with that certain
Acquisition Agreement dated as of April 3, 2018 (the “Acquisition Agreement”),
by and among the Purchaser, the Target, the Stockholder and other parties
thereto (the “Acquisition”).

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (i) the Initial Term Loans on the Closing Date in an initial aggregate
principal amount of $30,000,000 and (ii) a Revolving Credit Facility in an
initial aggregate principal amount of $10,000,000.

The proceeds of the Initial Term Loans will be used by the Borrower on or around
the Closing Date to directly or indirectly consummate the Acquisition and pay
the Transaction Expenses.

The applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and the
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries), as applicable, all as
determined on a consolidated basis for such Acquired Entity or Business, as
applicable.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

 

1



--------------------------------------------------------------------------------

“Acquisition” has the meaning specified in the preliminary statements of this
Agreement.

“Acquisition Agreement” has the meaning specified in the preliminary statements
of this Agreement.

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit L or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees or Eurocurrency Rate or Base
Rate floor; provided that OID and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees or other fees payable to any lead
arranger (or its affiliates) in connection with the commitment or syndication of
such Indebtedness.

“Anaheim Property” means that certain leasehold estate of Borrower or its
Subsidiary in that certain property, and any buildings and improvements erected
thereon, located at 1850 South Harbor Boulevard, Anaheim, CA 92802.

“Anti-Corruption Laws” has the meaning set forth in Section 5.20(a).

 

2



--------------------------------------------------------------------------------

“Applicable Period” has the meaning set forth in Section 10.21.

“Applicable Rate” means a percentage per annum equal to (A) for Eurocurrency
Rate Loans, 3.00% and (B) for Base Rate Loans, 2.00%

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Counterparty” means any Agent, Lender or any Affiliate of an Agent or
Lender at the time it entered into a Secured Hedge Agreement or a Treasury
Services Agreement, as applicable, in its capacity as a party thereto.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Assignment Taxes” has the meaning specified in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets and
related consolidated statements of operations and cash flows for the Borrower
and the Target for the fiscal years ended December 31, 2018, December 31, 2017,
December 31, 2016 and December 31, 2015.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1.00%, (b) the
Prime Rate in effect for such day and (c) the Eurocurrency Rate for deposits in
Dollars for a one-month Interest Period plus 1.00%; provided that for the
avoidance of doubt, the Eurocurrency Rate for any day shall be LIBOR, at
approximately 11:00 a.m. (London time) two Business Days prior to such day for
deposits in Dollars with a term of one month commencing on such day; it being
understood that, for the avoidance of doubt, the Base Rate shall be deemed to be
not less than 0% per annum solely with respect to the Term Loans. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent

 

3



--------------------------------------------------------------------------------

manifest error) that it is unable to ascertain the Federal Funds Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Base Rate shall be determined without regard to clause (a) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurocurrency Rate shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Eurocurrency Rate, as
the case may be.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Brand Standard Equipment Loans” means loans made by the Borrower, at its
discretion, to Persons signing with the Borrower or any Subsidiary either a new
franchise agreement or new management agreement in connection with a change of
brand of the hotel property owned or operated by any such Person to a brand
owned by the Borrower or any Subsidiary, or a change in management of a hotel
property owned or operated by any such Person to the Borrower or any Subsidiary
as manager, to facilitate the acquisition of equipment necessitated by the
change in brand or management.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing of a
particular Class, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means a day on which
dealings in deposits in Dollars are conducted by and between banks in the
applicable London interbank market.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized or financing leases; provided that
for all purposes hereunder the amount of obligations under any Capitalized Lease
shall be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its current treatment under generally accepted
accounting principles as of the Closing Date, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

 

4



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of the Borrower or its Subsidiaries either
existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
Borrower as financing or capital lease obligations and (ii) that are
subsequently recharacterized as financing or capital lease obligations or
indebtedness due to a change in accounting treatment or otherwise, shall for all
purposes under this Agreement (including, without limitation, the calculation of
Consolidated Net Income and Consolidated EBITDA) not be treated as financing or
capital lease obligations, Capitalized Lease Obligations or Indebtedness.

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Subsidiary:

(1) Dollars;

(2) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 in the case of non-U.S. banks;

(4) repurchase obligations for underlying securities of the types described in
clauses (2), (3), (6) and (7) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(3) above;

(5) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

(6) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

(7) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

 

5



--------------------------------------------------------------------------------

(8) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

(9) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(10) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

(11) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(12) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (11) above.

In the case of Investments by any Foreign Subsidiary that is a Subsidiary or
Investments made in a country outside the United States of America, Cash
Equivalents shall also include (a) investments of the type and maturity
described in clauses (1) through (7) and clauses (9), (10), (11) and (12) above
of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (12) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

 

6



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“Change of Control” shall be deemed to occur if:

(a) any “person” or “group” (as those terms are used in Section 13(d)(3) of the
Exchange Act, it being agreed that an employee of the Borrower or any of its
Subsidiaries for whom shares are held under an employee stock ownership,
employee retirement, employee savings or similar plan and whose shares are voted
in accordance with the instructions of such employee shall not be a member of a
“group” (as that term is used in Section 13(d)(3) of the Exchange Act) solely
because such employee’s shares are held by a trustee under said plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of Equity Interests of Borrower (or other
securities convertible into such Equity Interests) representing 35% or more of
the combined voting power of all Equity Interests of Borrower entitled (without
regard to the occurrence of any contingency) to vote for the election of members
of the board of directors of Borrower;

(b) a “change of control” (or similar event) shall occur under any Indebtedness
for borrowed money permitted under Section 7.03 with an aggregate outstanding
principal amount in excess of the Threshold Amount or any Permitted Refinancing
in respect of any of the foregoing with an aggregate outstanding principal
amount in excess of the Threshold Amount; or

(c) a majority of the members of the board of directors of Borrower are not
Continuing Directors.

Notwithstanding the foregoing, the Acquisition shall be deemed not to constitute
a Change of Control.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Revolving Commitment Increases, Initial
Term Commitments, or Incremental Term Commitments and (c) when used with respect
to Loans or a Borrowing, refers to whether such Loans, or the Loans comprising
such Borrowing, are Revolving Credit Loans, Revolving Credit Loans under
Extended Revolving Credit Commitments of a given Extension Series, Initial Term
Loans, Incremental Term Loans or Extended Term Loans of a given Extension
Series. Revolving Credit Commitments, Incremental Revolving Credit Commitments,
Extended Revolving Credit Commitments, Initial Term Commitments or Incremental
Term Commitments (and in each case, the Loans made pursuant to such Commitments)
that have different terms and conditions shall be construed to be in different
Classes. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class. There shall be no more than an aggregate of three Classes of
revolving credit facilities and five Classes of term loan facilities under this
Agreement.

“Closing Date” means May 14, 2018, the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.

 

7



--------------------------------------------------------------------------------

“Closing Fees” means those fees required to be paid on the Closing Date pursuant
to the Engagement Letter dated as of April 19, 2018, among Deutsche Bank
Securities Inc. and the Borrower.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document; provided, however, that,
notwithstanding anything in this Agreement, the Security Agreement or any
Collateral Document to the contrary, the Collateral shall not include, and the
Collateral and Guarantee Requirement shall not apply to, the Excluded
Collateral.

“Collateral Agent” means Deutsche Bank AG New York Branch, in its capacity as
collateral agent or pledgee in its own name under any of the Loan Documents, or
any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or from
time to time pursuant to Section 6.11, Section 6.13 or Section 6.15, subject to
the limitations and exceptions of this Agreement, duly executed by each Loan
Party party thereto;

(b) the Obligations and the Guaranty shall have been secured by a first-priority
security interest in (i) all Equity Interests of each Subsidiary (that is not an
Excluded Subsidiary) directly owned by any Loan Party and (ii) 65% of the Equity
Interests in each Subsidiary (that is not an Excluded Subsidiary (other than any
Subsidiary that is an Excluded Subsidiary solely pursuant to clause (f) or (j)
of the definition thereof)) directly owned by any Loan Party, which Subsidiary
(x) is a Foreign Subsidiary or (y) substantially all of the assets of which
consist of the Equity Interests and/or Indebtedness of one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code, in each case, subject to exceptions and limitations
otherwise set forth in this Agreement and the Collateral Documents (to the
extent appropriate in the applicable jurisdiction);

(c) the Obligations and the Guaranty shall have been secured by a perfected
security interest in, and Mortgages on, substantially all now owned or at any
time hereafter acquired (i) Material Real Property and (ii) tangible and
intangible assets of each Loan Party (other than Real Property but including
Equity Interests, material intercompany debt, accounts, inventory, equipment,
investment property, contract rights, intellectual property in the United States
of America, other general intangibles and proceeds of the foregoing), in each
case, subject to exceptions, exclusions and limitations otherwise set forth in
this Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction); provided, however, that the Mortgage on the Anaheim
Property shall be released by Collateral Agent (and the Collateral Agent will
execute such release documentation and record, or authorize the recordation of,
the same to effectuate the full release of such Mortgage) upon the satisfaction
of the following (i) the Obligations attributable to the Term Loans have been
paid in full, (ii) no default or Event of Default shall have occurred and be
continuing and (iii) Consolidated EBITDA for a trailing period of twelve months
shall be at least $17,500,000;

 

8



--------------------------------------------------------------------------------

(d) to the extent a security interest in and Mortgages on any Material Real
Property are required pursuant to clause (c) above or under Sections 6.11, 6.13
or 6.15. the Administrative Agent shall have received:

(i) counterparts of a Mortgage with respect to such Material Property duly
executed and delivered by the record owner or lessee, as applicable, of such
property, together with evidence such Mortgage has been duly executed,
acknowledged and delivered by a duly authorized officer of each party thereto,
in form suitable for filing or recording in all filing or recording offices that
the Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected Lien (subject only to Liens described in
clause (ii) below) on the property and/or rights described therein in favor of
the Collateral Agent for the benefit of the Secured Parties, and evidence that
all filing and recording taxes and fees have been paid or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent (it being
understood that if a mortgage tax will be owed on the entire amount of the
indebtedness evidenced hereby, then the amount secured by the Mortgage shall be
limited to 100% of the fair market value of the property at the time the
Mortgage is entered into if such limitation results in such mortgage tax being
calculated based upon such fair market value);

(ii) fully paid American Land Title Association Lender’s policies of title
insurance (or marked-up title insurance commitments having the effect of
policies of title insurance) on the Material Real Property naming the Collateral
Agent as the insured for its benefit and that of the Secured Parties and their
respective successors and assigns (the “Mortgage Policies”) issued by a
nationally recognized title insurance company reasonably acceptable to the
Administrative Agent in form and substance and in an amount reasonably
acceptable to the Administrative Agent (not to exceed 100% of the fair market
value of the real properties covered thereby), insuring the Mortgages to be
valid subsisting first priority Liens on the property described therein, free
and clear of all Liens other than Liens permitted pursuant to Section 7.01 and
other Liens reasonably acceptable to the Administrative Agent, each of which
shall (A) to the extent reasonably necessary, include such coinsurance and
reinsurance arrangements (with provisions for direct access, if reasonably
necessary) as shall be reasonably acceptable to the Collateral Agent,
(B) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),
and (C) have been supplemented by such endorsements as shall be reasonably
requested by the Collateral Agent (including endorsements on matters relating to
usury, first loss, last dollar, zoning, contiguity, doing business,
non-imputation, public road access, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, revolving credit and
so-called comprehensive coverage over covenants and restrictions, to the extent
such endorsements are available in the applicable jurisdiction at commercially
reasonable rates);

(iii) an opinion of local counsel to the applicable Loan Party in the state in
which the Material Real Property is located, with respect to the enforceability
and perfection of such Mortgage and any related fixture filings, in form and
substance reasonably satisfactory to the Administrative Agent;

 

9



--------------------------------------------------------------------------------

(iv) no later than ten Business Days prior to the date on which a Mortgage is
executed and delivered pursuant to this Agreement, a completed “life of the
loan” Federal Emergency Management Agency Standard Flood Hazard Determination
with respect to the Material Real Property (together with a notice about special
flood hazard area status and flood disaster assistance, which, if applicable,
shall be duly executed by the applicable Loan Party relating to such Material
Real Property), and, if any “building” (as defined in the Flood Insurance Laws)
comprising a part of such Material Real Property is located in a special flood
hazard area, evidence of flood insurance as and to the extent required under
Section 6.07(c) hereof

(v) a new or updated survey (or an existing survey together with a “no-change”
affidavit) for such Material Real Property sufficient for the title insurance
company to issue the applicable Mortgage Policy without the standard survey
exception; and

(vi) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the Material Real Property described in the Mortgages have
been taken; and

(e) after the Closing Date, each Subsidiary of the Borrower that is not then a
Guarantor and not an Excluded Subsidiary shall become a Guarantor and signatory
to this Agreement pursuant to a joinder agreement in accordance with Sections
6.11 or 6.13 and a party to the Collateral Documents in accordance with
Section 6.11; provided that notwithstanding the foregoing provisions, any
Subsidiary of the Borrower that Guarantees Indebtedness incurred under
Section 7.03(s) or Section 7.03(w), any Junior Financing, or any Permitted
Refinancing of any of the foregoing, shall be a Guarantor hereunder for so long
as it Guarantees such Indebtedness.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in, or
the obtaining of title insurance or taking other actions with respect to, (i) in
excess of 65% of the Equity Interests of any direct Foreign Subsidiary of a Loan
Party or a Domestic Subsidiary substantially all of whose assets consist of
Equity Interests and/or Indebtedness of one or more Foreign Subsidiaries that
are treated as controlled foreign corporations within the meaning of Section 957
of the Code, (ii) any property or assets owned by any Foreign Subsidiary,
(iii) any lease, license or agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
Law, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
Law notwithstanding such prohibition, (iv) any real property other than Material
Real Property, (v) Excluded Contracts and Excluded Equipment, (vi) motor
vehicles and other assets subject to certificates of title except to the extent
perfection of a security interest therein may be accomplished by filing of
financing statements in appropriate form in the applicable jurisdiction under
the Uniform Commercial Code, (vii) Margin Stock, (viii) any trademark
application filed in the United States Patent and Trademark Office on the basis
of the

 

10



--------------------------------------------------------------------------------

Borrower’s or any Guarantor’s “intent to use” such mark and for which and only
for so long as a form evidencing use of the mark has not yet been filed with the
United States Patent and Trademark Office, to the extent that granting a
security interest in such trademark application prior to such filing would
impair the enforceability or validity of such trademark application or any
registration that issues therefrom under applicable federal Law, (ix) the
creation or perfection of pledges of, or security interests in, any property or
assets that would result in material adverse tax consequences to the Borrower or
any of its Subsidiaries, as determined in the reasonable judgment of the
Borrower and communicated in writing delivered to the Collateral Agent, (x) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent a security in any such license, franchise, charter or
authorization is prohibited or restricted thereby after giving effect to the
Uniform Commercial Code and other applicable Law, (xi) pledges and security
interests prohibited or restricted by applicable Law (including any requirement
to obtain the consent of any governmental authority or third party), (xii) all
commercial tort claims in an amount less than $500,000, (xiii) [reserved],
(xiv) letter of credit rights, except to the extent constituting a supporting
obligation for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a Uniform
Commercial Code financing statement (it being understood that no actions shall
be required to perfect a security interest in letter of credit rights, other
than the filing of a Uniform Commercial Code financing statement), (xv) any
particular assets if, in the reasonable judgment of the Administrative Agent and
the Borrower, the burden, cost or consequences of creating or perfecting such
pledges or security interests in such assets is excessive in relation to the
benefits to be obtained therefrom by the Lenders under the Loan Documents and
(xvi) proceeds from any and all of the foregoing assets described in clauses
(i) through (xv) above to the extent such proceeds would otherwise be excluded
pursuant to clauses (i) through (xv) above, except to the extent perfection can
be achieved by filing a Uniform Commercial Code financing statement;

(B) (i) [reserved]; (ii) no actions in any non-U.S. jurisdiction or required by
the laws of any non-U.S. jurisdiction shall be required in order to create any
security interests in assets located or titled outside of the U.S., including
any intellectual property registered in any non-U.S. jurisdiction, or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction) and (iii) except to the extent that perfection and priority may be
achieved by the filing of a financing statement under the Uniform Commercial
Code with respect to the Borrower or a Guarantor, the Loan Documents shall not
contain any requirements as to perfection or priority with respect to any assets
or property described in this clause (B);

(C) after the Closing Date, the Administrative Agent in its discretion may grant
extensions of time for the creation or perfection of security interests in and
Mortgages on, or obtaining title insurance or taking other actions with respect
to, particular assets or any other compliance with the requirements of this
definition where it reasonably determines in writing, in consultation with the
Borrower, that the creation or perfection of security interests or taking other
actions, or any other compliance with the requirements of this definition cannot
be accomplished without undue delay, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents; and

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

 

11



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, each of the Mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent or the Collateral Agent pursuant to
Section 4.01, Section 6.11, Section 6.13 or Section 6.15, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent or the Collateral Agent for the benefit of
the Secured Parties.

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Initial Term Commitment or Incremental Term Commitment as the context may
require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Parties” means the collective reference to Borrower and its
Subsidiaries, and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

“Connection Income Taxes” means, with respect to a Lender, Taxes that are
imposed on or measured by net income (however denominated), that are franchise
Taxes or that are branch profits Taxes, in each case imposed as a result of a
present or former connection between such Lender and the jurisdiction imposing
such Tax (other than connections arising from such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

(1) increased (without duplication) by the following, in each case (other than
with respect to clauses (h) and (k)) to the extent deducted (and not added back)
in determining Consolidated Net Income for such period:

(a) provision for taxes based on income, profits or capital gains of the
Borrower and the Subsidiaries, including, without limitation, federal, state,
franchise and similar taxes and foreign withholding taxes (including any future
taxes or other levies which replace or are intended to be in lieu of such taxes
and any penalties and interest related to such taxes or arising from tax
examinations) and the net tax expense associated with any adjustments made
pursuant to clauses (1) through (17) of the definition of “Consolidated Net
Income”; plus

(b) consolidated interest expense (net of interest income) for such period; plus

 

12



--------------------------------------------------------------------------------

(c) the total amount of depreciation and amortization expense for such period on
a consolidated basis and otherwise determined in accordance with GAAP; plus

(d) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans) provided, that the aggregate amount of
any such restructuring charges or reserves, equity-based or non-cash
compensation charges or expenses added back pursuant to this clause (d) for any
applicable period, taken together with the aggregate amount (if any) added back
pursuant to clause (h) below for such period, shall not exceed in the aggregate
15% of Consolidated EBITDA for such period (as calculated before giving effect
to such adjustments); plus

(e) any other non-cash charges, including any write-offs or write-downs reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (A) the Borrower may elect not to add back such non-cash charge in the
current period and (B) to the extent the Borrower elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(f) Transaction Expenses; plus

(g) [reserved]; plus

(h) the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to result from actions taken,
committed to be taken or expected in good faith to be taken no later than six
(6) months after the end of such period (calculated on a pro forma basis as
though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period for which Consolidated EBITDA is being
determined and as if such cost savings, operating expense reductions and
synergies were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions; provided, that
such cost savings and synergies are reasonably identifiable and factually
supportable (it is understood and agreed that “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken, net of the amount of actual
benefits realized during such period from such actions) provided, that the
aggregate amount of any such cost savings, operating expense reductions and
synergies added back pursuant to this clause (h) for any applicable period,
taken together with the aggregate amount (if any) added back pursuant to clause
(d) above for such period, shall not exceed in the aggregate 15% of Consolidated
EBITDA for such period (as calculated before giving effect to such adjustments);
plus

 

13



--------------------------------------------------------------------------------

(i) [reserved]; plus

(j) any costs or expense incurred by the Borrower or a Subsidiary of the
Borrower pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of an issuance of Equity Interest of the Borrower (other than
Disqualified Equity Interest); plus

(k) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(a) non-cash gains increasing Consolidated Net Income of the Borrower for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(b) any net income from disposed, abandoned or discontinued operations;

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Subsidiary during such period (but not
the Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Borrower or such Subsidiary during such period (each
such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), based on the actual Acquired
EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted Acquisition”, compliance with the
covenants set forth in Section 7.11 and the calculation of Consolidated Fixed
Charge Coverage Ratio and Consolidated Total Net Leverage Ratio, an adjustment
in respect of each Acquired Entity or Business equal to the amount of the Pro
Forma Adjustment with respect to such Acquired Entity or Business for such
period (including the portion thereof occurring prior to such acquisition) as
specified in a certificate executed by a Responsible Officer and delivered to
the Lenders and the Administrative Agent. There shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset sold, transferred or otherwise disposed of or, closed or
classified as discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of) by the Borrower or any Subsidiary during such period (each such
Person, property, business or asset so sold or disposed of, a “Sold Entity or
Business”), based on the actual Disposed EBITDA of such Sold Entity or Business
for such period (including the portion thereof occurring prior to such sale,
transfer or disposition).

 

14



--------------------------------------------------------------------------------

“Consolidated First Lien Net Debt” means Consolidated Total Net Debt minus the
sum of (i) the portion of Indebtedness of the Borrower or any Subsidiary
included in Consolidated Total Net Debt that is not secured by any Lien on
property or assets of the Borrower or any Subsidiary and (ii) the portion of
Indebtedness of the Borrower or any Subsidiary included in Consolidated Total
Net Debt that is secured by Liens on property or assets of the Borrower or any
Subsidiary, which Liens are expressly subordinated or junior to the Liens
securing the Obligations.

“Consolidated Fixed Charge Coverage Ratio” means, for any Test Period, the ratio
of Consolidated EBITDA to Fixed Charges for the Borrower and its Subsidiaries
for such Test Period.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (1) consolidated interest expense of the Borrower and its
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Swap Obligations or other derivative instruments pursuant
to GAAP), (d) the interest component of Capitalized Lease Obligations, and
(e) net payments, if any made (less net payments, if any, received), pursuant to
interest rate Swap Obligations with respect to Indebtedness, and excluding
(q) any additional interest owing pursuant to the registration rights agreements
with respect to any securities, (r) costs associated with obtaining Swap
Obligations, (s) any expense resulting from the discounting of any Indebtedness
in connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with any acquisition,
(t) penalties and interest relating to taxes, (u) any “additional interest” or
“liquidated damages” with respect to other securities for failure to timely
comply with registration rights obligations, (v) amortization or expensing of
deferred financing fees, amendment and consent fees, debt issuance costs,
commissions, fees and expenses and discounted liabilities, (w) any expensing of
commitment and other financing fees and any other fees related to the
Acquisition or any acquisitions after the Closing Date, (x) [reserved], (y) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty) and (z) interest expense attributable to a parent entity
resulting from push-down accounting; plus

(2) consolidated capitalized interest of the Borrower and its Subsidiaries for
such period, whether paid or accrued; less

(3) interest income of the Borrower and its Subsidiaries for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided, however, that, without duplication,

 

15



--------------------------------------------------------------------------------

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to the Acquisition or any multi-year strategic initiatives)
and Transaction Expenses shall be excluded;

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded;

(3) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

(4) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business shall be excluded;

(5) the net income for such period of any Person that is not a Subsidiary of the
Borrower, or that is accounted for by the equity method of accounting shall be
excluded; provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments (other
than Excluded Contributions) that are actually paid in cash (or to the extent
converted into cash) to the Borrower or a Subsidiary thereof in respect of such
period;

(6) the net income for such period of any Subsidiary (other than any Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of its net income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Subsidiary or its stockholders (other
than restrictions in this Agreement), unless such restriction with respect to
the payment of dividends or similar distributions has been legally waived;
provided that the Consolidated Net Income of the Borrower and its Subsidiaries
will be increased by the amount of dividends or other distributions or other
payments actually paid in cash (or to the extent converted into cash) to the
Borrower or a Guarantor thereof in respect of such period, to the extent not
already included therein;

(7) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Subsidiaries) in the Borrower’s consolidated
financial statements pursuant to GAAP (including in the inventory (including any
impact of changes to inventory valuation policy methods, including changes in
capitalization of variances), property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Acquisition or any consummated acquisition or joint venture investment or the
amortization or write-off or write-down of any amounts thereof, net of taxes,
shall be excluded;

(8) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments shall be excluded;

(9) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

 

16



--------------------------------------------------------------------------------

(10) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans (including under the deferred compensation arrangements of
the Borrower), roll-over, acceleration, or payout of Equity Interests by
management, other employees or business partners of the Borrower, shall be
excluded;

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of any securities and the syndication and incurrence of any
Facility), issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of any securities and any Facility) and including, in each case,
any such transaction consummated on or prior to the Closing Date and any such
transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful or consummated (including, for the avoidance
of doubt the effects of expensing all transaction related expenses in accordance
with Financial Accounting Standards Board Accounting Standards Codification
805), shall be excluded;

(12) accruals and reserves that are established or adjusted within twelve months
after the Closing Date that are so required to be established or adjusted as a
result of the Acquisition (or within twenty-four months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of modifications of
accounting policies shall be excluded;

(13) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

(14) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

(15) the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging,

(b) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items,

 

17



--------------------------------------------------------------------------------

(c) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

(d) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks, and

(e) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments; and

(16) [reserved]; and

(17) if such Person is treated as a disregarded entity or partnership for U.S.
federal, state and/or local income tax purposes for such period or any portion
thereof, the amount of distributions actually made to any direct or indirect
parent company of such Person in respect of such period in accordance with
Section 7.06(i)(iii) shall be included in calculating Consolidated Net Income as
though such amounts had been paid as taxes directly by such Person for such
period.

In addition, to the extent not already included in the Consolidated Net Income
of the Borrower and its Subsidiaries, notwithstanding anything to the contrary
in the foregoing, Consolidated Net Income shall include the amount of proceeds
received from business interruption insurance and reimbursements of any expenses
and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement.

“Consolidated Total Net Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Subsidiaries
(including, for the avoidance of doubt, JV Level Debt) outstanding on such date,
in an amount that would be reflected on a balance sheet prepared as of such date
on a consolidated basis in accordance with GAAP (but excluding the effects of
any discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Acquisition or any Permitted Acquisition),
consisting of Indebtedness for borrowed money, Attributable Indebtedness, debt
obligations evidenced by promissory notes or similar instruments and the amount
of any Guarantees provided by any Loan Party in respect of Indebtedness of any
non-Loan Party, minus (x) the aggregate amount of all unrestricted cash and Cash
Equivalents on the balance sheet of the Borrower and its Subsidiaries as of such
date; provided that (i) Consolidated Total Net Debt shall not include
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder, (ii) the aggregate amount of all cash
restricted in favor of the Collateral Agent for the benefit of the Secured
Parties held in the Cash Collateral Account shall be deemed to constitute
unrestricted cash and (ii) for the avoidance of doubt, obligations under Swap
Contracts do not constitute Consolidated Total Net Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

 

18



--------------------------------------------------------------------------------

“Continuing Director” means, as of any date of determination, any member of the
applicable board of directors who: (1) was a member of such board of directors
on the Closing Date or (2) was nominated for election, elected or appointed to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination, election or appointment (either by a specific vote or by approval of
a proxy statement in which such member was named as a nominee for election as a
director).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Credit Extension” means a Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Credit Loans that are Base Rate
Loans plus (c) 2.0% per annum; provided that with respect to the overdue
principal or interest in respect of a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan, plus 2.0% per annum, in each case to
the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Subsidiaries in
the definition of Consolidated EBITDA (and in the component definitions used
therein) were references to such Sold Entity or Business and its Subsidiaries),
all as determined on a consolidated basis for such Sold Entity or Business.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary) of any asset by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Borrower of any of its Equity Interests to
another Person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a

 

19



--------------------------------------------------------------------------------

result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests and other than as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), in whole or in part, (c) provides for the
scheduled payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time of issuance
of such Equity Interests; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of the Borrower or the
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Disqualified Lenders” means the Persons listed on Schedule 1.01B.

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Dollar” and “$” mean lawful money of the United States.

“Dollar Denominated Loan” means any Loan incurred in Dollars.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or OID (amortized over the shorter of (x) the original stated life
of such Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding arrangement fees,
structuring fees, commitment fees, underwriting fees or other fees payable to
any lead arranger (or its affiliates) in connection with the commitment or
syndication of such Indebtedness.

 

20



--------------------------------------------------------------------------------

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Engagement Letter” means that certain Engagement Letter dated April 19, 2018,
among the Borrower and Deutsche Bank Securities Inc., as amended, supplemented,
modified or restated from time to time.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the actual or alleged presence,
Release or threatened Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party, any Subsidiary or
any ERISA Affiliate from a Multiemployer Plan or a notification or determination
that a

 

21



--------------------------------------------------------------------------------

Multiemployer Plan is in reorganization; (d) the filing by the PBGC of a notice
of intent to terminate any Pension Plan, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, respectively, or the commencement of proceedings by the PBGC to terminate
a Pension Plan or Multiemployer Plan; (e) appointment of a trustee to administer
any Pension Plan or Multiemployer Plan; (f) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code or
Section 302, 303 or 304 of ERISA, whether or not waived; (g) any Foreign Benefit
Event; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party, any Subsidiary or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan denominated in Dollars, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or such comparable or successor rate
which is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m. (London time) on the date which is two Business Days
prior to the beginning of such Interest Period for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; provided that to the extent that an interest rate is not
ascertainable pursuant to the foregoing provision of this definition, the
“Eurocurrency Rate” with respect to Eurocurrency Rate Loans denominated in
Dollars shall be the interest rate per annum, determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England at approximately 11:00 a.m. (London time) on the date
which is two Business Days prior to the beginning of such Interest Period;
provided that if the Eurocurrency Rate is negative, it shall be deemed to be
0.00%.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning set forth in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Collateral” means, collectively, (a) all of the property set forth in
clause (A) in the definition of “Collateral and Guarantee Requirement”, (b) the
SeaTac Property, (c) the Kalispell Property and (d) the Spokane Property.

“Excluded Contract” means, at any date, any rights or interest of the Borrower
or any Guarantor under any agreement, contract, license, instrument, document or
other general intangible (referred to solely for purposes of this definition as
a “Contract”) to the extent that such Contract by the terms of a restriction in
favor of a Person who is not the Borrower or any Guarantor, or any requirement
of law, prohibits, or requires any consent or establishes any other condition
for or would terminate because of an assignment thereof or a grant of a security
interest therein by the Borrower or a Guarantor; provided that (i) rights under
any such Contract otherwise constituting an Excluded Contract by virtue of this
definition shall be included in the Collateral to the extent permitted thereby
or by Section 9-406 or Section 9-408 of the Uniform Commercial Code and (ii) all
proceeds paid or payable to any of the Borrower or any Guarantor from any sale,
transfer or assignment of such Contract and all rights to receive such proceeds
shall be included in the Collateral.

 

22



--------------------------------------------------------------------------------

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from:

(1) contributions to its common equity capital;

(2) [reserved]; and

(3) the sale (other than to a Subsidiary of the Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrower) of Equity Interest (other than Disqualified
Equity Interests and preferred stock) of the Borrower;

in each case to the extent designated as Excluded Contributions by the Borrower
pursuant to an officer’s certificate executed by the principal financial officer
of the Borrower.

“Excluded Equipment” means, at any date, any equipment or other assets of the
Borrower or any Guarantor which is subject to, or secured by, a Capitalized
Lease Obligation or a purchase money obligation if and to the extent that (i) a
restriction in favor of a Person who is not the Borrower or a Subsidiary
contained in the agreements or documents granting or governing such Capitalized
Lease Obligation or purchase money obligation prohibits, or requires any consent
or establishes any other conditions for or would result in the termination of
such agreement or document because of an assignment thereof, or a grant of a
security interest therein, by the Borrower or any Guarantor and (ii) such
restriction relates only to the asset or assets acquired by the Borrower or any
Guarantor with the proceeds of such Capitalized Lease Obligation or purchase
money obligation and attachments thereto, improvements thereof or substitutions
therefor; provided that all proceeds paid or payable to any of the Borrower or
any Guarantor from any sale, transfer or assignment or other voluntary or
involuntary disposition of such assets and all rights to receive such proceeds
shall be included in the Collateral to the extent not otherwise required to be
paid to the holder of any Capitalized Lease Obligations or purchase money
obligations secured by such assets.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor including, without limitation, the JV
Subsidiaries, (b) any Subsidiary of a Guarantor that does not have total assets
in excess of 1.0% of Total Assets, individually or in the aggregate with all
other Subsidiaries excluded via this clause (b), (c) [reserved], (d) any
Subsidiary that is prohibited by applicable Law or Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from guaranteeing the Obligations or if guaranteeing the Obligation
would require governmental (including regulatory) consent, approval, license or
authorization (unless such consent, approval, license or authorization has been
obtained), (e) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent, in consultation with the Borrower, the
burden or cost or other consequences (including any material adverse tax
consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (f) any direct or indirect
Foreign Subsidiary of the Borrower, (g) any not-for-profit Subsidiaries, (h)
[reserved], (i) any direct or indirect Domestic Subsidiary substantially all of
the assets of which consist of the Equity Interests of one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code, (j) any Domestic

 

23



--------------------------------------------------------------------------------

Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary and
(k) any captive insurance subsidiaries (such Subsidiaries are listed on Schedule
1.01D). For the avoidance of doubt, the term “Excluded Subsidiary” shall, at all
times and for all purposes, include any JV Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Approved Counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to the Swap for which such
guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Existing JV Indebtedness” has the meaning set forth in Section 6.13(d).

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Election” has the meaning set forth in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

 

24



--------------------------------------------------------------------------------

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means a given Class of Initial Term Loans or Incremental Term Loans,
a given Extension Series of Extended Term Loans, the Revolving Credit Facility,
a given Class of Incremental Revolving Credit Commitments or a given Extension
Series of Extended Revolving Credit Commitments, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code), as of the Closing Date (and any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future Treasury Regulations or other official
administrative guidance promulgated thereunder and any intergovernmental
agreements entered into in connection with the implementation thereof.

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published for any day that is a Business Day, the average of the rate charged to
the Administrative Agent on such day for such transactions as determined by the
Administrative Agent; provided that if such rate as determined above is
negative, it shall be deemed to be 0.00%.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-1 (which agreement in such form or with
immaterial changes thereto the Collateral Agent is authorized to enter into)
among the Borrower, the subsidiaries of the Borrower from time to time party
thereto, the Collateral Agent and one or more collateral agents or
representatives for the holders of Indebtedness that is permitted under
Section 7.03 to be, and intended to be, secured on a pari passu basis with the
Obligations.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries, which as
of the Closing Date ends on December 31 of each calendar year.

“Fixed Charges” means, with respect to the Borrower and its Subsidiaries for any
period, the sum of, without duplication:

(1) Consolidated Interest Expense for such period;

(2) all scheduled principal amortization payments that were paid or payable in
cash during such period with respect to Indebtedness for borrowed money of the
Borrower and its Subsidiaries (limited, in the case of any consolidated
non-wholly owned Subsidiary (and any direct or indirect subsidiary thereof) of a
Loan Party, to the pro rata share of any such payments calculated in accordance
with such Loan Party’s ownership percentage of such consolidated non-wholly
owned Subsidiary’s Equity Interests), including payments in respect of
Capitalized Lease Obligations, but excluding payments with respect to
intercompany Indebtedness;

 

25



--------------------------------------------------------------------------------

(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of preferred stock during such period; and

(4) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from applicable governmental authority or (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments.

“Foreign Pension Plan” means any benefit plan that under applicable Law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

“Franchisee Incentive Finance Program” means, collectively, all undertakings
related to Key Money, Brand Standard Equipment Loans and Franchisee Loans
utilized by the Borrower in connection with its franchisee relationships.

“Franchisee Loans” means loans made by the Borrower, at its discretion, to
Persons signing with Borrower or a Subsidiary either a new franchise agreement
or new management agreement in connection with a change of brand of the hotel
property owned or operated by any such Person to a brand owned by the Borrower
or any Subsidiary, or a change in management of a hotel property owned or
operated by any such Person to the Borrower or any Subsidiary as manager, to
facilitate the acquisition of furniture, fixtures and equipment necessitated by
the change in brand or management.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision

 

26



--------------------------------------------------------------------------------

shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (ii) GAAP shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under FASB ASC Topic 825 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of the Borrower or any of its Subsidiaries
at “fair value,” as defined therein, and Indebtedness shall be measured at the
aggregate principal amount thereof, and (iii) the accounting for operating
leases and financing or capital leases under GAAP as in effect on the Closing
Date (including, without limitation, Accounting Standards Codification 840)
shall apply for the purposes of determining compliance with the provisions of
this Agreement, including the definition of Capitalized Leases and obligations
in respect thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness), or non-recourse carve out guarantees customarily given in
otherwise non-recourse loan transactions. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

27



--------------------------------------------------------------------------------

“Guarantors” means, collectively, (i) the wholly owned Domestic Subsidiaries of
the Borrower (other than any Excluded Subsidiary), (ii) those wholly owned
Domestic Subsidiaries that issue a Guaranty of the Obligations after the Closing
Date pursuant to Section 6.11 or otherwise, at the option of the Borrower,
issues a Guaranty of the Obligations after the Closing Date and (vi) solely in
respect of any Secured Hedge Agreement or Treasury Services Agreement to which
the Borrower is not a party, the Borrower, in each case, until the Guaranty
thereof is released in accordance with this Agreement.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Credit Loan” has the meaning set forth in
Section 2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

28



--------------------------------------------------------------------------------

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt and (B) exclude obligations under or in respect of operating
leases or sale lease-back transactions (except any resulting Capitalized Lease
Obligations). The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of Indebtedness of any Person for purposes of clause (e) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. Notwithstanding anything in this
definition to the contrary, Indebtedness shall be calculated without giving
effect to the effects of Financial Accounting Standards Board Accounting
Standards Codification 815 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose hereunder as a result of accounting for any embedded derivatives created
by the terms of such Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

29



--------------------------------------------------------------------------------

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such recipient being organized in or
having its principal office (or, in the case of any Lender, its applicable
Lending Office) in such jurisdiction (or any political subdivision thereof), or
(B) as a result of any other connection between such Lender or Agent and such
jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) Taxes attributable to the failure by any Agent or Lender to deliver the
documentation required to be delivered pursuant to Section 3.01(d), (iii) any
branch profits Taxes imposed by the United States or any similar Tax, imposed by
any jurisdiction described in clause (i) above, (iv) in the case of any Lender
(other than an assignee pursuant to a request by the Borrower under
Section 3.07), any U.S. federal withholding Tax that is in effect on the date
such Lender becomes a party to this Agreement, or designates a new Lending
Office, except to the extent such Lender (or its assignor, if any) was entitled
immediately prior to the time of designation of a new Lending Office (or
assignment) to receive additional amounts with respect to such withholding Tax
pursuant to Section 3.01, (v) any withholding Taxes imposed under FATCA, and
(vi) any U.S. federal backup withholding imposed as a result of a failure by a
Lender that is a United States person as defined in Section 7701(a)(30) of the
Code to deliver the form described in Section 3.01(d)(i).

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Term Lender’s name in
Schedule 1.01A under the caption “Initial Term Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14). The initial aggregate amount of the
Initial Term Commitments is $30,000,000.

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower under this Agreement in an aggregate principal amount of
$30,000,000.

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

 

30



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or, to the extent agreed by the
Administrative Agent, less than one month thereafter, as selected by the
Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or if the applicable
securities or loans are not then rated by Moody’s or S&P, an equivalent rating
by any other nationally recognized statistical rating agency.

“IP Rights” has the meaning set forth in Section 5.17.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

31



--------------------------------------------------------------------------------

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-2 hereto (which agreement in such form or
with immaterial changes thereto the Collateral Agent is authorized to enter
into) between the Collateral Agent and one or more collateral agents or
representatives for the holders of indebtedness issued or incurred pursuant to
Section 7.03 that is intended to be secured on a basis junior to the
Obligations. Wherever in this Agreement, an Other Debt Representative is
required to become party to the Junior Lien Intercreditor Agreement, if the
related Indebtedness is the initial Indebtedness incurred by the Borrower or any
Subsidiary to be secured by a Lien on a basis junior to the Liens securing the
Obligations, then the Borrower, the Guarantors, the Administrative Agent and the
Other Debt Representative for such Indebtedness shall execute and deliver the
Junior Lien Intercreditor Agreement.

“JV Borrowers” has the meaning set forth in Section 6.13(d).

“JV Level Debt” means the pro rata share of any Indebtedness of a consolidated
non-wholly owned Subsidiary (or any direct or indirect subsidiary thereof) of a
Loan Party that is non-recourse to any Loan Party calculated in accordance with
such Loan Party’s ownership percentage of such non-wholly owned Subsidiary’s
Equity Interests.

“JV Subsidiary” means any means a corporation, partnership, joint venture,
limited liability company or other business entity which is wholly-owned by RL
Venture Holding.

“Kalispell Property” means that certain leasehold estate of Borrower or its
Subsidiary in that certain property, and any buildings and improvements erected
thereon, located at 20 N. Main St., Kalispell, MT 59901.

“Key Money” means funds made available by the Borrower, at its discretion, to
Persons signing with Borrower or a Subsidiary either a new franchise agreement
or new management agreement in connection with a change of brand of the hotel
property owned or operated by any such Person to a brand owned by Borrower or a
Subsidiary, or a change in management of a hotel property owned or operated by
any such Person to Borrower or a Subsidiary as manager, to facilitate the change
in brand or management.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Term Loan, any Extended Revolving Credit
Commitment, any Incremental Term Loans or any Incremental Revolving Credit
Commitments, in each case as extended in accordance with this Agreement from
time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
laws (including common laws), statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents,
orders, decrees, injunctions or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

“Lead Arrangers” means Deutsche Bank Securities Inc., Capital One, National
Association and Raymond James Bank, N.A., in their respective capacities as
joint lead arrangers under this Agreement.

 

32



--------------------------------------------------------------------------------

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, their successors and assigns as
permitted hereunder, each of which is referred to herein as a “Lender.”

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans or reimbursement obligations
required to be made by it, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure; (ii) the failure of any
Lender to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two business days of the date
when due, unless subject to a good faith dispute; (iii) a Lender has notified
the Borrower or the Administrative Agent that it does not intend to comply with
its funding obligations, or has made a public statement to that effect with
respect to its funding obligations, under the Revolving Credit Facility or under
other agreements generally in which it commits to extend credit; (iv) a Lender
has failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with its funding obligations under the
Revolving Credit Facility (provided that such Lender shall cease to be a
Defaulting Lender upon the Administrative Agent’s receipt of such confirmation
in form and substance reasonably satisfactory to the Administrative Agent); or
(v) a Lender has admitted in writing that it is insolvent or such Lender becomes
subject to a Lender-Related Distress Event or a Bail-in Action. Any
determination by the Administrative Agent that a Lender Default has occurred
under any one or more of clauses (i) through (v) above shall be conclusive and
binding absent manifest error, and the applicable Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

 

33



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan (including any Incremental
Term Loan and any extensions of credit under any Revolving Commitment Increase).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Collateral
Documents, (iii) each Intercreditor Agreement to the extent then in effect and
(iv) any Incremental Amendment or Extension Amendment.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Subsidiaries, taken as a whole; (b) material adverse effect
on the ability of the Loan Parties (taken as a whole) to fully and timely
perform any of their payment obligations under any Loan Document to which the
Borrower or any of the Loan Parties is a party; or (c) material adverse effect
on the rights and remedies available to the Lenders or any Agent under any Loan
Document.

“Material Real Property” means (x) any fee-owned or leased real property located
in the United States that is owned or leased by a Loan Party and is set forth on
Schedule 1.01F, (y) any fee-owned real property located in the United States
acquired by a Loan Party after the Closing Date with an individual fair market
value in excess of $2,000,000 (as determined by the Borrower acting in good
faith) and (z) any leased real property located in the United States and newly
leased by a Loan Party after the Closing Date which real property is material to
the operations of the Borrower and its Subsidiaries as reasonably determined by
the Administrative Agent and which the granting of a leasehold mortgage in favor
of the Administrative Agent on such property is not prohibited by the terms of
the underlying lease or require the approval of a Person whose approval can be
withheld in its sole and exclusive discretion or without a requirement of
reasonableness.

“Maturity Date” means (i) with respect to the Initial Term Loans and the
Revolving Credit Commitments, the date that is five years after the Closing
Date, (ii) with respect to any tranche of Extended Term Loans or Extended
Revolving Credit Commitments, the final maturity date applicable thereto as
specified in the applicable Extension Request accepted by the respective Lender
or Lenders,(iii) [reserved] and (iv) with respect to any Incremental Term Loans
or Incremental Revolving Credit Commitments, the final maturity date applicable
thereto as specified in the applicable Incremental Amendment; provided, in each
case, that if such date is not a Business Day, then the applicable Maturity Date
shall be the next succeeding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in clause (d)(ii) in the
definition of “Collateral and Guarantee Requirement”.

 

34



--------------------------------------------------------------------------------

“Mortgages” means collectively, the deeds of trust, trust deeds, deeds to secure
debt, hypothecs and mortgages made by the Loan Parties in favor or for the
benefit of the Collateral Agent on behalf of the Secured Parties in form and
substance reasonably satisfactory to the Administrative Agent, executed,
delivered and filed or recorded, as applicable, pursuant to Sections 6.11, 6.13
or 6.15.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which the Borrower, any Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six years, has made or been obligated to make contributions.

“Net Proceeds” means:

(a) 100% of the aggregate cash proceeds received by the Borrower or any of the
Subsidiaries in respect of any Disposition or Casualty Event, net of the direct
costs relating to such Disposition or Casualty Event, including legal,
accounting and investment banking fees, payments made in order to obtain a
necessary consent or required by applicable law, and brokerage and sales
commissions, any relocation expenses incurred as a result thereof, other
customary fees and expenses, including title and recordation expenses and taxes
paid or payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), amounts required to be
applied to the repayment of principal, premium, if any, and interest on amounts
required to be applied to the repayment of Indebtedness secured by a Lien (other
than a Lien that ranks pari passu with or subordinated to the Liens securing the
Obligations) on such assets and required (other than Indebtedness under the Loan
Documents) to be paid (and is timely repaid) as a result of such transaction and
any deduction of appropriate amounts to be provided by the Borrower or any of
its Subsidiaries as a reserve in accordance with GAAP against any liabilities
(other than any taxes deducted pursuant to the foregoing) associated with the
asset disposed of in such transaction and retained by the Borrower or any of its
Subsidiaries after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction (however, the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction); provided that in the case of any
Disposition or Casualty Event by a non-wholly owned Subsidiary, the pro rata
portion of the Net Proceeds thereof attributable to minority interests and not
available for distribution to or for the account of the Borrower or a
wholly-owned Subsidiary shall be deducted for the calculation of such Net
Proceeds; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Subsidiaries of any Indebtedness, net of all taxes paid
or reasonably estimated to be payable as a result thereof and fees (including
investment banking fees and discounts), commissions, costs and other expenses,
in each case incurred in connection with such incurrence, issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Subsidiary shall be
disregarded.

 

35



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning set forth in Section 3.07(c).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b), (b) was not previously (and is not
concurrently being) applied in determining the permissibility of a transaction
under the Loan Documents where such permissibility was or is (or may have been)
contingent on receipt of such amount or utilization of such amount for a
specified purpose and (c) was not utilized pursuant to Section 8.05. The
Borrower shall promptly notify the Administrative Agent of any application of
such amount as contemplated by (b) above.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or Subsidiary of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding and (y) obligations of any Loan Party arising under any
Secured Hedge Agreement or any Treasury Services Agreement. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Subsidiaries to the extent they have obligations under
the Loan Documents) include (a) the obligation (including guarantee obligations)
to pay principal, interest, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party. foregoing
that any Lender, in its sole discretion, may elect to pay or advance on behalf
of such Loan Party. Notwithstanding the foregoing, the obligations of the
Borrower or any Subsidiary under any Secured Hedge Agreement or any Treasury
Services Agreement shall be secured and guaranteed pursuant to the Collateral
Documents and the Guaranty only to the extent that, and for so long as, the
other Obligations are so secured and guaranteed. Notwithstanding the foregoing,
Obligations of any Guarantor shall in no event include any Excluded Swap
Obligations of such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

36



--------------------------------------------------------------------------------

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means, with respect to the Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding Principal Amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date.

“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the Federal Funds Rate.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

“Perfection Certificate” means a certificate in the form of Exhibit H hereto or
any other form reasonably approved by the Collateral Agent, as the same shall be
supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case on or prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (ii) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, and (iii) to the
extent secured, the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such

 

37



--------------------------------------------------------------------------------

modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, (b) other
than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.03(e), such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing and (d) if such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is Junior Financing, (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (ii) such modification, refinancing, refunding,
renewal, replacement or extension is incurred by the Person who is the obligor
of the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended and (iii) if the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended was subject to an Intercreditor Agreement, the
holders of such modified, refinanced, refunded, renewed, replaced or extended
Indebtedness (if such Indebtedness is secured) or their representative on their
behalf shall become party to such Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Plan Asset Regulations” means 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA, as amended from time to time.

“Platform” has the meaning set forth in Section 6.02.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the first anniversary of the date on which such
Permitted Acquisition or conversion is consummated.

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City and notified to the Borrower.

“Principal Amount” means the stated or principal amount of each Dollar
Denominated Loan.

 

38



--------------------------------------------------------------------------------

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Borrower, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Borrower in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of the Borrower and the Subsidiaries; provided that, so long as such
actions are taken during such Post-Acquisition Period or such costs are incurred
during such Post-Acquisition Period, as applicable, for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, it may be assumed that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided,
further, that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be limited to the extent set
forth in and without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by the Borrower or any of the Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test solely to the
extent that such adjustments are consistent with the definition of Consolidated
EBITDA and give effect to events (including operating expense reductions) that
are (as determined by the Borrower in good faith) (i) (x) directly attributable
to such transaction, (y) expected to have a continuing impact on the Borrower
and the Subsidiaries and (z) factually supportable or (ii) otherwise consistent
with the definition of Pro Forma Adjustment; provided, further, that when
calculating (i) the Consolidated Total Net Leverage Ratio for purposes of the
definition of “Applicable Rate” and (ii) Consolidated Total Net Leverage Ratio
or Consolidated Fixed Charge Coverage Ratio for purposes of determining actual
compliance (and not Pro Forma Compliance or compliance on a Pro Forma Basis)
with Section 7.11, the events that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the

 

39



--------------------------------------------------------------------------------

Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning set forth in Section 6.02.

“Purchaser” has the meaning specified in the preliminary statements of this
Agreement.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property (including, without limitation, any vacation
ownership intervals) owned or leased by any Person, whether by lease, license or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Refinancing” means the repayment in full of all third party Indebtedness of
(x) the Borrower and its Subsidiaries and (y) the Target, in each case existing
prior to the consummation of the Acquisition (other than existing financing or
capital leases and letters of credit and any Indebtedness of the Borrower and
its Subsidiaries set forth on Schedule 7.03(b)) with the proceeds of the Initial
Term Loans, the Revolving Credit Loans and the termination and release of all
commitments, security interests and guarantees in connection therewith.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

40



--------------------------------------------------------------------------------

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migrating in into, onto or through the Environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Request for Credit Extension” means with respect to a Borrowing, continuation
or conversion of Term Loans or Revolving Credit Loans, a Committed Loan Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility.

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility and (b) the aggregate unused Commitments under
such Facility; provided that the unused Commitments of, and the portion of the
Total Outstandings under such Facility held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of the Required
Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings, (b) aggregate unused Term
Commitments and (c) aggregate unused Revolving Credit Commitments; provided that
the unused Term Commitment and unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans and (b) aggregate unused Revolving Credit
Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Borrower’s or a Subsidiary’s stockholders, partners or members (or the
equivalent Persons thereof).

 

41



--------------------------------------------------------------------------------

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in Dollars, and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), in an aggregate Principal Amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 1.01A
under the caption “Revolving Credit Commitments” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14). The aggregate Revolving Credit Commitments
of all Revolving Credit Lenders shall be $10,000,000 on the Closing Date, as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the
amount of the outstanding Principal Amount of such Revolving Credit Lender’s
Revolving Credit Loans.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Incremental Revolving Credit Loans or Extended Revolving Credit
Commitments, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit D-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“RL Venture Holding” means RL Venture Holding LLC, a Delaware limited liability
company.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

 

42



--------------------------------------------------------------------------------

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

“SeaTac Property” means that certain leasehold estate of Borrower or its
Subsidiary in that certain property, and any buildings and improvements erected
thereon, located at 18220 International Blvd., Seattle, WA 98188.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Borrower or any Subsidiary and any Approved Counterparty.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, any Approved Counterparty party to a Secured Hedge Agreement
or Treasury Services Agreement, the Supplemental Agents and each co-agent or
sub-agent appointed by the Administrative Agent or Collateral Agent from time to
time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit G, dated as of the Closing Date, among the Borrower, certain
subsidiaries of the Borrower and the Collateral Agent.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrower or any of its Subsidiaries on the Closing Date, and any
reasonable extension thereof, or (2) any business or other activities that are
reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Borrower and its Subsidiaries are engaged or propose to be engaged on the
Closing Date.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.

“Sole Bookrunner” means Deutsche Bank Securities Inc., in its capacity as sole
bookrunner under this Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a

 

43



--------------------------------------------------------------------------------

consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital. The amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.

“SPC” has the meaning set forth in Section 10.07(i).

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase in respect of which the
terms of this Agreement require any test to be calculated on a “Pro Forma Basis”
or after giving “Pro Forma Effect”; provided that a Revolving Commitment
Increase, for purposes of this “Specified Transaction” definition, shall be
deemed to be fully drawn.

“Spokane Property” means that certain leasehold estate of Borrower or its
Subsidiary in that certain property, and any buildings and improvements erected
thereon, located at 700 N. Division, Spokane, WA 99201.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. For the avoidance of doubt, any
entity that is owned at a 50.0% or less level (as described above) shall not be
a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on the Borrower’s or any Subsidiary’s financial
statements.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the

 

44



--------------------------------------------------------------------------------

related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Target” has the meaning specified in the preliminary statements of this
Agreement.

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment or (iii) an Extension.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loans” means any Initial Term Loans or any Incremental Term Loan or
Extended Term Loan designated as a “Term Loan”, as the context may require.

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit D-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans of each Class made by such Term Lender.

 

45



--------------------------------------------------------------------------------

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.

“Threshold Amount” means $2,500,000.

“Total Assets” means the total assets of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of Borrower delivered pursuant to Sections 6.01(a) or (b).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction Agreements” means each other instrument or agreement to be entered
into in connection with, or as contemplated by, the Acquisition.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its (or their) Subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions related
to the Facilities and any OID or upfront fees), this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the funding of the Initial Term Loans on
the Closing Date and the execution and delivery of Loan Documents entered into
on the Closing Date, (b) the Refinancing and (c) the payment of Transaction
Expenses.

“Transferred Guarantor” has the meaning set forth in Section 11.10.

“Treasury Services Agreement” means any agreement between the Borrower and any
Approved Counterparty relating to treasury, depository, credit card, debit card,
stored value cards, purchasing or procurement cards and cash management services
or automated clearinghouse transfer of funds or any similar services.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means quarterly financial statements filed on
Form 10-Q in compliance with the SEC.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibits K-1, K-2, K-3 and K-4 hereto, as applicable.

 

46



--------------------------------------------------------------------------------

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

47



--------------------------------------------------------------------------------

SECTION 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs (other than determining
“Applicable Rate” or actual compliance with Section 7.11), the Consolidated
Total Net Leverage Ratio and Consolidated Fixed Charge Coverage Ratio shall be
calculated with respect to such period and such Specified Transaction on a Pro
Forma Basis.

SECTION 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

SECTION 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

SECTION 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.07 Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

 

48



--------------------------------------------------------------------------------

SECTION 1.08 Subsidiary Compliance.

The Agents and Lenders acknowledge and agree that, although the Borrower or any
Loan Party may have a majority equity interest in any Subsidiary that is not
wholly-owned by the Borrower or any Loan Party, if the Borrower or Loan Party
does not have the voting power, either as an owner or party appointing members
of a governing board of such Subsidiary, so as to give the Borrower or Loan
Party Control of such Subsidiary with regard to an action of such Subsidiary so
as to compel, or such that it could compel, such Subsidiary to take an action or
not take an action for such Subsidiary (any such Subsidiary, a “Non-Controlled
Subsidiary”) to comply with any of the sections of the Agreement listed on
Schedule 1.08, the failure of the Subsidiary to take such action or not take an
action to comply with any of the sections of the Agreement listed in Schedule
1.08 shall not constitute a Default or an Event of Default thereunder, provided
the Borrower or Loan Party uses its reasonable efforts to cause the Subsidiary
to comply with the applicable section of the Agreement; provided, that (i) the
compliance or non-compliance by any non-wholly-owned Subsidiary with respect to
any provision of this Agreement other than the sections listed in Schedule 1.08
shall not be subject to this Section 1.08 and (ii) this Section 1.08 shall in no
way modify the requirements of the Borrower under Section 7.11.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01 The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Borrower on the Closing Date
loans denominated in Dollars in an aggregate amount not to exceed the amount of
such Term Lender’s Initial Term Commitment. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in Dollars to the Borrower from its applicable Lending
Office (each such loan, a “Revolving Credit Loan”) from time to time as elected
by the Borrower pursuant to Section 2.02, on any Business Day during the period
from the Closing Date until the Maturity Date with respect to such Revolving
Credit Lender’s applicable Revolving Credit Commitment, in an aggregate
Principal Amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment at such time; provided that after giving
effect to any Revolving Credit Borrowing, the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitments, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans denominated in Dollars may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

49



--------------------------------------------------------------------------------

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. New York City time (i) three Business Days prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Loans or any conversion of
Base Rate Loans to Eurocurrency Rate Loans, (ii) solely with respect to Term
Borrowings, one (1) Business Day before the requested date of any Borrowing of
Base Rate Loans and (iii) solely with respect to Revolving Credit Borrowings, on
or before 10:00 am New York City Time on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Except as provided in Section 2.14(a),
each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a minimum principal amount of, if such Eurocurrency Rate Loan is
denominated in Dollars, $1,000,000. Except as provided in Sections 2.03(c),
2.14(a) or the last sentence of this paragraph, each Borrowing of or conversion
to Base Rate Loans shall be in a minimum principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing of a particular Class, a Revolving Credit Borrowing,
a conversion of Term Loans of any Class or Revolving Credit Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Term Loans of a Class or Revolving Credit Loans are to be converted,
(v) in the case of a Revolving Credit Borrowing, the relevant amount of Dollars
in which such Revolving Credit Borrowing is to be denominated and (vi) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails to
give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as or converted to
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion or continuation described in Section 2.02(a). In the
case of each Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the

 

50



--------------------------------------------------------------------------------

existence of an Event of Default, the Administrative Agent or the Required
Lenders may require that no Loans may be converted to or continued as
Eurocurrency Rate Loans and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans be prepaid on the last day of the
then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the
announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03 [reserved].

SECTION 2.04 [reserved].

SECTION 2.05 Prepayments.

(a) Optional. (i) The Borrower may, upon, subject to clause (iii) below, written
notice to the Administrative Agent by the Borrower, at any time or from time to
time voluntarily prepay Term Loans and Revolving Credit Loans in whole or in
part without premium or penalty; provided that (1) such notice must be received
by the Administrative Agent not later than 1:00 p.m. New York City time
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) one (1) Business Day prior to any prepayment of Base Rate Loans;
(2) any prepayment of Eurocurrency Rate Loans shall be in a minimum Principal
Amount of $1,000,000; and (3) any prepayment of Base Rate Loans shall be in a
minimum Principal Amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof or, in each case, if less, the entire Principal Amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon to such date, together with any
additional amounts required pursuant to Section 3.05. In the case of each
prepayment of the Loans pursuant to this Section 2.05(a), the Borrower may in
its sole discretion select the Borrowing or Borrowings and, subject to the pro
rata application within any Class of Loans, any Class to be repaid, and such
payment shall be paid to the Appropriate Lenders in accordance with their
respective Pro Rata Shares or other applicable share as provided for under this
Agreement.

 

51



--------------------------------------------------------------------------------

(ii) [reserved].

(iii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Sections 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from either (a) a refinancing
of all or a portion of the applicable Facility, which refinancing shall not be
consummated or shall otherwise be delayed, or (b) a Disposition, which
Disposition shall not be consummated or shall otherwise be delayed. Each
prepayment of any Class of Term Loans pursuant to this Section 2.05(a) shall be
applied in an order of priority to repayments thereof required pursuant to
Section 2.07(a) as directed by the Borrower and, absent such direction, shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a).

(iv) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may, at any time subject to the notice provisions set forth in this
Section 2.05(a), prepay the Term Loans with amounts held in the Cash Collateral
Account.

(b) Mandatory.

(i) [reserved].

(ii) If (x) the Borrower or any Subsidiary of the Borrower Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Sections 7.05(a), (b), (d), (e), (g), (h), (i), (k), (l) or (p)),
or (y) any Casualty Event occurs, which results in the realization or receipt by
the Borrower or Subsidiary of Net Proceeds, the Borrower shall cause to be
offered to be prepaid in accordance with clause (b)(x) below, on or prior to the
date which is ten (10) Business Days after the date of the realization or
receipt by the Borrower or any Subsidiary of such Net Proceeds, subject to
clause (b)(xi) below, an aggregate principal amount of Term Loans in an amount
equal to 100% of all such Net Proceeds received.

(iii) [reserved].

(iv) If the Borrower or any Subsidiary incurs or issues any Indebtedness after
the Closing Date (other than Indebtedness not prohibited under Section 7.03),
the Borrower shall cause to be offered to be prepaid in accordance with clause
(b)(ix) below an aggregate principal amount of Term Loans in an amount equal to
100% of all Net Proceeds received therefrom on or prior to the date which is
five (5) Business Days after the receipt by the Borrower or such Subsidiary of
such Net Proceeds.

(v) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including,
for the avoidance of doubt, as a result of the termination of any Class of
Revolving Credit Commitments on the Maturity Date with respect thereto), the
Borrower shall promptly prepay or cause to be promptly prepaid Revolving Credit
Loans in an aggregate amount equal to such excess.

 

52



--------------------------------------------------------------------------------

(vi) Except with respect to Loans incurred in connection with any Term Loan
Extension Request, Revolver Extension Request or any Incremental Amendment
(which may be prepaid on a less than pro rata basis in accordance with its
terms), (A) each prepayment of Term Loans pursuant to this Section 2.05(b) shall
be applied ratably to each Class of Term Loans then outstanding (provided that
any Class of Incremental Term Loans may specify that one or more other Classes
of Term Loans and Incremental Term Loans may be prepaid prior to such Class of
Incremental Term Loans); (B) with respect to each Class of Term Loans, each
prepayment pursuant to clauses (i) through (iv) of this Section 2.05(b) shall be
applied to the scheduled installments of principal thereof following the date of
prepayment pursuant to Section 2.07(a) in direct order of maturity; and (C) each
such prepayment shall be paid to the Lenders in accordance with their respective
Pro Rata Shares of such prepayment.

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iv) of this Section 2.05(b) at least four (4) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(viii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrower or any other Loan Party) to apply
such amount to the prepayment of the outstanding Loans in accordance with this
Section 2.05(b).

(ix) [reserved].

(x) In connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to this Section 2.05(b), such prepayments shall be applied on a
pro rata basis to the then outstanding Term Loans of the applicable Class or
Classes being prepaid irrespective of whether such outstanding Term Loans are
Base Rate Loans or Eurocurrency Rate Loans; provided that if no Lenders exercise
the right to waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.05(b)(ix), then, with respect to such mandatory prepayment, the amount
of such mandatory prepayment within any tranche of Term Loans shall be applied
first to Term Loans of such tranche that are Base Rate Loans to the full extent
thereof before application to Term Loans of such tranche that are Eurocurrency
Rate Loans in a manner that minimizes the amount of any payments required to be
made by the Borrower pursuant to Section 3.05.

(xi) Starting with the full fiscal quarter ending March 31, 2019, the Borrower
shall prepay the Term Loans on a quarterly basis with (x) 50% of all
distributions received by the Borrower and the other Loan Parties, without
duplication, from their respective Subsidiaries and joint venture interests
during any such fiscal quarter minus (y) the amount of the amortization payment
required to be made for such fiscal quarter under Section 2.07; provided, that
the amount of such prepayment required pursuant to this paragraph for any given
fiscal quarter plus the amount of such amortization payment, shall not exceed
$5,000,000.

 

53



--------------------------------------------------------------------------------

SECTION 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $1,000,000, or any whole multiple of $1,000,000, in excess thereof or,
if less, the entire amount thereof and (iii) if, after giving effect to any
reduction of the Commitments exceeds the amount of the Revolving Credit
Facility, such sublimit shall be automatically reduced by the amount of such
excess. Notwithstanding the foregoing, the Borrower may rescind or postpone any
notice of termination of the Commitments if such termination would have resulted
from (i) a refinancing of all of the applicable Facility, which refinancing
shall not be consummated or otherwise shall be delayed, or (ii) a Disposition,
which Disposition shall not be consummated or shall otherwise be delayed.

(b) Mandatory. The Initial Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of the Initial Term
Loans to be made by it on the Closing Date. The Revolving Credit Commitment
shall automatically and permanently terminate on the Maturity Date with respect
to the Revolving Credit Commitments.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.07). All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

SECTION 2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders, (i) on the last Business Day of each March,
June, September and December, commencing with the first full fiscal quarter
after the Closing Date until the fiscal quarter ending prior to the fifth
anniversary of the Closing Date, an aggregate principal amount equal to 1.25% of
the aggregate principal amount of all Initial Term Loans outstanding on the
Closing Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
and (ii) on the Maturity Date for the Initial Term Loans, the aggregate
principal amount of all Initial Term Loans outstanding on such date. In the
event any Incremental Term Loans or Extended Term Loans are made, such
Incremental Term Loans or Extended Term Loans, as applicable, shall be repaid by
the Borrower in the amounts and on the dates set forth in the Incremental
Amendment or Extension Amendment with respect thereto and on the applicable
Maturity Date thereof.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the applicable Maturity
Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

 

54



--------------------------------------------------------------------------------

SECTION 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) During the continuance of a Default or Event of Default under
Section 8.01(a), the Borrower shall pay interest on past due amounts owing by it
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws; provided that
no interest at the Default Rate shall accrue or be payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Accrued and unpaid
interest on such amounts (including interest on past due interest) shall be due
and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share or other applicable share provided for under this
Agreement, a commitment fee in Dollars equal to 0.375% per annum of the actual
daily amount by which the aggregate Revolving Credit Commitment for the
applicable Facility exceeds the Outstanding Amount of Revolving Credit Loans for
such Facility; provided that any commitment fee accrued with respect to any of
the Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender, except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided, further, that no commitment fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. The commitment fee on each Revolving Credit
Facility shall accrue at all times from the Closing Date until the Maturity Date
for the Revolving Credit Commitments, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date during the first full fiscal
quarter to occur after the Closing Date and on the Maturity Date for the
Revolving Credit Commitments. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

 

55



--------------------------------------------------------------------------------

SECTION 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of three
hundred and sixty-five (365) days, or three hundred and sixty-six (366) days, as
applicable, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a three hundred and sixty (360) day year and
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

SECTION 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b) [reserved].

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) , and by each Lender in its account or accounts
pursuant to Sections 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable

 

56



--------------------------------------------------------------------------------

Administrative Agent’s Office for Dollar-denominated payments and in Same Day
Funds not later than 1:00 p.m. New York City time on the date specified herein.
The Administrative Agent will promptly distribute to each Appropriate Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s applicable Lending
Office. All payments received by the Administrative Agent after the time
specified above shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate, plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. When such Lender makes
payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

57



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV or in the applicable Incremental Amendment, or Extension
Amendment are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the Outstanding Amount of all
Loans outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall

 

58



--------------------------------------------------------------------------------

repay to the purchasing Lender the purchase price paid therefor, together with
an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon. For avoidance of doubt,
the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
permitted hereunder. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request (A) one or more new commitments which may be in the same
Facility as any outstanding Term Loans of an existing Class of Term Loans (a
“Term Loan Increase” or the “Incremental Term Commitments”) and/or (B) one or
more increases in the amount of the Revolving Credit Commitments (a “Revolving
Commitment Increase” or the “Incremental Revolving Credit Commitments” and the
Incremental Revolving Credit Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders.

(b) Incremental Loans. On any Incremental Facility Closing Date on which any
Incremental Term Commitments of any Class are effected, subject to the
satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (or any
Loan Party organized under the laws of the United States, any state thereof, the
District of Columbia or any territory thereof, may be designated as a borrower
in respect thereof) (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Commitment of such Class and (ii) each Incremental Term Lender
of such Class shall become a Lender hereunder with respect to the Incremental
Term Commitment of such Class and the Incremental Term Loans of such Class made
pursuant thereto. On any Incremental Facility Closing Date on which any
Incremental Revolving Credit Commitments of any Class are effected through the
establishment of one or more new revolving credit commitments, subject to the
satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Revolving Credit Lender of such Class shall make its Commitment
available to the Borrower (or any Loan Party organized under the laws of the
United States, any state thereof, the District of Columbia or any territory
thereof, that may be designated as a borrower in respect thereof) (when
borrowed, an “Incremental Revolving Credit Loan” and collectively with any
Incremental Term Loan, an “Incremental Loan”) in an amount equal to its
Incremental

 

59



--------------------------------------------------------------------------------

Revolving Credit Commitment of such Class and (ii) each Incremental Revolving
Credit Lender of such Class shall become a Lender hereunder with respect to the
Incremental Revolving Credit Commitment of such Class and the Incremental
Revolving Credit Loans of such Class made pursuant thereto. Notwithstanding the
foregoing, Incremental Term Loans shall have identical terms to any of the Term
Loans and be treated as the same Class as any of such Term Loans.

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Incremental Revolving Credit
Commitments. Incremental Term Loans may be made, and Incremental Revolving
Credit Commitments may be provided, by any existing Lender (but each existing
Lender will not have an obligation to make any Incremental Commitment, nor will
the Borrower have any obligation to approach any existing lenders to provide any
Incremental Commitment) or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”) (each such existing Lender or Additional Lender providing such, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that the
Administrative Agent shall have consented (not to be unreasonably withheld or
delayed) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing such Revolving Commitment Increases to the extent such
consent, if any, would be required under Section 10.07(b) for an assignment of
Loans or Revolving Credit Commitments, as applicable, to such Lender or
Additional Lender,.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) no Event of Default shall have occurred and be continuing or would exist
after giving effect to such Incremental Commitments;

(ii) after giving effect to such Incremental Commitments, the conditions of
Sections 4.02(i) and (ii) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment);

(iii) the Borrower and its Subsidiaries shall be in compliance with the
covenants set forth in Section 7.11, determined on a Pro Forma Basis as of the
Incremental Facility Closing Date and the last day of the most recently ended
Test Period, as if any Incremental Term Loans or Incremental Revolving Credit
Commitments, as applicable, available under such Incremental Commitments had
been outstanding on the last day of such fiscal quarter of the Borrower for
testing compliance therewith, and, in each case (x) with respect to any
Incremental Revolving Credit Commitment, assuming a borrowing of the maximum
amount of Loans available thereunder, and (y) without netting the cash proceeds
of any such Incremental Loans;

(iv) [reserved];

(v) the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed an amount equal to 100% of
Consolidated EBITDA of the Borrower at the time of incurrence, calculated on a
pro form basis as of the most recently ended four consecutive fiscal quarter
period for which financial statements have been delivered; and

 

60



--------------------------------------------------------------------------------

(vi) such other conditions as the Borrower, each Incremental Lender providing
such Incremental Commitments and the Administrative Agent shall agree.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Credit
Loans and Incremental Revolving Credit Commitments, as the case may be, of any
Class shall be identical to the Term Loans or Revolving Credit Commitments, as
applicable.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitment shall become Commitments (or in the case
of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, any Loan Party organized under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof, that may be designated as a borrower in respect thereof (if any), each
Incremental Lender providing such Commitments and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.14. The
Borrower (or any Loan Party organized under the laws of the United States, any
state thereof, the District of Columbia or any territory thereof, that may be
designated as a borrower in respect thereof) will use the proceeds of the
Incremental Term Loans and Incremental Revolving Credit Commitments for any
purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it so agrees.

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) if the increase relates to the Revolving Credit Facility, each
of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Credit Lenders, and each of the Incremental Revolving Credit Lenders
shall purchase from each of the Revolving Credit Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Credit Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Credit Loans will be held by existing Revolving Credit Lenders and
Incremental Revolving Credit Lenders ratably in accordance with their Revolving
Credit Commitments after giving effect to the addition of such Incremental
Revolving Credit Commitments to the Revolving Credit Commitments, (b) each
Incremental Revolving Credit Commitment shall be deemed for all purposes a
Revolving Credit Commitment and each Loan made thereunder shall be deemed, for
all purposes, a Revolving Credit Loan and (c) each Incremental Revolving Credit
Lender shall become a Lender with respect to the Incremental Revolving Credit
Commitments and all matters relating thereto. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing and prepayment requirements in
Sections 2.02 and 2.05(a) of this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

61



--------------------------------------------------------------------------------

(h) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15 [reserved].

SECTION 2.16 Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
Effective Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different than the Effective Yield for the Term Loans of such Existing Term Loan
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the Borrower and the Lenders thereof;
provided that no Extended Term Loans may be optionally prepaid prior to the date
on which the Term Loans under the Existing Term Loan Tranche from which such
Extended Term Loans were amended are repaid in full, unless such optional
prepayment is accompanied by at least a pro rata optional prepayment of such
Existing Term Loan Tranche; provided, however, that (A) no Default shall have
occurred and be continuing at the time a Term Loan Extension Request is
delivered to Lenders, (B) in no event shall the final maturity date of any
Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any then
existing Term Loans hereunder, (C) the Weighted Average Life to Maturity of any
Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof shall be no shorter (other than by virtue of amortization
or prepayment of such Indebtedness prior to the time of incurrence of such
Extended Term Loans) than the remaining Weighted Average Life to Maturity of any
Existing Term Loan Tranche, (D) any such Extended Term Loans (and the Liens
securing the same) shall be permitted by the terms of the Intercreditor
Agreements (to the extent any Intercreditor Agreement is then in effect), (E)
all documentation in respect of such Extension Amendment shall be consistent
with the foregoing and (F) any Extended Term Loans may participate on a pro rata
basis or less than a pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Term Loan Extension Request. Any Extended Term Loans
amended pursuant to any Term Loan Extension Request shall be designated a series
(each, a “Term Loan Extension Series”) of Extended Term Loans for all

 

62



--------------------------------------------------------------------------------

purposes of this Agreement; provided that any Extended Term Loans amended from
an Existing Term Loan Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Term Loan Extension Series with respect to such Existing Term Loan Tranche. Each
Term Loan Extension Series of Extended Term Loans incurred under this
Section 2.16 shall be in an aggregate principal amount that is not less than
$2,000,000.

(b) Extension of Revolving Credit Commitments. The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Credit Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Maturity
Date of the Extended Revolving Credit Commitments may be delayed to a later date
than the Maturity Date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
(ii) the Effective Yield with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, commitment fees, original issue discount or otherwise) may be
different than the Effective Yield for extensions of credit under the Revolving
Credit Commitments of such Existing Revolver Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Credit Commitments (i.e., the Existing Revolver Tranche and the
Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (II) repayments required upon
the Maturity Date of the non-extending Revolving Credit Commitments); provided,
further, that (A) no Default shall have occurred and be continuing at the time a
Revolver Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Revolving Credit Commitments of a given
Revolver Extension Series at the time of establishment thereof be earlier than
the then Latest Maturity Date, (C) any such Extended Revolving Credit
Commitments (and the Liens securing the same) shall be permitted by the terms of
the Intercreditor Agreements (to the extent any Intercreditor Agreement is then
in effect) and (D) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing. Any Extended Revolving Credit
Commitments amended pursuant to any Revolver Extension Request shall be
designated a series (each, a “Revolver Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. Each Revolver Extension Series of
Extended Revolving Credit Commitments incurred under this Section 2.16 shall be
in an aggregate principal amount that is not less than $2,000,000.

 

63



--------------------------------------------------------------------------------

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan Tranche subject to such
Extension Request amended into Extended Term Loans and any Revolving Credit
Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Revolver Tranche
subject to such Extension Request amended into Extended Revolving Credit
Commitments, as applicable, shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
in respect of which applicable Term Lenders or Revolving Credit Lenders, as the
case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Credit Commitments, as applicable, subject to Extension
Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.16(a) or (b) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of

 

64



--------------------------------------------------------------------------------

each Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.07
with respect to any Existing Term Loan Tranche subject to an Extension Election
to reflect a reduction in the principal amount of the Term Loans thereunder in
an amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension (with such amount to be applied
ratably to reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the second paragraph
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (v) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

SECTION 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second,
[reserved]; third, [reserved]; fourth, as the Borrower may request (so long as
no Default or Event of Default has occurred and is continuing), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that

 

65



--------------------------------------------------------------------------------

Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.17(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Loans to be held on a pro rata basis by
the Lenders in accordance with their Pro Rata Share (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower or any Guarantor under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, assessments or withholdings (including backup
withholding) or similar charges imposed by any Governmental Authority including
interest, penalties and additions to tax (collectively “Taxes”), except as
required by applicable Law. If the Borrower, any Guarantor or other applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(A) to the extent such Tax is an Indemnified Tax, the sum payable by the
Borrower or such Guarantor shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(B) the applicable withholding agent shall make such

 

66



--------------------------------------------------------------------------------

deductions, (C) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Laws, and (D) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not available within thirty (30) days, as soon as
possible thereafter), if the Borrower or any Guarantor is the applicable
withholding agent, shall furnish to such Agent or Lender (as the case may be)
the original or a copy of a receipt evidencing payment thereof or other evidence
reasonably acceptable to such Agent or Lender.

(b) In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Documents
or the transactions therein, except for such Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower (all such non-excluded Taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

(c) Each Loan Party agrees to indemnify each Agent and each Lender for (i) the
full amount of Indemnified Taxes and Other Taxes payable by such Agent or such
Lender and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith by such Agent or
Lender (or by an Agent on behalf of such Lender), accompanied by a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts shall be conclusive absent manifest error.

(d) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Law certifying as to any entitlement of
such Lender to an exemption from, or reduction in, withholding Tax with respect
to any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete or inaccurate in any material respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent in writing of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding Tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.
Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form pursuant to this clause (d) that such Lender is not
legally able to deliver. Without limiting the foregoing:

 

67



--------------------------------------------------------------------------------

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code)(a “Foreign Lender”) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement two properly completed and duly signed original copies
of Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,
and such other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (a) a United States Tax
Compliance Certificate and (b) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
form),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), Internal Revenue
Service Form W-8IMY (or any successor forms) of the Lender, accompanied by a
Form W-8ECI, W-8BEN, W-8BEN-E United States Tax Compliance Certificate, Form
W-9, Form W-8IMY and/or any other required information from each beneficial
owner, as applicable (provided that if the Lender is a partnership, and one or
more beneficial partners of such Foreign Lender are claiming the portfolio
interest exemption, the United States Tax Compliance Certificate may be provided
by such Lender on behalf of such partner), or

(E) two properly completed and duly signed copies of any other documentation
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, U.S. federal withholding tax on any payments to such Foreign Lender under
the Loan Documents.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has

 

68



--------------------------------------------------------------------------------

not complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 3.01(d)(iii), “FATCA” shall include any amendments made
to FATCA after the Closing Date.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a) shall, if requested by the Borrower, use its
reasonable efforts to change the jurisdiction of its Lending Office (or take any
other measures reasonably requested by the Borrower) if such a change or other
measures would reduce any such additional amounts (including any such additional
amounts that may thereafter accrue) and would not, in the sole determination of
such Lender, result in any unreimbursed cost or expense or be otherwise
materially disadvantageous to such Lender.

(f) If any Lender or Agent receives a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by any Loan Party pursuant to this Section 3.01, it shall promptly remit
such refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01 with respect
to Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund); provided that such Loan Party,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to the Borrower or any other person.

SECTION 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies, or, in the case of Eurocurrency Rate Loans
denominated in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all applicable Eurocurrency Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or promptly, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

69



--------------------------------------------------------------------------------

SECTION 3.03 Inability to Determine Rates.

If the Administrative Agent or Required Lenders determine that for any reason
adequate and reasonable means do not exist for determining the applicable
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
in which such proposed Eurocurrency Rate Loan is to be denominated are not being
offered to banks in the applicable offshore interbank market for the applicable
amount and the Interest Period of such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request, if applicable, into a request for a Borrowing of Base
Rate Loan in the amount specified therein.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurocurrency Rate Loans, or a reduction in the amount received or receivable
by such Lender in connection with any of the foregoing (excluding for purposes
of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes, or any Taxes excluded from
the definition of Indemnified Taxes under exceptions (i)(B) through (vi) thereof
or Connection Income Taxes, or (ii) reserve requirements contemplated by
Section 3.04(c)) and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining the Eurocurrency Rate Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. Notwithstanding anything herein to the contrary, for all purposes
under this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in law, regardless of the date
enacted, adopted or issued; provided that to the extent any increased costs or
reductions are incurred by any Lender as a result of any requests, rules,
guidelines or directives promulgated under the Dodd-Frank Wall Street Reform and
Consumer Protection Act or pursuant to Basel III after the Closing Date, then
such Lender shall be compensated pursuant to this Section 3.04 only if such
Lender imposes such charges under other syndicated credit facilities involving
similarly situated borrowers that such Lender is a lender under.

 

70



--------------------------------------------------------------------------------

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy or liquidity and such Lender’s desired return on
capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves, capital or liquidity with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits, additional
interest on the unpaid principal amount of each applicable Eurocurrency Rate
Loan of the Borrower equal to the actual costs of such reserves, capital or
liquidity allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio, capital or liquidity requirement or analogous requirement of any
other central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of any Eurocurrency Rate Loans
of the Borrower, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Sections 3.04(a), (b), (c) or
(d).

SECTION 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

 

71



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower,
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for the applicable
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Sections 3.02, 3.03 or 3.04 hereof
that gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

 

72



--------------------------------------------------------------------------------

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

SECTION 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 (with respect to Indemnified
Taxes) or 3.04 as a result of any condition described in such Sections or any
Lender ceases to make any Eurocurrency Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the Borrower
may so long as no Event of Default has occurred and is continuing, at its sole
cost and expense, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, (x) replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
Class vote, clause (iii)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01 (with respect to Indemnified Taxes), such assignment will result in
a reduction in such compensation or payments and (B) in the case of any such
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender (in respect of any applicable
Facility only in the case of clause (i) or clause (iii)), as the case may be,
and in the case of a Lender, repay all Obligations of the Borrower owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable Facility only in the case of clause (i) or, with
respect to a Class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans, (B) all obligations of the Borrower owing to the assigning
Lender relating to the Loans, Commitments and participations so assigned shall
be paid in full by the assignee Lender to such

 

73



--------------------------------------------------------------------------------

assigning Lender concurrently with such Assignment and Assumption and (C) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Note or Notes executed by the Borrower, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Non-Consenting
Lender or Defaulting Lender does not execute and deliver to the Administrative
Agent a duly executed Assignment and Assumption reflecting such replacement
within five (5) Business Days of the date on which the assignee Lender executes
and delivers such Assignment and Assumption to such Non-Consenting Lender or
Defaulting Lender, then such Non-Consenting Lender or Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Assumption without any
action on the part of the Non-Consenting Lender or Defaulting Lender.

(c) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required
Class Lenders as applicable) have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

SECTION 3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01 Conditions to Closing Date.

The effectiveness of this Agreement on the Closing Date is subject to
satisfaction of the following conditions precedent, except as otherwise agreed
between the Borrower and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or .pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, as applicable, each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement and any Notes requested by a Lender
prior to the Closing Date;

 

74



--------------------------------------------------------------------------------

(iii) each Collateral Document set forth on Schedule 1.01C required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock or membership interest powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank (or confirmation in
lieu thereof that such certificates, powers and instruments have been sent for
overnight delivery to the Collateral Agent or its counsel); and

(B) evidence that all other actions, recordings and filings required by the
Collateral Documents as of the Closing Date or that the Administrative Agent may
deem reasonably necessary to satisfy the Collateral and Guarantee Requirement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(iv) evidence of all insurance required to be maintained pursuant to
Section 6.07, and evidence that the Administrative Agent shall have been named
as an additional insured or loss payee, as applicable, on all insurance policies
covering loss or damage to Collateral and on all liability insurance policies as
to which the Administrative Agent has reasonably requested to be so named;

(v) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates or memorandums and articles of incorporation, certificates
of limited partnership or certificates of formation, including all amendments
thereto, of each Loan Party, certified (as of a recent date), if applicable, by
the Secretary of State (or other similar official) of the jurisdiction of its
organization or incorporation, as the case may be, certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

(vi) an opinion from (x) Duane Morris, LLP, counsel to the Loan Parties, in form
and substance reasonably acceptable to the Administrative Agent and (y) Fox
Rothschild LLP, in form and substance reasonably acceptable to the
Administrative Agent;

(vii) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (after giving
effect to the Acquisition) substantially in the form attached hereto as
Exhibit E-2;

(viii) a certificate, dated the Closing Date and signed by a Responsible Officer
of the Borrower, confirming (x) satisfaction of the conditions set forth in
Section 4.02(i) and (ii), (y) the Borrower is in pro forma compliance with the
financial covenants set forth in Section 7.11 and (z) the conditions in
Section 4.01(c) have been satisfied; and

(ix) the Perfection Certificate, duly completed and executed by the Loan
Parties.

 

75



--------------------------------------------------------------------------------

(b) The Closing Fees and all fees and expenses due to the Lead Arrangers and
their Affiliates required to be paid on the Closing Date and (in the case of
expenses) invoiced at least three Business Days before the Closing Date (except
as otherwise reasonably agreed by the Borrower) shall have been paid from the
proceeds of the initial funding under the Facilities.

(c) The Acquisition shall have been consummated or, substantially simultaneously
with the initial Borrowings hereunder, in all material respects in accordance
with the terms of the Acquisition Agreement, without giving effect to any
modifications, amendments, consents or waivers thereto that in the aggregate
that are material and adverse to the Lenders or the Lead Arrangers without the
prior consent of the Lead Arrangers (which consent shall not be unreasonably
withheld, delayed or conditioned), it being understood that any change to the
definition of “Material Adverse Effect” contained in the Acquisition Agreement
shall be deemed to be material and adverse to the Lead Arrangers. For purposes
of the foregoing condition, it is hereby understood and agreed that any change
in the purchase price (or amendment to the Acquisition Agreement related
thereto) in connection with the Acquisition shall not be deemed to be material
and adverse to the interests of the Lenders and the Lead Arrangers.

(d) The Lead Arrangers shall have received the Audited Financial Statements and
the Unaudited Financial Statements.

(e) [reserved].

(f) The Administrative Agent shall have received at least 3 days prior to the
Closing Date all documentation and other information about the Borrower and the
Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act that has been
requested by the Administrative Agent in writing at least 10 days prior to the
Closing Date.

(g) [reserved].

(h) Since December 31, 2017, there shall have been no Material Adverse Effect.

(i) The Administrative Agent shall have received the results of a recent Lien
and judgment search in each relevant jurisdiction with respect to the Loan
Parties, and such search shall reveal no Liens on any of the assets of the Loan
Parties except for Liens permitted under Section 7.01.

(j) the Borrower is in pro forma compliance with the financial covenant levels
set forth in Section 7.11, whether or not such financial covenant is then in
effect.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

76



--------------------------------------------------------------------------------

SECTION 4.02 Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans and other than a Request for
Credit Extension for an Incremental Term Loan which shall be governed by
Section 2.14(d)) including on the Closing Date is subject to the following
conditions precedent:

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(iv) the Borrower is in pro forma compliance with the financial covenant level
set forth in Section 7.11 then in effect.

(v) The Revolving Credit Exposure does not, and after making any such proposed
Credit Extension would not, exceed the Revolving Credit Commitments;

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(i) and (ii) (or, in the
case of a Request for Credit Extension for an Incremental Facility, the
conditions specified in Section 2.14(d)) have been satisfied on and as of the
date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

The Borrower and each of the Guarantors party hereto represent and warrant to
the Agents and the Lenders, after giving effect to the Acquisition, at the time
of each Credit Extension that:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Subsidiary (a) is a Person duly organized or formed,
validly existing and in good standing (where relevant) under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing (where relevant) under the Laws of
each jurisdiction where its ownership, lease or operation

 

77



--------------------------------------------------------------------------------

of properties or the conduct of its business requires such qualification, (d) is
in compliance with all Laws, orders, writs and injunctions and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case, referred to in
clause (a) (other than with respect to the Borrower), (b)(i) (other than with
respect to the Borrower), (c), (d) and (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Acquisition (to the
extent any Loan Party is a party or otherwise subject thereto), are within such
Loan Party’s corporate or other powers, (a) have been duly authorized by all
necessary corporate or other organizational action, and (b) do not
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any applicable Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(ii)(x), to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.03 Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Acquisition (to the extent
such Loan Party is a party or otherwise subject thereto), (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(c) the perfection or maintenance of the Liens created under the Collateral
Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings, recordings and registrations with Governmental
Authorities necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to be obtained, taken, given or made or be in full force and
effect pursuant to the Collateral and Guarantee Requirement) and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against and each Loan Party that is a party thereto in accordance
with its terms, except as such enforceability may be limited by (i) Debtor
Relief Laws and by general principles of equity, (ii) the need for filings,
recordations and registrations necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties and (iii) the effect
of foreign Laws, rules and regulations as they relate to pledges, if any, of
Equity Interests in Foreign Subsidiaries.

 

78



--------------------------------------------------------------------------------

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the dates
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(ii) The Unaudited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the dates
thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(b) The forecasts of consolidated balance sheets and consolidated statements of
income and cash flow of Borrower and its Subsidiaries which have been furnished
to the Administrative Agent prior to the Closing Date have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

(c) Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the Closing Date, none of the Borrower and its Subsidiaries has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under the Loan Documents and (iii) liabilities incurred in the ordinary course
of business that, either individually or in the aggregate, have not had nor
could reasonably be expected to have a Material Adverse Effect).

SECTION 5.06 Litigation.

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any of its Subsidiaries, or against any of their
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.07 [reserved].

SECTION 5.08 Ownership of Property; Liens; Real Property.

(a) The Borrower and each of its Subsidiaries has good record title to, or valid
leasehold interests in, or easements or other limited property interests in, all
Real Property necessary in the ordinary conduct of its business, free and clear
of all Liens except as set forth on Schedule 5.08 hereto and except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 7.01 and except where the failure to have such title or
other interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

(b) As of the Closing Date, Schedule 8 to the Perfection Certificate contains a
true and complete list of each Real Property owned or leased by the Borrower,
each of its Subsidiaries as of the Closing Date.

(c) Except as would not have a Material Adverse Effect, (i) none of the
management agreements relating to Real Property owned or leased by any Loan
Party requires or will require any Loan Party to pay any material property
improvement plan fees or charges or requires or will require any Loan Party to
renovate, update, upgrade, repair, enhance, or improve such Real Property as a
result of the Acquisition, and (ii) all management agreements to which any Loan
Party is a party, relating to Real Property are in full force and effect and no
consent is required in connection with any such agreements for the consummation
of the Acquisition (to the extent any Loan Party is a party or otherwise subject
thereto), except as shall have been obtained prior to the Closing Date.

SECTION 5.09 Environmental Matters.

Except as specifically disclosed in documents filed by the Borrower with the
SEC, or except as would not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect:

(a) the Borrower, each Subsidiary and their respective properties and operations
are and, other than any matters which have finally resolved, with no further
obligations, have been in compliance with all Environmental Laws, which includes
obtaining, maintaining and complying with all applicable Environmental Permits;

(b) the Borrower and each Subsidiary have not received any written notice that
alleges any actual or potential Environmental Liability or that any of them is
in violation of any Environmental Law and none of the Loan Parties, their
respective Subsidiaries nor any of the Real Property owned, leased or operated
by either the Borrower or any Subsidiary is the subject of any claims,
investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower and its Subsidiaries,
threatened, under or relating to any Environmental Law;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities currently or formerly owned, leased or operated by
the Borrower or any Subsidiary, or arising out of the conduct of the Borrower or
any Subsidiary that could reasonably be expected to require investigations,
remedial activity or corrective action or cleanup by, or on behalf of the
Borrower or any Subsidiary or could reasonably be expected to result in any
Environmental Liability;

(d) there are no facts, circumstances or conditions arising out of or relating
to the Borrower, any Subsidiary or any of their respective operations or any
facilities currently or, to the knowledge of the Borrower or any Subsidiary,
formerly owned, leased or operated by any of the Borrower or its Subsidiaries,
that could reasonably be expected to require investigation, remedial activity or
corrective action or cleanup by, or on behalf of, the Borrower or any Subsidiary
or could reasonably be expected to result in any Environmental Liability; and

 

80



--------------------------------------------------------------------------------

(e) the Borrower has made available to the Administrative Agent all
environmental reports, studies, assessments, audits, or other similar documents
containing information regarding Environmental Laws, Hazardous Materials or any
Environmental Liability that are in the possession or control of the Borrower or
any Subsidiary.

SECTION 5.10 Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all Tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent), except those that
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. Except as described on Schedule 5.10, there is no proposed Tax deficiency
or assessment known to any Loan Parties against the Loan Parties that would, if
made, individually or in the aggregate, have a Material Adverse Effect.

SECTION 5.11 ERISA Compliance.

(a) Except as set forth on Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan maintained by a Loan Party or ERISA Affiliate is in compliance
with the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder and other federal or state Laws.

(b) (i) No ERISA Event has occurred during the six year period prior to the date
on which this representation is made or deemed made or is reasonably expected to
occur; (ii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c) With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 901 of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder
(“AFTAP”), would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.” Neither any Loan Party nor any ERISA
Affiliate maintains or contributes to a Plan that is, or is expected to be, in
at-risk status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code) in each case, except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

SECTION 5.12 Subsidiaries; Equity Interests.

As of the Closing Date (after giving effect to the Acquisition), no Loan Party
has any Subsidiaries other than those specifically disclosed in Schedule 5.12,
and all of the outstanding Equity Interests owned by the Loan Parties (or a
Subsidiary of any Loan Party) in such Subsidiaries

 

81



--------------------------------------------------------------------------------

have been validly issued and are fully paid and all Equity Interests owned by a
Loan Party in such material Subsidiaries are owned free and clear of all Liens
except (i) those created under the Collateral Documents and (ii) any Lien that
is permitted under Section 7.01. As of the Closing Date, Schedules 1(a) and 10
to the Perfection Certificate (a) set forth the name and jurisdiction of each
Domestic Subsidiary that is a Loan Party and (b) set forth the ownership
interest of the Borrower and any other Guarantor in each Subsidiary, including
the percentage of such ownership.

SECTION 5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings will be used for any purpose that violates Regulation
U of the Board of Governors of the United States Federal Reserve System.

(b) None of the Borrower, any Person Controlling the Borrower, or any of its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

SECTION 5.14 Disclosure.

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein (when taken as a whole), in the light
of the circumstances under which they were made, not materially misleading. With
respect to projected financial information and pro forma financial information,
the Borrower represents that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

SECTION 5.15 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect as of the Closing Date (a) there are no strikes or other labor
disputes against the Borrower or any of its Subsidiaries pending or, to the
knowledge of the Borrower, threatened, (b) hours worked by and payment made to
employees of the Borrower or any of its Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Laws, (c) the Borrower
and the other Loan Parties have complied with all applicable labor laws
including work authorization and immigration and (d) all payments due from the
Borrower or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
party.

SECTION 5.16 [reserved].

SECTION 5.17 Intellectual Property; Licenses, Etc.

 

82



--------------------------------------------------------------------------------

The Borrower and its Subsidiaries own, or validly license or possess the right
to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how,
trade secrets, database rights, design rights and other intellectual property or
similar proprietary rights throughout the world (collectively, “IP Rights”) that
are necessary for or used in the operation of their respective businesses as
currently conducted, and such IP Rights do not conflict with the rights of any
Person, except to the extent such failure to own, license or possess or such
conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. The business of any Loan Party or
any of their Subsidiaries as currently conducted does not infringe upon,
misappropriate or otherwise violate any IP Rights held by any Person except for
such infringements, misappropriations and violations, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights, is filed and
presently pending or, to the knowledge of the Borrower, presently threatened
against any Loan Party or any of its Subsidiaries, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

All registrations listed in Schedule 9 to the Perfection Certificate are valid
and subsisting, except, in each case, to the extent failure of such
registrations to be valid and subsisting could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 5.18 Solvency.

On the Closing Date, after giving effect to the Acquisition, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent.

SECTION 5.19 Subordination of Junior Financing; First Lien Obligations.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation.

SECTION 5.20 Sanctions; Anti-Corruption; USA PATRIOT Act.

(a) Borrower and each of its Subsidiaries is in compliance, in all material
respects, with (i) all applicable Sanctions, (ii) the FCPA and all other
applicable anti-corruption laws (“Anti-Corruption Laws”) and (iii) as
applicable, the USA PATRIOT Act. Borrower and its Subsidiaries have implemented
and maintain in effect policies and procedures reasonably designed to promote
and achieve compliance by Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

(b) None of Borrower or any of its Subsidiaries or, to the knowledge of the
Borrower and the other Loan Parties, any director, officer, employee, agent or
controlled affiliate of Borrower or any Subsidiary is currently the subject of
any Sanctions, nor is Borrower or any of its Subsidiaries located, organized or
resident in any country or territory that is the subject of Sanctions.

(c) No part of the proceeds of the Loans will be used, directly or indirectly,
by the Borrower (i) in violation of any Anti-Corruption Laws or (ii) for the
purpose of financing any activities or business of or with any Person, or in any
country or territory, that, at the time of such financing, is the subject of any
Sanctions.

 

83



--------------------------------------------------------------------------------

SECTION 5.21 Security Documents.

(a) Valid Liens. Each Collateral Document delivered pursuant to Section 4.01 and
Sections 6.11, 6.13 and 6.15 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent intended to be created
thereby and (i) when financing statements and other filings in appropriate form
are filed in the offices specified on Schedule 5 to the Perfection Certificate
and (ii) upon the taking of possession or control by the Collateral Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), the Liens created by the Collateral
Documents shall constitute fully perfected Liens on, and security interests in
(to the extent intended to be created thereby), all right, title and interest of
the grantors in such Collateral to the extent perfection can be obtained by
filing financing statements, in each case subject to no Liens other than Liens
permitted hereunder.

(b) PTO Filing; Copyright Office Filing. When the Intellectual Property Security
Agreements are properly filed in the United States Patent and Trademark Office
and the United States Copyright Office, as applicable, to the extent such
filings may perfect such interests, the Liens created by the Security Agreement
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors thereunder in Patents and Trademarks (each as
defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark Office, Copyrights (as defined in the Security
Agreement) registered or applied for with the United States Copyright Office and
exclusive licenses to Copyrights registered with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than Liens
permitted hereunder (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to establish a Lien on registered or applied for Patents,
Trademarks and Copyrights, and exclusive licenses to registered Copyrights,
acquired by the grantors thereof after the Closing Date).

(c) Mortgages. Upon recording thereof in the appropriate recording office, each
Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected Liens on, and security interest in, all of the Loan Parties’ right,
title and interest in and to the Material Real Property thereunder and the
proceeds thereof, subject only to Liens permitted hereunder, and when the
Mortgages are filed in the offices specified on Schedule 5 to the Perfection
Certificate dated the Closing Date (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of Sections
6.11 and 6.13, when such Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 6.11 and 6.13), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Material Real Properties and the proceeds thereof, in each case prior and
superior in right to any other Person, other than Liens permitted by hereunder.

Notwithstanding anything herein (including this Section 5.21) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign Law
or (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee
Requirement.

 

84



--------------------------------------------------------------------------------

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, then from and after the Closing
Date, the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02 and 6.03) cause each of its Subsidiaries to:

SECTION 6.01 Financial Statements and Budget.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 90 days after the end of each fiscal year (or 120 days for the
first fiscal year ending after the Closing Date), a consolidated balance sheet
of Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of BDO USA, LLP, or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (or 60 days for the first three fiscal
quarters ending after the Closing Date), a consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related consolidated statements of income or operations for such fiscal quarter
and the portion of the fiscal year then ended, setting forth in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, and statements of
stockholders’ equity for the current fiscal quarter and consolidated statement
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and

(c) As soon as available, and in any event within fifteen (15) days prior to
(and no later than) the commencement of any Fiscal Year, an annual budget for
the Borrower and its Subsidiaries for such Fiscal Year, prepared on a quarterly
basis, including a reasonable estimate of the management fees and expenses
expected to be incurred during such period. Each such annual budget for the
Borrower and its Subsidiaries shall include, for the following year, estimated
income and cash flow, projected usage of the Revolving Credit Commitments, and
an explanation of the assumptions on which such forecasts are based. The annual
budget shall be accompanied by a certificate of the Loan Parties certifying that
such annual budget is based upon the Borrower’s good faith reasonable estimates.

 

85



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Borrower
and the Subsidiaries by furnishing (A) the applicable financial statements of
Borrower or (B) Borrower’s Form 10-K or 10-Q, as applicable, filed with the SEC
within the time periods provided above; provided that, to the extent such
information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of BDO
USA, LLP, or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the website on the Internet at the Borrower’s
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent; and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and, in the case of documents required to be delivered pursuant to Section 6.01,
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent; provided, however, that if such Compliance Certificate is first delivered
by electronic means, the date of such delivery by electronic means shall
constitute the date of delivery for purposes of compliance with Section 6.02(a).
Each Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

SECTION 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Subsidiary files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
provided that notwithstanding the foregoing, the obligations in this
Section 6.02(b) may be satisfied as long as such filing is publicly available on
the SEC’s EDGAR website;

 

86



--------------------------------------------------------------------------------

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Subsidiaries pursuant to the terms of any Junior
Financing Documentation and, in each case, any Permitted Refinancing thereof, in
a principal amount in excess of the Threshold Amount and not otherwise required
to be furnished to the Lenders pursuant to any other clause of this
Section 6.02;

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party set forth in the Perfection
Certificate or confirming that there has been no change in such information
since the later of the Closing Date or the date of the last such report, (ii) a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.05(b) and (iii) a list of each Subsidiary of the Borrower that
identifies each Subsidiary as a Subsidiary or an Excluded Subsidiary as of the
date of delivery of such Compliance Certificate or confirmation that there has
been no change in such information since the later of the Closing Date or the
date of the last such list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees to make all Borrower Materials that
the Borrower intends to be made available to Public Lenders clearly and
conspicuously designated as “PUBLIC.” By designating Borrower Materials as
“PUBLIC”, the Borrower authorizes such Borrower Materials to be made available
to a portion of the Platform designated “Public Investor,” which is intended to
contain only information that is either publicly available or not material
information (though it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws. Notwithstanding the foregoing, the Borrower shall not be under
any obligation to mark any Borrower Materials “PUBLIC.” The Borrower agrees that
(i) any Loan Documents, (ii) any financial statements delivered pursuant to
Section 6.01 and (iii) any Compliance Certificates delivered pursuant to
Section 6.02(a) will be deemed to be “public-side” Borrower Materials and may be
made available to Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in

 

87



--------------------------------------------------------------------------------

accordance with such Public Lender’s compliance procedures and applicable law,
including United States federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
federal or state securities laws.

SECTION 6.03 Notices.

Promptly after a Responsible Officer of the Borrower or any Subsidiary (other
than an Excluded Subsidiary, except to the extent knowledge is obtained by
Borrower or a wholly owned Subsidiary) has obtained knowledge thereof, notify
the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect; and

(c) of the filing or commencement of any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
the Borrower or any of its Subsidiaries thereof that would reasonably be
expected to result in a Material Adverse Effect or (ii) with respect to any Loan
Document.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Sections 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

SECTION 6.04 Payment of Obligations.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, (i) to the extent any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (ii) if such failure
to pay or discharge such obligations and liabilities would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Sections 7.04 or 7.05 and (b) take all reasonable action to
maintain all rights, privileges (including its good standing where applicable in
the relevant jurisdiction), permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except, in the case of (a)
(other than with respect to the Borrower) or (b), (i) to the extent that failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) pursuant to a transaction permitted
by Article VII.

 

88



--------------------------------------------------------------------------------

SECTION 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material tangible or intangible properties (including IP
rights) and equipment necessary in the operation of its business in good working
order, repair and condition, ordinary wear and tear excepted and fire, casualty
or condemnation excepted.

SECTION 6.07 Maintenance of Insurance.

(a) Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and the Subsidiaries)
as are customarily carried under similar circumstances by such other Persons.

(b) Requirements of Insurance. All such insurance shall, to the extent permitted
by the issuers of such insurance, (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 10 days (or, to the extent reasonably available, 30 days) after
receipt by the Collateral Agent of written notice thereof (the Borrower shall
deliver a copy of the policy (and to the extent any such policy is cancelled or
renewed, a renewal or replacement policy) or other evidence thereof to the
Administrative Agent and the Collateral Agent, or insurance certificate with
respect thereto) and (ii) name the Collateral Agent as mortgagee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) or loss payee (in the case of property
insurance) (it being understood that, absent an Event of Default, any proceeds
of any such property insurance shall be delivered by the insurer(s) to the
Borrower or one of its Subsidiaries and applied in accordance with this
Agreement), as applicable.

(c) Flood Insurance. With respect to each Material Real Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any material improvements located on any Material Real Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the Flood Insurance Laws. Following the Closing Date, the Borrower
shall deliver to the Administrative Agent annual renewals of each flood
insurance policy or annual renewals of each force-placed flood insurance policy,
as applicable. In connection with any amendment to this Agreement pursuant to
which any increase, extension, or renewal of Loans is contemplated, the Borrower
shall cause to be delivered to the Administrative Agent for any Material Real
Property, a completed “life of the loan” Federal Emergency Management Agency
Standard Flood Hazard Determination (together with a notice about special flood
hazard area status and flood disaster assistance, which, if applicable, shall be
duly executed by the applicable Loan Party relating to such Material Real
Property), and evidence of flood insurance, as applicable.

SECTION 6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

SECTION 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of the Borrower or a Subsidiary, as
the case may be (it being understood and agreed that certain Foreign
Subsidiaries maintain individual books and records in conformity with generally
accepted accounting principles in their respective countries of organization and
that such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder).

SECTION 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year and only one (1) such time shall
be at the Borrower’s expense; provided, further, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrower nor any Subsidiary shall be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or (iii) is subject to attorney-client or similar privilege or constitutes
attorney work-product.

SECTION 6.11 Additional Collateral; Additional Guarantors.

At the Borrower’s expense, take all action either necessary or as reasonably
requested by the Administrative Agent or the Collateral Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

(a) Upon (x) the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by
the Borrower, (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary or (z) the designation in accordance with Section 6.14 of an existing
direct or indirect wholly owned Domestic Subsidiary (other than an Excluded
Subsidiary) as a Subsidiary:

 

90



--------------------------------------------------------------------------------

(i) within sixty (60) days after such formation, acquisition, cessation or
designation, or such longer period as the Administrative Agent may agree in
writing in its discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) joinders to
this Agreement as Guarantors, Security Agreement Supplements, Intellectual
Property Security Agreements, Mortgages, a counterpart of the Intercompany Note,
each Intercreditor Agreement, if applicable, and other security agreements and
documents (including, with respect to Mortgages, the documents required under
clause (d) of the definition of “Collateral And Guarantee Requirement”), as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreement, Mortgages and
other security agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement;

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (and the parent of each
such Domestic Subsidiary that is a Guarantor) to deliver any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

(C) take and cause such Subsidiary (and each direct or indirect parent of such
Subsidiary) that is required to become a Guarantor pursuant to the Collateral
and Guarantee Requirement to take whatever action (including the recording of
Mortgages, the filing of Uniform Commercial Code financing statements and
Intellectual Property Security Agreements, and delivery of stock and membership
interest certificates) as may be necessary in the reasonable opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and perfected Liens to the extent
required by the Collateral and Guarantee Requirement, and to otherwise comply
with the requirements of the Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, any existing title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of the Loan Parties or their respective Subsidiaries; provided,
however, that there shall be no obligation to deliver to the Administrative
Agent any existing environmental assessment report whose disclosure to the

 

91



--------------------------------------------------------------------------------

Administrative Agent would require the consent of a Person other than the Loan
Parties or one of their respective Subsidiaries, where, despite the commercially
reasonable efforts of the Loan Parties or their respective Subsidiaries to
obtain such consent, such consent cannot be obtained; and

(iv) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i) or (ii).

(b) Not later than ninety (90) days after the acquisition by any Loan Party of
any Material Real Property (or such longer period as the Administrative Agent
may agree in writing in its discretion), which property would not be
automatically subject to another Lien pursuant to pre-existing Collateral
Documents, cause such property to be subject to a Lien and Mortgage in favor of
the Collateral Agent for the benefit of the Secured Parties and take, or cause
the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.

SECTION 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply,
with all applicable Environmental Laws and Environmental Permits; obtain,
maintain and renew all applicable Environmental Permits; and, in each case to
the extent required by Environmental Laws, conduct any investigation, remedial
or other corrective action necessary to remediate or otherwise address Hazardous
Materials at any property or facility in accordance with applicable
Environmental Laws.

SECTION 6.13 Further Assurances.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Intercreditor Agreement or any
Collateral Document or other document or instrument relating to any Collateral
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments (including filings with the United States
Patent and Trademark Office, the United States Copyright Office, or any foreign
equivalents of the foregoing) as the Administrative Agent may reasonably request
from time to time in order to carry out more effectively the purposes of any
Intercreditor Agreement or the Collateral Documents, to the extent required
pursuant to the Collateral and Guarantee Requirement. If the Administrative
Agent reasonably determines that it is required by applicable Law to have
appraisals prepared in respect of the Material Real Property, the Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended.

 

92



--------------------------------------------------------------------------------

(b) [reserved].

(c) [reserved].

(d) Once the remaining outstanding principal amount of indebtedness under that
certain Loan Agreement, dated as of January 15, 2015, by and among the borrowers
party thereto (the “JV Borrowers”), the lenders party thereto and Pacific
Western Bank, as Agent thereunder (the “Existing JV Indebtedness”), is equal to
or less than $11,000,000, the Borrower shall use its reasonable best efforts to
cause the JV Borrowers to reduce the remaining outstanding balance of such
Existing JV Indebtedness to an amount equal to (or less than) the amount of cash
or cash equivalents restricted as of the Closing Date in favor of the lenders
under such Existing JV Indebtedness.

(e) Once the remaining outstanding principal amount of indebtedness under the
Existing JV Indebtedness is equal to or less than the amount of cash or cash
equivalents restricted as of the Closing Date in favor of the lenders under such
Existing JV Indebtedness, the Borrower shall use its reasonable best efforts to
cause either (A) such cash or cash equivalents to be applied in full to the
then-outstanding balance of the Existing JV Indebtedness or (B) the
then-outstanding balance of the Existing JV Indebtedness to be otherwise repaid
by the JV Borrowers in full.

(f) Upon the repayment in full of the Existing JV Indebtedness, the Borrower
shall (i) create a newly-formed domestic wholly-owned Subsidiary, (ii) use
reasonable best efforts to obtain consent to grant a first-priority pledge of
100% of the Equity Interests in such newly created Subsidiary to the Collateral
Agent to secure the Obligations and (iii) transfer all Equity Interests held by
the Borrower and identified in Schedule 6.13(f) to such newly created
Subsidiary.

(g) Notwithstanding any other provision of this Agreement, each of the SeaTac
Property, the Kalispell Property and the Spokane Property shall be excluded from
any requirement contained in this Section 6.13, or otherwise in this Agreement,
that the SeaTac Property, the Kalispell Property and the Spokane Property be
subjected to a mortgage in favor of the Collateral Agent.

SECTION 6.14 [reserved].

SECTION 6.15 Post-Closing Covenants. Except as otherwise agreed by the
Administrative Agent in its sole discretion, the Borrower shall, and shall cause
each of the other Loan Parties to, deliver each of the documents, instruments
and agreements and take each of the actions set forth on Schedule 6.15 within
the time periods set forth therein (or such longer time periods as determined by
the Administrative Agent in its sole discretion).

 

93



--------------------------------------------------------------------------------

SECTION 6.16 Cash Collateral Account.

The Borrower shall at all times maintain the Cash Collateral Account at a
commercial bank specified by the Administrative Agent in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established and maintained in a manner
reasonably satisfactory to the Administrative Agent.

SECTION 6.17 JV Agreements.

The Borrower and each Loan Party shall at all times exercise any and all voting
rights in any non-wholly owned Subsidiary including, without limitation, any
Non-Controlled Subsidiary in a manner that (i) is not adverse to the interests
of the Lenders or the Administrative Agent and (ii) preserves the value of the
Guarantees and the Collateral.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, then from and after the Closing
Date:

SECTION 7.01 Liens.

Neither the Borrower nor the Subsidiaries shall, directly or indirectly, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following
(and, in each case, only to the extent created, incurred, assumed or suffered to
existing in the ordinary course of business):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) any such Lien does not extend to any additional property other
than (A) after-acquired property that is covered by such Lien or financed by
Indebtedness permitted under Section 7.03, and (B) proceeds and products
thereof, and (ii) the replacement, renewal, extension or refinancing of the
obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.03;

(c) Liens for Taxes that are not overdue for a period of more than thirty
(30) days from the original due date or the due date established by any
applicable extension, or that are being contested in good faith and by
appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than
forty-five (45) days or if more than forty-five (45) days overdue, that are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

 

94



--------------------------------------------------------------------------------

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority in connection with any
contract or Law) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries, taken as a whole;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) leases, non-exclusive licenses, subleases or non-exclusive sublicenses
granted to others in the ordinary course of business which do not (i) interfere
in any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole or (ii) secure any Indebtedness;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i) and (n) or, to
the extent related to any of the foregoing, Section 7.02(r) to be applied
against the purchase price for such Investment, or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely if such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

 

95



--------------------------------------------------------------------------------

(m) Liens (i) in favor of the Borrower or a Subsidiary on assets of a Subsidiary
that is not a Loan Party securing permitted intercompany Indebtedness and
(ii) in favor of the Borrower or any Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, non-exclusive licenses or non-exclusive sublicenses entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business;

(p) [reserved];

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Borrower or any of its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or any of its Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any of its Subsidiaries in the ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(t) ground leases in respect of Real Property existing on the Closing Date on
which facilities owned or leased by the Borrower or any of its Subsidiaries are
located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 365 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v) [reserved];

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary (other than
by designation as a Subsidiary pursuant to Section 6.14), in each case after the
Closing Date (other than Liens on the Equity Interests of any Person that
becomes a Subsidiary); provided that (i) such Lien was not created in

 

96



--------------------------------------------------------------------------------

contemplation of such acquisition or such Person becoming a Subsidiary,
(ii) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof and other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time and which Indebtedness and other obligations are permitted
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) the Indebtedness secured thereby is
permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (u) and (w) of this Section 7.01; provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is covered by such Lien and (B) proceeds and products thereof, and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 7.03 (to the extent constituting
Indebtedness);

(bb) [reserved];

(cc) [reserved];

(dd) [reserved];

(ee) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(ff) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Subsidiaries to secure the performance of the
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

(gg) other Liens with respect to property or assets of the Borrower or any of
its Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed $5,000,000; and

(hh) Liens with respect to property or assets of the Borrower and its
Subsidiaries (including accounts receivable or other revenue streams and other
rights to payment and any other assets related thereto) in connection with a
property manager’s obligations in respect of timeshare collection accounts,
operating accounts and reserve accounts.

 

97



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to clause (a) above.

SECTION 7.02 Investments.

Neither the Borrower nor the Subsidiaries shall directly or indirectly, make any
Investments, except (in each case, only to the extent made in the ordinary
course of business):

(a) Investments by the Borrower or any of its Subsidiaries in assets that were
Cash Equivalents when such Investment was made;

(b) [reserved];

(c) Investments by the Borrower or any of its Subsidiaries in the Borrower or
any of its Subsidiaries or any Person that will, upon such Investment become a
Subsidiary; provided that the aggregate amount of Investments made by Loan
Parties in Persons that are not or do not become Loan Parties (except if such
Investments are part of a series of substantially concurrent transactions that
result in the proceeds of such Investments ultimately being invested in (or
distributed to) Loan Parties), in the aggregate with any Investments made
pursuant to Section 7.02(i)(v), shall not exceed at any time outstanding 5.0% of
Total Assets; provided further that any Investment made by any Person that is
not a Loan Party in any Loan Party pursuant to this clause (c) shall be
subordinated in right of payment to the Loans;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c), (d) and (e)), 7.05 (other than 7.05(d)(ii) or
7.05(e)), 7.06 (other than 7.06(e) and (i)(iv)) and 7.13, respectively;

(f) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by the Borrower or any
Subsidiary in the Borrower or any other Subsidiary and any modification, renewal
or extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment as of the Closing Date or as
otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

 

98



--------------------------------------------------------------------------------

(i) any acquisition of one or more assets of a Person, or any Equity Interests
in a Person that becomes a Subsidiary or a division or line of business of a
Person (or any subsequent Investment made in a Person, division or line of
business previously acquired in a Permitted Acquisition), in a single
transaction or series of related transactions, if immediately after giving
effect thereto: (i) no Default or Event of Default has occurred and is
continuing, (ii) the Borrower and the Subsidiaries shall be in Pro Forma
Compliance with the covenants set forth in Section 7.11 after giving effect to
such acquisition or Investment and any related transactions; (iii) any acquired
or newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness otherwise permitted by Section 7.03; (iv) to the extent required by
the Collateral and Guarantee Requirement, (A) the property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and (B) any such newly created or acquired Subsidiary (other than an
Excluded Subsidiary) shall become a Guarantor, in each case, in accordance with
Section 6.11, and (v) the aggregate amount of Investments made by Loan Parties
in Persons that do not become Loan Parties or of assets that do not constitute
Collateral, in the aggregate with any Investments made pursuant to the first
proviso to Section 7.02(c), shall not exceed at any time outstanding 5.0% of
Total Assets (any such acquisition, a “Permitted Acquisition”);

(j) [reserved];

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to the Borrower, and not in excess of the amount of
(after giving effect to any other loans, advances or Restricted Payments in
respect thereof) Restricted Payments, to the extent permitted to be made to such
parent in accordance with Sections 7.06(g) or (h);

(n) other Investments (including for Permitted Acquisitions pursuant to
Section 7.02(i)(iv)) in an aggregate amount outstanding pursuant to this clause
(n) (valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed $5,000,000 (net of
any return in respect thereof, including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts);

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the
Borrower;

(q) Investments of a Subsidiary acquired after the Closing Date or of a Person
merged or amalgamated or consolidated into the Borrower or merged, amalgamated
or consolidated with a Subsidiary in accordance with Section 7.04 after the
Closing Date to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

 

99



--------------------------------------------------------------------------------

(r) Investments made by any Subsidiary that is not a Loan Party to the extent
such Investments are financed with the proceeds received by such Subsidiary from
an Investment in such Subsidiary contemplated pursuant to Section 7.02;(i)(v) or
permitted under Section 7.02(n);

(s) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

(t) Guarantees by the Borrower or any of its Subsidiaries of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(u) Investments of the Borrower in the Franchisee Incentive Finance Program;
provided that, the aggregate amount of Investments by the Borrower in the
Franchisee Incentive Finance Program made at any time following the Closing Date
and prior to the Maturity Date, taken together with all Investments made
pursuant to Section 7.02(v) below, shall not exceed $15,000,000; provided,
further, that following the satisfaction in full of all Obligations attributable
to the Term Loans, the Borrower may make additional Investments in the
Franchisee Incentive Finance Program equal to 35% of Consolidated EBITDA for the
period from the first day of the first full fiscal quarter following the Closing
Date to the end of the fiscal quarter of the Borrower most recently ended at the
time of such Investment; provided, further, that the aggregate amount of all
Investments made pursuant to this Section 7.02(u) following the satisfaction in
full of all Obligations attributable to the Term Loans, taken together with all
other Investments made pursuant to this Section 7.02(u) since the Closing Date
and all Investments made pursuant to Section 7.02(v) below, shall not exceed
$50,000,000;

(v) Investments by the Borrower or any of its Subsidiaries in any one or more
Persons signing with the Borrower or any Subsidiary either a new franchise
agreement or new management agreement in connection with a change of brand of
the hotel property owned or operated by any such Person to a brand owned by the
Borrower or any Subsidiary, or a change in management of a hotel property owned
or operated by any such Person to the Borrower or any Subsidiary as manager;
provided that (i) the maximum percentage Equity Interest that the Borrower or
any Subsidiary may receive in any single Person for an Investment made in that
Person pursuant to this clause (v) shall not exceed twenty percent (20%) of all
Equity Interests in such Person, and (ii) the aggregate amount of Investments
made pursuant to this clause (v) at any time following the Closing Date and
prior to the Maturity Date, taken together with all Investments made pursuant to
Section 7.02(u) above, shall not exceed $15,000,000; provided, further, that
following the satisfaction in full of all Obligations attributable to the Term
Loans, the Borrower may make additional Investments pursuant to this
Section 7.02(v)(ii) equal to 35% of Consolidated EBITDA for the period from the
first day of the first full fiscal quarter following the Closing Date to the end
of the fiscal quarter of the Borrower most recently ended at the time of such
Investment; provided, further, that the aggregate amount of all Investments made
pursuant to this Section 7.02(v)(ii) following the satisfaction in full of all
Obligations attributable to the Term Loans, taken together with all other
Investments made pursuant to this Section 7.02(v) since the Closing Date and all
Investments made pursuant to Section 7.02(u) above, shall not exceed
$50,000,000;

(w) [reserved];

(x) [reserved]; and

 

100



--------------------------------------------------------------------------------

(y) Investments existing on the Closing Date in joint ventures of the Borrower
or any of its Subsidiaries.

SECTION 7.03 Indebtedness.

Neither the Borrower nor any of the Subsidiaries shall directly or indirectly,
create, incur, assume or suffer to exist any Indebtedness, except (in each case,
only to the extent created, incurred, assumed or suffered to existing in the
ordinary course of business):

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) Indebtedness owed to the
Borrower or any Subsidiary outstanding on the Closing Date and any refinancing
thereof with Indebtedness owed to the Borrower or any Subsidiary in a principal
amount that does not exceed the principal amount (or accreted value, if
applicable) of the intercompany Indebtedness so refinanced; provided that
(x) any amount owed by a Subsidiary that is not a Loan Party to a Loan Party
shall be evidenced by an Intercompany Note and (y) all such Indebtedness of any
Loan Party owed to any Person or Subsidiary that is not a Loan Party shall be
unsecured and subordinated to the Obligations pursuant to an Intercompany Note;

(c) Guarantees by the Borrower and any Subsidiary in respect of Indebtedness of
the Borrower or any Subsidiary of the Borrower otherwise permitted hereunder;
provided that (i) a Subsidiary that is not a Loan Party cannot, but virtue of
this Section 7.03(c), guarantee Indebtedness that such Subsidiary could not
otherwise incur under this Section 7.03 and (ii) the aggregate principal amount
of Indebtedness of non-Loan Parties that is guaranteed by any Loan Party
pursuant to this Section 7.03(c) shall not exceed $6,000,000 at any time
outstanding; provided, further that (A) no Guarantee of any Indebtedness
constituting Junior Financing shall be permitted unless such guaranteeing party
shall have also provided a Guarantee of the Obligations on the terms set forth
herein and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any Subsidiary owing to the Borrower or any
Subsidiary (or issued or transferred to any direct or indirect parent of a Loan
Party which is substantially contemporaneously transferred to a Loan Party or
any Subsidiary of a Loan Party) to the extent constituting an Investment
permitted by Section 7.02; provided that all such Indebtedness of any Loan Party
owed to any Person or Subsidiary that is not a Loan Party shall be evidenced by
an Intercompany Note and any such Indebtedness owing to a Subsidiary that is not
a Loan Party is subordinated in right of payment to the Loans (for the avoidance
of doubt, any such Indebtedness owing to a Subsidiary that is not a Loan Party
shall be deemed to be expressly subordinated in right of payment to the Loans
unless the terms of such Indebtedness expressly provide otherwise);

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrower or any
Subsidiary prior to or within 365 days after the acquisition, construction,
repair, replacement, lease or improvement of the applicable asset in an
aggregate amount not to exceed $2,500,000 at any time outstanding and (ii) any
Permitted Refinancing of any of the foregoing;

 

101



--------------------------------------------------------------------------------

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Subsidiary’s exposure to interest rates, foreign exchange
rates or commodities pricing risks incurred in the ordinary course of business
and not for speculative purposes;

(g) Indebtedness of the Borrower or any Subsidiary assumed in connection with
any Permitted Acquisition so long as such Indebtedness is not incurred in
contemplation of such Permitted Acquisition, and any Permitted Refinancing
thereof; provided that after giving pro forma effect to such Permitted
Acquisition and the assumption of such Indebtedness, (i) the aggregate amount of
such Indebtedness does not exceed $10,000,000 at any time outstanding and
(ii) the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 7.11, determined on a Pro Forma Basis as of the
date of incurrence of such Indebtedness; provided that any such Indebtedness of
a Subsidiary that is not a Loan Party, together with any Indebtedness of all
Subsidiaries that are not Loan Parties pursuant to Sections 7.03(w) and 7.03(v),
does not exceed $5,000,000 in the aggregate at any time outstanding;

(h) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business;

(i) Indebtedness consisting of promissory notes issued by the Borrower or any of
its Subsidiaries to current or former officers, managers, consultants, directors
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Borrower permitted by
Section 7.06;

(j) Indebtedness incurred by the Borrower or any of its Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purposes of financing such acquisition; provided, that such Indebtedness is not
reflected on the balance sheet of the Borrower or any of its Subsidiaries
(contingent obligations referred to in a footnote to financial statements and
not otherwise reflected on the balance sheet will not be deemed to be reflected
on such balance sheet for purposes of this clause (j));

(k) Indebtedness consisting of obligations of the Borrower or any of its
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
expressly permitted hereunder;

(l) obligations in respect of Treasury Services Agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(m) other Indebtedness of the Borrower or any of its Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed $5,000,000 at any time outstanding;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

102



--------------------------------------------------------------------------------

(o) Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business, including in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within 30 days following the incurrence thereof;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Subsidiaries or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;

(q) [reserved];

(r) [reserved];

(s) [reserved];

(t) [reserved];

(u) [reserved];

(v) Indebtedness incurred by all Foreign Subsidiaries which, when aggregated
with the principal amount of all other Indebtedness pursuant to Sections
7.03(g), 7.03(w) and this clause (v) then outstanding, does not exceed
$5,000,000;

(w) unsecured Indebtedness of the Borrower or any Subsidiary, so long as the
Borrower and its Subsidiaries are in compliance with the covenants set forth in
Section 7.11, determined on a Pro Forma Basis as of the date of incurrence of
such Indebtedness; and without duplication, Permitted Refinancings of such
Indebtedness; provided that any such Indebtedness of a Subsidiary that is not a
Loan Party, together with any Indebtedness of Subsidiaries that are not Loan
Parties pursuant to Sections 7.03(g), 7.03(q) or 7.03(s), does not exceed
$5,000,000 in the aggregate at any time outstanding;

(x) [reserved]; and

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower shall, in
its sole discretion, classify such item of Indebtedness (or any portion thereof)
and will only be required to include the amount and type of such Indebtedness in
one or more of the above clauses; provided that all Indebtedness outstanding
under the Loan Documents and any Permitted Refinancing thereof, will at all
times be deemed to be outstanding in reliance only on the exception in
Section 7.03(a).

 

103



--------------------------------------------------------------------------------

SECTION 7.04 Fundamental Changes.

Neither the Borrower nor any of the Subsidiaries shall merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a) any Subsidiary may merge, amalgamate or consolidate with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that the Borrower shall be the continuing or
surviving Person and such merger does not result in the Borrower ceasing to be a
corporation, partnership or limited liability company organized under the Laws
of the United States, any state thereof or the District of Columbia or (ii) one
or more other Subsidiaries; provided that when any Person that is a Loan Party
is merging with a Subsidiary, a Loan Party shall be the continuing or surviving
Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve or the Borrower or any Subsidiary
may change its legal form (x) if the Borrower determines in good faith that such
action is in the best interest of the Borrower and its Subsidiaries and if not
materially disadvantageous to the Lenders and (y) to the extent such Subsidiary
is a Loan Party, any assets or business not otherwise disposed of or transferred
in accordance with Sections 7.02 (other than 7.02(e)) or 7.05 or, in the case of
any such business, discontinued, shall be transferred to otherwise owned or
conducted by another Loan Party after giving effect to such liquidation or
dissolution (it being understood that in the case of any change in legal form, a
Subsidiary that is a Guarantor will remain a Guarantor unless such Guarantor is
otherwise permitted to cease being a Guarantor hereunder);

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then
(i) the transferee must be a Guarantor or the Borrower or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Subsidiary that is not a Loan Party in accordance with
Sections 7.02 and 7.03, respectively; and

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guaranty shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, and (E) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger

 

104



--------------------------------------------------------------------------------

or consolidation and such supplement to this Agreement or any Collateral
Document preserves the enforceability of this Agreement, the Guaranty and the
Collateral Documents and the perfection of the Liens under the Collateral
Documents; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, the Borrower under this
Agreement; and

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Subsidiary may merge or consolidate with any
other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Subsidiary or the Borrower, which together with each of its Subsidiaries, shall
have complied with the requirements of Section 6.11 to the extent required
pursuant to the Collateral and Guarantee Requirement; and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05 Dispositions.

Neither the Borrower nor any of the Subsidiaries shall, directly or indirectly,
make any Disposition, except:

(a) (i) Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower or any of its Subsidiaries and (ii) Dispositions of property no longer
used or useful in the good faith determination of the Borrower in the conduct of
the business of the Borrower and its Subsidiaries outside the ordinary course of
business (and for consideration complying with the requirements applicable to
Dispositions pursuant to clause (j) below);

(b) Dispositions of inventory (whether developed, “just-in-time” or fee-for
service) or goods (or other assets, including timeshare and residential assets,
furniture and equipment) held for sale and immaterial assets (including allowing
any registrations or any applications for registration of any immaterial IP
Rights to lapse or go abandoned in the ordinary course of business), in each
case, in the ordinary course of business;

(c) [reserved];

(d) Dispositions of property to the Borrower or any Subsidiary; provided that if
the transferor of such property is a Loan Party, (i) the transferee thereof must
be a Loan Party or (ii) if such transaction constitutes an Investment, such
transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section 7.04(f)) and
7.06;

(f) [reserved];

(g) Dispositions of Cash Equivalents;

 

105



--------------------------------------------------------------------------------

(h) leases, subleases, non-exclusive licenses or non-exclusive sublicenses, in
each case in the ordinary course of business and which do not materially
interfere with the business of the Borrower or any of its Subsidiaries;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(j) Dispositions of property other than property identified in Schedule 7.05 and
as to which no other clause of this Section 7.05 applies; provided that (i) at
the time of such Disposition (other than any such Disposition made pursuant to a
legally binding commitment entered into at a time when no Default exists), no
Default shall exist or would result from such Disposition and (ii) the Borrower
or any of its Subsidiaries shall receive not less than 75% of such consideration
in the form of cash or Cash Equivalents (in each case, free and clear of all
Liens at the time received, other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Sections 7.01(a), (f), (k), (p), (q),
(r)(i), (r)(ii) and (ee) (only to the extent the Obligations are secured by such
cash and Cash Equivalents);

(k) Dispositions of property identified in Schedule 7.05, the Disposition of
Equity Interests in any Subsidiary which directly holds such property or the
disposition of Equity Interests in RL Venture LLC; provided, that 100% of the
Net Proceeds of all such asset sales or other dispositions of property received
by the Borrower or any Subsidiary pursuant to this Section 7.05(k) shall be
required to be maintained in the Cash Collateral Account, subject to the right
of the Borrower to prepay any outstanding Term Loans in whole or in part at any
time with such proceeds pursuant to Section 2.05(a); provided, however, that
(i) the Borrower and each Guarantor shall use reasonable best efforts to cause a
distribution by a JV Subsidiary to the Borrower or any Guarantor of any such Net
Proceeds upon receipt by the JV Subsidiary thereof and (ii) neither the Borrower
nor any Guarantor is required to deposit into the Cash Collateral Account more
than its respective pro rata share of the Net Proceeds of the Disposition and
asset sales permitted under this clause (k);

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) [reserved];

(n) [reserved];

(o) [reserved];

(p) the unwinding of any Swap Contract pursuant to its terms;

(q) the Acquisition and related transactions; and

(r) [reserved];

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (k), (p) and (r) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition. To
the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

 

106



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, neither the Borrower
nor any of the Subsidiaries shall directly or indirectly, make any Disposition
of Equity Interests held by such Borrower or Subsidiary in any Subsidiary that
is wholly-owned by the Borrower or a Guarantor such that such Subsidiary becomes
non-wholly owned, other than a Disposition of all such Equity Interests of such
Subsidiary or all or substantially all of its assets, in each case, to the
extent otherwise permitted under this Section 7.05.

SECTION 7.06 Restricted Payments.

Neither the Borrower nor any of the Subsidiaries shall declare or make, directly
or indirectly, any Restricted Payment, except:

(a) each Subsidiary may make Restricted Payments to the Borrower, and other
Subsidiaries of the Borrower (and, in the case of a Restricted Payment by a
non-wholly owned Subsidiary, to the Borrower and any other Subsidiary and to
each other owner of Equity Interests of such Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests);

(b) the Borrower and each Subsidiary may declare and make Restricted Payments
payable solely in accordance with the Equity Interests (other than Disqualified
Equity Interests not otherwise permitted by Section 7.03) of such Person;

(c) [reserved];

(d) [reserved];

(e) to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Sections 7.02 (other than 7.02(e) and (m)), 7.04 or 7.08 (other
than Section 7.08(e));

(f) repurchases of Equity Interests in the Borrower or any Subsidiary of the
Borrower deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

(g) the Borrower and each Subsidiary may pay (or make Restricted Payments to
allow the Borrower to pay) for the repurchase, retirement or other acquisition
or retirement for value of Equity Interests of such Subsidiary (or of the
Borrower) from any future, present or former employee, officer, director,
manager or consultant of such Subsidiary (or the Borrower or any other direct or
indirect parent of such Subsidiary) or any of its Subsidiaries upon the death,
disability, retirement or termination of employment of any such Person or
pursuant to any employee or director equity plan, employee, manager or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, manager, director, officer or consultant of such Subsidiary (or the
Borrower) or any of its Subsidiaries; provided that the aggregate amount of
Restricted Payments made pursuant to this clause (g) shall not exceed $2,500,000
in any calendar year (with unused amounts in any calendar year being carried
over to the next succeeding calendar year; provided, further, that such amount
in any calendar year may be increased by an amount not to exceed:

 

107



--------------------------------------------------------------------------------

(i) the Net Proceeds of key man life insurance policies received by the Borrower
or its Subsidiaries; less

(ii) the amount of any Restricted Payments previously made with the cash
proceeds described in clause (i) and (ii) of this Section 7.06(g);

(h) the Borrower may make such other Restricted Payments not otherwise specified
in this Section 7.05 in an aggregate amount not to exceed, when combined with
prepayment of Indebtedness pursuant to Section 7.13(a)(iv), $2,500,000;

(i) [reserved]:

(j) payments made or expected to be made by the Borrower or any of the
Subsidiaries in respect of required withholding or similar Taxes payable upon
exercise of Equity Interests by any future, present or former employee,
director, manager or consultant of the Borrower or any Subsidiaries and any
repurchases of Equity Interests deemed to occur upon the exercise of stock
options;

(k) the Borrower or any Subsidiary may (i) pay cash in lieu of fractional Equity
Interests in connection with any dividend, split or combination thereof or any
Permitted Acquisition and (ii) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms; and

(l) any Restricted Payment by the Borrower to pay listing fees and other costs
and expenses attributable to being a publicly traded company which are
reasonable and customary;

SECTION 7.07 Change in Nature of Business.

The Borrower shall not, nor shall the Borrower permit any of the Subsidiaries
to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and the Subsidiaries on the Closing Date or any business reasonably related,
complementary, synergistic or ancillary thereto or reasonable extensions
thereof.

SECTION 7.08 Transactions with Affiliates.

Neither the Borrower shall, nor shall the Borrower permit any of the
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, involving aggregate payments or consideration in excess of $1,000,000,
other than (a) [reserved], (b) on terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, (c) the Transactions and the payment of Transaction
Expenses as part of or in connection with the Transactions, (d) so long as no
Event of Default under Sections 8.01(a) or (f) has occurred and is continuing,
transactions pursuant to the Transaction Agreements, or any amendment thereto or
replacement thereof so long as any such amendment or replacement is not
materially disadvantageous in the good faith judgment of the board of directors
of Borrower to the Lenders when taken as a whole, as compared to the applicable
agreement as in effect immediately prior to such amendment or replacement,
(e) Restricted Payments permitted under Section 7.06 and Investments permitted
under Section 7.02, (f) employment and

 

108



--------------------------------------------------------------------------------

severance arrangements between the Borrower and its Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements in the ordinary course of business, (g) the payment of customary
fees and reasonable out of pocket costs to, and indemnities provided on behalf
of, directors, managers, officers, employees and consultants of the Borrower and
its Subsidiaries in the ordinary course of business to the extent attributable
to the ownership or operation of the Borrower and its Subsidiaries,
(h) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 7.08 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect, (i) [reserved],
(j)[reserved], (k) [reserved], (l) [reserved], (m) [reserved], (n) [reserved] or
(o) a joint venture which would constitute a transaction with an Affiliate
solely as a result of the Borrower or any Subsidiary owning an equity interest
or otherwise controlling such joint venture or similar entity.

SECTION 7.09 Burdensome Agreements.

The Borrower shall not, nor shall the Borrower permit any of the Subsidiaries
to, enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of (a) any
Subsidiary of the Borrower that is not a Guarantor to make Restricted Payments
to the Borrower or any Guarantor or to make or repay intercompany loans and
advances to the Borrower or any Guarantor or (b) any Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply) to Contractual Obligations which (i)(x) exist on the Closing Date and
(to the extent not otherwise permitted by this Section 7.09) are listed on
Schedule 7.09 hereto and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing does not expand the scope of such
Contractual Obligation, (ii) are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Subsidiary of the Borrower; provided, further, that this
clause (ii) shall not apply to Contractual Obligations that are binding on a
Person that becomes a Subsidiary pursuant to Section 6.14, (iii) represent
Indebtedness of a Subsidiary of the Borrower which is not a Loan Party which is
permitted by Section 7.03, (iv) arise in connection with any Disposition
permitted by Sections 7.04 or 7.05 and relate solely to the assets or Person
subject to such Disposition, (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by
such Indebtedness, (vii) are customary restrictions on leases, subleases,
non-exclusive licenses or asset sale agreements otherwise permitted hereby so
long as such restrictions relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 7.03(e), (g) or (m) and to the extent that such restrictions
apply only to the property or assets securing such Indebtedness or to the
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Subsidiary, (x) are customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, (xi) are restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business and
(xii) arise in connection with cash or other deposits permitted under Sections
7.01 and 7.02 and limited to such cash or deposit.

 

109



--------------------------------------------------------------------------------

SECTION 7.10 Use of Proceeds.

The proceeds of the Term Loans received on the Closing Date shall not be used
for any purpose other than to finance the Acquisition and to fund certain
expenses with respect to the Acquisition. After the Closing Date, the proceeds
of the Revolving Credit Loans shall be used for working capital, general
corporate purposes and any other purpose not prohibited by this Agreement,
including Permitted Acquisitions and other Investments.

SECTION 7.11 Financial Covenant.

(a) The Borrower will not permit the Consolidated Fixed Charge Coverage Ratio as
of the last day of any Test Period, beginning with the fiscal quarter ending on
September 30, 2018 to be less than 1.50:1.00.

(b) The Borrower will not permit the Consolidated Total Net Leverage Ratio as of
the last day of any Test Period, beginning with the fiscal quarter ending on
September 30, 2018, to be greater than 3.00:1.00.

SECTION 7.12 Accounting Changes.

The Borrower shall not make any change in its fiscal year.

SECTION 7.13 Prepayments, Etc. of Indebtedness.

(a) The Borrower shall not, nor shall the Borrower permit any of the
Subsidiaries to, directly or indirectly, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal and interest
shall be permitted), any subordinated, junior lien or unsecured Indebtedness
incurred under Section 7.03(g) or any other Indebtedness that is or is required
to be subordinated, in right of payment or as to Collateral, to the Obligations
pursuant to the terms of the Loan Documents (collectively, “Junior Financing”)
or make any payment in violation of any subordination terms of any Junior
Financing Documentation, except (i) the refinancing thereof with the Net
Proceeds of any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing and, if such Indebtedness was originally incurred under
Section 7.03(g), is permitted pursuant to Section 7.03(g)), to the extent not
required to prepay any Loans pursuant to Section 2.05(b), (ii) the conversion of
any Junior Financing to Equity Interests (other than Disqualified Equity
Interests) of Borrower, (iii) the prepayment of Indebtedness of the Borrower or
any Subsidiary to the Borrower or any Subsidiary to the extent not prohibited by
the subordination provisions contained in the Intercompany Note and
(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings in an aggregate amount not to exceed, when combined
with the amount of Restricted Payments pursuant to Section 7.06(h), $2,500,000.

(b) The Borrower shall not, nor shall it permit any of the Subsidiaries to
amend, modify or change in any manner adverse to the interests of the Lenders
any term or condition of (i) any Junior Financing Documentation or (ii) any of
their respective articles of incorporation (or corporate charter or other
similar organizational documents) or any of their respective bylaws (or joint
venture agreements or other similar documents) without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).

 

110



--------------------------------------------------------------------------------

SECTION 7.14 Permitted Activities.

Notwithstanding anything to the contrary in Article VII of this Agreement, the
Borrower shall not, nor shall it permit any of its Subsidiaries to, from and
after the Closing Date, grant a lien on any Equity Interests held in any of the
Borrower, or its Subsidiaries or their respective joint venture and minority
interests, other than to secure the Obligations hereunder. For the avoidance of
doubt, the Borrower and its Subsidiaries shall use reasonable best efforts to
ensure that no indirectly held joint venture or minority interests, nor any real
property or personal property owned by either a joint venture or a Person in
which the Borrower or any Subsidiary owns a minority interest shall be pledged,
other than to secure the Obligations hereunder.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.05(a)
(solely with respect to the Borrower), or Article VII; or

(c) Other Defaults. The Borrower or any Subsidiary fails to perform or observe
any other covenant or agreement (not specified in Sections 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after written notice thereof by the
Administrative Agent to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; provided, that if any such representation,
warranty, certification or statement of fact made or deemed made by any
Non-Controlled Subsidiary under Section 5.09, 5.10, 5.11, 5.15 or 5.17 shall
prove to have been false or misleading when so made as a result of any action or
inaction by such Non-Controlled Subsidiary in the ordinary course of business
prior to such date (as to which the Borrower and the other Loan Parties had no
knowledge), no Event of Default shall be deemed to have occurred unless such
representation, warranty, certification or statement of fact shall continue to
be false, misleading or otherwise unremedied, or shall not be waived, for a
period of 30 days after the date such representation, warranty, certification or
statement of fact was made or deemed made; or

 

111



--------------------------------------------------------------------------------

(e) Cross-Default. Any Loan Party or any Subsidiary (A) fails to make any
payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of the Subsidiaries, taken as a whole, and is not released, vacated or
fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment or order and has not
denied coverage) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Subsidiary contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Subsidiary denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

 

112



--------------------------------------------------------------------------------

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Sections 6.11, 6.13 or 6.15 shall for any reason
(other than pursuant to the terms thereof including as a result of a transaction
not prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents and the Intercreditor
Agreements on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such perfection or priority is not required
pursuant to the Collateral and Guarantee Requirement or any loss thereof results
from the failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements, or (ii) any of the Equity Interests of the Borrower
shall for any reason cease to be pledged pursuant to the Collateral Documents;
or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Subsidiary or any ERISA
Affiliate in an aggregate amount which could reasonably be expected to result in
a Material Adverse Effect, or (ii) a Loan Party, any Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be (A) “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation and (B) “First Lien Obligations” (or any comparable
term) under, and as defined in, the Junior Lien Intercreditor Agreement under,
and as defined in any Junior Financing Documentation or (ii) the subordination
provisions set forth in any Junior Financing Documentation shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any Junior Financing, if applicable.

SECTION 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(i) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

113



--------------------------------------------------------------------------------

(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Lender.

SECTION 8.03 Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Subsidiary or Loan Party shall be deemed not to include any
Subsidiary (an “Immaterial Subsidiary”) affected by any event or circumstances
referred to in any such clause that did not, as of the last day of the most
recent completed fiscal quarter of the Borrower, have assets with a fair market
value in excess of 1.0% of Total Assets (it being agreed that all Subsidiaries
affected by any event or circumstance referred to in any such clause shall be
considered together, as a single consolidated Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

SECTION 8.04 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and any fees, premiums and scheduled periodic
payments due under Treasury Services Agreements or Secured Hedge Agreements,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, and any breakage, termination or other payments under
Treasury Services Agreements or Secured Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

 

114



--------------------------------------------------------------------------------

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes each of
the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each of the Secured Parties hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.

(c) Each Lender hereby (i) acknowledges that it has received a copy of the
Intercreditor Agreements, (ii) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreements to the extent
then in effect, and (iii) authorizes and instructs the Collateral Agent to enter
into each Intercreditor Agreement as Collateral Agent and on behalf of such
Lender.

 

115



--------------------------------------------------------------------------------

(d) Except as provided in Sections 9.09 and 9.11, the provisions of this Article
IX are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions.

SECTION 9.02 Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent, the Collateral
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Agent-Related Persons of the Administrative Agent, the Collateral Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Facilities as well as activities as Administrative
Agent or Collateral Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agent or sub-agent or attorney-in-fact that
it selects in the absence of gross negligence or willful misconduct (as
determined in the final non-appealable judgment of a court of competent
jurisdiction).

SECTION 9.03 Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, the existence, value or collectability of
the Collateral, any failure to monitor or maintain any part of the Collateral,
or the perfection or priority of any Lien or security interest created or
purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. Notwithstanding the
foregoing, neither the Administrative Agent nor the Collateral Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent or Collateral Agent (as
applicable) is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that the
Administrative Agent or Collateral Agent (as applicable) shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Administrative Agent or Collateral Agent (as applicable) to liability
or that is contrary to any Loan Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law.

 

116



--------------------------------------------------------------------------------

SECTION 9.04 Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

SECTION 9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

SECTION 9.06 Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to

 

117



--------------------------------------------------------------------------------

the Borrower hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by any Agent herein,
such Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their Affiliates which may come into the possession of any
Agent-Related Person.

SECTION 9.07 Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each of the Administrative Agent and the Collateral
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be.

SECTION 9.08 Agents in Their Individual Capacities.

Deutsche Bank AG New York Branch and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Borrower and its respective
Affiliates as though Deutsche Bank AG New York Branch were not the
Administrative Agent, the Collateral Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Deutsche Bank AG New York Branch or its Affiliates may receive
information regarding the Borrower or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Borrower or such
Affiliate) and acknowledge that neither the Administrative Agent nor the
Collateral Agent shall be under any obligation to

 

118



--------------------------------------------------------------------------------

provide such information to them. With respect to its Loans, Deutsche Bank AG
New York Branch and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise such rights and powers as
though it were not the Administrative Agent, the Collateral Agent, and the terms
“Lender” and “Lenders” include Deutsche Bank AG New York Branch in its
individual capacity. Any successor to Deutsche Bank AG New York Branch as the
Administrative Agent or the Collateral Agent shall also have the rights
attributed to Deutsche Bank AG New York Branch under this paragraph.

SECTION 9.09 Successor Agents.

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable upon thirty
(30) days’ notice to the Lenders and the Borrower and if either the
Administrative Agent or the Collateral Agent is a Defaulting Lender, the
Borrower may remove such Defaulting Lender from such role upon ten (10) days’
notice to the Lenders. If the Administrative Agent or the Collateral Agent
resigns under this Agreement or is removed by the Borrower, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrower at all times other than
during the existence of an Event of Default (which consent of the Borrower shall
not be unreasonably withheld or delayed). If no successor agent is appointed
prior to the effective date of the resignation or removal of the Administrative
Agent or the Collateral Agent, as applicable, the Administrative Agent or the
Collateral Agent, as applicable, in the case of a resignation, and the Borrower,
in the case of a removal may appoint, after consulting with the Lenders and the
Borrower (in the case of a resignation), a successor agent from among the
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent or retiring Collateral
Agent and the term “Administrative Agent” or “Collateral Agent” shall mean such
successor administrative agent or collateral agent and/or Supplemental Agent, as
the case may be, and the retiring Administrative Agent’s or Collateral Agent’s
appointment, powers and duties as the Administrative Agent or Collateral Agent
shall be terminated. After the retiring Administrative Agent’s or the Collateral
Agent’s resignation or removal hereunder as the Administrative Agent or
Collateral Agent, the provisions of this Article IX and the provisions of
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent or Collateral
Agent under this Agreement. If no successor agent has accepted appointment as
the Administrative Agent or the Collateral Agent by the date which is thirty
(30) days following the retiring Administrative Agent’s or Collateral Agent’s
notice of resignation or ten (10) days following the Borrower’s notice of
removal, the retiring Administrative Agent’s or the retiring Collateral Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Administrative Agent or Collateral Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent or Collateral Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that Section 6.11 is satisfied, the
Administrative Agent or Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent or Collateral Agent, and the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
or Collateral Agent’s resignation hereunder as the Administrative Agent or the
Collateral Agent, the provisions of this Article IX and Sections 10.04 and 10.05
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent or the
Collateral Agent.

 

119



--------------------------------------------------------------------------------

SECTION 9.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower or the
Collateral Agent) shall be (to the fullest extent permitted by mandatory
provisions of applicable Law) entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Collateral Agent and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Collateral Agent and
the Administrative Agent and their respective agents and counsel and all other
amounts due to the Lenders, the Collateral Agent and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11 Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements and
Treasury Services Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable), (ii) at the time the
property subject to such Lien is Disposed or to be Disposed as part of or in
connection with any Disposition

 

120



--------------------------------------------------------------------------------

permitted hereunder or under any other Loan Document to any Person other than a
Person required to grant a Lien to the Administrative Agent or the Collateral
Agent under the Loan Documents (or, if such transferee is a Person required to
grant a Lien to the Administrative Agent or the Collateral Agent on such asset,
at the option of the applicable Loan Party, such Lien on such asset may still be
released in connection with the transfer so long as (x) the transferee grants a
new Lien to the Administrative Agent or Collateral Agent on such asset
substantially concurrently with the transfer of such asset, (y) the transfer is
between parties organized under the laws of different jurisdictions and at least
one of such parties is a Foreign Subsidiary and (z) the priority of the new Lien
is the same as that of the original Lien), (iii) subject to Section 10.01, if
the release of such Lien is approved, authorized or ratified in writing by the
requisite Lenders or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;

(b) To subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(u) or (w)
(in the case of clause (w), to the extent required by the terms of the
obligations secured by such Liens);

(c) That any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of any Junior Financing;

(d) [reserved]; and

(e) the Collateral Agent may, without any further consent of any Lender, enter
into a Junior Lien Intercreditor Agreement with the collateral agent or other
representatives of the holders of Indebtedness permitted under Section 7.03, in
each case, where such Indebtedness is secured by Liens permitted under
Section 7.01. The Collateral Agent may rely exclusively on a certificate of a
Responsible Officer of the Borrower as to whether any such other Liens are
permitted. Any First Lien Intercreditor Agreement or Junior Lien Intercreditor
Agreement entered into by the Collateral Agent in accordance with the terms of
this Agreement shall be binding on the Secured Parties.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
and the Collateral Agent to), at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as the Borrower may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

 

121



--------------------------------------------------------------------------------

SECTION 9.12 Other Agents; Lead Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “bookrunner” or “lead arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

SECTION 9.13 Withholding Tax Indemnity.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (without limiting or expanding the
obligation of the Borrower to do so under Section 3.01) for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.13. The agreements in this Section 9.13 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.

SECTION 9.14 Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent or the Collateral
Agent in its sole discretion as a separate trustee, co-trustee, administrative
agent, collateral agent, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Agent” and collectively as “Supplemental
Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental

 

122



--------------------------------------------------------------------------------

Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Agent shall run to and be
enforceable by either the Collateral Agent or such Supplemental Agent, and
(ii) the provisions of this Article IX and of Sections 10.04 and 10.05 that
refer to the Administrative Agent shall inure to the benefit of such
Supplemental Agent and all references therein to the Collateral Agent shall be
deemed to be references to the Collateral Agent and/or such Supplemental Agent,
as the context may require.

Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

ARTICLE X

Miscellaneous

SECTION 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, or by the Administrative Agent with the consent
of the Required Lenders, and such Loan Party and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that any amendment or waiver contemplated in clauses
(g) or (i) below, shall only require the consent of such Loan Party and the
Required Revolving Credit Lenders or the Required Facility Lenders under the
applicable Facility, as applicable; provided, further, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Sections 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document (or change the timing of payments of such fees or other amounts)
without the written consent of each Lender holding such Loan or to whom such fee
or other amount is owed; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

123



--------------------------------------------------------------------------------

(d) change any provision of Sections 2.05, 2.13, 8.04 or 10.01 or the definition
of “Required Revolving Credit Lenders,” “Required Lenders,” “Required Facility
Lenders,” “Required Class Lenders” or any other provision specifying the number
of Lenders or portion of the Loans or Commitments required to take any action
under the Loan Documents, without the written consent of each Lender directly
affected thereby;

(e) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the aggregate value of the Guaranty,
without the written consent of each Lender;

(g) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
of Term Loans or under one or more Revolving Credit Facilities or (2) amend,
waive or otherwise modify any term or provision which directly affects Lenders
under the Term Loans or one or more Revolving Credit Facilities and does not
directly affect Lenders under any other Facility, in each case, without the
written consent of the Required Facility Lenders under such applicable Term
Loans or Revolving Credit Facility or Facilities (and in the case of multiple
Facilities which are affected, with respect to any such Facility, such consent
shall be effected by the Required Facility Lenders of such Facility); provided,
however, that the waivers described in this clause (g) shall not require the
consent of any Lenders other than the Required Facility Lenders under such
Facility or Facilities;

(h) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender affected thereby;

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments and under
Section 2.16 with respect to Extended Term Loans or Extended Revolving Credit
Commitments and, in each case, the rate of interest applicable thereto) which
directly affects Lenders of one or more Incremental Term Loans, Incremental
Revolving Credit Commitments, Extended Term Loans or Extended Revolving Credit
Commitments and does not directly affect Lenders under any other Facility, in
each case, without the written consent of the requisite Lenders under such
applicable Incremental Term Loans, Incremental Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, with respect to any such Facility, such
consent shall be effected by the Required Facility Lenders of such Facility);
provided, however, that the waivers described in this clause (i) shall not
require the consent of any Lenders other than the requisite Lenders under such
applicable Incremental Term Loans, Incremental Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments, as the case may
be; or

(j) amend, waive or otherwise modify Section 7.05(k) of this Agreement
(including Schedule 7.05(k)), the definition of “Cash Collateral Account” or
Section 2.05(a)(iv) or Section 6.16 of this Agreement with respect to the Cash
Collateral Account, without the written consent of each Lender;

 

124



--------------------------------------------------------------------------------

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or the Collateral Agent, as
applicable, in addition to the Lenders required above, affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent or
the Collateral Agent, as applicable, under this Agreement or any other Loan
Document; (ii) Section 10.07(h) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (iii) the consent of Lenders holding more than 50% of any
Class of Commitments or Loans shall be required with respect to any amendment
that by its terms adversely affects the rights of such Class in respect of
payments or Collateral hereunder in a manner different than such amendment
affects other Classes. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms materially and adversely affects any Defaulting Lender
(if such Lender were not a Defaulting Lender) to a greater extent than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (x) to correct or cure ambiguities, errors, omissions,
defects, (y) to effect administrative changes of a technical or immaterial
nature or (z) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document. The Collateral Documents and related
documents in connection with this Agreement and the other Loan Documents may be
in a form reasonably determined by the Administrative Agent and may be, together
with this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
Collateral Documents or other document to be consistent with this Agreement and
the other Loan Documents.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14 and Extension Amendment in
accordance with Section 2.16 and such Incremental Amendments and Extension
Amendments shall be effective to amend the terms of this Agreement and the other
applicable Loan Documents, in each case, without any further action or consent
of any other party to any Loan Document.

 

125



--------------------------------------------------------------------------------

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower (or any other Loan Party) or the Administrative Agent or
the Collateral Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent and the Collateral Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent and the Collateral Agent pursuant to
Article II shall not be effective until actually received by such Person. In no
event shall a voice mail message be effective as a notice, communication or
confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction. All telephonic notices to the
Administrative Agent or Collateral Agent may be recorded by the Administrative
Agent or the Collateral Agent, and each of the parties hereto hereby consents to
such recording.

SECTION 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of

 

126



--------------------------------------------------------------------------------

any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04 Attorney Costs and Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent, the
Collateral Agent, the Lead Arrangers and the Sole Bookrunner for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby (including all Attorney
Costs, which shall be limited to Davis Polk & Wardwell LLP and one local counsel
as reasonably necessary in each relevant jurisdiction material to the interests
of the Lenders taken as a whole) and (b) to pay or reimburse the Administrative
Agent, the Collateral Agent, the Lead Arrangers, the Sole Bookrunner and each
Lender for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of any rights or remedies under this Agreement or the
other Loan Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all respective Attorney Costs which shall be limited to Attorney Costs
of one counsel to the Administrative Agent and the Lead Arrangers (and one local
counsel as reasonably necessary in each relevant jurisdiction material to the
interests of the Lenders taken as a whole)). The foregoing costs and expenses
shall include all reasonable search, filing and recording charges relating to
Collateral and fees related thereto, and other reasonable and documented
out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within thirty (30) days of receipt by the Borrower of an invoice
relating thereto setting forth such expenses in reasonable detail including, if
requested by the Borrower and to the extent reasonably available, backup
documentation supporting such reimbursement request; provided that with respect
to the Closing Date, all amounts due under this Section 10.04 shall be paid on
the Closing Date solely to the extent invoiced to the Borrower within three
Business Days of the Closing Date. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion. For the avoidance of doubt, this
Section 10.04 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.

SECTION 10.05 Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, and their respective officers,
directors, employees, partners, agents, advisors and other representatives of
each of the foregoing (collectively the “Indemnitees”) from and against any and
all liabilities (including Environmental Liabilities), obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs but limited in the case of legal
fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a

 

127



--------------------------------------------------------------------------------

whole and, if reasonably necessary, one local counsel for all Indemnitees taken
as a whole in each relevant jurisdiction that is material to the interests of
the Lenders, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of similarly situated
affected Indemnitees) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment or Loan or the use or proposed use of the proceeds
therefrom or (c) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”) in all cases, whether or not caused
by or arising, in whole or in part, out of the negligence of the Indemnitee;
provided that, notwithstanding the foregoing, such indemnity shall not, as to
any Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or any of its Affiliates or their
respective directors, officers, employees, partners, agents, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of any obligations under any Loan
Document by such Indemnitee or any of its Affiliates or their respective
directors, officers, employees, partners, agents, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among Indemnitees (other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
agent or arranger or any similar role or as a letter of credit issuer under any
Facility and other than any claims arising out of any act or omission of the
Borrower or its Affiliates). No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Loan Party or any Subsidiary have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date) (other than in respect of any such damages involuntarily incurred
or paid by an Indemnitee to a third party and for any out-of-pocket expenses);
it being agreed that this sentence shall not limit the indemnification
obligations of the Borrower or any Subsidiary. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, any Subsidiary of any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents are consummated. All amounts due under this
Section 10.05 shall be paid within thirty (30) days after written demand
therefor (together with backup documentation supporting such reimbursement
request); provided, however, that such Indemnitee shall promptly refund the
amount of any payment to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this
Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent or Collateral Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. For the avoidance of
doubt, this Section 10.05 shall not apply to Taxes, except any Taxes that
represent liabilities, obligations, losses, damages, penalties, claims, demands,
actions, prepayments, suits, costs, expenses and disbursements arising from any
non-Tax claims.

 

128



--------------------------------------------------------------------------------

SECTION 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”) in the case of any
Assignee that is Borrower or any of its Subsidiaries, Section 10.07(m), (ii) by
way of participation in accordance with the provisions of Section 10.07(f),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.07(h) or (iv) to an SPC in accordance with the
provisions of Section 10.07(i) (and any other attempted assignment or transfer
by any party hereto shall be null and void); provided, however, that
notwithstanding anything to the contrary, (x) no Lender may assign or transfer
by participation any of its rights or obligations hereunder to (i) any Person
that is a Defaulting Lender or a Disqualified Lender, (ii) a natural Person or
(iii) the Borrower or any of their respective Subsidiaries or Affiliates
(except, in the case of Borrower and any of their respective Subsidiaries,
pursuant to Section 10.07(m)) and (y) no Lender may assign any Revolving Credit
Commitments or Revolving Credit Exposure hereunder without the consent of the
Borrower (not to be unreasonably withheld or delayed) unless (i) such assignment
is to a Revolving Credit Lender or to an Affiliate or Approved Fund of a
Revolving Credit Lender of similar creditworthiness or (ii) an Event of Default
under Section 8.01(a) or Section 8.01(f) has occurred and is continuing;
provided that the Borrower shall be deemed to have consented to any assignment
of Term Loans or Revolving Credit Loans unless the Borrower shall have objected
thereto within ten (10) Business Days after having received written notice
thereof. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(f) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

129



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
(i) an assignment of all or any portion of the Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund, (ii) an assignment related to
Revolving Credit Commitments or Revolving Credit Exposure to a Revolving Credit
Lender, to an Affiliate of a Revolving Credit Lender or to an Approved Fund of
such Revolving Credit Lender, (iii) if an Event of Default under Section 8.01(a)
or Section 8.01(f) has occurred and is continuing or (iv) an assignment of all
or a portion of the Loans pursuant to Section 10.07(m); provided, further, that
such consent shall be deemed to have been given if the Borrower has not
responded within 10 Business Days after notice by the Administrative Agent; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) all or
any portion of the Loans pursuant to Section 10.07(m).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $1,000,000 (in the case of a Revolving Credit Loan or Revolving Credit
Commitment), $1,000,000 (in the case of a Term Loan), and shall be in increments
of an amount of $1,000,000 (in the case of a Revolving Credit Loan or Revolving
Credit Commitment) or $1,000,000 (in the case of Term Loans) in excess thereof
(provided that simultaneous assignments to or from two or more Approved Funds
shall be aggregated for purposes of determining compliance with this
Section 10.07(b)(ii)(A)), unless each of the Borrower and the Administrative
Agent otherwise consents; provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
event of simultaneous assignments to or from two or more Approved Funds; and

 

130



--------------------------------------------------------------------------------

(C) other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d).

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Pro Rata Share. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and (e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(f).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by the Borrower pursuant to Section 10.07(m) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a

 

131



--------------------------------------------------------------------------------

Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
any Agent and, with respect to such Lender’s own interest only, any Lender, at
any reasonable time and from time to time upon reasonable prior notice. This
Section 10.07(d) and Section 2.11 shall be construed so that all Loans are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations (or any
other relevant or successor provisions of the Code or of such Treasury
regulations). Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliate of Borrower or any Subsidiary thereof.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower to such
assignment and any applicable tax forms required pursuant to Section 3.01(d),
the Administrative Agent shall promptly (i) accept such Assignment and
Assumption and (ii) record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).

(f) Any Lender may at any time sell participations to any Person, subject to the
proviso to Section 10.07(a) (each, a “Participant”), in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that requires the affirmative vote of such Lender. Subject to Section 10.07(g),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.07(c). To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary in
connection with an audit or other proceeding to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

132



--------------------------------------------------------------------------------

(g) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, not to be unreasonably withheld or delayed.

(h) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except in the case of Sections 3.01 or
3.04, to the extent that the grant to the SPC was made with the prior written
consent of the Borrower (not to be unreasonably withheld or delayed; for the
avoidance of doubt, the Borrower shall have reasonable basis for withholding
consent if an exercise by SPC immediately after the grant would result in
materially increased indemnification obligations to the Borrower at such time),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by

 

133



--------------------------------------------------------------------------------

such Fund as security for such obligations or securities; provided that unless
and until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 10.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

(k) [reserved].

(l) Any assignment of Commitments or Loans by a Lender or all or a portion of
its rights and obligations among the Facilities shall not be required to be made
on a pro rata basis among each of the Facilities.

(m) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing and no proceeds of Revolving Credit Borrowings are applied to fund
the consideration for any such assignment, at any time, assign all or a portion
of its rights and obligations with respect to Term Loans under this Agreement to
the Borrower through (x) Dutch auctions open to all Lenders on a pro rata basis
in accordance with procedures reasonably acceptable to the Administrative Agent
or (y) notwithstanding Sections 2.12 and 2.13 or any other provision in this
Agreement, open market purchase on a non-pro rata basis; provided that (A) the
principal amount of such Term Loans, along with all accrued and unpaid interest
thereon, so contributed, assigned or transferred to the Borrower shall be deemed
automatically cancelled and extinguished on the date of such contribution,
assignment or transfer, (B) the aggregate outstanding principal amount of Term
Loans of the remaining Lenders shall reflect such cancellation and extinguishing
of the Term Loans then held by the Borrower and (C) the Borrower shall promptly
provide notice to the Administrative Agent of such contribution, assignment or
transfer of such Term Loans, and the Administrative Agent, upon receipt of such
notice, shall reflect the cancellation of the applicable Term Loans in the
Register.

SECTION 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
Governmental Authority or self-regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender or its Affiliates); provided that
the Administrative Agent or such Lender, as applicable, agrees that it will
notify the Borrower as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority or examiner)
unless such notification is prohibited by law, rule or regulation; (c) to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facilities or market data
collectors, similar services providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the Loan Documents; (d) to the extent required
by applicable Laws or regulations or by any subpoena

 

134



--------------------------------------------------------------------------------

or similar legal process; provided that the Administrative Agent or such Lender,
as applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority or examiner) unless such notification is prohibited by law,
rule or regulation; (e) to any other party to this Agreement; (f) subject to an
agreement containing provisions at least as restrictive as those set forth in
this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(h), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in any of its rights or obligations under
this Agreement (provided that the disclosure of any such Information to any
Lenders or Eligible Assignees or Participants shall be made subject to the
acknowledgement and acceptance by such Lender, Eligible Assignee or Participant
that such Information is being disseminated on a confidential basis (on
substantially the terms set forth in this Section 10.08 or as otherwise
reasonably acceptable to the Borrower, including, without limitation, as agreed
in any Borrower Materials) in accordance with the standard processes of the
Administrative Agent or customary market standards for dissemination of such
type of Information; (g) with the written consent of the Borrower; (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.08 or becomes available to the Administrative Agent,
the Lead Arrangers, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than a Loan Party or their respective
Affiliates (so long as such source is not known to the Administrative Agent, the
Lead Arrangers, such Lender or any of their respective Affiliates to be bound by
confidentiality obligations to any Loan Party); (i) to any Governmental
Authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; (j) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; (k) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder or (l) to the extent such Information is independently
developed by the Administrative Agent, the Lead Arrangers, such Lender or any of
their respective Affiliates; provided that no disclosure shall be made to any
Disqualified Lender. In addition, the Agents and the Lenders may disclose
publicly available information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions. For the purposes of this Section 10.08, “Information” means all
information received from the Loan Parties relating to any Loan Party, its
Affiliates or its Affiliates’ directors, managers, officers, employees,
trustees, investment advisors or agents, relating to the Borrower or any of
their Subsidiaries or its business, other than any such information that is
publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08; provided that
all information received after the Closing Date from the Borrower or any of its
Subsidiaries shall be deemed confidential unless such information is clearly
identified at the time of delivery as not being confidential.

SECTION 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs
and expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the

 

135



--------------------------------------------------------------------------------

fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or the Collateral Agent to or for the credit or the account of the
respective Loan Parties and their Subsidiaries against any and all Obligations
owing to such Lender and its Affiliates or the Collateral Agent hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not such Agent or such Lender or Affiliate shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent, the Collateral Agent and
each Lender under this Section 10.09 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, the
Collateral Agent and such Lender may have. No amounts set off from any Guarantor
shall be applied to any Excluded Swap Obligations of such Guarantor.

SECTION 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

SECTION 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

 

136



--------------------------------------------------------------------------------

SECTION 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

SECTION 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

SECTION 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent then
such provisions shall be deemed to be in effect only to the extent not so
limited. Without limiting the foregoing provisions of this Section 10.14, if and
to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

SECTION 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH

 

137



--------------------------------------------------------------------------------

LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, EACH AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

SECTION 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties, the Administrative Agent, the Collateral Agent and the
Administrative Agent shall have been notified by each Lender that each Lender
has executed it and thereafter shall be binding upon and inure to the benefit of
the Loan Parties, each Agent and each Lender and their respective successors and
assigns, in each case in accordance with Section 10.07 (if applicable) and
except that no Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

SECTION 10.18 USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lenders and the
Administrative Agent.

 

138



--------------------------------------------------------------------------------

SECTION 10.19 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers and the
Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Agents, the Lead
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Lead Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Agents, the Lead Arrangers or the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Agents, the
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Agents,
the Lead Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Agents, the Lead Arrangers and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate. Each Loan Party hereby waives and releases,
to the fullest extent permitted by law, any claims that it may have against the
Agents, the Lead Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty under applicable law relating to agency and
fiduciary obligations.

Each Loan Party acknowledges and agrees that each Lender, the Lead Arrangers and
any affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, the Borrower, any Affiliate thereof or any other person
or entity that may do business with or own securities of any of the foregoing,
all as if such Lender, the Lead Arrangers or Affiliate thereof were not an
Lender or the Lead Arrangers (or an agent or any other person with any similar
role under the Facilities) and without any duty to account therefor to any other
Lender, the Lead Arrangers, the Borrower, or any Affiliate of the foregoing.
Each Lender, the Lead Arrangers and any affiliate thereof may accept fees and
other consideration from the Borrower or any Affiliate thereof for services in
connection with this Agreement, the Facilities or otherwise without having to
account for the same to any other Lender, the Lead Arrangers, the Borrower, or
any Affiliate of the foregoing.

 

139



--------------------------------------------------------------------------------

Some or all of the Lenders and the Lead Arrangers may have directly or
indirectly acquired certain equity interests (including warrants) in the
Borrower or an Affiliate thereof or may have directly or indirectly extended
credit on a subordinated basis to the Borrower or an Affiliate thereof. Each
party hereto, on its behalf and on behalf of its affiliates, acknowledges and
waives the potential conflict of interest resulting from any such Lender, the
Lead Arrangers or an Affiliate thereof holding disproportionate interests in the
extensions of credit under the Facilities or otherwise acting as arranger or
agent thereunder and such Lender, the Lead Arrangers or Affiliate thereof
directly or indirectly holding equity interests in or subordinated debt issued
by the Borrower or an Affiliate thereof.

SECTION 10.20 Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based record keeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 10.21 Effect of Certain Inaccuracies.

In the event that any financial statement or Compliance Certificate previously
delivered pursuant to Section 6.02 was inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) the Borrower shall as soon as
practicable deliver to the Administrative Agent a corrected financial statement
and a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the Borrower shall within 15
days after the delivery of the corrected financial statements and Compliance
Certificate pay to the Administrative Agent the accrued additional interest or
fees owing as a result of such increased Applicable Rate for such Applicable
Period. This Section 10.21 shall not limit the rights of the Administrative
Agent or the Lenders with respect to Sections 2.08(b) and 8.01.

SECTION 10.22 Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures any Lender could purchase the specified currency with such other
currency at such Lender’s New York office on the Business Day preceding that on
which final judgment is given. The obligations of the Borrower in respect of any
sum due to any Lender hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender of any sum adjudged to
be so due in such other currency such Lender may in accordance with normal
banking procedures purchase the specified currency with such other currency; if
the amount of the specified currency so purchased is less than the sum
originally due to such Lender in the specified currency, the Borrower agrees, to

 

140



--------------------------------------------------------------------------------

the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lender against such loss,
and if the amount of the specified currency so purchased exceeds the sum
originally due to such Lender in the specified currency, such Lender agrees to
remit such excess to the Borrower.

SECTION 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto to any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE XI

Guaranty

SECTION 11.01 The Guaranty.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrower, and all other Obligations (other than with respect
to any Guarantor, Excluded Swap Obligations of such Guarantor) from time to time
owing to the Secured Parties by any Loan Party under any Loan Document or any
Secured Hedge Agreement or any Treasury Services Agreement, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if the Borrower or other Guarantor(s) shall fail to pay
in full when due (whether

 

141



--------------------------------------------------------------------------------

at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

SECTION 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.10 any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any Lender or
Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or

(v) the release of any other Guarantor pursuant to Section 11.10.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the

 

142



--------------------------------------------------------------------------------

Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

SECTION 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise.

SECTION 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement, it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party permitted pursuant to Sections 7.03(b)(ii) or
7.03(d) shall be subordinated to such Loan Party’s Obligations in the manner set
forth in the Intercompany Note evidencing such Indebtedness.

SECTION 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

143



--------------------------------------------------------------------------------

SECTION 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

SECTION 11.07 Continuing Guaranty.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

SECTION 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 11.09 Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that none of any Agent or any Lender shall have
any duty to advise any Guarantor of information known to it regarding those
circumstances or risks.

SECTION 11.10 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Guarantor are
sold or otherwise transferred (a “Transferred Guarantor”) to a person or
persons, none of which is a Loan Party or (ii) any Guarantor becomes an Excluded
Subsidiary, such Transferred Guarantor shall, upon the consummation of such sale
or transfer, be automatically released from its obligations under this Agreement
(including under Section 10.05 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Collateral Document and, in the case
of a sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Administrative Agent and the Collateral
Agent shall, at such Transferred Guarantor’s expense, take such actions as are
necessary to effect each release described in this Section 11.10 in accordance
with the relevant provisions of the Collateral Documents.

 

144



--------------------------------------------------------------------------------

When all Commitments hereunder have terminated, and all Loans or other
Obligation (other than obligations under Treasury Services Agreements or Secured
Hedge Agreements) hereunder which are accrued and payable have been paid or
satisfied, this Agreement and the guarantees made herein shall terminate with
respect to all Obligations, except with respect to Obligations that expressly
survive such repayment pursuant to the terms of this Agreement. The Collateral
Agent shall, at each Guarantor’s expense, take such actions as are necessary to
release any Collateral owned by such Guarantor in accordance with the relevant
provisions of the Collateral Documents.

SECTION 11.11 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.04. The provisions of this Section 11.11 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

SECTION 11.12 Cross-Guaranty.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.12 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 11.12 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.12 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated. Each
Qualified ECP Guarantor intends that this Section 11.12 constitute, and this
Section 11.12 shall be deemed to constitute, an agreement for the benefit of
each Specified Guarantor for all purposes of the Commodity Exchange Act.

SECTION 11.13 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments;

 

145



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that:

(i) none of the Administrative Agent, any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

146



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

(c) The Administrative Agent and each Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

[Signature Pages Follow]

 

147



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RED LION HOTELS CORPORATION,

as Borrower

By:  

 

  Name: Thomas McKiernan   Title: Executive Vice President RED LION HOTELS
HOLDINGS, INC. RED LION HOTELS LIMITED PARTNERSHIP RED LION HOTELS FRANCHISING,
INC. RED LION HOTELS MANAGEMENT, INC. RED LION ANAHEIM, LLC RED LION PROPERTIES,
INC. KNIGHTS FRANCHISE SYSTEMS, INC.

WEST COAST HOTEL PROPERTIES, INC.

each, as a Guarantor

By:  

 

  Name: Thomas McKiernan   Title: Executive Vice President

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent and
a Lender By:  

 

  Name: Marguerite Sutton   Title: Vice President By:  

 

  Name: Alicia Schug   Title: Vice President

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A.,

as a Lender

By:  

 

  Name: Matt Stein   Title: Senior Vice President

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

 

  Name: Benjamin Lucas   Title: Vice President

[Signature page to Credit Agreement]



--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES

TO

CREDIT AGREEMENT

Dated as of May 14, 2018,

Among

RED LION HOTELS CORPORATION

as the Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Collateral Agent, and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

DEUTSCHE BANK SECURITIES INC. and

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

Schedule 1.01A

Commitments

 

     Initial Term
Commitments:      Revolving Credit
Commitments:  

Deutsche Bank AG New York Branch

   $ 5,000,000.00      $ 5,000,000.00  

Capital One, National Association

   $ 12,500,000.00      $ 2,500,000.00  

Raymond James Bank, N.A.

   $ 12,500,000.00      $ 2,500,000.00  

Total:

   $ 30,000,000.00      $ 10,000,000.00  

 

2



--------------------------------------------------------------------------------

Schedule 1.01B

Disqualified Lenders

None.

 

3



--------------------------------------------------------------------------------

Schedule 1.01C

Collateral Documents

1. The Security Agreement, dated May 14, 2018, among the Borrower, the
Guarantors and Deutsche Bank AG New York Branch;

2. The Account Control Agreement, dated May 14, 2018, by and among the Borrower,
Deutsche Bank Trust Company Americas, and Deutsche Bank AG New York Branch; and

3. The Trademark Security Agreement dated May 14, 2018, by Red Lion Hotels
Corporation each of the subsidiaries of the Company party thereto, in favor of
Deutsche Bank AG New York Branch.

 

4



--------------------------------------------------------------------------------

Schedule 1.01D

Excluded Subsidiaries

 

Entity Name    Jurisdiction    Holder    % Ownership  

RL Baltimore LLC

   Delaware    RL Balt Venture LLC      73.138 % 

RLS Balt Venture LLC

   Delaware    Red Lion Hotel Corporation      73.138 % 

RL Venture Holding LLC

   Delaware    RL Venture LLC      55 % 

RL Venture LLC

   Delaware    Red Lion Hotel Corporation      55 % 

RLH Atlanta LLC

   Delaware    RLS Alta Venture LLC      55 % 

RLS Atla Venture LLC

   Delaware    Red Lion Hotel Corporation      55 % 

RLH DC LLC

   Delaware    RLS DC Venture LLC      55 % 

RLS DC Venture LLC

   Delaware    Red Lion Hotel Corporation      55 % 

RL Bend, LLC

   Delaware    RL Venture Holding, LLC      55 % 

RL Boise, LLC

   Delaware    RL Venture Holding, LLC      55 % 

RL Coos Bay, LLC

   Delaware    RL Venture Holding, LLC      55 % 

RL Eureka, LLC

   Delaware    RL Venture Holding, LLC      55 % 

RL Olympia, LLC

   Delaware    RL Venture Holding, LLC      55 % 

RL Pasco, LLC

   Delaware    RL Venture Holding, LLC      55 % 

RL Port Angeles, LLC

   Delaware    RL Venture Holding, LLC      55 % 

RL Post Falls, LLC

   Delaware    RL Venture Holding, LLC      55 % 

RL Redding, LLC

   Delaware    RL Venture Holding, LLC      55 % 

RL Richland, LLC

   Delaware    RL Venture Holding, LLC      55 % 

RL Salt Lake, LLC

   Delaware    RL Venture Holding, LLC      55 % 

RL Spokane, LLC

   Delaware    RL Venture Holding, LLC      55 % 

 

5



--------------------------------------------------------------------------------

Schedule 1.01F

Material Real Property

 

1. Leasehold interest in the real property, and any buildings and improvements
erected thereon, located at 1850 S. Harbor Blvd., Anaheim, CA 92802.

 

2. Leasehold interest in the real property, and any buildings and improvements
erected thereon, located at 20 N. Main St., Kalispell, MT 59901.

 

3. Leasehold interest in the real property, and any buildings and improvements
erected thereon, located at 700 N. Division St., Spokane, WA 99201

 

4. Leasehold interest in the real property, and any buildings and improvements
erected thereon, located at 18220 International Blvd., Seattle, WA 98188.

 

6



--------------------------------------------------------------------------------

Schedule 1.08

Subsidiary Compliance

 

1. Section 7.08 – Transaction with Affiliates

 

2. Section 7.09 – Burdensome Agreements

 

3. Section 7.12 – Accounting Changes

 

7



--------------------------------------------------------------------------------

Schedule 5.05

Certain Liabilities

 

Guarantees:       Beneficiary    Purpose                    Amount RLH DC LLC   
Red Lion Hotels Corporation                    $4,500,000.00

 

Lender

  

Lender

Entity

Type

  

Borrower

  

Borrower

Entity

Type

  

Currency

  

Principal

Balance

Pacific Western Bank    CA state-chartered bank    RL VENTURE HOLDING LLC; RL
BEND, LLC; RL BOISE, LLC; RL COOS BAY, LLC; RL EUREKA, LLC; RL OLYMPIA, LLC; RL
PASCO, LLC; RL PORT ANGELES, LLC; RL POST FALLS, LLC; RL REDDING, LLC; RL
RICHLAND, LLC; RL SALT LAKE, LLC; and RL SPOKANE, LLC    LLC    USD   
$31,078,117.35 (as of May 10, 2018) Pacific Western Bank    CA state-chartered
bank    RLH DC LLC    LLC    USD    $16,562,229.15 (as of May 10, 2018) PFP
Holding Company IV, LLC    Delaware LLC    RL Baltimore, LLC    LLC    USD   
$13,300,000.00 (as of May 10, 2018) PFP Holding Company IV, LLC    Delaware LLC
   RLH Atlanta LLC    LLC    USD   

$9,330,000.00

(as of May 10, 2018)

Intercompany Indebtedness:

See Attachment I to this Schedule 5.05.

 

8



--------------------------------------------------------------------------------

Attachment I to Schedule 5.05

Intercompany Indebtedness to be Remain Outstanding

Following the Consummation of the Acquisition

 

Lender

  

Lender

Entity

Type

  

Borrower

  

Borrower

Entity

Type

  

Currency

  

Principal

Balance

Red Lion Hotels Corporation    Corporation    RLH Atlanta LLC    LLC    USD   
$2,383,444.88 (as of May 10, 2018) Red Lion Hotels Corporation    Corporation   
RL Baltimore, LLC    LLC    USD    $2,649,830.91 (as of May 10, 2018) Red Lion
Hotels Corporation    Corporation    RLH DC LLC    LLC    USD    $2,138,102.88
(as of May 10, 2018) Red Lion Hotels Corporation    Corporation    RL Venture
Holding LLC    LLC    USD    $2,098,721.32 (as of May 10, 2018)

 

9



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

None.

 

10



--------------------------------------------------------------------------------

Schedule 5.08

Ownership of Property

Refer to Schedule 7.01(b) Existing Liens

 

11



--------------------------------------------------------------------------------

Schedule 5.09(a)

Environmental Matters

See disclosures made in 10-Q filed on May 9, 2018 with SEC.

 

12



--------------------------------------------------------------------------------

Schedule 5.10

Taxes

None.

 

13



--------------------------------------------------------------------------------

Schedule 5.11(a)

ERISA Compliance

None.

 

14



--------------------------------------------------------------------------------

Schedule 5.12

Subsidiaries and Other Equity Investments

[See attached]

 

15



--------------------------------------------------------------------------------

Issuer

  

Record

Owner

  

Jurisdiction

of Issuer

  

Certificate

No. (to the

extent

certificated)1

  

No.

Shares/Share

Class

  

Percentage

of

Ownership

Red Lion Hotels Holdings, Inc.    Red Lion Hotels Corporation    DE    None   
313.875 /common stock    100% Red Lion Properties, Inc.    Red Lion Hotels
Holdings, Inc.    DE    None    1,000 /common stock    100% Red Lion Hotels
Franchising, Inc.    Red Lion Hotels Corporation    WA    None   

80,000 – Class A common stock

20,000 – Class B common stock

   100% Red Lion Hotels Canada Franchising, Inc.    Red Lion Hotels Franchising,
Inc.    WA    None    1,000 /common stock    100% WestCoast Hotel Properties,
Inc.    Red Lion Hotels Franchising, Inc.    WA    None    50,000 / common stock
   100% Red Lion Hotels Management, Inc.    Red Lion Hotels Corporation    WA   
None    1,000    100%

 

1  Pursuant to Schedule 6.15, Red Lion Hotels, Inc., Red Lion Properties, Inc.,
Red Lion Hotels Franchising Inc., Red Lion Hotels Canada Franchising, Inc.,
WestCoast Hotel Properties, Inc. and Red Lion Hotels Management, Inc. will be
certificated on a post-Closing basis.

 

16



--------------------------------------------------------------------------------

Issuer

  

Record

Owner

  

Jurisdiction

of Issuer

  

Certificate

No. (to the

extent

certificated)1

  

No.

Shares/Share

Class

  

Percentage

of

Ownership

Red Lion Hotels Limited Partnership    Red Lion Hotels Corporation    DE    None
  

. 0.53765% / General Partnership Interest

99.46229% / Limited Partnership Interest

   100% Red Lion Anaheim, LLC    Red Lion Hotels Corporation    WA    None   
100 / Class A Units    100% Knights Franchise Systems, Inc.    Red Lion Hotels
Franchising, Inc.    DE    6    200 / common stock    100% RLS Alta Venture LLC
   Red Lion Hotels Corporation    DE    None       55% RLH Atlanta, LLC    RLS
Alta Venture LLC    DE    None       100% RLS Balt Venture LLC    Red Lion
Hotels Corporation    DE    None       73.138% RL Baltimore, LLC    RLS Balt
Venture LLC    DE    None       100% RLS DC Venture LLC    Red Lion Hotels
Corporation    DE    None       55% RLH DC, LLC    RLS DC Venture LLC    DE   
None       100%

 

17



--------------------------------------------------------------------------------

Issuer

  

Record

Owner

  

Jurisdiction

of Issuer

  

Certificate No.

(to the

extent

certificated)1

  

No.

Shares/Share

Class

  

Percentage

of

Ownership

RL Venture, LLC    Red Lion Hotels Corporation    DE    None       55% RL
Venture Holding, LLC    RL Venture, LLC    DE    None       100% RL Bend, LLC   
RL Venture Holding, LLC    DE    None       100% RL Boise, LLC    RL Venture
Holding, LLC    DE    None       100% RL Coos Bay, LLC    RL Venture Holding,
LLC    DE    None       100% RL Eureka, LLC    RL Venture Holding, LLC    DE   
None       100% RL Olympia, LLC    RL Venture Holding, LLC    DE    None      
100% RL Pasco, LLC    RL Venture Holding, LLC    DE    None       100% RL Port
Angeles, LLC    RL Venture Holding, LLC    DE    None       100% RL Post Falls,
LLC    RL Venture Holding, LLC    DE    None       100%

 

18



--------------------------------------------------------------------------------

Issuer

  

Record

Owner

  

Jurisdiction

of Issuer

  

Certificate No.

(to the

extent

certificated)1

  

No.

Shares/Share

Class

  

Percentage

of

Ownership

RL Redding, LLC    RL Venture Holding, LLC    DE    None       100% RL Richland
LLC    RL Venture Holding, LLC    DE    None       100% RL Salt Lake, LLC    RL
Venture Holding, LLC    DE    None       100% RL Spokane, LLC    RL Venture
Holding, LLC    DE    None       100%

 

19



--------------------------------------------------------------------------------

Schedule 6.13(f)

Equity Interest in JV Subsidiaries

 

RL Venture LLC

     55 % 

 

20



--------------------------------------------------------------------------------

Schedule 6.15

Post-Closing Covenants

 

1. Within sixty (60) days of the Closing Date (or such longer period as may be
agreed to by the Administrative Agent in its reasonable discretion), the
Borrower shall deliver, or cause to be delivered, to Administrative Agent a
fully executed Mortgage, in form and substance reasonably satisfactory to the
Administrative Agent, together with all such related documentation to the extent
required in accordance with Sections 6.11 and 6.13 of the Agreement, including,
but not limited to, a legal opinion issued by applicable local counsel to the
applicable Loan Party and a mortgagee insurance endorsement, for the following
owned locations:

 

  •   That certain real property, and any buildings and improvements erected
thereon, located at 1850 S. Harbor Blvd., Anaheim, CA 92802

 

2. Within five (5) days of the Closing Date (or such longer period as may be
agreed to by the Administrative Agent in its reasonable discretion), the
Borrower shall deliver, or cause to be delivered, to Administrative Agent the
stock certificate from Knights Franchise Systems, Inc.

 

3. Within ten (10) days of the Closing Date (or such longer period as may be
agreed to by the Administrative Agent in its reasonable discretion), the
Borrower shall deliver, or cause to be delivered, to Administrative Agent newly
certificated stock certificates issued by the following entities:

 

  •   Red Lion Hotels, Inc.;

 

  •   Red Lion Properties, Inc.;

 

  •   Red Lion Hotels Franchising Inc.;

 

  •   Red Lion Hotels Canada Franchising, Inc.;

 

  •   WestCoast Hotel Properties, Inc.; and

 

  •   Red Lion Hotels Management, Inc.

 

4. Intercompany Note by and among certain Loan Parties and JV Subsidiaries to be
executed on a best-efforts basis.

 

21



--------------------------------------------------------------------------------

Schedule 7.01(b)

Existing Liens

Mortgage liens securing the following:

 

Lender

  

Lender

Entity

Type

  

Borrower

  

Borrower
Entity
Type

  

Currency

  

Principal

Balance

Pacific Western Bank    CA state-chartered bank    RL VENTURE HOLDING LLC; RL
BEND, LLC; RL BOISE, LLC; RL COOS BAY, LLC; RL EUREKA, LLC; RL OLYMPIA, LLC; RL
PASCO, LLC; RL PORT ANGELES, LLC; RL POST FALLS, LLC; RL REDDING, LLC; RL
RICHLAND, LLC; RL SALT LAKE, LLC; and RL SPOKANE, LLC    LLC    USD   
$31,078,117.35 (as of May 10, 2018) Pacific Western Bank    CA state-chartered
bank    RLH DC LLC    LLC    USD    $16,562,229.15 (as of May 10, 2018) PFP
Holding Company IV, LLC    Delaware LLC    RL Baltimore, LLC    LLC    USD   
$13,300,000.00 (as of May 10, 2018) PFP Holding Company IV, LLC    Delaware LLC
   RLH Atlanta LLC    LLC    USD   

$9,330,000.00

(as of May 10, 2018)

 

22



--------------------------------------------------------------------------------

Schedule 7.02(f)

Existing Investments

[See attached]

 

23



--------------------------------------------------------------------------------

Issuer

  

Record

Owner

  

Jurisdiction

of Issuer

  

Certificate

No. (to the

extent

certificated)2

  

No.

Shares/Share

Class

  

Percentage

of

Ownership

Red Lion Hotels Holdings, Inc.    Red Lion Hotels Corporation    DE    None   
313.875 /common stock    100% Red Lion Properties, Inc.    Red Lion Hotels
Holdings, Inc.    DE    None    1,000 /common stock    100% Red Lion Hotels
Franchising, Inc.    Red Lion Hotels Corporation    WA    None   

80,000 – Class A common stock

20,000 – Class B common stock

   100% Red Lion Hotels Canada Franchising, Inc.    Red Lion Hotels Franchising,
Inc.    WA    None    1,000 /common stock    100% WestCoast Hotel Properties,
Inc.    Red Lion Hotels Franchising, Inc.    WA    None    50,000 / common stock
   100% Red Lion Hotels Management, Inc.    Red Lion Hotels Corporation    WA   
None    1,000    100%

 

2  Pursuant to Schedule 6.15, Red Lion Hotels, Inc., Red Lion Properties, Inc.,
Red Lion Hotels Franchising Inc., Red Lion Hotels Canada Franchising, Inc.,
WestCoast Hotel Properties, Inc. and Red Lion Hotels Management, Inc. will be
certificated on a post-Closing basis.

 

24



--------------------------------------------------------------------------------

Issuer

  

Record Owner

  

Jurisdiction

of Issuer

  

Certificate

No. (to the

extent

certificated)2

  

No.

Shares/Share

Class

  

Percentage

of

Ownership

Red Lion Hotels Limited Partnership    Red Lion Hotels Corporation    DE    None
  

. 0.53765% / General Partnership Interest

99.46229% / Limited Partnership Interest

   100% Red Lion Anaheim, LLC    Red Lion Hotels Corporation    WA    None   
100 / Class A Units    100% Knights Franchise Systems, Inc.    Red Lion Hotels
Franchising, Inc.    DE    6    200 / common stock    100% RLS Alta Venture LLC
   Red Lion Hotels Corporation    DE    None       55% RLH Atlanta, LLC    RLS
Alta Venture LLC    DE    None       100% RLS Balt Venture LLC    Red Lion
Hotels Corporation    DE    None       73.138% RL Baltimore, LLC3    RLS Balt
Venture LLC    DE    None       100% RLS DC Venture LLC    Red Lion Hotels
Corporation    DE    None       55%

 

 

3  RLS Balt Venture LLC has a preferred equity position in this entity valued at
$4,968,292.68

 

25



--------------------------------------------------------------------------------

Issuer

  

Record Owner

  

Jurisdiction

of Issuer

  

Certificate

No. (to the

extent

certificated)2

  

No.

Shares/Share

Class

  

Percentage

of

Ownership

RLH DC, LLC4

   RLS DC Venture LLC    DE    None       100%

RL Venture, LLC

   Red Lion Hotels Corporation    DE    None       55%

RL Venture Holding, LLC

   RL Venture, LLC    DE    None       100%

RL Bend, LLC

   RL Venture Holding, LLC    DE    None       100%

RL Boise, LLC

   RL Venture Holding, LLC    DE    None       100%

RL Coos Bay, LLC

   RL Venture Holding, LLC    DE    None       100%

RL Eureka, LLC

   RL Venture Holding, LLC    DE    None       100%

RL Olympia, LLC

   RL Venture Holding, LLC    DE    None       100%

RL Pasco, LLC

   RL Venture Holding, LLC    DE    None       100%

RL Port Angeles, LLC

   RL Venture Holding, LLC    DE    None       100%

 

4  RLS DC Venture LLC has a preferred equity position in this entity valued at
$1,035,499.98

 

26



--------------------------------------------------------------------------------

Issuer

  

Record Owner

  

Jurisdiction

of Issuer

  

Certificate

No. (to the

extent

certificated)2

  

No.

Shares/Share

Class

  

Percentage

of

Ownership

RL Post Falls, LLC    RL Venture Holding, LLC    DE    None       100% RL
Redding, LLC    RL Venture Holding, LLC    DE    None       100% RL Richland LLC
   RL Venture Holding, LLC    DE    None       100% RL Salt Lake, LLC    RL
Venture Holding, LLC    DE    None       100% RL Spokane, LLC    RL Venture
Holding, LLC    DE    None       100%

 

27



--------------------------------------------------------------------------------

Schedule 7.03(b)

Existing Indebtedness

 

Guarantees: Beneficiary    Purpose    Amount RLH DC LLC    Red Lion Hotels
Corporation    $4,500,000.00 Indebtedness:      

 

Lender

  

Entity Type

  

Borrower

  

Entity Type

  

Currency

  

Amount

Pacific Western Bank    CA state-chartered bank    RL VENTURE HOLDING LLC; RL
BEND, LLC; RL BOISE, LLC; RL COOS BAY, LLC; RL EUREKA, LLC; RL OLYMPIA, LLC; RL
PASCO, LLC; RL PORT ANGELES, LLC; RL POST FALLS, LLC; RL REDDING, LLC; RL
RICHLAND, LLC; RL SALT LAKE, LLC; and RL SPOKANE, LLC, each a Delaware limited
liability company    LLC    USD    $31,078,117.35 Pacific Western Bank    CA
state-chartered bank    RLH DC LLC    LLC    USD    $16,562,229.15 PFP Holding
Company IV, LLC    Delaware LLC    RL Baltimore, LLC    LLC    USD   
$13,300,000.00 PFP Holding Company IV, LLC    Delaware LLC    RLH Atlanta LLC   
LLC    USD    $9,330,000.00

 

28



--------------------------------------------------------------------------------

Schedule 7.05

Dispositions of Property

1.   Property located at 414 E. 1st Avenue, Post Falls, ID 83854.

2.   Property located at 221 N. Lincoln, Port Angeles, WA 98362.

3.   Property located at 161 W. 600 South, Salt Lake City, UT 84101.

4.   Property located at 2300 Evergreen Park Drive, Olympia, WA 98502.

5.   Property located at 303 W. North River Drive, Spokane, WA 99201.

6.   Property located at 1419 Virginia Avenue, Atlanta, GA 30337.

7.   Property located at 207 E. Redwood St., Baltimore, MD 21202.

8.   Property located at 1823 L. Street NW, Washington DC, 20036.

9.   Property located at 18220 International Blvd., Seattle, WA 98188

10. Property located at 20 N. Main St., Kalispell, MT 59901.

11. Property located at 700 North Division Street, Spokane, WA 99202.

 

29



--------------------------------------------------------------------------------

Schedule 7.08

Transactions with Affiliates

1. Amended and Restated Limited Liability Company Agreement of RL Venture LLC
effective January 16, 2015. Our partner in RL Venture is Shelbourne Falcon RLHC
Hotel Investors LLC (“Shelbourne Falcon”). Shelbourne Falcon is an entity led by
Shelbourne Capital LLC (“Shelbourne”) and includes several other institutional
real estate investors, including Columbia Pacific Real Estate Fund II, LP (the
“Real Estate Fund”), an affiliate of Columbia Pacific Opportunity Fund, LP, one
of our company’s largest shareholders (“Columbia Pacific”). The Real Estate Fund
is the majority equity investor in Shelbourne Falcon. Alexander Washburn, one of
our directors, is a managing member of Columbia Pacific Advisors, LLC, which
serves as the investment manager of the Real Estate Fund, and he also serves as
one of three representatives of Shelbourne Falcon on the seven-person board of
directors that governs RL Venture. RL Venture has agreed to pay to Shelbourne an
investor relations fee each month equal to 0.50% of RL Venture’s total aggregate
revenue.

2. Warrant held by Selbourne Falcon dated January 16, 2015. In connection with
Shelbourne Falcon’s investment in the joint venture, RLHC issued to Shelbourne
five-year warrants to acquire 442,533 shares of common stock at $6.78 per share.
The warrant expires in 2020.

3. RL Venture Management Agreement. All hotels owned by RL Venture LLC are
managed by our wholly owned subsidiary, Red Lion Hotels Management, Inc., under
an initial five-year management contract effective January 15, 2015, with three
five-year extensions.

4. Columbia Woodlake LLC Management Agreement. In May 2015, Red Lion Hotels
Management, Inc. entered into a management agreement with Columbia Woodlake LLC,
the owner of Red Lion Hotel Woodlake Conference Center Sacramento. Alexander
Washburn, a member of our Board, is a manager and 50% owner of Columbia Pacific
Advisors, LLC, the entity that serves as the managing member of Columbia
Woodlake LLC.

5. Hudson Valley Resort and Spa Management Agreement. Effective March 29, 2016,
Red Lion Hotels Management, Inc., entered into a one-year contract to manage the
Hudson Valley Resort and Spa, a hotel located in Kerhonkson, New York. The hotel
is owned by HNA Hudson Valley Resort & Training Center LLC, an affiliate of HNA
RLH Investments LLC, one of our largest shareholder, and is controlled by HNA
Group North America LLC. Enrico Marini Fichera, one of our directors, serves as
the Head of Investments for HNA Group North America LLC. The unpaid balance due
on May 9, 2018 from HNA Hudson Valley was $1,472,256.

6. Vantage Asset Purchase Agreement effective September 13, 2016 (“APA”).
Pursuant to the APA, we acquired operating assets and assumed certain
liabilities from Thirty-Eight Street, Inc. (“TESI”), Vantage Hospitality Group,
Inc. and certain other parties. In connection with the acquisition, our board
appointed Bernard T. Moyle, 58, as our Executive Vice President and Chief
Operating Officer and Roger J. Bloss as our Executive Vice President and
President of Global Development. Messrs. Bloss and Moyle holds 50% of the
outstanding common shares of TESI, and are entitled, pursuant to the APA, to
earn additional consideration if certain performance measures have been met as
of the second anniversary of the closing date in an aggregate amount of up to
(i) $3 million in cash and (ii) 276,000 shares of the Company’s common stock.
The minimum cash payout at the second anniversary is $1 million.

 

30



--------------------------------------------------------------------------------

7. Intercompany Note dated as of May 14, 2018, by and between the Borrower and
certain Affiliates thereof.

8. Amended and Restated Purchase Agreement, dated as of May 1, 2018, by and
among Red Lion Hotels Franchising, Inc., Knights Franchise Systems, Inc.,
Wyndham Hotel Group, LLC, Wyndham Hotel Group Canada, ULC and Wyndham Hotel
Group Europe Limited.

9. Assignment and Assumption Agreement, dated as of May 14, 2018, by and between
Knights Franchise Systems, Inc. and Red Lion Hotels Franchising, Inc.

10. Assignment and Assumption Agreement, dated as of May 14, 2018, by and
between Red Lion Hotels Franchising, Inc. and Red Lion Hotels Canada
Franchising, Inc.

 

31



--------------------------------------------------------------------------------

Schedule 7.09

Certain Contractual Obligations

 

  1. ATLANTA JV

 

  a. Amended and Restated Limited Liability Company Agreement of RLS Atla
Venture LLC dated September 4, 2015.

 

  b. Guaranty of Recourse Obligations made by Red Lion Hotels Corporation as
Guarantor in favor of PFP Holding Company IV, LLC, dated September 3, 2015.

 

  c. Operating Agreement between RLH Atlanta LLC and Red Lion Hotels Management,
Inc, dated September 3, 2015 (Hotel Management Agreement).

 

  2. BALTIMORE JV

 

  a. Operating Agreement between RL Baltimore LLC and Red Lion Hotels
Management, Inc. April 24, 2014. (Hotel Management Agreement).

 

  b. Amended and Restated LLC Agreement for RLS Balt Venture LLC.

 

  c. Guaranty of Recourse Obligations made by Red Lion Hotels Corporation as
Guarantor in favor of PFP Holding Company IV, LLC, dated April 23, 2015.

 

  d. Preferred Equity Agreement dated May 3, 2017.

 

  e. Preferred Equity Agreement dated October 21, 2015.

 

  3. WASHINGTON DC JV

 

  a. Operating Agreement between RLH DC LLC and Red Lion Hotels Management, Inc.
dated October 29, 2015 (Hotel Management Agreement).

 

  b. Limited Liability Company Agreement of RLS DC Venture LLC dated October 29,
2015.

 

  c. Preferred Equity Agreement dated May 1, 2017.

 

  4. RL VENTURE JV

 

  a. Amended and Restated LLC Agreement of RL Venture LLC dated January 16,
2015.

 

  b. Second Amended and Restated Operating Agreement of RL Venture Holding LLC
dated January 16, 2015.

 

  c. Operating Agreement between Port Angeles LLC and Red Lion Hotels
Management, Inc. dated January 15, 2015 (Hotel Management Agreement).

 

  d. Operating Agreement between RLS Salt Lake LLC and Red Lion Hotels
Management, Inc. dated January 15, 2015 (Hotel Management Agreement).

 

  e. Operating Agreement between RL Spokane, LLC and Red Lion Hotels Management,
Inc. dated January 15, 2015 (Hotel Management Agreement).

 

  f. Operating Agreement between RL Olympia LLC and Red Lion Hotels Management,
Inc. dated January 15, 2015 (Hotel Management Agreement).

 

  5. That certain Lease by and between Red Lion Hotels Corporation and WSPGB
MALL L.L.C. for the property located at 20 N. Main St., Kalispell, MT 59901.

 

32



--------------------------------------------------------------------------------

  6. That certain Lease by and between Frederick Boysen and Ted Boysen, and
WestCoast Hotel Properties, Inc. for the property located at 18220 International
Blvd., Seattle, WA 98188.

 

  7. That certain Lease by and between WestCoast Hospitality Corporation (now
known as Red Lion Hotels Corporation), and GVD Commercial Properties, Inc. for
the property located at 700 North Division Street, Spokane, WA 99202, dated
November 3, 2003.

 

33



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office, Certain Addresses for Notices

If to the Borrower:

Red Lion Hotels Corporation

1550 Market Street #350

Denver, CO 80202

Attn: Douglas L. Ludwig, C.F.O.

Email: doug.ludwig@rlhco.com

With a copy to:

Red Lion Hotels Corporation

201 W North River Drive #100

Spokane, WA 99201

Attn: Thomas L. McKeirnan, General Counsel

Email: tom.mckeirnan@rlhco.com

If to the Administrative Agent:

Deutsche Bank AG New York Branch

c/o Yumi Okabe

60 Wall Street

New York, NY 10005

with electronic copies to: yumi.okabe@db.com

With a copy to:

Deutsche Bank AG New York Branch

c/o Sara Pelton

5022 Gate Parkway, Suite 400

Jacksonville, FL 32256

with electronic copies to: sara.pelton@db.com and Agency.Transactions@DB.com

 

34



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

COMMITTED LOAN NOTICE

 

To:    Deutsche Bank AG New York Branch, as Administrative Agent    Attn: [    ]
   60 Wall Street, 2nd Floor    New York, NY 10005    Fax: [    ]   

Email: [    ]

 

   Attn: [    ]    60 Wall Street, 2nd Floor    New York, NY 10005    Fax:
[    ]    Email: Agency.Transactions@DB.com

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of [ ] (as amended,
modified, refinanced and/or restated from time to time, the “Credit Agreement”),
among Red Lion Hotels Corporation, a Washington corporation (the “Borrower”),
the other Guarantors party thereto from time to time, the lenders party thereto
from time to time and Deutsche Bank AG New York Branch, as Administrative Agent
and Collateral Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such teams in the Credit Agreement.

The undersigned Borrower hereby requests (select one):

 

☐    A Borrowing of new Loans                                         
                ☐    A conversion of Loans made on   
                                                      ☐    A continuation of
Eurocurrency Rate Loans made on                                         
               

 

A-1



--------------------------------------------------------------------------------

to be made on the terms set forth below:

 

(A)    Class of Borrowing1                                         
                (B)    Date of Borrowing, conversion or continuation (which is a
Business Day)                                                          (C)   
Principal amount2                                                          (D)
   Type of Loan3                                                          (E)   
Interest Period and the last day thereof4   
                                                      (F)    Location and number
of Borrower’s account to which proceeds of Borrowings are to be disbursed:   
                                                     

The above request complies with the notice requirements set forth in the Credit
Agreement.

[The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Committed Loan Notice and on the
date of the related Borrowing, the conditions to lending specified in
Section 4.02(i) and (ii) of the Credit Agreement have been satisfied.]5

[The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Committed Loan Notice and on the
date of the related Borrowing, the conditions to lending specified in
Section 2.14(d) of the Credit Agreement have been satisfied.]6

 

1  E.g., “Initial Term Loans”, “Incremental Term Loans” , “Extended Term Loans”,
“Revolving Credit Loans”, “Incremental Revolving Credit Loans”, “Revolving
Credit Loans under Extended Revolving Credit Commitments”, “Other Revolving
Credit Commitments”.

2  Each Borrowing (other than Borrowings of Incremental Loans) of, conversion to
or continuation of Eurocurrency Rate Loans in Dollars shall be in a minimum of
$1,000,000. Each Borrowing (other than Borrowings of Incremental Loans) of,
conversion to or continuation of Base Rate Loans shall be in a minimum of
$1,000,000, or a whole multiple of $500,000, in excess thereof.

3  Specify Eurocurrency Rate or Base Rate.

4  Applicable for Eurocurrency Borrowings only.

5  Insert bracketed language if the Borrower is making a Request for Credit
Extension (unless requesting only (i) a conversion of Loans to the other Type,
(ii) a continuation of Eurocurrency Loans or (iii) a Credit Extension for an
Incremental Loan) after the Closing Date.

6  Insert bracketed language if the Borrower is making a Request for Credit
Extension of Incremental Loans.

 

A-2



--------------------------------------------------------------------------------

RED LION HOTELS CORPORATION By:  

                          

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

EXHIBIT D-1

LENDER: [•]

PRINCIPAL AMOUNT: $[•]

[FORM OF]

TERM NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, RED LION HOTELS CORPORATION, a Washington
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) or its registered assigns, in lawful money of the United
States of America in immediately available funds at the relevant Administrative
Agent’s Office (such term, and each other capitalized term used but not defined
herein, having the meaning assigned to it in the Credit Agreement, dated as of [
] (as amended, modified, refinanced and/or restated from time to time, the
“Credit Agreement”), among the Borrower, the other Guarantors party thereto from
time to time, the lenders party thereto from time to time and Deutsche Bank AG
New York Branch, as Administrative Agent and Collateral Agent (i) on the dates
set forth in the Credit Agreement, the principal amounts set forth in the Credit
Agreement with respect to Term Loans made by the Lender to the Borrower pursuant
to the Credit Agreement and (ii) on each Interest Payment Date, interest at the
rate or rates per annum as provided in the Credit Agreement on the unpaid
aggregate principal amount of all Term Loans made by the Lender to the Borrower
pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in (and to the extent required by) the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

 

D-1-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

D-1-2



--------------------------------------------------------------------------------

RED LION HOTELS CORPORATION By:  

         

  Name:   Title:

 

D-1-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

  

Amount of
Loan

  

Maturity Date

  

Payments of

Principal/Interest

  

Principal

Balance of
Note

  

Name of
Person

Making the

Notation

 

D-1-4



--------------------------------------------------------------------------------

EXHIBIT D-2

LENDER: [•]

PRINCIPAL AMOUNT: $[•]

[FORM OF]

REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, RED LION HOTELS CORPORATION, a Washington
corporation (the “Borrower”), hereby severally promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in immediately available
funds at the relevant Administrative Agent’s Office (such term, and each other
capitalized term used but not defined herein, having the meaning assigned to it
in the Credit Agreement, dated as of [ ] (as amended, modified, refinanced
and/or restated from time to time, the “Credit Agreement”), among the Borrower,
the other Guarantors party thereto from time to time, the lenders party thereto
from time to time and Deutsche Bank AG New York Branch, as Administrative Agent
and Collateral Agent (A) on the dates set forth in the Credit Agreement, the
lesser of (i) the principal amount set forth above and (ii) the aggregate unpaid
principal amount of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, and (B) interest from the date hereof
on the principal amount from time to time outstanding on each such Revolving
Credit Loan at the rate or rates per annum and payable on such dates, as
provided in the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in (and to the extent required by) the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

D-2-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

D-2-2



--------------------------------------------------------------------------------

RED LION HOTELS CORPORATION By:  

                              

  Name:   Title:

 

D-2-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

  

Amount of
Loan

  

Maturity Date

  

Payments of

Principal/Interest

  

Principal

Balance of
Note

  

Name of
Person

Making the

Notation

 

D-2-4



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

COMPLIANCE CERTIFICATE

Reference is made to the Credit Agreement, dated as of [ ] (as amended,
modified, refinanced and/or restated from time to time, the “Credit Agreement”),
among Red Lion Hotels Corporation, a Washington corporation (the “Borrower”),
the other Guarantors party thereto from time to time, the lenders party thereto
from time to time and Deutsche Bank AG New York Branch, as Administrative Agent
and Collateral Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
Pursuant to Section 6.02(a) of the Credit Agreement, the undersigned, in his/her
capacity as a Responsible Officer of the Borrower, certifies as follows:

 

  (a) [Attached hereto as Exhibit A is the consolidated balance sheet of
Borrower and its Subsidiaries as of December 31, 20[ ], and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for the fiscal year then ended, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of [ ] or any other independent registered public accounting firm of
nationally recognized standing, prepared in accordance with generally accepted
auditing standards and not subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
other than a going concern qualification resulting solely from an upcoming
maturity date under the Facilities occurring within one year from the time such
opinion is delivered.

 

  (b) [Attached hereto as Exhibit A is the consolidated balance sheet of
Borrower and its Subsidiaries as of [                ], 20[ ] and the related
consolidated statements of income or operations for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, and statements of
stockholders’ equity for the current fiscal quarter and consolidated statement
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding portion of the
previous fiscal year, all in reasonable detail. These financial statements
present fairly in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

  (c) To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default has occurred. If unable to provide
the foregoing certification, fully describe the reasons therefor and
circumstances thereof and any action taken or proposed to be taken with respect
thereto on Annex A attached hereto.

 

  (d) The following represent true and accurate calculations, as of
[                ], 20[ ], to be used to determine compliance with the covenants
set forth in Section 7.11 of the Credit Agreement:

 

E-1-1



--------------------------------------------------------------------------------

Consolidated Fixed Charge Coverage Ratio:

  

Consolidated EBITDA=

     [                ]  

Consolidated Interest Expense=

     [                ]  

Actual Ratio=

     [                ] to 1.00  

Required Ratio=

     1.50 to 1.00  

Consolidated Total Net Leverage Ratio:

  

Consolidated Total Net Debt=

     [                ]  

Consolidated EBITDA=

     [                ]  

Actual Ratio=

     [                ] to 1.00  

Required Ratio=

     3.00 to 1.00  

Supporting detail showing the calculations of Consolidated Fixed Charge Coverage
Ratio and Consolidated First Lien Net Leverage Ratio is attached hereto as
Schedule 1.1

 

  (e) [Attached hereto is the information required by Section 6.02(d) of the
Credit Agreement.]2

 

                                                 

 

1  Which calculations shall be in reasonable detail satisfactory to the
Administrative Agent and shall include, among other things, an explanation of
the methodology used in such calculations and a breakdown of the components of
such calculations.

2  To be included only in annual compliance certificate.

 

E-1-2



--------------------------------------------------------------------------------

SCHEDULE I

 

(A)  Consolidated Fixed Charge Coverage Ratio: Consolidated EBITDA to Fixed
Charges

(1)   Consolidated EBITDA:

  

(a)   Consolidated Net Income:

  

(i)  the net income (loss) of the Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication:

                           

(A)  any after tax-effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to the Acquisition or any multi-year strategic initiatives)
and Transaction Expenses,

                           

(B)  the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such
period,

                           

(C)  any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,

                           

(D)  any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business,

                           

(E)  the net income for such period of any Person that is not a Subsidiary of
the Borrower or that is accounted for by the equity method of accounting shall
be excluded; provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments (other
than Excluded Contributions) that are actually paid in cash (or to the extent
converted into cash) to the Borrower or a Subsidiary thereof in respect of such
period,

                           

(F)  the net income for such period of any Subsidiary (other than any Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of its net income is not at the date of
determination permitted without any prior governmental approval (which has

                           

 

E-1-3



--------------------------------------------------------------------------------

       not been obtained) or, directly or indirectly, by the operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that Subsidiary or its
stockholders (other than restrictions in this Agreement), unless such
restriction with respect to the payment of dividends or similar distributions
has been legally waived; provided that the Consolidated Net Income of the
Borrower and its Subsidiaries will be increased by the amount of dividends or
other distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Borrower or a Subsidiary thereof in respect of such
period, to the extent not already included therein,

  

(G)  effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Subsidiaries) in the Borrower’s consolidated
financial statements pursuant to GAAP (including in the inventory (including any
impact of changes to inventory valuation policy methods, including changes in
capitalization of variances), property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Acquisition or any consummated acquisition or joint venture investment or the
amortization or write-off or write-down of any amounts thereof, net of taxes,

                           

(H)  any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments,

                           

(I)   any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities and
investments recorded using the equity method or as a result of a change in law
or regulation, in each case, pursuant to GAAP, and the amortization of
intangibles arising pursuant to GAAP,

                           

(J)   any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash

                           

 

E-1-4



--------------------------------------------------------------------------------

       charges associated with the equity incentives or other long-term
incentive compensation plans (including under the deferred compensation
arrangements of the Borrower), roll-over, acceleration, or payout of Equity
Interests by management, other employees or business partners of the Borrower,

  

(K)  any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of any securities and the syndication and incurrence of any
Facility), issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of any securities and any Facility) and including, in each case,
any such transaction consummated on or prior to the Closing Date and any such
transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful or consummated (including, for the avoidance
of doubt the effects of expensing all transaction related expenses in accordance
with Financial Accounting Standards Board Accounting Standards Codification
805),

                           

(L)  accruals and reserves that are established or adjusted within twelve months
after the Closing Date that are so required to be established or adjusted as a
result of the Acquisition (or within twenty-four months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of modifications of
accounting policies,

                           

(M)   any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),

                           

 

E-1-5



--------------------------------------------------------------------------------

(N)  any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation,

                           

(O)  any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging,

                           

(P)  any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items,

                           

(Q)  any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

                           

(R)  effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks,

                           

(S)  earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments,

                           

(T)  if such Person is treated as a disregarded entity or partnership for U.S.
federal, state and/or local income tax purposes for such period or any portion
thereof, the amount of distributions actually made to any direct or indirect
parent company of such Person in respect of such period in accordance with
Section 7.06(i)(iii) of the Credit Agreement shall be included in calculating
Consolidated Net Income as though such amounts had been paid as taxes directly
by such Person for such period

                           

(b)   plus, to the extent not already included in the Consolidated Net Income of
the Borrower and its Subsidiaries, notwithstanding anything to the contrary in
the foregoing, the amount of proceeds received from business interruption
insurance and reimbursements of any expenses and charges that are covered by
indemnification or other reimbursement provisions in connection with any
acquisition, investment or any sale, conveyance, transfer or other disposition
of assets permitted under the Credit Agreement.

                           

 

E-1-6



--------------------------------------------------------------------------------

(c)   plus, without duplication and, except with respect to clauses (viii) and
(xi), to the extent already deducted (and not added back) in arriving at such
Consolidated Net Income, the sum of the following amounts for such period with
respect to the Borrower and its Subsidiaries:

                           

(i)  provision for taxes based on income, profits or capital gains of the
Borrower and the Subsidiaries, including, without limitation, federal, state,
franchise and similar taxes and foreign withholding taxes (including any future
taxes or other levies which replace or are intended to be in lieu of such taxes
and any penalties and interest related to such taxes or arising from tax
examinations) and the net tax expense associated with any adjustments made
pursuant to items (A) through (T) of the calculation of “Consolidated Net
Income” above,

                           

(ii)  consolidated interest expense (net of interest income) for such period,

                           

(iii)   the total amount of depreciation and amortization expense for such
period on a consolidated basis and otherwise determined in accordance with GAAP,

                           

(iv) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), provided, that the aggregate amount of
any such restructuring charges or reserves, equity-based or non-cash
compensation charges or expenses added back pursuant to this clause (iv) for any
applicable period, taken together with the aggregate amount (if any) added back
pursuant to clause (vi) below for such period, shall not exceed in the aggregate
15% of Consolidated EBITDA for such period (as calculated before giving effect
to such adjustments),

                           

(v)   any other non-cash charges, including any write-offs or write-downs
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (A) the Borrower may elect not to add back such non-cash charge
in the current period and (B) to the extent the Borrower elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),

                           

 

E-1-7



--------------------------------------------------------------------------------

(vi) Transaction Expenses,

                           

(vii)  the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to result from actions taken,
committed to be taken or expected in good faith to be taken no later than six
(6) months after the end of such period (calculated on a pro forma basis as
though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period for which Consolidated EBITDA is being
determined and as if such cost savings, operating expense reductions and
synergies were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions; provided, that
such cost savings and synergies are reasonably identifiable and factually
supportable (it is understood and agreed that “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken, net of the amount of actual
benefits realized during such period from such actions), provided, that the
aggregate amount of any such cost savings, operating expense reductions and
synergies added back pursuant to this clause (vi) for any applicable peeriod,
taken together with the aggregate amount (if any) added back pursuant to clause
(iv) above for such period, shall not exceed in the aggregate 15% of
Consolidated EBITDA for such period (as calculated before giving effect to such
adjustments),

                           

(viii)  any costs or expense incurred by the Borrower or a Subsidiary of the
Borrower pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of an issuance of Equity Interest of the Borrower (other than
Disqualified Equity Interest), and

                           

(ix) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to item (d) below for any
previous period and not added back,

                           

 

E-1-8



--------------------------------------------------------------------------------

(d)   minus, without duplication and to the extent included in determining
Consolidated Net Income for such period, the sum of the following:

  

(i)  non-cash gains increasing Consolidated Net Income of the Borrower for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period, and

                           

(ii)  any net income from disposed, abandoned or discontinued operations

                           

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (i) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Subsidiary during such period (but not
the Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Borrower or such Subsidiary during such period (each
such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”) based on the actual Acquired
EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) and (ii) for the purposes
of the definition of the term “Permitted Acquisition”, compliance with the
covenants set forth in Section 7.11 of the Credit Agreement and the calculation
of Consolidated Fixed Charge Coverage Ratio and Consolidated Total Net Leverage
Ratio, an adjustment in respect of each Acquired Entity or Business equal to the
amount of the Pro Forma Adjustment with respect to such Acquired Entity or
Business for such period (including the portion thereof occurring prior to such
acquisition) as specified in a certificate executed by a Responsible Officer and
delivered to the Lenders and the Administrative Agent.

  

There shall be excluded in determining Consolidated EBITDA for any period the
Disposed EBITDA of any Person, property, business or asset sold, transferred or
otherwise disposed of or closed or classified as discontinued operations (but if
such operations are classified as discontinued due to the fact that they are
subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of) by the Borrower or any
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”), based on the actual Disposed
EBITDA of such Sold Entity or Business for such period (including the portion
thereof occurring prior to such sale, transfer or disposition).

  

Consolidated EBITDA

                           

 

E-1-9



--------------------------------------------------------------------------------

(2)   Fixed Charges

 

The sum, without duplication, of:

  

(a)   Consolidated Interest Expense:

  

(i)  the sum, without duplication, of:

  

(A)  consolidated interest expense of the Borrower and its Subsidiaries for such
period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Swap Obligations or other derivative instruments pursuant to GAAP),
(d) the interest component of Capitalized Lease Obligations, and (e) net
payments, if any made (less net payments, if any, received), pursuant to
interest rate Swap Obligations with respect to Indebtedness, and excluding
(q) any additional interest owing pursuant to the registration rights agreements
with respect to any securities, (r) costs associated with obtaining Swap
Obligations, (s) any expense resulting from the discounting of any Indebtedness
in connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with any acquisition,
(t) penalties and interest relating to taxes, (u) any “additional interest” or
“liquidated damages” with respect to other securities for failure to timely
comply with registration rights obligations, (v) amortization or expensing of
deferred financing fees, amendment and consent fees, debt issuance costs,
commissions, fees and expenses and discounted liabilities, (w) any expensing of
commitment and other financing fees and any other fees related to the
Acquisition or any acquisitions after the Closing Date, (x) [reserved], (y) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty) and (z) interest expense attributable to a parent entity
resulting from push-down accounting,

                           

plus

  

 

E-1-10



--------------------------------------------------------------------------------

(B)  consolidated capitalized interest of the Borrower and its Subsidiaries for
such period, whether paid or accrued

                           

minus 

  

(C)  interest income of the Borrower and its Subsidiaries for such period

                           

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

  

Consolidated Interest Expense3; plus

                           

(b) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of preferred stock during such period; plus

  

(c) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

  

Consolidated EBITDA to Fixed Charges

   [    ]:1.00

Covenant Requirement

  

No more than

1.50:1.00

(B)  Consolidated Total Net Leverage Ratio: Consolidated Total Net Debt to
Consolidated EBITDA

  

(1)   Consolidated Total Net Debt:

  

(a)   Consolidated Total Net Debt as of [ ], 20[•]:

  

(i)  As of any date of determination, the aggregate principal amount of
Indebtedness of the Borrower and its Subsidiaries (including, for the avoidance
of doubt, JV Level Debt) outstanding on such date, in an amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Acquisition or any Permitted Acquisition) consisting of the sum of the
following:

  

 

3  For purposes of determining the amount of Consolidated Interest Expense
included in the calculation of the Consolidated Fixed Charge Coverage Ratio for
the Test Period ending (a) the first fiscal quarter ended after the Closing
Date, such amount shall equal such item for such fiscal quarter multiplied by
four; (b) the second fiscal quarter ended after the Closing Date, such amount
shall equal such item for the two fiscal quarters then ended multiplied by two;
and (c) the third fiscal quarter ended after the Closing Date, such amount shall
equal such item for the three fiscal quarters then ended multiplied by 4/3.

 

E-1-11



--------------------------------------------------------------------------------

(A)  Indebtedness for borrowed money

                           

(B)  Attributable Indebtedness

                           

(C)  debt obligations evidenced by promissory notes or similar instruments

                           

(d)   the amount of any Guarantees provided by any Loan Party in respect of
Indebtedness of any non-Loan Party

                           

minus 

  

(ii)  the aggregate amount of all unrestricted cash and Cash Equivalents on the
balance sheet of the Borrower and its Restricted Subsidiaries as of such date;
provided, that (x) Consolidated Total Net Debt shall not include Indebtedness in
respect of letters of credit, except to the extent of unreimbursed amounts
thereunder, (y) the aggregate amount of all cash restricted in favor of the
Collateral Agent for the benefit of the Secured Parties held in the Cash
Collateral Account shall be deemed to constitute unrestricted cash and (ii) for
the avoidance of doubt, obligations under Swap Contracts do not constitute
Consolidated Total Net Debt.

                           

Consolidated Total Net Debt

                           

(2)   Consolidated EBITDA

                           

Consolidated Total Net Debt to Consolidated EBITDA

   [    ]:1.00

Covenant Requirement

  

No more than

3.00:1.00

 

E-1-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of Red Lion Hotels Corporation, has executed this certificate for and on
behalf of Red Lion Hotels Corporation, and has caused this certificate to be
delivered this             day of                , 20[    ].

 

RED LION HOTELS CORPORATION By:  

 

  Name:   Title:

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

SOLVENCY CERTIFICATE

of

RED LION HOTELS CORPORATION

AND ITS SUBSIDIARIES

[Date]

Pursuant to the Credit Agreement, dated as of [ ] (as amended, modified,
refinanced and/or restated from time to time, the “Credit Agreement”), among Red
Lion Hotels Corporation, a Washington corporation (the “Borrower”), the other
Guarantors party thereto from time to time, the lenders party thereto from time
to time and Deutsche Bank AG New York Branch, as Administrative Agent and
Collateral Agent, the undersigned hereby certifies, solely in such undersigned’s
capacity as president of the Borrower, and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Acquisition, including the making of the Loans under the Credit Agreement on the
date hereof, and after giving effect to the application of the proceeds of such
Loans:

 

  a. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
Subsidiaries after consummation of the Transactions.

[Signature Page Follows]

 

E-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as president of the Borrower, on behalf of the Borrower,
and not individually, as of the date first stated above.

 

RED LION HOTELS CORPORATION

By:  

 

Name:   Title:  

 

E-2-2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
shall have the meanings specified in the Credit Agreement identified below (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor (the “Assignor”):

 

2. Assignee (the “Assignee”):

Assignee is an Affiliate of [Name of Lender]

Assignee is an Approved Fund of: [Name of Lender]

 

3. Borrower: Red Lion Hotels Corporation

 

4. Administrative Agent: Deutsche Bank AG New York Branch

 

F-1



--------------------------------------------------------------------------------

5. Credit Agreement: The Credit Agreement, dated as of [ ], among Red Lion
Hotels Corporation, a Washington corporation (the “Borrower”), the Guarantors
party thereto, the Lenders from time to time party thereto, Deutsche Bank AG New
York Branch, as Administrative Agent and Collateral Agent and the other parties
from time to time party thereto.

6. Assigned Interest:

 

Facility Assigned1

   Aggregate Amount of
Commitment/Loans of
all Lenders2      Amount of
Commitment/Loans
Assigned3      Percentage Assigned
of Aggregate
Commitment/Loans
of all Lenders4      $      $        %      $      $        %      $      $     
  %  

[7. Trade Date:                            ]5

Effective Date:                             , 20         [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

 

 

 

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Initial Term Loans”, “Incremental Term Loans” , “Extended Term Loans”,
“Revolving Credit Commitments”, “Incremental Revolving Credit Commitments”,
“Extended Revolving Credit Commitments”, “ Other Revolving Credit Commitments”,
etc.). Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

2  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date

3  Except in the cases of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any class, the amount shall not be
less than $1,000,000 (in the case of a Revolving Credit Loan or Revolving Credit
Commitment) or, $1,000,000 (in the case of a Term Loan), and shall be in
increments of $1,000,000 (in the case of each Revolving Credit Loan or Revolving
Credit Commitment) or $1,000,000 (in the case of Term Loans) in excess thereof.

4  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

F-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor By:  

 

  Name:   Title: [NAME OF ASSIGNEE], as Assignee By:  

 

  Name:   Title:

 

F-3



--------------------------------------------------------------------------------

[Consented to and]6 Accepted: DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

 

6  No consent of the Administrative Agent shall be required for an assignment
(i) of all or any portion of a Term Loan to a Lender, an Affiliate of a Lender
or an Approved Fund or (ii) all or any portion of the Loans pursuant to
Section 10.07(m) of the Credit Agreement.

 

F-4



--------------------------------------------------------------------------------

[Consented to: RED LION HOTELS CORPORATION]7 By:  

 

  Name:   Title:

 

 

7  No consent of the Borrower shall be required for (i) an assignment of all or
any portion of the Term Loans to a Lender, an Affiliate of a Lender or an
Approved Fund, (ii) an assignment related to Revolving Credit Commitments or
Revolving Credit Exposure to a Revolving Credit Lender, to an Affiliate of a
Revolving Credit Lender or to an Approved Fund of such Revolving Credit Lender,
(iii) if an Event of Default under Section 8.01(a) or Section 8.01(f) has
occurred and is continuing or (iv) an assignment of all or a portion of the
Loans pursuant to Section 10.07(m); provided, further, that such consent shall
be deemed to have been given if the Borrower has not responded within 10
Business Days after notice by the Administrative Agent.

 

F-5



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of Parent,
the Borrower, or any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by Parent, the Borrower, or any of their respective Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
thereunder, (iii) it is not a Defaulting Lender, a Disqualified Lender, a
natural person or an Affiliated Lender, (iv) from and after the Effective Date,
it shall be bound by the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of a Lender under the
Credit Agreement, (v) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vi) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.05 or 6.01 of the Credit
Agreement, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, (vii) if
it is not already a Lender under the Credit Agreement, attached to this
Assignment and Assumption is an Administrative Questionnaire as required by the
Credit Agreement and (viii) the Administrative Agent has received a processing
and recordation fee of $3,500 (unless waived or reduced in the sole discretion
of the Administrative Agent) as of the Effective Date and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, including its
obligations pursuant to Section 3.01 of the Credit Agreement.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

F-6



--------------------------------------------------------------------------------

3. General Provisions.

3.1 In accordance with Section 10.07 of the Credit Agreement, upon execution,
delivery, acceptance and recording of this Assignment and Assumption, from and
after the Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Assumption, have
the rights and obligations of a Lender under the Credit Agreement with a
Commitment/Loan as set forth herein and (b) the Assignor shall, to the extent of
the Assigned Interest assigned pursuant to this Assignment and Assumption, be
released from its obligations under the Credit Agreement (and, in the case that
this Assignment and Assumption covers all of the Assignor’s rights and
obligations under the Credit Agreement, the Assignor shall cease to be a party
to the Credit Agreement but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 thereof).

3.2 This Assignment and Assumption shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed by one or more of the parties to this
Assignment and Assumption on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Assignment and Assumption and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by and interpreted
under the law of the state of New York.

 

 

F-7



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

SECURITY AGREEMENT

[See separately executed document]

 

 

G-1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

dated as of

May 14, 2018

among

THE GRANTORS IDENTIFIED HEREIN

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

 



 

Section 1.01.

 

Credit Agreement

     1  

Section 1.02.

 

Other Defined Terms

     1  

ARTICLE II

 

PLEDGE OF SECURITIES

 



 

Section 2.01.

 

Pledge

     5  

Section 2.02.

 

Delivery of the Pledged Equity

     6  

Section 2.03.

 

Representations, Warranties and Covenants

     6  

Section 2.04.

 

Certification of Limited Liability Company and Limited Partnership Interests

     8  

Section 2.05.

 

Registration in Nominee Name; Denominations

     8  

Section 2.06.

 

Voting Rights; Dividends and Interest

     9  

ARTICLE III

 

SECURITY INTERESTS IN PERSONAL PROPERTY

 



 

Section 3.01.

 

Security Interest

     11  

Section 3.02.

 

Representations and Warranties

     12  

Section 3.03.

 

Covenants

     14  

ARTICLE IV

 

REMEDIES

 



 

Section 4.01.

 

Remedies Upon Default

     17  

Section 4.02.

 

Application of Proceeds

     19  

Section 4.03.

 

Grant of License to Use Intellectual Property

     20  

ARTICLE V

 

SUBORDINATION

 



 

Section 5.01.

 

Subordination

     21  

 

-i-



--------------------------------------------------------------------------------

         Page  

ARTICLE VI

 

MISCELLANEOUS

 



 

Section 6.01.

 

Notices

     21  

Section 6.02.

 

Waivers; Amendment

     21  

Section 6.03.

 

Collateral Agent’s Fees and Expenses; Indemnification

     22  

Section 6.04.

 

Successors and Assigns

     22  

Section 6.05.

 

Survival of Agreement

     22  

Section 6.06.

 

Counterparts; Effectiveness; Several Agreement

     22  

Section 6.07.

 

Severability

     23  

Section 6.08.

 

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

     23  

Section 6.09.

 

Headings

     23  

Section 6.10.

 

Security Interest Absolute

     23  

Section 6.11.

 

Termination or Release

     24  

Section 6.12.

 

Additional Grantors

     25  

Section 6.13.

 

Collateral Agent Appointed Attorney-in-Fact

     25  

Section 6.14.

 

General Authority of the Collateral Agent

     25  

Section 6.15.

 

Reasonable Care

     26  

Section 6.16.

 

Delegation; Limitation

     26  

Section 6.17.

 

Reinstatement

     26  

Section 6.18.

 

Miscellaneous

     26  

Section 6.19.

 

Mortgages

     26  

 

-ii-



--------------------------------------------------------------------------------

Schedule I

  

Subsidiary Parties

Schedule II

  

Pledged Equity and Pledged Debt

Schedule III

  

Commercial Tort Claims

Exhibits

  

Exhibit I

  

Form of Security Agreement Supplement

Exhibit II

  

Form of Patent Security Agreement

Exhibit III

  

Form of Trademark Security Agreement

Exhibit IV

  

Form of Copyright Security Agreement

 

-iii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of May 14, 2018, among the Grantors (as defined
below) and Deutsche Bank AG New York Branch, as Collateral Agent for the Secured
Parties (in such capacity, the “Collateral Agent”).

Reference is made to the Credit Agreement dated as of May 14, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Red Lion Hotels Corporation, a Washington corporation
(“Borrower”), the other Guarantors party thereto from time to time, each lender
from time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), and Deutsche Bank AG New York Branch, as Administrative Agent and
Collateral Agent. The Lenders have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. Parent and the
Subsidiary Parties are affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement, and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:

ARTICLE I

Definitions

Section 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the UCC.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the UCC.

“Agreement” means this Security Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Borrower” has the meaning assigned to such term in the recitals of this
Agreement.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.



--------------------------------------------------------------------------------

“Collateral Agent” has the meaning assigned to such term in the recitals of this
Agreement.

“Control” has the meaning specified in UCC Section 8-106, 9-104, 9-105, 9-106 or
9-107, as may be applicable to the relevant Collateral.

“Controlled Deposit Account” means a deposit account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Administrative Agent
is the Depositary Bank’s “customer” (as defined in UCC Section 4-104).

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, and
(b) all registrations and applications for registration of any such copyright in
the United States, including registrations, recordings, supplemental
registrations and pending applications for registration in the USCO.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Deposit Account Control Agreement” means with respect to any Deposit Account of
any Grantor, a Deposit Account Control Agreement among such Grantor, the
Administrative Agent and the relevant Depositary Bank in form and substance
reasonably satisfactory to the Administrative Agent.

“Depositary Bank” means a bank at which a Controlled Deposit Account is
maintained.

“Excluded Accounts” means (i) payroll and other employee wage and benefit
accounts, (ii) accounts used to pay Taxes required to be collected, remitted or
withheld (including, without limitation, federal and state withholding taxes
(including the employer’s share thereof)), (iii) escrow, fiduciary or trust
accounts in which funds are held for another person who is not a Loan Party in
the ordinary course of business and (iv) accounts having an average weekly
balance of not more than $3,000,000 per month (provided that the aggregate
amounts on deposit and the value of the securities in all accounts pursuant to
this clause (iv) shall not exceed $10,000,000 at any one time), and, in the case
of clauses (i) through (iv), the funds or other property held in or maintained
in any such account.

“Excluded Collateral” has the meaning assigned to such term in the Credit
Agreement.

“General Intangibles” has the meaning specified in Article 9 of the UCC.

 

-2-



--------------------------------------------------------------------------------

“Grantor” means the Borrower, each Guarantor that is a party hereto, and each
Guarantor that becomes a party to this Agreement after the Closing Date.

“Intellectual Property” means all United States intellectual and similar
property of every kind and nature now owned or hereafter acquired by any
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, the intellectual property rights in software and
databases and related documentation and all additions and improvements to the
foregoing.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as
Exhibits II, III and IV, respectively.

“Lenders” has the meaning assigned to such term in the recitals of this
Agreement.

“License” means any (i) Patent License, (ii) Trademark License, (iii) Copyright
License or other Intellectual Property license or sublicense agreement to which
any Grantor is a party, together with any and all (i) renewals, extensions,
supplements and continuations of any of the foregoing, (ii) income, fees,
royalties, damages, claims and payments now and hereafter due and/or payable
under or with respect to any of the foregoing including damages and payments for
past, present or future infringements or violations of any of the foregoing, and
(iii) rights to sue for past, present and future violations of any of the
foregoing.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, have made, use, import, offer to
sell and/or sell any invention covered by a Patent, now or hereafter owned by
any Grantor or that any Grantor otherwise has the right to license, or granting
to any Grantor any right to make, use or sell any invention covered by a Patent,
now or hereafter owned by any third party, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters Patent of the United States in or to which any Grantor
now or hereafter has any right, title or interest therein, all registrations and
recordings thereof, and all applications for letters Patent of the United
States, including registrations, recordings and pending applications in the
USPTO, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals, reexaminations, improvements or extensions of any of the foregoing,
and the inventions disclosed or claimed in any of the foregoing, including the
right to make, have made, use, import, offer to sell and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit H to the Credit Agreement, completed and supplemented with the schedules
and attachments contemplated thereby, and duly executed by a Responsible Officer
of each of the Grantors.

 

-3-



--------------------------------------------------------------------------------

“Permitted Liens” means (i) the Transaction Liens and (ii) any other Liens on
the Collateral permitted to be created or assumed or to exist pursuant to
Section 7.01 of the Credit Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means the Pledged Equity and Pledged Debt.

“Secured Approved Counterparty” means an Approved Counterparty party to a
Secured Hedge Agreement or Treasury Services Agreement.

“Secured Obligations” means the “Obligations” (as defined in the Credit
Agreement).

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Secured Approved Counterparty, the Supplemental Agents
and each co-agent or sub-agent appointed by the Administrative Agent or
Collateral Agent from time to time pursuant to Section 9.02 of the Credit
Agreement.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01.

“Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party after the Closing Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, fictitious business names and other source or business
identifiers, now existing or hereafter adopted or acquired, all registrations
and recordings of any of the foregoing, and all registration and recording
applications filed in connection with any of the foregoing, including
registrations and registration applications in the USPTO or any similar offices
in any State of the United States or any political subdivision thereof, and all
extensions or renewals of any of the foregoing, as well as any unregistered
trademarks and service marks used by a Grantor, and (b) all goodwill connected
with the use of and symbolized by any of the foregoing.

 

-4-



--------------------------------------------------------------------------------

“Transaction Liens” means the first priority Liens granted by the Grantors under
the Security Documents.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE II

Pledge of Securities

Section 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, including the Guarantees, each of
the Grantors hereby assigns and pledges to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantors’ right, title and interest
in, to and under:

(i) all Equity Interests held by it that are listed on Schedule II and any other
Equity Interests obtained in the future by such Grantor and the certificates, if
any, representing all such Equity Interests (the “Pledged Equity”); provided
that the Pledged Equity shall not include Excluded Collateral;

(ii) (A) the debt securities owned by it and listed opposite the name of such
Grantor on Schedule II, (B) any debt securities obtained in the future by such
Grantor and (C) the promissory notes and any other instruments evidencing such
debt securities (the “Pledged Debt”); provided that the Pledged Debt shall not
include any Excluded Collateral;

(iii) all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.01;

(iv) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above;

(v) subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in
clauses (i), (ii), (iii) and (iv) above; and

 

-5-



--------------------------------------------------------------------------------

(vi) all Proceeds of any of the foregoing

(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 2.02. Delivery of the Pledged Equity.

(a) Each Grantor agrees promptly (but in any event within 60 days after receipt
by such Grantor or such longer period as the Collateral Agent may agree in its
reasonable discretion) to deliver or cause to be delivered to the Collateral
Agent, for the benefit of the Secured Parties, any and all (i) Pledged Equity to
the extent certificated and (ii) to the extent required to be delivered pursuant
to paragraph (b) of this Section 2.02, Pledged Debt.

(b) Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $500,000 owed to such Grantor by any
Person that is evidenced by a duly executed promissory note to be pledged and
delivered to the Collateral Agent (except to the extent already represented by
and superseded by the Intercompany Note delivered to the Collateral Agent), for
the benefit of the Secured Parties, pursuant to the terms hereof.

(c) Upon delivery to the Collateral Agent, any Pledged Securities shall be
accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request (subject to the Collateral and Guarantee Requirement). Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be deemed to supplement Schedule II and made a part hereof;
provided that failure to supplement Schedule II shall not affect the validity of
such pledge of such Pledged Equity. Each schedule so delivered shall supplement
any prior schedules so delivered.

Section 2.03. Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to and with the Collateral Agent, for the
benefit of the Secured Parties, that:

(a) as of the date hereof, Schedule II includes all Equity Interests, debt
securities and promissory notes required to be pledged by such Grantor hereunder
in order to satisfy the Collateral and Guarantee Requirement;

(b) the Pledged Equity issued by the Borrower or a wholly-owned Subsidiary have
been duly and validly authorized and issued by the issuers thereof and are fully
paid and nonassessable;

(c) except for the security interests granted hereunder, such Grantor (i) is,

 

-6-



--------------------------------------------------------------------------------

subject to any transfers made in compliance with the Credit Agreement, the
direct owner, beneficially and of record, of the Pledged Equity indicated on
Schedule II, (ii) holds the same free and clear of all Liens, other than
(A) Liens created by the Collateral Documents and (B) Liens expressly permitted
pursuant to Section 7.01 of the Credit Agreement, and (iii) if requested by the
Collateral Agent, will defend its title or interest thereto or therein against
any and all Liens (other than the Liens permitted pursuant to this
Section 2.03(c)), however arising, of all Persons whomsoever;

(d) except for restrictions and limitations (i) imposed or permitted by the Loan
Documents or securities laws generally, (ii) in the case of Pledged Equity of
Persons that are not Subsidiaries, transfer restrictions that exist at the time
of acquisition of Equity Interests in such Persons, and (iii) except as
described in the Perfection Certificate, the Pledged Collateral is freely
transferable and assignable, and none of the Pledged Collateral is subject to
any option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

(e) the execution and performance by the Grantors of this Agreement are within
each Grantor’s corporate, limited liability company or limited partnership
powers and have been duly authorized by all necessary corporate, limited
liability company or limited partnership action or other organizational action;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby, except for (i) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the
Collateral Agent for the benefit of the Secured Parties and (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect
(except to the extent not required to be obtained, taken, given, or made or to
be in full force and effect pursuant to the Collateral and Guarantee
Requirement);

(g) by virtue of the execution and delivery by each Grantor of this Agreement,
and delivery of the Pledged Securities in accordance with this Agreement to and
continued possession by the Collateral Agent in the State of New York, the
Collateral Agent for the benefit of the Secured Parties has a legal, valid and
perfected lien upon and security interest in such Pledged Security as security
for the payment and performance of the Secured Obligations to the extent such
perfection is governed by the UCC, subject only to Liens permitted by
Section 7.01 of the Credit Agreement; and

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral to the extent intended hereby.

Subject to the terms of this Agreement, each Grantor hereby agrees that upon the
occurrence and during the continuance of an Event of Default, it will comply
with instructions of

 

-7-



--------------------------------------------------------------------------------

the Collateral Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Equity Interests.

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Collateral Agent for the benefit
of the Secured Parties in the Pledged Collateral, the representations,
warranties and covenants made by any relevant Grantor in this Agreement with
respect to the creation, perfection or priority (as applicable) of the security
interest granted in favor of the Collateral Agent for the benefit of the Secured
Parties (including, without limitation, this Section 2.03) shall be deemed not
to apply to such excluded assets.

Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity shall be represented
by a certificate unless (i) the limited liability company agreement or
partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Collateral
Agent in accordance with Section 2.02. Any limited liability company and any
limited partnership controlled by any Grantor shall either (a) not include in
its operative documents any provision that any Equity Interests in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the UCC or (b) certificate any Equity Interests in any such limited
liability company or such limited partnership. To the extent an interest in any
limited liability company or limited partnership controlled by any Grantor and
pledged under Section 2.01 is certificated or becomes certificated, (i) each
such certificate shall be delivered to the Collateral Agent, pursuant to
Section 2.02(a) and (ii) such Grantor shall fulfill all other requirements under
Section 2.02 applicable in respect thereof. Such Grantor hereby agrees that if
any of the Pledged Collateral are at any time not evidenced by certificates of
ownership, then each applicable Grantor shall, to the extent permitted by
applicable Law, if necessary or, upon the reasonable request of the Collateral
Agent, desirable to perfect a security interest in such Pledged Collateral,
cause such pledge to be recorded on the equity holder register or the books of
the issuer, execute any customary pledge forms or other documents necessary or
appropriate to complete the pledge and give the Collateral Agent the right to
transfer such Pledged Collateral under the terms hereof.

Section 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have given the Borrower prior written notice of its intent to exercise such
rights, (a) the Collateral Agent, on behalf of the Secured Parties, shall have
the right to hold the Pledged Securities in its own name as pledgee, the name of
its nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent and each
Grantor will promptly give to the Collateral Agent copies of any written notices
or other written communications received by it with respect to Pledged Equity
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Equity for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement, to the extent permitted by the documentation governing such
Pledged Securities and applicable Laws.

 

-8-



--------------------------------------------------------------------------------

Section 2.06. Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have provided prior notice to the Borrower that
the rights of the Grantors under this Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof and each Grantor agrees that it shall exercise such rights as
permitted under the Credit Agreement and the other Loan Documents.

(ii) The Collateral Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be promptly (and in any event within 10
Business Days or such longer period as the Collateral Agent may agree in its
reasonable discretion) delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent). So long as no Default or Event of Default has occurred and is
continuing, the Collateral Agent shall promptly deliver to each Grantor any
Pledged Securities in its possession if requested to be delivered to the issuer
thereof in connection with any exchange or redemption of such Pledged Securities
permitted by the Credit Agreement in accordance with this Section 2.06(a)(iii).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
Grantors’ rights under paragraph (a)(iii) of this Section 2.06, then all rights
of any Grantor to dividends,

 

-9-



--------------------------------------------------------------------------------

interest, principal or other distributions that such Grantor is authorized to
receive pursuant to paragraph (a)(iii) of this Section 2.06 shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of this Section 2.06 shall be held in trust for the benefit of the
Collateral Agent, shall be segregated from other property or funds of such
Grantor and shall be promptly (and in any event within 10 days or such longer
period as the Collateral Agent may agree in its reasonable discretion) delivered
to the Collateral Agent upon demand in the same form as so received (with any
necessary endorsement reasonably requested by the Collateral Agent). Any and all
money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 4.02. After all Events of Default have been cured or
waived, the Collateral Agent shall promptly repay to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 2.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have provided the Borrower with notice of the
suspension of its rights under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights. After all
Events of Default have been cured or waived, each Grantor shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
such Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.06 shall be reinstated.

(d) Any notice given by the Collateral Agent to the Borrower under Section 2.05
or Section 2.06 (i) shall be given in writing, (ii) may be given with respect to
one or more Grantors at the same or different times and (iii) may suspend the
rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this
Section 2.06 in part without suspending all such rights (as specified by the
Collateral Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Collateral Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.

 

-10-



--------------------------------------------------------------------------------

ARTICLE III

Security Interests in Personal Property

Section 3.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, including the Guarantees, each Grantor hereby pledges
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in, all right, title or interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all General Intangibles;

(vi) all Goods;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all books and records pertaining to the Article 9 Collateral;

(xi) all Fixtures;

(xii) all Letter-of-Credit Rights, but only to the extent constituting a
supporting obligation for other Article 9 Collateral as to which perfection of
security interests in such Article 9 Collateral is accomplished by the filing of
a UCC financing statement;

(xiii) all Intellectual Property;

(xiv) all Commercial Tort Claims listed on Schedule III and on any supplement
thereto received by the Collateral Agent pursuant to Section 3.03(g);

(xv) all cash and deposit accounts; and

(xvi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Collateral and the term “Article 9 Collateral” shall not include any Excluded
Collateral.

 

-11-



--------------------------------------------------------------------------------

(b) Subject to Section 3.01(e), each Grantor hereby irrevocably authorizes the
Collateral Agent for the benefit of the Secured Parties at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Article 9 Collateral as “all assets” or
“all personal property” of such Grantor or words of similar effect as being of
an equal or lesser scope or with greater detail and (ii) contain the information
required by Article 9 of the UCC or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and, if
required, any organizational identification number issued to such Grantor. Each
Grantor agrees to provide such information to the Collateral Agent promptly upon
any reasonable request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) The Collateral Agent is authorized to file with the USPTO or the USCO (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in Intellectual Property of each Grantor in which a security
interest has been granted by each Grantor, without the signature of any Grantor,
and naming any Grantor or the Grantor as debtors and the Collateral Agent as
secured party.

(e) Notwithstanding anything to the contrary in the Loan Documents, none of the
Grantors shall be required, nor is the Collateral Agent authorized, (i) to
perfect the Security Interests granted by this Agreement (including Security
Interests in Investment Property and Fixtures) by any means other than by
(A) filings pursuant to the UCC in the office of the secretary of state (or
similar central filing office) of the relevant State(s), (B) filings in United
States government offices with respect to Intellectual Property of Grantor as
expressly required elsewhere herein, (C) delivery to the Collateral Agent to be
held in its possession of all Collateral consisting of Instruments and
certificated Pledged Equity as expressly required elsewhere herein, (D) entry
into control agreements with respect to any deposit account, securities account,
cash collateral account or any other Collateral that requires perfection by
“control” or (E) other methods expressly provided herein, (ii) to take any
action (other than the actions listed in clauses (i)(A) and (C) above) with
respect to any assets located outside of the United States, (iii) to perfect in
any assets subject to a certificate of title statute or (iv) to deliver any
Equity Interests except as expressly provided in Section 2.01.

Section 3.02. Representations and Warranties. Each Grantor jointly and severally
represents and warrants, as to itself and the other Grantors, to the Collateral
Agent and the Secured Parties that:

(a) Subject to Liens permitted by Section 7.01 of the Credit Agreement, each
Grantor has good and valid rights in and title (except as otherwise permitted by
the Loan Documents) to the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder and has full power and
authority to grant to the Collateral Agent the Security Interest in such Article
9 Collateral pursuant hereto and to execute, deliver and perform its

 

-12-



--------------------------------------------------------------------------------

obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained and those consents or approvals, the failure of which to be obtained or
to be made could not reasonably be expected to have a Material Adverse Effect.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date. Subject to Section 3.01(e), the UCC financing statements or other
appropriate filings, recordings or registrations prepared by the Collateral
Agent based upon the information provided to the Collateral Agent in the
Perfection Certificate for filing in the applicable filing office (or specified
by notice from the Borrower to the Collateral Agent after the Closing Date in
the case of filings, recordings or registrations (other than filings required to
be made in the USPTO and the USCO in order to perfect the Security Interest in
Article 9 Collateral consisting of Patents, Trademarks and Copyrights), in each
case, as required by Section 6.11 of the Credit Agreement), are all the filings,
recordings and registrations that are necessary to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the UCC, and no further or subsequent filing, re-filing,
recording, rerecording, registration or re-registration is necessary in any such
jurisdiction, except as provided under applicable Law with respect to the filing
of continuation statements.

(c) Each Grantor represents and warrants that short-form Intellectual Property
Security Agreements containing a description of all Article 9 Collateral
consisting of material registered Patents (and Patents for which registration
applications are pending), registered Trademarks (and Trademarks for which
registration applications are pending) and registered Copyrights, respectively
(other than, in each case, any Excluded Collateral), have been delivered to the
Collateral Agent for recording by the USPTO and the USCO pursuant to 35 U.S.C.
§ 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, (for the benefit of the Secured Parties) in respect of all Article 9
Collateral consisting of registrations and applications for Patents, Trademarks
and Copyrights. To the extent a security interest may be perfected by filing,
recording or registration in USPTO or USCO under the applicable Laws, then no
further or subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of Patents, Trademarks and Copyrights (or registration or
application for registration thereof) acquired or developed by any Grantor after
the date hereof and (ii) the UCC financing and continuation statements
contemplated in Section 3.02(b)).

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations and (ii) subject to the filings described in Sections 3.02(b) and
3.02(c), a perfected security interest in all Article 9 Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC or
other applicable

 

-13-



--------------------------------------------------------------------------------

Law. Subject to Section 3.01(e) of this Agreement, the Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral, other than
any Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement.

(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the UCC or any other
applicable Laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the USPTO or the USCO
or (iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement and assignments
permitted by the Credit Agreement.

(f) As of the date hereof, no Grantor has any Commercial Tort Claim in excess of
$500,000, other than the Commercial Tort Claims listed on Schedule III.

Section 3.03. Covenants.

(a) The Borrower agrees to notify the Collateral Agent in writing promptly, but
in any event within 60 days (or such longer period as the Collateral Agent may
agree in its reasonable discretion), after any change in (i) the legal name of
any Grantor, (ii) the identity or type of organization or corporate structure of
any Grantor, (iii) the jurisdiction of organization of any Grantor or (iv) the
organizational identification number of such Grantor, if any.

(b) Subject to the Collateral and Guarantee Requirement, Section 3.01(e) and
Section 3.03(f)(iv), each Grantor shall, at its own expense, upon the reasonable
request of the Collateral Agent, use commercially reasonable efforts necessary
to defend title to the Article 9 Collateral against all Persons and to defend
the Security Interest of the Collateral Agent in the Article 9 Collateral and
the priority thereof against any Lien not expressly permitted pursuant to
Section 7.01 of the Credit Agreement; provided that, nothing in this Agreement
shall prevent any Grantor from discontinuing the operation or maintenance of any
of its assets or properties if such discontinuance is (x) determined by such
Grantor to be desirable in the conduct of its business and (y) permitted by the
Credit Agreement.

(c) Subject to the Collateral and Guarantee Requirement and Section 3.01(e),
each Grantor agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time reasonably request to
better assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements or
other documents in connection herewith or therewith. If any amount payable under
or in connection with any of the Article 9 Collateral that is in excess of
$500,000 shall be or become evidenced by any

 

-14-



--------------------------------------------------------------------------------

promissory note, other instrument or debt security, such note, instrument or
debt security shall be promptly (and in any event within 60 days of its
acquisition or such longer period as the Collateral Agent may agree in its
reasonable discretion) pledged and delivered to the Collateral Agent, for the
benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent.

(d) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or any other Loan Document and within a
reasonable period of time after the Collateral Agent has requested that it do
so, and each Grantor jointly and severally agrees to reimburse the Collateral
Agent within 10 Business Days after demand for any payment made or any
reasonable expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, the Grantors shall not be obligated to
reimburse the Collateral Agent with respect to any Intellectual Property that
any Grantor has failed to maintain or pursue, or otherwise allowed to lapse,
terminate or be put into the public domain in accordance with
Section 3.03(f)(iv). Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

(e) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which is in excess of
$500,000 to secure payment and performance of an Account, such Grantor shall
promptly (but in any event within 60 days after such action by such Grantor or
such longer period as the Collateral Agent may agree in its reasonable
discretion) assign such security interest to the Collateral Agent for the
benefit of the Secured Parties provided that, notwithstanding anything to the
contrary in this Agreement, this Agreement shall not constitute a grant of a
security interest in any Excluded Collateral. Such assignment need not be filed
of public record unless necessary to continue the perfected status of the
security interest against creditors of and transferees from the Account Debtor
or other Person granting the security interest.

(f) Intellectual Property Covenants.

(i) Other than to the extent not prohibited herein or in the Credit Agreement or
with respect to registrations and applications no longer used or useful, except
to the extent failure to act would not, as deemed by the applicable Grantor in
its reasonable business judgment, reasonably be expected to have a Material
Adverse Effect, with respect to registration or pending application of each item
of its Intellectual Property for which such Grantor has standing to do so, each
Grantor agrees to take, at its expense, all reasonable steps, including, without
limitation, in the USPTO, the USCO and any other Governmental Authority located
in the United States, to pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application now or hereafter included in
the Intellectual Property of such Grantor that are not Excluded Collateral.

 

-15-



--------------------------------------------------------------------------------

(ii) Other than to the extent not prohibited herein or in the Credit Agreement,
or with respect to registrations and applications no longer used or useful, or
except as would not, as deemed by the applicable Grantor in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property, excluding Excluded Collateral, may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, become publicly known).

(iii) Other than as excluded or as not prohibited herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer used or useful in the applicable Grantor’s business operations or except
where failure to do so would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and protect
each item of its Intellectual Property, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking reasonable steps
necessary to ensure that all licensed users of any of the Trademarks and any
sublicensed users, if applicable, of any of the Trademarks under any Trademark
License abide by the applicable license’s terms with respect to standards of
quality.

(iv) Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Loan Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property to the extent permitted by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business.

(v) Within the same delivery period as required for the delivery of the annual
Compliance Certificate required to be delivered under Section 6.02(a) of the
Credit Agreement the Borrower shall provide a list of any additional
registrations and applications of Intellectual Property owned by or exclusively
licensed to all Grantors not previously disclosed to the Collateral Agent
including such information as is necessary for such Grantor to make appropriate
filings in the USPTO and USCO.

(g) Commercial Tort Claims. If the Grantors shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $500,000 for which this clause has not been satisfied and for which a
complaint in a court of competent jurisdiction has been filed, such Grantor
shall within 60 days (or such longer period as the Collateral Agent may agree in
its reasonable discretion) after the end of the fiscal quarter in which such
complaint was filed notify the Collateral Agent thereof in a writing signed by
such Grantor including a summary description of such claim and grant to the
Collateral Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.

 

-16-



--------------------------------------------------------------------------------

Section 3.04. Deposit Accounts. Each Grantor represents, warrants and covenants
as follows:

(a) Within ninety (90) days (or such longer period agreed to by the
Administrative Agent in its discretion) of the Closing Date (in the case of any
Grantor that grants a lien on any of its assets hereunder on the Closing Date)
or the date on which it signs and delivers its first Security Agreement
Supplement (in the case of any other Grantor), such Grantor will, with respect
to each deposit account then owned by it, enter into (and cause the relevant
Depositary Bank to enter into) a Deposit Account Control Agreement in respect of
such deposit account and will deliver such Deposit Account Control Agreement to
the Administrative Agent (which shall enter into the same); provided, however,
that obligations set forth in this Section shall not apply to Excluded Accounts.

(b) All cash owned by such Grantor will be deposited, upon or promptly after the
receipt thereof, in one or more Controlled Deposit Accounts or in an Excluded
Account.

(c) In respect of each Controlled Deposit Account, the Depositary Bank’s
jurisdiction (determined as provided in UCC Section 9-304) will at all times be
a jurisdiction in which Article 9 of the Uniform Commercial Code is in effect.

(d) So long as the Administrative Agent has Control of a Controlled Deposit
Account, the Transaction Lien on such Controlled Deposit Account will be
perfected, subject to no prior Liens or rights of others (except any Permitted
Liens and the Depositary Bank’s right to deduct its normal operating charges and
any uncollected funds previously credited thereto).

(e) Cash Distributions with respect to any Pledged Equity of Pledged Debt that
is not held in a Collateral Account (whether held in the name of a Grantor or in
the name of the Administrative Agent or its nominee) shall be deposited,
promptly upon receipt thereof, in a Controlled Deposit Account of the relevant
Grantor.

ARTICLE IV

Remedies

Section 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Secured Obligations, including the Guarantees, under the UCC or
other applicable Law and also may (i) require each Grantor to, and each Grantor
agrees that it will at its expense and upon request of the Collateral Agent,
promptly assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place and time to be
designated by the Collateral Agent that is reasonably convenient to both
parties; (ii) occupy any premises owned or, to the extent lawful and permitted,
leased (it being acknowledged and agreed that the Grantors are not required to
obtain any waiver or consent from any owner of such leased premises in
connection with such occupancy or attempted occupancy) by any of the Grantors
where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under Law, without obligation to such Grantor in respect of such

 

-17-



--------------------------------------------------------------------------------

occupation; provided that the Collateral Agent shall provide the applicable
Grantor with reasonable prior notice thereof which in any event shall be at
least 10 days prior to such occupancy; (iii) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral (including all rights to sue or otherwise
recover for past, present or future infringements or other violations of any
Intellectual Property included in the Collateral); provided that the Collateral
Agent shall provide the applicable Grantor with notice thereof prior to such
exercise; and (iv) subject to the mandatory requirements of applicable Law and
the notice requirements described below, sell or otherwise dispose of all or any
part of the Collateral securing the Secured Obligations (including all rights to
sue or otherwise recover for past, present or future infringements or other
violations of any Intellectual Property included in the Collateral) at a public
or private sale or at any broker’s board or on any securities exchange, for
cash, upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by Law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any Law now
existing or hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by Law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by Law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also

 

-18-



--------------------------------------------------------------------------------

hereby waived and released to the extent permitted by Law), the Collateral or
any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Secured Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at Law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 4.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the UCC or its
equivalent in other jurisdictions.

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default (provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to, to the extent
reasonably practicable, or otherwise promptly after, exercising such rights),
for the purpose of (i) making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies if insurance, (ii) making all determinations and
decisions with respect thereto and (iii) obtaining or maintaining the policies
of insurance required by Section 6.07 of the Credit Agreement or to pay any
premium in whole or in part relating thereto. All sums disbursed by the
Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, by the Grantors to the Collateral Agent
and shall be additional Secured Obligations secured hereby.

Section 4.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash in accordance with Section 8.04 of the Credit Agreement.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

-19-



--------------------------------------------------------------------------------

The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Collateral Agent pursuant
to this Section 4.02 shall be (subject to any decree of any court of competent
jurisdiction) final (absent manifest error).

Section 4.03. Grant of License to Use Intellectual Property. For the exclusive
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies at any time after and during the
continuance of an Event of Default, each Grantor hereby grants to the Collateral
Agent, effective as of an Event of Default, a non-exclusive, royalty-free,
limited license (until the waiver or cure of the Event of Default) for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate to use, license or sublicense any of the Intellectual Property now
owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof; provided, however,
that all of the foregoing rights of the Collateral Agent to use such licenses,
sublicenses and other rights, and (to the extent permitted by the terms of such
licenses and sublicenses) all licenses and sublicenses granted thereunder, shall
expire immediately upon the waiver or cure of all Events of Default and shall be
exercised by the Collateral Agent solely during the continuance of an Event of
Default and upon 10 Business Days’ prior written notice to the applicable
Grantor, and nothing in this Section 4.03 shall require Grantors to grant any
license that is prohibited by any rule of law, statute or regulation, or is
prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, to the extent permitted by
the Credit Agreement, with respect to such property or otherwise unreasonably
prejudices the value thereof to the relevant Grantor; provided, further, that
any such license and any such license granted by the Collateral Agent to a third
party shall include reasonable and customary terms and conditions necessary to
preserve the existence, validity and value of the affected Intellectual
Property, including without limitation, provisions requiring the continuing
confidential handling of trade secrets, requiring the use of appropriate notices
and prohibiting the use of false notices, quality control and inurement
provisions with regard to Trademarks, patent designation provisions with regard
to Patents, copyright notices and restrictions on decompilation and reverse
engineering of copyrighted software (it being understood and agreed that,
without limiting any other rights and remedies of the Collateral Agent under
this Agreement, any other Loan Document or applicable Law, nothing in the
foregoing license grant shall be construed as granting the Collateral Agent
rights in and to such Intellectual Property above and beyond (x) the rights to
such Intellectual Property that each Grantor has reserved for itself and (y) in
the case of Intellectual Property that is licensed to any such Grantor by a
third party, the extent to which such Grantor has the right to grant a
sublicense to such Intellectual Property hereunder). For the avoidance of doubt,
the use of such license by the Collateral Agent may be exercised, at the option
of the Collateral Agent, only during the continuation of an Event of Default.
Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent may also exercise the rights afforded under Section 4.01 of
this Agreement with respect to Intellectual Property contained in the Article 9
Collateral.

 

-20-



--------------------------------------------------------------------------------

ARTICLE V

Subordination

Section 5.01. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors to indemnity, contribution or subrogation under applicable Law
or otherwise shall be fully subordinated to the payment in full in cash of the
Secured Obligations. No failure on the part of the Borrower or any Grantor to
make the payments required under applicable Law or otherwise shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the obligations of such Grantor hereunder.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent,
all Indebtedness owed to it by any other Grantor shall be fully subordinated to
the payment in full in cash of the Secured Obligations.

ARTICLE VI

Miscellaneous

Section 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to the Borrower or any other Grantor shall be given to it in care of the
Borrower as provided in Section 10.02 of the Credit Agreement.

Section 6.02. Waivers; Amendment.

(a) No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges of the Secured Parties herein provided,
and provided under each other Loan Document, are cumulative and are not
exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 6.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan,
the provision of services under Treasury Services Agreements or Secured Hedge
Agreements shall not be construed as a waiver of any Default, regardless of
whether any Secured Party may have had notice or knowledge of such Default at
the time.

 

-21-



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.

Section 6.03. Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Sections 10.04
and 10.05 of the Credit Agreement; provided that each reference therein to the
“Borrower” shall be deemed to be a reference to “each Grantor” and each
reference therein to the “Administrative Agent” shall be deemed to be a
reference to the “Collateral Agent”.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 6.03 shall be payable within 30 days of written
demand therefor.

Section 6.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

Section 6.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors hereunder and in the other Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the Secured Parties and shall survive the execution and delivery of the Loan
Documents, the making of any Loans and the provision of services under Treasury
Services Agreements or Secured Hedge Agreements, regardless of any investigation
made by any Secured Party or on its behalf and notwithstanding that any Secured
Party may have had notice or knowledge of any Default at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as this Agreement has not been terminated or released pursuant to
Section 6.11 below.

Section 6.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such

 

-22-



--------------------------------------------------------------------------------

Grantor and the Collateral Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Grantor, the Collateral Agent
and the other Secured Parties and their respective permitted successors and
assigns, except that no Grantor shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by this Agreement or the Credit Agreement. This Agreement shall be construed as
a separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

Section 6.07. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 6.08. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.

(a) The terms of Sections 10.15 and 10.16 of the Credit Agreement with respect
to governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Section 6.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 6.10. Security Interest Absolute. To the extent permitted by Law, all
rights of the Collateral Agent hereunder, the Security Interest, the grant of a
security interest in the Pledged Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) subject only to termination of a Grantor’s
obligations hereunder in accordance with the terms of Section 6.11, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

 

-23-



--------------------------------------------------------------------------------

Section 6.11. Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations and any
Liens arising therefrom shall be automatically released upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
(i) in respect of a release by any Secured Approved Counterparty, if obligations
under any Secured Hedge Agreement or Treasury Services Agreement, as applicable,
are due and payable at such time and (ii) contingent indemnification obligations
not yet accrued and payable).

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower or becomes an Excluded Subsidiary;
provided that the Required Lenders shall have consented to such transaction (if
and to the extent required by the Credit Agreement) and the terms of such
consent did not provide otherwise.

(c) Upon any sale or transfer by any Grantor of any Collateral that is permitted
under the Credit Agreement (other than a sale or transfer to another Loan
Party), or upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 10.01 of
the Credit Agreement, the security interest in such Collateral shall be
automatically released.

(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 6.11, the Collateral Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release and shall perform
such other actions reasonably requested by such Grantor to effect such release,
including delivery of certificates, securities and instruments. Any execution
and delivery of documents pursuant to this Section 6.11 shall be without
recourse to or warranty by the Collateral Agent.

(e) Notwithstanding anything to contrary set forth in this Agreement, each
Secured Approved Counterparty by the acceptance of the benefits under this
Agreement hereby acknowledges and agrees that (i) the Security Interests granted
under this Agreement of the Secured Obligations of any Grantor and its
Subsidiaries under any Secured Hedge Agreement and any Treasury Services
Agreement shall be automatically released upon termination of the Aggregate
Commitments and payment in full of all other Secured Obligations, in each case,
unless the Secured Obligations under the Secured Hedge Agreement or the Treasury
Services Agreement are due and payable at such time (it being understood and
agreed that this Agreement and the Security Interests granted herein shall
survive solely as to such due and payable Secured Obligations and until such
time as such due and payable Secured Obligations have been paid in full) and
(ii) any release of Collateral or of a Grantor, as the case may be, effected in
the manner permitted by this Agreement shall not require the consent of any
Secured Approved Counterparty.

 

-24-



--------------------------------------------------------------------------------

Section 6.12. Additional Grantors. Pursuant to Section 6.11 of the Credit
Agreement, certain additional Subsidiaries of the Borrower may be required to
enter in this Agreement as Grantors. Upon execution and delivery by the
Collateral Agent and a Subsidiary of a Security Agreement Supplement, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

Section 6.13. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
applicable Grantor of the Collateral Agent’s intent to exercise such rights,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (d) to send verifications of Accounts
to any Account Debtor; (e) to commence and prosecute any and all suits, actions
or proceedings at Law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, license, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, bad faith, or willful misconduct or that of any of their Affiliates,
directors, officers, employees, counsel, agents or attorneys-in-fact, in each
case, as determined by a final non-appealable judgment of a court of competent
jurisdiction.

Section 6.14. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the

 

-25-



--------------------------------------------------------------------------------

Collateral Agent as its agent hereunder and under such other Collateral
Documents, (b) to confirm that the Collateral Agent shall have the authority to
act as the exclusive agent of such Secured Party for the enforcement of any
provisions of this Agreement and such other Collateral Documents against any
Grantor, the exercise of remedies hereunder or thereunder and the giving or
withholding of any consent or approval hereunder or thereunder relating to any
Collateral or any Grantor’s obligations with respect thereto, (c) to agree that
it shall not take any action to enforce any provisions of this Agreement or any
other Collateral Document against any Grantor, to exercise any remedy hereunder
or thereunder or to give any consents or approvals hereunder or thereunder
except as expressly provided in this Agreement or any other Collateral Document
and (d) to agree to be bound by the terms of this Agreement and any other
Collateral Documents.

Section 6.15. Reasonable Care. The Collateral Agent is required to use
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Collateral Agent shall be deemed to have used
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Collateral Agent accords its own property.

Section 6.16. Delegation; Limitation. The Collateral Agent may execute any of
the powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact, and shall not be
responsible for the gross negligence or willful misconduct of any agents or
attorneys-in-fact selected by it with reasonable care and without gross
negligence or willful misconduct.

Section 6.17. Reinstatement. The obligations of the Grantors under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Secured Obligations is rescinded or must be otherwise restored by
any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 6.18. Miscellaneous. The Collateral Agent shall not be deemed to have
actual, constructive, direct or indirect notice or knowledge of the occurrence
of any Event of Default unless and until the Collateral Agent shall have
received a notice of Event of Default or a notice from the Grantor or the
Secured Parties to the Collateral Agent in its capacity as Collateral Agent
indicating that an Event of Default has occurred.

Section 6.19. Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures and real estate leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.

[Signature Pages Follow]

 

-26-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

RED LION HOTELS CORPORATION By:  

 

  Name:   Title:

RED LION HOTELS HOLDINGS, INC.

RED LION HOTELS LIMITED

PARTNERSHIP

RED LION HOTELS CANADA

FRANCHISING, INC.

RED LION HOTELS MANAGEMENT, INC.

RED LION ANAHEIM, LLC

RED LION PROPERTIES, INC.

KNIGHTS FRANCHISE SYSTEMS, INC.

WEST COAST HOTEL PROPERTIES, INC.

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent

By:

 

 

 

Name:

 

Title:

 

2



--------------------------------------------------------------------------------

Schedule I

to the Security Agreement

SUBSIDIARY PARTIES

 

  1. Red Lion Hotels Holdings, Inc.

  2. Red Lion Hotels Limited Partnership

  3. Red Lion Hotels Franchising, Inc.

  4. Red Lion Hotels Canada Franchising, Inc.

  5. Red Lion Hotels Management, Inc.

  6. Red Lion Anaheim, LLC

  7. Red Lion Properties, Inc.

  8. Knights Franchise Systems, Inc.

  9. West Coast Hotel Properties, Inc.



--------------------------------------------------------------------------------

Schedule II

to the Security Agreement

PLEDGED EQUITY AND PLEDGED DEBT

1. Pledged Equity:

 

Record Owner

  

Issuer

   Certificate No.
(to the extent
certificated) 1   

No.

Shares/Share

Class

   Percentage of
Ownership     Percent
Pledged  

Red Lion Hotels Corporation

   Red Lion Hotels Holdings, Inc.    None    313.875 /common stock      100 %   
  100 % 

Red Lion Hotels Holdings, Inc.

   Red Lion Properties, Inc.    None    1,000 /common stock      100 %      100
% 

Red Lion Hotels Corporation

   Red Lion Hotels Franchising, Inc.    None   

80,000 — Class A common stock

20,000 — Class B common stock

     100 %      100 % 

Red Lion Hotels Franchising, Inc.

   Red Lion Hotels Canada Franchising, Inc.    None    1,000 /common stock     
100 %      100 % 

Red Lion Hotels Franchising, Inc.

   WestCoast Hotel Properties, Inc.    None    50,000 / common stock      100 % 
    100 % 

Red Lion Hotels Corporation

   Red Lion Hotels Limited Partnership    None   

. 0.53765% / General Partnership Interest

99.46229% / Limited Partnership Interest

     100 %      100 % 

Red Lion Hotels Corporation

   Red Lion Hotels Management, Inc.    None    1,000      100 %      100 % 

Red Lion Hotels Corporation

   Red Lion Anaheim, LLC    None    100 / Class A Units      100 %      100 % 

Red Lion Hotels Franchising, Inc.

   Knights Franchise Systems, Inc.    6    200 / common stock      100 %     
100 % 

 

1  Pursuant to Schedule 6.15 to the Credit Agreement, Red Lion Hotels, Inc., Red
Lion Properties, Inc., Red Lion Hotels Franchising Inc., Red Lion Hotels Canada
Franchising, Inc., WestCoast Hotel Properties, Inc. and Red Lion Hotels
Management, Inc. will be certificated on a post-Closing basis.



--------------------------------------------------------------------------------

2. Pledged Debt:

Intercompany Note.

 

2



--------------------------------------------------------------------------------

Schedule III

to the Security Agreement

COMMERCIAL TORT CLAIMS

 

1. Red Lion Hotels Franchising, Inc. v. Century-Omaha Land, LLC; and Edwin W.
Leslie, Case No. 2:18-cv-00131 (United States District Court for the Eastern
District of Washington). On April 20, 2018, we filed a lawsuit against a former
franchisee and its individual guarantor as a result of the franchisee’s failure
to comply with its post-termination obligations under the franchise agreement
and failure to timely pay franchise fees and loan payments. Specifically, we
have brought claims for trademark and service mark infringement, breach of the
franchise license agreement and guarantee of the franchise license agreement,
breach of financing agreement and guarantee of financing agreement, and breach
of PIP financing agreement and promissory note for PIP financing. The Defendants
have yet to file a response to our initial complaint. Defendant Leslie has
requested an extension to respond, which we have stipulated to, and we expect
him to file a response no later than May 31, 2018.

 

2. Red Lion Hotels Franchising, Inc. v. First Capital Real Estate Investments,
LLC et al., Case No. 17-cv-00145, filed April 19, 2017 in the United States
District Court for Eastern District of Washington. We filed a complaint alleging
breach of the franchise license agreement, breach of guarantee of franchise
license agreement, and collection of unpaid fees and liquidated damages.
Mediation is scheduled for May 14, 2018.

 

3. Red Lion Hotels Franchising, Inc. v. Linger Chu and His-Hsieh Chu, Case
No. 16-02-02283-3, Filed June 17, 2016 in Superior Court of the County of
Spokane, WA. We filed a complaint against the guarantors under the guarantee of
franchise license agreement alleging breach of the guarantee of franchise
license agreement, and collection of liquidated damages. We were awarded a
default judgment. We then filed the following case and received a sister state
judgment in the State of CA: Red Lion Hotels Franchising, Inc. v. Linger Chu and
His-Hsieh, Case No. ESo21809, Filed August 10, 2017 in the Superior Court of
California, County of Los Angeles. The CA court dismissed the CA County action
to register the judgement and found that service was not sufficient despite the
Spokane County Court’s prior decision that service was sufficient. Subsequently,
the defendants continued to dispute the default judgement in Spokane County and
the default judgement in Spokane County was vacated on January, 18 2018. A joint
status report was submitted to the Court on March 14, 2018, and trial is
scheduled for April 1, 2019.



--------------------------------------------------------------------------------

4. Red Lion Hotels Franchising, Inc. v. Ghazanfar Khan, et al., Case No.
2:17-cv-00094, Case No. 2:17-cv-00155 (United States District Court for the
Eastern District of Washington). In March 2017, we filed a lawsuit against two
former franchisees and their guarantors for trademark infringement, false
designation of origin and breach of contract as a result of their failure to
comply with their post-termination obligations under their franchise agreements
(the “Franchise Agreement Lawsuit”). In May 2017, we filed a second lawsuit
against the guarantors for breach of contract as a result of their failure to
comply with their post-termination obligations under their guaranties and the
underlying franchise agreements (the “Guaranty Lawsuit”). On May 4, 2017, the
court granted our motion for preliminary injunction in the Franchise Agreement
Lawsuit requiring defendants to immediately cease all use of our trademarks. On
August 9, 2017, the defendants in the Guaranty Lawsuit filed an amended answer
and asserted amended counterclaims against us for breach of contract, violation
of the Washington Franchise Investment Protection Act and violation of
Washington Consumer Protection Act alleging that we charged additional fees
which were not identified in the applicable franchise agreements. In connection
with their counterclaims, defendants have requested an unspecified amount of
damages. On August 11, 2017, we filed a motion to dismiss defendants’
counterclaims in the Guaranty Lawsuit. Also on August 11, 2017, defendants in
the Franchise Agreement Lawsuit filed an amended answer and asserted amended
counterclaims against us for breach of contract, violation of the Washington
Franchise Investment Protection Act and violation of Washington Consumer
Protection Act alleging that we charged additional fees which were not
identified in the applicable franchise agreements. In connection with their
counterclaims, defendants have requested an unspecified amount of damages. On
September 8, 2017, we filed a motion to dismiss defendants’ counterclaims in the
Franchise Agreement Lawsuit. On September 19, 2017, the court ordered the
parties to brief the issue of arbitration in both lawsuits. On November 29,
2017, the court issued an order compelling arbitration of defendants’
counterclaims in both the Franchise Agreement Lawsuit and the Guaranty Lawsuit,
denying all pending motions as moot, and staying our pending claims pending the
outcome of arbitration. Defendants filed a demand for arbitration on December
22, 2017, and on January 12, 2018, we filed our response. An arbitration hearing
has been scheduled for October 29, 2018.

 

2



--------------------------------------------------------------------------------

Exhibit I to the

Security Agreement

SUPPLEMENT NO.                  dated as of [●] (the “Supplement”), to the
Security Agreement (the “Security Agreement”), dated as of May 14, 2018, among
the Grantors identified therein and Deutsche Bank AG New York Branch, as
Collateral Agent.

A. Reference is made to that certain Credit Agreement dated as of May 14, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Red Lion Hotels Corporation, a
Washington corporation (“Borrower”), the other Guarantors party thereto from
time to time, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Deutsche Bank AG New York Branch,
as Administrative Agent, Collateral Agent, and the other agents named therein.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans. Section 6.12 of the Security Agreement provides that
additional Subsidiaries of the Borrower may become Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement in order to induce the Lenders to make additional
Loans and as consideration for Loans previously made.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 6.12 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

S-1



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Grantor and the Collateral Agent has executed a counterpart hereof. Delivery
of an executed signature page to this Supplement by facsimile transmission or
other electronic communication shall be as effective as delivery of a manually
signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the information
required by Schedules II and III to the Security Agreement applicable to it and
(b) set forth under its signature hereto is the true and correct legal name of
the New Grantor, its jurisdiction of formation and the location of its chief
executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with the execution and delivery
of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Agent.

[Signature pages follow.]

 

S-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR] By:  

 

Name:

 

 

Title:

 

 

Legal Name:

Jurisdiction of Formation: Location of Chief Executive office:

 

S-3



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:    

Name:

   

Title:

   

 

S-4



--------------------------------------------------------------------------------

Schedule I

to the Supplement No          to the

Security Agreement

PLEDGED EQUITY AND PLEDGED DEBT

3. Pledged Equity:

 

Current Legal

Entities Owned

 

Record Owner

 

Certificate No.

(to the extent
certificated)

 

No. Shares

     

4. Pledged Debt:

[List]

 

S-1



--------------------------------------------------------------------------------

Schedule I

to the Supplement No          to the

Security Agreement

COMMERCIAL TORT CLAIMS

[List]

 

S-1



--------------------------------------------------------------------------------

Exhibit II to the

Security Agreement

FORM OF

PATENT SECURITY AGREEMENT (SHORT FORM)

PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of [                ], by [                ]
and [                ] (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as
collateral agent pursuant to the Credit Agreement (in such capacity, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement dated as of May 14, 2018
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Grantors are required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Grantor hereby
pledges and grants to the Collateral Agent, for the benefit of the Secured
Parties, a lien on and security interest in and to all of such Grantor’s right,
title and interest in, to and under all the following Collateral (excluding any
Excluded Collateral) of such Grantor:

(a) all Patents of such Grantor, including the Patents listed on Schedule I
attached hereto.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patents made and
granted hereby are more fully set forth in the Security Agreement. In the event
that any provision of this Patent Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control
unless the Collateral Agent shall otherwise determine.

 

S-1



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with Section 6.11 thereof, the Collateral Agent shall, at the expense
of such Grantor, execute, acknowledge, and deliver to the Grantors an instrument
in writing in recordable form releasing the lien on and security interest in the
Patents under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

[Signature pages follow.]

 

S-2



--------------------------------------------------------------------------------

[GRANTOR]

 

By:

 

 

  Name   Title

 

S-3



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:

 

 

  Name:   Title:

 

S-4



--------------------------------------------------------------------------------

Schedule I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

[See Attached]

 

S-1



--------------------------------------------------------------------------------

Exhibit III to the

Security Agreement

FORM OF

TRADEMARK SECURITY AGREEMENT (SHORT FORM)

TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of [                ], by
[                ] and [                ] (individually, a “Grantor”, and,
collectively, the “Grantors”), in favor of DEUTSCHE BANK AG NEW YORK BRANCH, in
its capacity as collateral agent pursuant to the Credit Agreement (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement dated as of May 14, 2018
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Grantors are required to execute and deliver this Trademark Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Grantor
hereby pledges and grants to the Collateral Agent, for the benefit of the
Secured Parties, a lien on and security interest in and to all of such Grantor’s
right, title and interest in, to and under all the following Collateral
(excluding any Excluded Collateral) of such Grantor:

(a) all registered Trademarks and Trademarks with respect to which applications
for registration are pending of such Grantor, including the registered
Trademarks and Trademark applications listed on Schedule I attached hereto.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademarks made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Trademark Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

 

S-1



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with Section 6.11 thereof, the Collateral Agent shall, at the expense
of such Grantor, execute, acknowledge, and deliver to the Grantors an instrument
in writing in recordable form releasing the lien on and security interest in the
Trademarks under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

[Signature pages follow.]

 

S-2



--------------------------------------------------------------------------------

[GRANTOR] By:  

 

  Name   Title

 

S-3



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

 

  Name   Title

 

S-4



--------------------------------------------------------------------------------

Schedule I

Trademark Registrations and Use Applications

[See Attached]

 

S-1



--------------------------------------------------------------------------------

Exhibit IV to the

Security Agreement

FORM OF

COPYRIGHT SECURITY AGREEMENT (SHORT FORM)

COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of [                ], by
[                ] and [                ] (individually, a “Grantor”, and,
collectively, the “Grantors”), in favor of DEUTSCHE BANK AG NEW YORK BRANCH, in
its capacity as collateral agent pursuant to the Credit Agreement (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement dated as of May 14, 2018
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Grantors are required to execute and deliver this Copyright Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Grantor
hereby pledges and grants to the Collateral Agent, for the benefit of the
Secured Parties, a lien on and security interest in and to all of such Grantor’s
right, title and interest in, to and under all the following Collateral
(excluding any Excluded Collateral) of such Grantor:

(a) all registered Copyrights and exclusive Copyright Licenses of such Grantor,
including the Copyrights and exclusive Copyright Licenses listed on Schedule I
attached hereto.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

 

S-1



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon termination of the Security Agreement in accordance
with Section 6.11 thereof, the Collateral Agent shall, at the expense of such
Grantor, execute, acknowledge, and deliver to the Grantors an instrument in
writing in recordable form releasing the lien on and security interest in the
Copyrights under this Copyright Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

[Signature pages follow.]

 

S-2



--------------------------------------------------------------------------------

[GRANTOR] By:  

 

  Name   Title

 

S-3



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

 

  Name   Title

 

S-4



--------------------------------------------------------------------------------

Schedule I

Copyright Registrations and Exclusive Copyright Licenses

[See Attached]

 

S-1



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

PERFECTION CERTIFICATE

[See separately executed document]

 

 

H-1



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

Dated: May 14, 2018

Reference is hereby made to (i) that certain Security Agreement executed in
connection with the Credit Agreement (as defined below) dated as of May 14,
2018, (the “Security Agreement”), among Red Lion Hotels Corporation, a
Washington corporation (“Borrower”), the other Grantors party thereto from time
to time and Deutsche Bank AG New York Branch, as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent”) and (ii) that certain
Credit Agreement dated as of May 14, 2018 (the “Credit Agreement”) among
Borrower, the other Guarantors party thereto from time to time, each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), and Deutsche Bank AG New York Branch, as Administrative Agent,
Collateral Agent, and [L/C Issuer]. Capitalized terms used but not defined
herein have the meanings assigned in the Credit Agreement or the Security
Agreement, as applicable.

As used herein, the term “Companies” means the Borrower and the other Loan
Parties listed on Schedule 1(a).

As of the date hereof, the undersigned hereby certify to the Collateral Agent as
follows:

1. Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of formation, incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

2. Current Locations. The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto, during the past five
years, all of the Collateral has been originated by each Company in the ordinary
course of business or consists of goods which have been acquired by such Company
in the ordinary course of business from a person in the business of selling
goods of that kind.



--------------------------------------------------------------------------------

4. File Search Reports. Attached hereto as Schedule 4 are true and accurate
results of file search reports from the Uniform Commercial Code filing offices
(i) in each jurisdiction identified in Section 1(a) or Section 2 with respect to
each legal name set forth in Section 1 and (ii) in each jurisdiction described
in Schedule 1(c) or Schedule 3 relating to any of the transactions described in
Schedule (1)(c) or Schedule 3 with respect to each legal name of the person or
entity from which each Company purchased or otherwise acquired any of the
Collateral.

5. Schedule of Filings. Attached hereto as Schedule 5 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 6 , (ii) the appropriate filing offices for the filings described in
Schedule 9(d) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Collateral granted to the Collateral
Agent pursuant to the Collateral Documents. No other filings or actions are
required to create, preserve, protect and perfect the security interests in the
Collateral granted to the Collateral Agent pursuant to the applicable Collateral
Documents.

6. UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
have been prepared by counsel to the Lenders and are attached as Schedule 6
relating to the Security Agreement, and are in the appropriate forms for filing
in the filing offices in the jurisdictions identified in Schedule 5 hereof.

7. Termination Statements. Attached hereto as Schedule 7(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 7(b) hereto with respect to each
Lien described therein.

8. Real Property. Attached hereto as Schedule 8 is a list of all (i) Real
Property (as defined in the Credit Agreement) owned by the Borrower and its
Subsidiaries (as defined in the Credit Agreement) as of the Closing Date,
(ii) common names, addresses and uses of such Real Property (stating
improvements located thereon) and (iii) other information relating thereto
required by such Schedule.

9. Intellectual Property.

(a) Attached hereto as Schedule 9(a) is a schedule setting forth all of each
Company’s Patents and Trademarks (each as defined in the Security Agreement)
applied for or registered with the United States Patent and Trademark Office
(the “USPTO”), and all other Patents and Trademarks (each as defined in the
Security Agreement), including the name of the registered owner or applicant and
the registration, application, or publication number, as applicable, of each
Patent or Trademark owned by each Company.

(b) Attached hereto as Schedule 9(b) is a schedule setting forth all of each
Company’s United States Copyrights (as defined in the Security Agreement)
applied for or registered with the United States Copyright Office (the “USCO”),
including the name of the registered owner and the registration number of each
Copyright owned by each Company.

(c) Attached hereto as Schedule 9(c) is a schedule setting forth all exclusive
(i) Patent Licenses, (ii) Trademark Licenses and (iii) Copyright Licenses,
whether or not recorded with the USPTO and the USCO, as applicable for which a
Company is the exclusive licensee thereunder, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation, at either the USPTO or the USCO, as applicable.

 

2



--------------------------------------------------------------------------------

(d) Attached hereto as Schedule 9(d) in proper form for filing with the USPTO
and USCO are the filings necessary to preserve, protect and perfect the security
interests in the (i) United States registered Trademarks, Patents and Copyrights
set forth in Schedule 9(a) and Schedule 9(b) and (ii) Trademark Licenses, Patent
Licenses and Copyright Licenses set forth in Schedule 9(c).

10. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 10(a) is a true and correct list of each of all of the authorized, and
the issued and outstanding, stock, partnership interests, limited liability
company membership interests or other equity interest of each Company and its
Subsidiaries and, except with respect to the Borrower, the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests setting forth the percentage of such equity interests pledged
under the Security Agreement.

11. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 11 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the date hereof, including all intercompany notes between or among any two
or more Companies or any of their Subsidiaries, stating if such instruments,
chattel paper or other evidence of indebtedness is pledged under the Security
Agreement.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) held
by each Company, including a brief description thereof.

13. Insurance. Attached hereto as Schedule 13 is a true and correct list of all
insurance policies of the Companies.

[The Remainder of this Page has been intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first stated above.

 

RED LION HOTELS CORPORATION

RED LION HOTELS CORPORATION

as Borrower

By:  

                     

  Name:   Title: RED LION HOTELS HOLDINGS, INC. RED LION HOTELS LIMITED
PARTNERSHIP RED LION HOTELS FRANCHISING, INC. RED LION HOTELS CANADA
FRANCHISING, INC. RED LION HOTELS MANAGEMENT, INC. RED LION ANAHEIM, LLC RED
LION PROPERTIES, INC. KNIGHTS FRANCHISE SYSTEMS, INC. WEST COAST HOTEL
PROPERTIES, INC. each as a Guarantor By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1(a)

Loan Parties

 

Legal Name

  

Type of Entity

  

Registered

Org.

(Yes/No)

   Organizational
Number    FEIN   

State of

Formation

Red Lion Hotels Corporation

   Corporation    Yes    601-319-277    91-1032187    WA

Red Lion Hotels Holdings, Inc.

   Corporation    Yes    2388985    91-1634199    DE

Red Lion Hotels Limited Partnership

   Limited Partnership    Yes    2811564    91-1873798    DE

Red Lion Hotels Franchising, Inc.

   Corporation    Yes    601-043-993    91-1361462    WA

Red Lion Hotels Canada Franchising, Inc.

   Corporation    Yes    604-026-674    81-3619760    WA

Red Lion Hotels Management, Inc.

   Corporation    Yes    602-540-714    20-4431472    WA

Red Lion Anaheim LLC

   LLC    Yes    602-751-740    26-0838537    WA

Red Lion Properties, Inc.

   Corporation    Yes    2111378    91-1366134    DE

Knights Franchise Systems, Inc.

   Corporation    Yes    2436440    22-3367833    DE

WestCoast Hotel Properties, Inc.

   Corporation    Yes    601-094-723    91-1438619    WA

 



--------------------------------------------------------------------------------

Schedule 1(b)

Changes in Corporate Identity; Other Names

None.

 

3



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

1. Red Lion Hotels Corporation DBA RLH Corporation

 

4



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Company/Subsidiary

  

Address of

Chief Executive Office

  

County

  

State

Red Lion Hotels Corporation and all subsidiaries

  

1550 Market Street #350

Denver, CO

   Denver    CO

 

5



--------------------------------------------------------------------------------

Schedule 3

Extraordinary Transactions

 

Company

  

Description of Transaction, Including Parties

   Date of
Transaction

Red Lion Hotels Franchising, Inc.

Red Lion Hotels Canada Franchising, Inc.

  

Asset Purchase Agreement between Red Lion Hotels Franchising, Inc. and Red Lion
Hotels Canada Franchising, Inc. (collectively “Buyer”) and Vantage Hospitality
Group, Inc. a Florida corporation, Thirty-Eight Street, Inc., Vantage
Franchising, Inc. , a Florida corporation, LHINDI, Inc., a Florida corporation,
and certain other sellers.

 

Assets acquired were franchise agreements and intellectual property, including
hotel brands.

   9/30/2016

Red Lion Hotels Corporation

  

Asset Purchase Agreement between Guesthouse International, L.L.C., a South
Dakota limited liability company (“Seller”), and Red Lion Hotels Corporation
(“Buyer”), and the guarantor party thereto.

 

Assets acquired were franchise agreements and intellectual property, including
hotel brands.

   4/23/2015

 

6



--------------------------------------------------------------------------------

Schedule 4

UCC Search Reports

[See attached]

 

7



--------------------------------------------------------------------------------

Schedule 5

Appropriate Filing Offices

 

Type of

Filing

  

Entity

  

Jurisdiction / Filing Office

UCC-1    Red Lion Hotels Corporation    Washington Department of Licensing UCC-1
   Red Lion Hotels Holdings, Inc.    Delaware Secretary of State UCC-1    Red
Lion Hotels Limited Partnership    Delaware Secretary of State UCC-1    Red Lion
Hotels Franchising, Inc.    Washington Department of Licensing UCC-1    Red Lion
Hotels Canada Franchising, Inc.    Washington Department of Licensing UCC-1   
Red Lion Hotels Management, Inc.    Washington Department of Licensing UCC-1   
Red Lion Anaheim, LLC    Washington Department of Licensing UCC-1    Red Lion
Properties, Inc.    Delaware Secretary of State UCC-1    Knights Franchise
Systems, Inc.    Delaware Secretary of State UCC-1    West Coast Hotel
Properties, Inc.    Washington Department of Licensing Trademark Security
Agreement    Red Lion Hotels Franchising, Inc.    United States Patent and
Trademark Office Trademark Security Agreement    Red Lion Hotels Corporation   
United States Patent and Trademark Office Trademark Security Agreement   
Knights Franchise Systems, Inc.    United States Patent and Trademark Office

 

8



--------------------------------------------------------------------------------

Schedule 6

Financing Statements

[See attached]

 

9



--------------------------------------------------------------------------------

LOGO [g524113dsp109.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT FILER
(optional) Emily Ohannessian (212) 450-4000 B. E-MAIL emily. CONTACT
ohannessian@davispolk. AT FILER (optional) com C. SEND ACKNOWLEDGMENT TO: (Name
and Address) Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S NAME: Provide only one
Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name); if any part of the Individual Debtor’s name will
not fit in line 1b, leave all of item 1 blank, check here and provide the
Individual Debtor information in item 10 of the Financing Statement Addendum
(Form UCC1Ad) 1a. Knights ORGANIZATION’S Franchise NAME Systems, Inc. OR 1b.
INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
1c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 1550 Market St #350 Denver CO
80202 USA 2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b) (use exact,
full name; do not omit, modify, or abbreviate any part of the Debtor’s name); if
any part of the Individual Debtor’s name will not fit in line 2b, leave all of
item 2 blank, check here and provide the Individual Debtor information in item
10 of the Financing Statement Addendum (Form UCC1Ad) 2a. ORGANIZATION’S NAME OR
2b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX 2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 3. SECURED PARTY’S
NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured
Party name (3a or 3b) 3a. ORGANIZATION’S NAME Deutsche Bank AG New York Branch,
as Collateral Agent OR 3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 60
Wall Street New York NY 10005 USA 4. COLLATERAL: This financing statement covers
the following collateral: All assets of the Debtor whether now owned or
hereafter acquired or in which the Debtor otherwise has rights and all Proceeds
thereof; provided, however, that the foregoing shall not include the Excluded
Collateral (as defined in the Credit Agreement dated as of May 14, 2018, by,
between and among the Debtor, certain affiliates of the Debtor and the Secured
Party). 5. Check only if applicable and check only one box: Collateral is held
in a Trust (see UCC1Ad, item 17 and Instructions) being administered by a
Decedent’s Personal Representative 6a. Check only if applicable and check only
one box: 6b. Check only if applicable and check only one box: Public-Finance
Transaction Manufactured-Home Transaction A Debtor is a Transmitting Utility
Agricultural Lien Non-UCC Filing 7. ALTERNATIVE DESIGNATION (if applicable):
Lessee/Lessor Consignee/Consignor Seller/Buyer Bailee/Bailor Licensee/Licensor
Filed 8. OPTIONAL with: FILER DE REFERENCE —Secretary DATA: of State F#631781
A#871540 ïƒ—,FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev.
04/20/11)



--------------------------------------------------------------------------------

LOGO [g524113dsp110.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT FILER
(optional) Emily Ohannessian (212) 450-4000 B. E-MAIL emily. CONTACT
ohannessian@davispolk. AT FILER (optional) com C. SEND ACKNOWLEDGMENT TO: (Name
and Address) Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S NAME: Provide only one
Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name); if any part of the Individual Debtor’s name will
not fit in line 1b, leave all of item 1 blank, check here and provide the
Individual Debtor information in item 10 of the Financing Statement Addendum
(Form UCC1Ad) 1a. Red ORGANIZATION’S Lion Anaheim, NAME LLC OR 1b. INDIVIDUAL’S
SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 1c. MAILING
ADDRESS CITY STATE POSTAL CODE COUNTRY 1550 Market St #350 Denver CO 80202 USA
2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name;
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad) 2a. ORGANIZATION’S NAME OR 2b.
INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 3. SECURED PARTY’S NAME (or
NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name
(3a or 3b) 3a. ORGANIZATION’S NAME Deutsche Bank AG New York Branch, as
Collateral Agent OR 3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 60
Wall Street New York NY 10005 USA 4. COLLATERAL: This financing statement covers
the following collateral: All assets of the Debtor whether now owned or
hereafter acquired or in which the Debtor otherwise has rights and all Proceeds
thereof; provided, however, that the foregoing shall not include the Excluded
Collateral (as defined in the Credit Agreement dated as of May 14, 2018, by,
between and among the Debtor, certain affiliates of the Debtor and the Secured
Party). 5. Check only if applicable and check only one box: Collateral is held
in a Trust (see UCC1Ad, item 17 and Instructions) being administered by a
Decedent’s Personal Representative 6a. Check only if applicable and check only
one box: 6b. Check only if applicable and check only one box: Public-Finance
Transaction Manufactured-Home Transaction A Debtor is a Transmitting Utility
Agricultural Lien Non-UCC Filing 7. ALTERNATIVE DESIGNATION (if applicable):
Lessee/Lessor Consignee/Consignor Seller/Buyer Bailee/Bailor Licensee/Licensor
Filed 8. OPTIONAL with: FILER WA REFERENCE —Department DATA: of Licensing
(13350/545) F#631764 A#871522 ïƒ—FILING OFFICE COPY — UCC FINANCING STATEMENT
(Form UCC1) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g524113dsp111.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT FILER
(optional) Emily Ohannessian (212) 450-4000 B. E-MAIL emily. CONTACT
ohannessian@davispolk. AT FILER (optional) com C. SEND ACKNOWLEDGMENT TO: (Name
and Address) Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S NAME: Provide only one
Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name); if any part of the Individual Debtor’s name will
not fit in line 1b, leave all of item 1 blank, check here and provide the
Individual Debtor information in item 10 of the Financing Statement Addendum
(Form UCC1Ad) 1a. Red ORGANIZATION’S Lion Hotels NAME Canada Franchising, Inc.
OR 1b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX 1c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 1550 Market St #350
Denver CO 80202 USA 2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b)
(use exact, full name; do not omit, modify, or abbreviate any part of the
Debtor’s name); if any part of the Individual Debtor’s name will not fit in line
2b, leave all of item 2 blank, check here and provide the Individual Debtor
information in item 10 of the Financing Statement Addendum (Form UCC1Ad) 2a.
ORGANIZATION’S NAME OR 2b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 3.
SECURED PARTY’S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide
only one Secured Party name (3a or 3b) 3a. ORGANIZATION’S NAME Deutsche Bank AG
New York Branch, as Collateral Agent OR 3b. INDIVIDUAL’S SURNAME FIRST PERSONAL
NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX 3c. MAILING ADDRESS CITY STATE POSTAL
CODE COUNTRY 60 Wall Street New York NY 10005 USA 4. COLLATERAL: This financing
statement covers the following collateral: All assets of the Debtor whether now
owned or hereafter acquired or in which the Debtor otherwise has rights and all
Proceeds thereof; provided, however, that the foregoing shall not include the
Excluded Collateral (as defined in the Credit Agreement dated as of May 14,
2018, by, between and among the Debtor, certain affiliates of the Debtor and the
Secured Party). 5. Check only if applicable and check only one box: Collateral
is held in a Trust (see UCC1Ad, item 17 and Instructions) being administered by
a Decedent’s Personal Representative 6a. Check only if applicable and check only
one box: 6b. Check only if applicable and check only one box: Public-Finance
Transaction Manufactured-Home Transaction A Debtor is a Transmitting Utility
Agricultural Lien Non-UCC Filing 7. ALTERNATIVE DESIGNATION (if applicable):
Lessee/Lessor Consignee/Consignor Seller/Buyer Bailee/Bailor Licensee/Licensor
Filed 8. OPTIONAL with: FILER WA REFERENCE —Department DATA: of Licensing
(13350/545) F#631762 A#871520 ïƒ—FILING OFFICE COPY — UCC FINANCING STATEMENT
(Form UCC1) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g524113dsp112.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT FILER
(optional) Emily Ohannessian (212) 450-4000 B. E-MAIL emily. CONTACT
ohannessian@davispolk. AT FILER (optional) com C. SEND ACKNOWLEDGMENT TO: (Name
and Address) Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S NAME: Provide only one
Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name); if any part of the Individual Debtor’s name will
not fit in line 1b, leave all of item 1 blank, check here and provide the
Individual Debtor information in item 10 of the Financing Statement Addendum
(Form UCC1Ad) 1a. Red ORGANIZATION’S Lion Hotels NAME Corporation OR 1b.
INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
1c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 1550 Market St #350 Denver CO
80202 USA 2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b) (use exact,
full name; do not omit, modify, or abbreviate any part of the Debtor’s name); if
any part of the Individual Debtor’s name will not fit in line 2b, leave all of
item 2 blank, check here and provide the Individual Debtor information in item
10 of the Financing Statement Addendum (Form UCC1Ad) 2a. ORGANIZATION’S NAME OR
2b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX 2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 3. SECURED PARTY’S
NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured
Party name (3a or 3b) 3a. ORGANIZATION’S NAME Deutsche Bank AG New York Branch,
as Collateral Agent OR 3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 60
Wall Street New York NY 10005 USA 4. COLLATERAL: This financing statement covers
the following collateral: All assets of the Debtor whether now owned or
hereafter acquired or in which the Debtor otherwise has rights and all Proceeds
thereof; provided, however, that the foregoing shall not include the Excluded
Collateral (as defined in the Credit Agreement dated as of May 14, 2018, by,
between and among the Debtor, certain affiliates of the Debtor and the Secured
Party). 5. Check only if applicable and check only one box: Collateral is held
in a Trust (see UCC1Ad, item 17 and Instructions) being administered by a
Decedent’s Personal Representative 6a. Check only if applicable and check only
one box: 6b. Check only if applicable and check only one box: Public-Finance
Transaction Manufactured-Home Transaction A Debtor is a Transmitting Utility
Agricultural Lien Non-UCC Filing 7. ALTERNATIVE DESIGNATION (if applicable):
Lessee/Lessor Consignee/Consignor Seller/Buyer Bailee/Bailor Licensee/Licensor
Filed 8. OPTIONAL with: FILER WA REFERENCE —Department DATA: of Licensing
(13350/545) F#631755 A#871513 ïƒ— FILING OFFICE COPY — UCC FINANCING STATEMENT
(Form UCC1) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g524113dsp113.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT FILER
(optional) Emily Ohannessian (212) 450-4000 B. E-MAIL emily. CONTACT
ohannessian@davispolk. AT FILER (optional) com C. SEND ACKNOWLEDGMENT TO: (Name
and Address) Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S NAME: Provide only one
Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name); if any part of the Individual Debtor’s name will
not fit in line 1b, leave all of item 1 blank, check here and provide the
Individual Debtor information in item 10 of the Financing Statement Addendum
(Form UCC1Ad) 1a. Red ORGANIZATION’S Lion Hotels NAME Franchising, Inc. OR 1b.
INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
1c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 1550 Market St #350 Denver CO
80202 USA 2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b) (use exact,
full name; do not omit, modify, or abbreviate any part of the Debtor’s name); if
any part of the Individual Debtor’s name will not fit in line 2b, leave all of
item 2 blank, check here and provide the Individual Debtor information in item
10 of the Financing Statement Addendum (Form UCC1Ad) 2a. ORGANIZATION’S NAME OR
2b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX 2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 3. SECURED PARTY’S
NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured
Party name (3a or 3b) 3a. ORGANIZATION’S NAME Deutsche Bank AG New York Branch,
as Collateral Agent OR 3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 60
Wall Street New York NY 10005 USA 4. COLLATERAL: This financing statement covers
the following collateral: All assets of the Debtor whether now owned or
hereafter acquired or in which the Debtor otherwise has rights and all Proceeds
thereof; provided, however, that the foregoing shall not include the Excluded
Collateral (as defined in the Credit Agreement dated as of May 14, 2018, by,
between and among the Debtor, certain affiliates of the Debtor and the Secured
Party). 5. Check only if applicable and check only one box: Collateral is held
in a Trust (see UCC1Ad, item 17 and Instructions) being administered by a
Decedent’s Personal Representative 6a. Check only if applicable and check only
one box: 6b. Check only if applicable and check only one box: Public-Finance
Transaction Manufactured-Home Transaction A Debtor is a Transmitting Utility
Agricultural Lien Non-UCC Filing 7. ALTERNATIVE DESIGNATION (if applicable):
Lessee/Lessor Consignee/Consignor Seller/Buyer Bailee/Bailor Licensee/Licensor
Filed 8. OPTIONAL with: FILER WA REFERENCE —Department DATA: of Licensing
(13350/545) F#631761 A#871519 ïƒ— FILING OFFICE COPY — UCC FINANCING STATEMENT
(Form UCC1) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g524113dsp114.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT FILER
(optional) Emily Ohannessian (212) 450-4000 B. E-MAIL emily. CONTACT
ohannessian@davispolk. AT FILER (optional) com C. SEND ACKNOWLEDGMENT TO: (Name
and Address) Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S NAME: Provide only one
Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name); if any part of the Individual Debtor’s name will
not fit in line 1b, leave all of item 1 blank, check here and provide the
Individual Debtor information in item 10 of the Financing Statement Addendum
(Form UCC1Ad) 1a. Red ORGANIZATION’S Lion Hotels NAME Holdings, Inc. OR 1b.
INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
1c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 1550 Market St #350 Denver CO
80202 USA 2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b) (use exact,
full name; do not omit, modify, or abbreviate any part of the Debtor’s name); if
any part of the Individual Debtor’s name will not fit in line 2b, leave all of
item 2 blank, check here and provide the Individual Debtor information in item
10 of the Financing Statement Addendum (Form UCC1Ad) 2a. ORGANIZATION’S NAME OR
2b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX 2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 3. SECURED PARTY’S
NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured
Party name (3a or 3b) 3a. ORGANIZATION’S NAME Deutsche Bank AG New York Branch,
as Collateral Agent OR 3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 60
Wall Street New York NY 10005 USA 4. COLLATERAL: This financing statement covers
the following collateral: All assets of the Debtor whether now owned or
hereafter acquired or in which the Debtor otherwise has rights and all Proceeds
thereof; provided, however, that the foregoing shall not include the Excluded
Collateral (as defined in the Credit Agreement dated as of May 14, 2018, by,
between and among the Debtor, certain affiliates of the Debtor and the Secured
Party). 5. Check only if applicable and check only one box: Collateral is held
in a Trust (see UCC1Ad, item 17 and Instructions) being administered by a
Decedent’s Personal Representative 6a. Check only if applicable and check only
one box: 6b. Check only if applicable and check only one box: Public-Finance
Transaction Manufactured-Home Transaction A Debtor is a Transmitting Utility
Agricultural Lien Non-UCC Filing 7. ALTERNATIVE DESIGNATION (if applicable):
Lessee/Lessor Consignee/Consignor Seller/Buyer Bailee/Bailor Licensee/Licensor
Filed 8. OPTIONAL with: FILER DE REFERENCE —Secretary DATA: of State (13350/545)
F#631758 A#871516 ïƒ— FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1)
(Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g524113dsp115.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT FILER
(optional) Emily Ohannessian (212) 450-4000 B. E-MAIL emily. CONTACT
ohannessian@davispolk. AT FILER (optional) com C. SEND ACKNOWLEDGMENT TO: (Name
and Address) Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S NAME: Provide only one
Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name); if any part of the Individual Debtor’s name will
not fit in line 1b, leave all of item 1 blank, check here and provide the
Individual Debtor information in item 10 of the Financing Statement Addendum
(Form UCC1Ad) 1a. Red ORGANIZATION’S Lion Hotels NAME Limited Partnership OR 1b.
INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
1c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 1550 Market St #350 Denver CO
80202 USA 2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b) (use exact,
full name; do not omit, modify, or abbreviate any part of the Debtor’s name); if
any part of the Individual Debtor’s name will not fit in line 2b, leave all of
item 2 blank, check here and provide the Individual Debtor information in item
10 of the Financing Statement Addendum (Form UCC1Ad) 2a. ORGANIZATION’S NAME OR
2b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX 2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 3. SECURED PARTY’S
NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured
Party name (3a or 3b) 3a. ORGANIZATION’S NAME Deutsche Bank AG New York Branch,
as Collateral Agent OR 3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 60
Wall Street New York NY 10005 USA 4. COLLATERAL: This financing statement covers
the following collateral: All assets of the Debtor whether now owned or
hereafter acquired or in which the Debtor otherwise has rights and all Proceeds
thereof; provided, however, that the foregoing shall not include the Excluded
Collateral (as defined in the Credit Agreement dated as of May 14, 2018, by,
between and among the Debtor, certain affiliates of the Debtor and the Secured
Party). 5. Check only if applicable and check only one box: Collateral is held
in a Trust (see UCC1Ad, item 17 and Instructions) being administered by a
Decedent’s Personal Representative 6a. Check only if applicable and check only
one box: 6b. Check only if applicable and check only one box: Public-Finance
Transaction Manufactured-Home Transaction A Debtor is a Transmitting Utility
Agricultural Lien Non-UCC Filing 7. ALTERNATIVE DESIGNATION (if applicable):
Lessee/Lessor Consignee/Consignor Seller/Buyer Bailee/Bailor Licensee/Licensor
Filed 8. OPTIONAL with: FILER DE REFERENCE —Secretary DATA: of State (13350/545)
F#631760 A#871518 ïƒ— FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1)
(Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g524113dsp116.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT FILER
(optional) Emily Ohannessian (212) 450-4000 B. E-MAIL emily. CONTACT
ohannessian@davispolk. AT FILER (optional) com C. SEND ACKNOWLEDGMENT TO: (Name
and Address) Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S NAME: Provide only one
Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name); if any part of the Individual Debtor’s name will
not fit in line 1b, leave all of item 1 blank, check here and provide the
Individual Debtor information in item 10 of the Financing Statement Addendum
(Form UCC1Ad) 1a. Red ORGANIZATION’S Lion Hotels NAME Management, Inc. OR 1b.
INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
1c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 1550 Market St #350 Denver CO
80202 USA 2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b) (use exact,
full name; do not omit, modify, or abbreviate any part of the Debtor’s name); if
any part of the Individual Debtor’s name will not fit in line 2b, leave all of
item 2 blank, check here and provide the Individual Debtor information in item
10 of the Financing Statement Addendum (Form UCC1Ad) 2a. ORGANIZATION’S NAME OR
2b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX 2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 3. SECURED PARTY’S
NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured
Party name (3a or 3b) 3a. ORGANIZATION’S NAME Deutsche Bank AG New York Branch,
as Collateral Agent OR 3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 60
Wall Street New York NY 10005 USA 4. COLLATERAL: This financing statement covers
the following collateral: All assets of the Debtor whether now owned or
hereafter acquired or in which the Debtor otherwise has rights and all Proceeds
thereof; provided, however, that the foregoing shall not include the Excluded
Collateral (as defined in the Credit Agreement dated as of May 14, 2018, by,
between and among the Debtor, certain affiliates of the Debtor and the Secured
Party). 5. Check only if applicable and check only one box: Collateral is held
in a Trust (see UCC1Ad, item 17 and Instructions) being administered by a
Decedent’s Personal Representative 6a. Check only if applicable and check only
one box: 6b. Check only if applicable and check only one box: Public-Finance
Transaction Manufactured-Home Transaction A Debtor is a Transmitting Utility
Agricultural Lien Non-UCC Filing 7. ALTERNATIVE DESIGNATION (if applicable):
Lessee/Lessor Consignee/Consignor Seller/Buyer Bailee/Bailor Licensee/Licensor
Filed 8. OPTIONAL with: FILER WA REFERENCE —Department DATA: of Licensing
(13350/545) F#631763 A#871521 ïƒ— FILING OFFICE COPY — UCC FINANCING STATEMENT
(Form UCC1) (Rev. 04/20/11)



--------------------------------------------------------------------------------

LOGO [g524113dsp117.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT FILER
(optional) Emily Ohannessian (212) 450-4000 B. E-MAIL emily. CONTACT
ohannessian@davispolk. AT FILER (optional) com C. SEND ACKNOWLEDGMENT TO: (Name
and Address) Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S NAME: Provide only one
Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name); if any part of the Individual Debtor’s name will
not fit in line 1b, leave all of item 1 blank, check here and provide the
Individual Debtor information in item 10 of the Financing Statement Addendum
(Form UCC1Ad) 1a. Red ORGANIZATION’S Lion Properties, NAME Inc. OR 1b.
INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
1c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 1550 Market St #350 Denver CO
80202 USA 2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b) (use exact,
full name; do not omit, modify, or abbreviate any part of the Debtor’s name); if
any part of the Individual Debtor’s name will not fit in line 2b, leave all of
item 2 blank, check here and provide the Individual Debtor information in item
10 of the Financing Statement Addendum (Form UCC1Ad) 2a. ORGANIZATION’S NAME OR
2b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX 2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 3. SECURED PARTY’S
NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured
Party name (3a or 3b) 3a. ORGANIZATION’S NAME Deutsche Bank AG New York Branch,
as Collateral Agent OR 3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 60
Wall Street New York NY 10005 USA 4. COLLATERAL: This financing statement covers
the following collateral: All assets of the Debtor whether now owned or
hereafter acquired or in which the Debtor otherwise has rights and all Proceeds
thereof; provided, however, that the foregoing shall not include the Excluded
Collateral (as defined in the Credit Agreement dated as of May 14, 2018, by,
between and among the Debtor, certain affiliates of the Debtor and the Secured
Party). 5. Check only if applicable and check only one box: Collateral is held
in a Trust (see UCC1Ad, item 17 and Instructions) being administered by a
Decedent’s Personal Representative 6a. Check only if applicable and check only
one box: 6b. Check only if applicable and check only one box: Public-Finance
Transaction Manufactured-Home Transaction A Debtor is a Transmitting Utility
Agricultural Lien Non-UCC Filing 7. ALTERNATIVE DESIGNATION (if applicable):
Lessee/Lessor Consignee/Consignor Seller/Buyer Bailee/Bailor Licensee/Licensor
Filed 8. OPTIONAL with: FILER DE REFERENCE —Secretary DATA: of State (13350/545)
F#631765 A#871523 ïƒ— FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1)
(Rev. 04/20/11)    



--------------------------------------------------------------------------------

LOGO [g524113dsp118.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS A. NAME & PHONE OF CONTACT AT FILER
(optional) Emily Ohannessian (212) 450-4000 B. E-MAIL emily. CONTACT
ohannessian@davispolk. AT FILER (optional) com C. SEND ACKNOWLEDGMENT TO: (Name
and Address) Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S NAME: Provide only one
Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate
any part of the Debtor’s name); if any part of the Individual Debtor’s name will
not fit in line 1b, leave all of item 1 blank, check here and provide the
Individual Debtor information in item 10 of the Financing Statement Addendum
(Form UCC1Ad) 1a. West ORGANIZATION’S Coast NAME Hotel Properties, Inc. OR 1b.
INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
1c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 1550 Market St #350 Denver CO
80202 USA 2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b) (use exact,
full name; do not omit, modify, or abbreviate any part of the Debtor’s name); if
any part of the Individual Debtor’s name will not fit in line 2b, leave all of
item 2 blank, check here and provide the Individual Debtor information in item
10 of the Financing Statement Addendum (Form UCC1Ad) 2a. ORGANIZATION’S NAME OR
2b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX 2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 3. SECURED PARTY’S
NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured
Party name (3a or 3b) 3a. ORGANIZATION’S NAME Deutsche Bank AG New York Branch,
as Collateral Agent OR 3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX 3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 60
Wall Street New York NY 10005 USA 4. COLLATERAL: This financing statement covers
the following collateral: All assets of the Debtor whether now owned or
hereafter acquired or in which the Debtor otherwise has rights and all Proceeds
thereof; provided, however, that the foregoing shall not include the Excluded
Collateral (as defined in the Credit Agreement dated as of May 14, 2018, by,
between and among the Debtor, certain affiliates of the Debtor and the Secured
Party). 5. Check only if applicable and check only one box: Collateral is held
in a Trust (see UCC1Ad, item 17 and Instructions) being administered by a
Decedent’s Personal Representative 6a. Check only if applicable and check only
one box: 6b. Check only if applicable and check only one box: Public-Finance
Transaction Manufactured-Home Transaction A Debtor is a Transmitting Utility
Agricultural Lien Non-UCC Filing 7. ALTERNATIVE DESIGNATION (if applicable):
Lessee/Lessor Consignee/Consignor Seller/Buyer Bailee/Bailor Licensee/Licensor
Filed 8. OPTIONAL with: FILER WA REFERENCE —Department DATA: of Licensing
(13350/545) F#631769 A#871527 ïƒ— FILING OFFICE COPY — UCC FINANCING STATEMENT
(Form UCC1) (Rev. 04/20/11)



--------------------------------------------------------------------------------

Schedule 7(a)

None.

 

10



--------------------------------------------------------------------------------

Schedule 7(b)

Termination Statement Filings

None.

 

11



--------------------------------------------------------------------------------

Schedule 8

Real Property

 

Owner

  

Resort / Purpose

  

Street Address

  

City, State, Zip

RL Post Falls, LLC   

Red Lion Templin’s

Hotel on the River

   414 E 1st Ave    Post Falls, ID 83854 RL Port Angeles, LLC    Red Lion Hotel
Port Angeles    221 N. Lincoln    Port Angeles, WA 98362 RL Olympia, LLC   
Hotel RL Olympia    2300 Evergreen Park Drive    Olympia, WA 98502 RL Salt Lake
City, LLC    Hotel RL Salt Lake City    161 W 600 South    Salt Lake City, UT
84101 RL Spokane, LLC    Hotel RL Spokane    303 W North River Dr.    Spokane,
WA 99201 RLH Atlanta, LLC    Red Lion Hotel Atlanta Airport    1419 Virginia Ave
   Atlanta, GA 30337 RL Baltimore, LLC    Hotel RL Baltimore    207 E Redwood
St.    Baltimore, MD 21202 RLH DC, LLC    Hotel RL Washington DC    1823 L
Street NW    Washington DC, 20036

 

12



--------------------------------------------------------------------------------

 

T268460.US.01   

500179-00372

Red Lion Hotels Franchising, Inc.

  

3 PALMS HOTEL & Design

LOGO [g524113g0515215324412.jpg]

  

United States of America

Registered

  

77/425,965

Mar 19, 2008

  

4378025

Aug 6, 2013

043: Hotel and motel services.

 

    

 

T268302.US.01   

500179-00373

Red Lion Hotels Franchising, Inc.

  

3 PALMS HOTELS & RESORTS & Design

LOGO [g524113g0515215325042.jpg]

  

United States of America

Registered

  

77/425,996

Mar 19, 2008

  

4378027

Aug 6, 2013

043: Hotel and motel services.

 

    

 

T268303.US.01   

500179-00374

Red Lion Hotels Franchising, Inc.

  

3 PALMS RESORT & Design

LOGO [g524113dsp74new1.jpg]

  

United States of America

Registered

  

77/425,988

Mar 19, 2008

  

4378026

Aug 6, 2013

043: Hotel and motel services.

 

    

 

T268305.US.01   

500179-00375

Red Lion Hotels Franchising, Inc.

   A SUITE FOR THE PRICE OF A ROOM   

United States of America

Registered

  

73/470,496

Mar 16, 1984

  

1309495

Dec 11, 1984

042: Rental of temporary living quarters to others.

 

    

 

T268307.US.01   

500179-00294

Red Lion Hotels Franchising, Inc.

   A VOICE AND A VOTE   

United States of America

Registered

  

86/281,132

May 14, 2014

  

4659539

Dec 23, 2014

035: Offering marketing and business management assistance in the establishment
and operation of lodging facilities.

 

    

 

T268309.US.01   

500179-00293

Red Lion Hotels Franchising, Inc.

  

A VOICE AND A VOTE & Design

LOGO [g524113dsp74d.jpg]

  

United States of America

Registered

  

86/281,130

May 14, 2014

  

4659538

Dec 23, 2014

035: Offering marketing and business management assistance in the establishment
and operation of lodging facilities.

 

 

13



--------------------------------------------------------------------------------

 

T268311.US.01   

500179-00376

Red Lion Hotels Franchising, Inc.

   AAROGEN   

United States of America

Registered

  

85/728,577

Sep 13, 2012

  

4431126

Nov 12, 2013

035: Business meeting and business event planning. 043: Travel services, namely,
providing information and advice regarding reservations for lodging.

 

    

 

T268313.US.01   

500179-00377

Red Lion Hotels Franchising, Inc.

  

AAROGEN & Design

LOGO [g524113dsp75a.jpg]

  

United States of America

Registered

  

86/073,175

Sep 24, 2013

  

4536917

May 27, 2014

035: Business meeting and business event planning. 039: Travel services, namely,
providing information and advice regarding reservations for transportation. 043:
Travel services, namely, providing information and advice regarding reservations
for lodging.

 

    

 

T268315.US.01   

500179-00378

Red Lion Hotels Franchising, Inc.

   ABVI   

United States of America

Registered

  

86/073,170

Sep 24, 2013

  

4525504

May 6, 2014

035: Offering marketing and business management assistance in the establishment
and operation of hotels and motels. 043: Hotel and motel services.

 

    

 

T268317.US.01   

500179-00379

Red Lion Hotels Franchising, Inc.

  

ABVI & Design

LOGO [g524113dsp75b.jpg]

  

United States of America

Registered

  

86/073,180

Sep 24, 2013

  

4525506

May 6, 2014

035: Offering marketing and business management assistance in the establishment
and operation of hotels and motels. 043: Hotel and motel services.

 

    

 

T268321.US.01   

500179-00380

Red Lion Hotels Franchising, Inc.

   AMERICA’S BEST INN   

United States of America

Registered

  

78/223,773

Mar 10, 2003

  

2880406

Aug 31, 2004

043: Hotel and motel services.

 

    

 

T268323.US.01   

500179-00381

Red Lion Hotels Franchising, Inc.

   AMERICA’S BEST INN & SUITES   

United States of America

Registered

  

78/483,894

Sep 15, 2004

  

3081844

Apr 18, 2006

043: Hotel and motel services.

 

 

14



--------------------------------------------------------------------------------

 

T268324.US.01   

500179-00382

Red Lion Hotels Franchising, Inc.

   AMERICA’S BEST INNS   

United States of America

Registered

  

78/219,442

Feb 26, 2003

  

2877997

Aug 24, 2004

043: Hotel and motel services.

 

    

 

T268325.US.01   

500179-00383

Red Lion Hotels Franchising, Inc.

   AMERICA’S BEST INNS & SUITES   

United States of America

Registered

  

78/223,810

Mar 10, 2003

  

2875693

Aug 17, 2004

043: Hotel and motel services.

 

    

 

T268326.US.01   

500179-00384

Red Lion Hotels Franchising, Inc.

   AMERICA’S BEST SUITES   

United States of America

Registered

  

78/223,793

Mar 10, 2003

  

2875692

Aug 17, 2004

043: Hotel and motel services.

 

    

 

T268328.US.01   

500179-00385

Red Lion Hotels Franchising, Inc.

   AMERICAS BEST VALUE INN   

United States of America

Registered

  

85/675,443

Jul 12, 2012

  

4330925

May 7, 2013

035: Offering business management and technical assistance in the establishment
and/or operation of hotels and motels. 043: Hotel and motel services.

 

    

 

T268268.US.01   

500179-00243

Red Lion Hotels Franchising, Inc.

  

AMERICAS BEST VALUE INN & Design (Check Mark in Star)

LOGO [g524113dsp076a.jpg]

  

United States of America

Published

  

87/606,387

Sep 13, 2017

   035: Offering marketing and business management assistance in the
establishment and operation of hotels and motels. 043: Hotel and motel services;
making reservations and bookings for temporary lodging.

 

    

 

T268269.US.01   

500179-00242

Red Lion Hotels Franchising, Inc.

  

AMERICAS BEST VALUE INN & Design (Star and Check Mark)

LOGO [g524113dsp076b.jpg]

  

United States of America

Published

  

87/606,399

Sep 13, 2017

   035: Offering marketing and business management assistance in the
establishment and operation of hotels and motels. 043: Hotel and motel services;
making reservations and bookings for temporary lodging.

 

 

15



--------------------------------------------------------------------------------

 

T268300.US.01   

500179-00238

Red Lion Hotels Franchising, Inc.

  

AMERICAS BEST VALUE INN BY VANTAGE & Design

LOGO [g524113dsp077a.jpg]

  

United States of America

Registered

  

78/352,859

Jan 16, 2004

  

3216237

Mar 6, 2007

043: Hotel and motel services.

 

    

 

T268339.US.01   

500179-00386

Red Lion Hotels Franchising, Inc.

   AS CLOSE TO HOME AS WE CAN MAKE IT...   

United States of America

Registered

  

76/503,253

Mar 27, 2003

  

2810370

Feb 3, 2004

043: Temporary accommodations, namely, hotel and motel services.

 

    

 

T268285.US.01   

500179-00240

Red Lion Hotels Franchising, Inc.

  

CANADAS BEST VALUE INN & Design (Check Mark in Maple Leaf)

LOGO [g524113dsp077b.jpg]

  

United States of America

Published

  

87/606,409

Sep 13, 2017

   035: Offering marketing and business management assistance in the
establishment and operation of hotels and motels. 043: Hotel and motel services;
making reservations and bookings for temporary lodging.

 

    

 

T268286.US.01   

500179-00241

Red Lion Hotels Franchising, Inc.

  

CANADAS BEST VALUE INN & Design (Maple Leaf and Check Mark)

LOGO [g524113dsp077c.jpg]

  

United States of America

Published

  

87/606,417

Sep 13, 2017

   035: Offering marketing and business management assistance in the
establishment and operation of hotels and motels. 043: Hotel and motel services;
making reservations and bookings for temporary lodging.

 

    

 

T255538.US.01   

500179-00004

Red Lion Hotels Franchising, Inc.

   CASCADIA SOAPERY   

United States of America

Registered

  

86/339,504

Jul 16, 2014

  

4778810

Jul 21, 2015

003: Body moisturizers; soaps for personal use; bath gels; shampoos and hair
conditioners; non-medicated cosmetics and skin care preparations, including
creams, lotions, and perfumes.

 

    

 

T258089.US.01   

500179-00110

Red Lion Hotels Franchising, Inc.

   CASCADIA SOAPERY   

United States of America

Registered

  

86/880,500

Jan 20, 2016

  

5031231

Aug 30, 2016

024: Towel sets; towels; washcloths; hand towels.

 

 

16



--------------------------------------------------------------------------------

 

T255539.US.01   

500179-00051

Red Lion Hotels Franchising, Inc.

  

CASCADIA SOAPERY & Design

LOGO [g524113dsp078a.jpg]

  

United States of America

Registered

  

86/339,510

Jul 16, 2014

  

4778811

Jul 21, 2015

003: Body moisturizers; soaps for personal use; bath gels; shampoos and hair
conditioners; non-medicated cosmetics and skin care preparations, including
creams, lotions, and perfumes.

 

    

 

T258090.US.01   

500179-00111

Red Lion Hotels Franchising, Inc.

  

CASCADIA SOAPERY & Design

LOGO [g524113dsp078b.jpg]

  

United States of America

Registered

  

86/880,510

Jan 20, 2016

  

5031234

Aug 30, 2016

024: Towel sets; towels; washcloths; hand towels.

 

    

 

T255542.US.01   

500179-00053

Red Lion Hotels Limited Partnership

   CAVANAUGHS   

United States of America

Registered

  

75/378,921

Oct 24, 1997

  

2218641

Jan 19, 1999

042: Hotel and restaurant services.

 

    

 

T270821.US.01   

500179-00435

Red Lion Hotels Corporation

  

CH & Bird Design

 

LOGO [g524113dsp078c.jpg]

  

United States of America

Pending

  

87/796,439

Feb 13, 2018

  

035: Franchise services, namely, offering marketing and business management
assistance in the establishment and operation of hotels and motels.

043: Hotel and motel services; making reservations and bookings for temporary
lodging.

 

    

 

T270480.US.01   

500179-00433

Red Lion Hotels Corporation

   COUNTRY HEARTH   

United States of America

Pending

  

87/836,172

Mar 15, 2018

  

035: Franchise services, namely, offering marketing and business management
assistance in the establishment and operation of hotels and motels.

043: Hotel and motel services; making reservations and bookings for temporary
lodging.

 

    

 

T268354.US.01   

500179-00389

Red Lion Hotels Franchising, Inc.

   COUNTRY HEARTH INN   

United States of America

Registered

  

76/445,297

Aug 29, 2002

  

2724063

Jun 10, 2003

043: Temporary accommodations, namely, hotel and motel services.

 

 

17



--------------------------------------------------------------------------------

 

T268359.US.01   

500179-00391

Red Lion Hotels Franchising, Inc.

  

COUNTRY HEARTH INN & Design

LOGO [g524113dsp079a.jpg]

  

United States of America

Registered

  

73/489,564

Jul 12, 1984

  

1393558

May 13, 1986

042: Motel services.

 

    

 

T268358.US.01   

500179-00390

Red Lion Hotels Franchising, Inc.

  

COUNTRY HEARTH INN & Design

LOGO [g524113dsp079b.jpg]

  

United States of America

Registered

  

77/374,392

Jan 17, 2008

  

3488185

Aug 19, 2008

043: Hotel and motel services.

 

    

 

T268356.US.01   

500179-00392

Red Lion Hotels Franchising, Inc.

   COUNTRY HEARTH INN & SUITES   

United States of America

Registered

  

76/445,296

Aug 29, 2002

  

2724062

Jun 10, 2003

043: Temporary accommodations, namely, hotel and motel services.

 

    

 

T268357.US.01   

500179-00393

Red Lion Hotels Franchising, Inc.

  

COUNTRY HEARTH INN & SUITES & Design

 

LOGO [g524113dsp079c.jpg]

  

United States of America

Registered

  

77/374,398

Jan 17, 2008

  

3488187

Aug 19, 2008

043: Hotel and motel services.

 

    

 

T268360.US.01   

500179-00394

Red Lion Hotels Franchising, Inc.

   COUNTRY HEARTH INNS & SUITES   

United States of America

Registered

  

77/374,376

Jan 17, 2008

  

3488182

Aug 19, 2008

043: Hotel and motel services.

 

    

 

T268362.US.01   

500179-00395

Red Lion Hotels Franchising, Inc.

   COUNTRY HEARTH SUITES   

United States of America

Registered

  

76/445,295

Aug 29, 2002

  

2724061

Jun 10, 2003

043: Temporary accommodations, namely, hotel and motel services.

 

 

18



--------------------------------------------------------------------------------

 

T268363.US.01   

500179-00396

Red Lion Hotels Franchising, Inc.

  

COUNTRY HEARTH SUITES & Design

LOGO [g524113dsp080a.jpg]

  

United States of America

Registered

To Be Abandoned

  

77/374,407

Jan 17, 2008

  

3488189

Aug 19, 2008

043: Hotel and motel services.

 

    

 

T268372.US.01   

500179-00397

Red Lion Hotels Franchising, Inc.

   DREAMIUM BED   

United States of America

Registered

  

78/544,979

Jan 10, 2005

  

3032342

Dec 20, 2005

043: Hotel and motel services.

 

    

 

T268376.US.01   

500179-00398

Red Lion Hotels Franchising, Inc.

   EXPLORE THE VALUE   

United States of America

Registered

  

78/469,510

Aug 18, 2004

  

3001843

Sep 27, 2005

043: Hotel and motel services.

 

    

 

T255528.US.01   

500179-00054

Red Lion Hotels Franchising, Inc.

   FRANCHISE REVOLUTION   

United States of America

Registered

  

85/898,345

Apr 8, 2013

  

4480174

Feb 11, 2014

035: Franchise services, namely, offering business management assistance in the
establishment and operation of hotel, motel and temporary lodging services.

 

    

 

T270383.US.01   

500179-00431

Red Lion Hotels Franchising, Inc.

  

FRANCHISEASY & Design (Snap)

LOGO [g524113dsp080b.jpg]

  

United States of America

Pending

  

87/796,462

Feb 13, 2018

  

035: Franchise services, namely, offering business management assistance in the
establishment and operation of hotels; providing competitive intelligence
services related to the hospitality industry; operation of telephone call
centers for others in the hospitality field; promoting hotel services of others
by arranging access to online travel agencies; administering group discount
purchasing programs for the hospitality industry by negotiating contracts with
approved vendors.

042: Software as a service (SAAS) services featuring software for hotel property
management and central reservation systems; Designing, creating, maintaining,
and hosting hotel websites for others in the hospitality field.

 

    

 

T268383.US.01   

500179-00400

Red Lion Hotels Franchising, Inc.

   FREESTYLE   

United States of America

Registered

  

85/874,123

Mar 12, 2013

  

4425156

Oct 29, 2013

035: Offering marketing and business management assistance in the establishment
and operation of hotels and motels.

 

 

19



--------------------------------------------------------------------------------

 

T268382.US.01   

500179-00399

Red Lion Hotels Franchising, Inc.

   FREESTYLE   

United States of America

Registered

  

78/880,663

May 10, 2006

  

3747862

Feb 9, 2010

043: Hotel and motel services, not including overnight accommodations, rendered
to existing and prospective hotel and property owners and not provided to the
general public.

 

    

 

T255529.US.01   

500179-00056

Red Lion Hotels Franchising, Inc.

  

GH & Design

LOGO [g524113dsp081a.jpg]

  

United States of America

Registered

  

74/545,534

Jul 5, 1994

  

1952433

Jan 30, 1996

042: Making hotel reservations for others and hotel and motel services.

 

    

 

T259924.US.01   

500179-00115

Red Lion Hotels Franchising, Inc.

  

GH & Design (Box)

 

LOGO [g524113dsp081b.jpg]

  

United States of America

Registered

  

87/056,274

Jun 1, 2016

  

5127900

Jan 24, 2017

043: Hotel services; hotels; making reservations and bookings for temporary
lodging.

 

    

 

T259925.US.01   

500179-00117

Red Lion Hotels Franchising, Inc.

  

GH & Design (Box) (in Color)

 

LOGO [g524113dsp081c.jpg]

  

United States of America

Registered

  

87/056,326

Jun 1, 2016

  

5127904

Jan 24, 2017

043: Hotel services; hotels; making reservations and bookings for temporary
lodging.

 

    

 

T255530.US.01   

500179-00057

Red Lion Hotels Franchising, Inc.

  

GH GUESTHOUSE INTERNATIONAL INNS HOTELS SUITES & Design

 

LOGO [g524113dsp081d.jpg]

  

United States of America

Registered

  

85/016,995

Apr 16, 2010

  

3947053

Apr 19, 2011

043: Hotel and motel services.

 

    

 

T259928.US.01   

500179-00116

Red Lion Hotels Franchising, Inc.

   GUESTHOUSE   

United States of America

Suspended

  

87/056,200

Jun 1, 2016

  

043: Hotel services; Hotels; Making reservations and bookings for temporary
lodging; all of the foregoing provided in connection with a nationwide hotel
chain and wherein each hotel caters to business travelers as well as to leisure
travelers and typically features fitness center, pool, and spa services, and
business center and meeting space services in connection with the hotel
services; excluding guesthouses.

 

 

20



--------------------------------------------------------------------------------

 

T255532.US.01   

500179-00059

Red Lion Hotels Franchising, Inc.

   GUESTHOUSE INTERNATIONAL   

United States of America

Registered

  

76/499,958

Mar 24, 2003

  

2871046

Aug 10, 2004

035: Franchising, namely, offering technical assistance in the establishment
and/or operation of hotels and motels.

043: Hotel and motel reservation services for others.

 

    

 

T255545.US.01   

500179-00061

Red Lion Hotels Franchising, Inc.

   HELLO REWARDS   

United States of America

Registered

  

86/352,913

Jul 30, 2014

  

4918924

Mar 15, 2016

035: Administration of a customer loyalty program which provides for
complimentary hospitality services, complimentary food and drink, complimentary
service upgrades and complimentary gifts; arranging and conducting incentive
reward programs to promote the sale of hospitality services.

 

    

 

T255575.US.01   

500179-00062

Red Lion Hotels Franchising, Inc.

   HOTEL RL   

United States of America

Registered

  

86/608,229

Apr 23, 2015

  

4979515

Jun 14, 2016

043: Hotel services; hotels; making reservations and bookings for temporary
lodging; providing conference rooms; providing facilities for exhibitions.

 

    

 

T255574.US.01   

500179-00063

Red Lion Hotels Franchising, Inc.

   HOTEL RL BY RED LION   

United States of America

Registered

  

86/608,243

Apr 23, 2015

  

4979516

Jun 14, 2016

043: Hotel services; hotels; making reservations and bookings for temporary
lodging; providing conference rooms; providing facilities for exhibitions.

 

    

 

T268384.US.01   

500179-00401

Red Lion Hotels Franchising, Inc.

   I’VE SLEPT WITH THE BEST   

United States of America

Registered

  

76/596,613

Jun 4, 2004

  

3090765

May 9, 2006

043: Hotel and motel services.

  

 

    

 

T267097.US.01   

500179-00138

Red Lion Hotels Franchising, Inc.

   JAMESON INN   

United States of America

Registered

  

85/243,549

Feb 16, 2011

  

4031513

Sep 27, 2011

043: Hotel accommodation services; hotel and motel services.

 

    

 

T267098.US.01   

500179-00139

Red Lion Hotels Franchising, Inc.

   JAMESON SUITES   

United States of America

Registered

  

77/075,648

Jan 4, 2007

  

3499595

Sep 9, 2008

043: Hotel and motel services.

 

 

21



--------------------------------------------------------------------------------

 

T268171.US.01   

500179-00239

Red Lion Hotels Franchising, Inc.

  

JJ & Design

LOGO [g524113dsp83new1.jpg]

  

United States of America

Registered

To Be Abandoned

  

75/265,274

Mar 27, 1997

  

2182034

Aug 18, 1998

042: Motels.

 

    

 

T255546.US.01   

500179-00065

Red Lion Hotels Franchising, Inc.

   LEO HOTEL COLLECTION   

United States of America

Registered

  

85/824,045

Jan 15, 2013

  

4518874

Apr 22, 2014

043: Bar services; hotel services; providing conference rooms; providing
facilities for exhibitions; providing information and advice on hotels and
restaurants to tourists and business travelers; providing of food and drink;
providing temporary housing accommodations; restaurant and hotel services;
restaurant reservation services; restaurant services.

 

    

 

T268459.US.01   

500179-00402

Red Lion Hotels Franchising, Inc.

   LET US HANDLE THE DETAILS   

United States of America

Registered

  

85/728,588

Sep 13, 2012

  

4438529

Nov 26, 2013

035: Business meeting and business event planning.

043: Travel services, namely, providing information and advice regarding
reservations for lodging.

 

    

 

T267513.US.01   

500179-00143

Red Lion Hotels Franchising, Inc.

   LEXINGTON   

United States of America

Registered

  

85/728,560

Sep 13, 2012

  

4331872

May 7, 2013

035: Offering business management assistance in the establishment and/or
operation of hotels.

 

    

 

T267215.US.01   

500179-00141

Red Lion Hotels Franchising, Inc.

   LEXINGTON   

United States of America

Registered

  

73/092,348

Jul 2, 1976

  

1072371

Aug 30, 1977

036: Rental of temporary and permanent living quarters to others.

 

    

 

T267512.US.01   

500179-00142

Red Lion Hotels Franchising, Inc.

   LEXINGTON   

United States of America

Registered

  

75/344,278

Aug 20, 1997

  

2212584

Dec 22, 1998

042: Hotel services.

 

    

 

T267516.US.01   

500179-00146

Red Lion Hotels Franchising, Inc.

  

LEXINGTON & Design

LOGO [g524113dsp083b.jpg]

  

United States of America

Registered

  

85/980,224

Sep 13, 2012

  

4500881

Mar 25, 2014

035: Offering business management assistance in the establishment and/or
operation of hotels.

 

 

22



--------------------------------------------------------------------------------

 

T267514.US.01   

500179-00144

Red Lion Hotels Franchising, Inc.

  

LEXINGTON & Design

LOGO [g524113dsp084a.jpg]

  

United States of America

Registered

  

85/728,600

Sep 13, 2012

  

4496892

Mar 18, 2014

043: Hotel and motel services.

 

    

 

T267515.US.01   

500179-00145

Red Lion Hotels Franchising, Inc.

   LEXINGTON LEGACY   

United States of America

Registered

  

85/781,160

Nov 16, 2012

  

4499142

Mar 18, 2014

035: Business management assistance in the establishment and/or operation of
hotels and motels.

043: Hotels and motels.

 

    

 

T267517.US.01   

500179-00147

Red Lion Hotels Franchising, Inc.

   LEXINGTON REWARDS   

United States of America

Registered

  

86/081,605

Oct 3, 2013

  

4525828

May 6, 2014

035: Customer loyalty services, namely, providing hotel incentive award programs
for customers through the issuance and processing of points for frequent use of
participating hotels and motels.

 

    

 

T267518.US.01   

500179-00148

Red Lion Hotels Franchising, Inc.

  

LEXINGTON REWARDS & Design

LOGO [g524113dsp084b.jpg]

  

United States of America

Registered

  

86/081,610

Oct 3, 2013

  

4525829

May 6, 2014

035: Customer loyalty services, namely, providing hotel incentive award programs
for customers through the issuance and processing of points for frequent use of
participating hotels and motels.

 

    

 

T255547.US.01   

500179-00066

Red Lion Hotels Franchising, Inc.

  

LHC LEO HOTEL COLLECTION & Design (Black & White)

 

LOGO [g524113dsp084c.jpg]

  

United States of America

Registered

  

85/824,032

Jan 15, 2013

  

4518872

Apr 22, 2014

043: Bar services; hotel services; providing conference rooms; providing
facilities for exhibitions; providing information and advice on hotels and
restaurants to tourists and business travelers; providing of food and drink;
providing temporary housing accommodations; restaurant and hotel services;
restaurant reservation services; restaurant services.

 

 

23



--------------------------------------------------------------------------------

 

T255548.US.01   

500179-00067

Red Lion Hotels Franchising, Inc.

  

LHC LEO HOTEL COLLECTION & Design (Color)

 

LOGO [g524113dsp085a.jpg]

  

United States of America

Registered

  

85/824,040

Jan 15, 2013

  

4518873

Apr 22, 2014

043: Bar services; hotel services; providing conference rooms; providing
facilities for exhibitions; providing information and advice on hotels and
restaurants to tourists and business travelers; providing of food and drink;
providing temporary housing accommodations; restaurant and hotel services;
restaurant reservation services; restaurant services.

 

    

 

T255554.US.01   

500179-00069

Red Lion Hotels Franchising, Inc.

   MAKE IT #WORTH IT   

United States of America

Registered

  

86/644,124

May 28, 2015

  

5246910

Jul 18, 2017

041: Arranging for ticket reservations for shows and other entertainment events;
booking of seats for shows and booking of theatre tickets; booking of seats for
shows and sports events.

 

    

 

T255553.US.01   

500179-00068

Red Lion Hotels Franchising, Inc.

   MAKE IT #WORTH IT   

United States of America

Registered

  

86/644,181

May 28, 2015

  

5237563

Jul 4, 2017

045: Organizing and arranging, in response to customer requests, personal
arrangements and reservations pertaining to recreational activities via hotel
concierge.

 

    

 

T268348.US.01   

500179-00388

Red Lion Hotels Franchising, Inc.

  

Miscellaneous Design (Building)

LOGO [g524113dsp085b.jpg]

  

United States of America

Registered

To Be Abandoned

  

75/227,902

Jan 20, 1997

  

2183112

Aug 18, 1998

042: Motels.

 

    

 

T255549.US.01   

500179-00070

Red Lion Hotels Franchising, Inc.

  

Miscellaneous Design (Lion’s Head)

LOGO [g524113dsp085c.jpg]

  

United States of America

Registered

  

77/528,735

Jul 22, 2008

  

3583039

Mar 3, 2009

039: Coordinating travel arrangements for individuals and for groups; providing
an interactive computer database in the field of tourism via a global computer
network; providing links to web sites of others featuring travel.

 

    

 

T255550.US.01   

500179-00071

Red Lion Hotels Franchising, Inc.

  

Miscellaneous Design (Lion’s Head)

LOGO [g524113dsp085c.jpg]

  

United States of America

Registered

  

77/528,728

Jul 22, 2008

  

3583035

Mar 3, 2009

041: Arranging for ticket reservations for shows and other entertainment events;
booking of seats for shows and booking of theatre tickets; booking of seats for
shows and sports events; providing fitness and exercise facilities; providing
information, news and commentary in the field of recreation and leisure
activities.

 

 

24



--------------------------------------------------------------------------------

 

T255551.US.01   

500179-00072

Red Lion Hotels Franchising, Inc.

  

Miscellaneous Design (Lion’s Head)

 

LOGO [g524113dsp085c.jpg]

  

United States of America

Registered

  

77/528,732

Jul 22, 2008

  

3583038

Mar 3, 2009

043: Bar and restaurant services; hotel and restaurant reservation services;
hotels; providing conference rooms; providing facilities for exhibitions;
providing of food and drink; providing temporary accommodation.

 

    

 

T268371.US.01   

500179-00403

Red Lion Hotels Franchising, Inc.

  

Miscellaneous Design (Sun and Check Mark)

 

LOGO [g524113dsp086a.jpg]

  

United States of America

Registered

  

78/447,730

Jul 8, 2004

  

2967196

Jul 12, 2005

035: Management assistance and consultation services in the fields of hotel and
motel operation; technical assistance in the establishment and operation of
hotel and motel businesses.

043: Hotel and motel services.

 

    

 

T255589.US.01   

500179-00073

Red Lion Hotels Franchising, Inc.

  

Miscellaneous Design (Westcoast Sconce)

 

LOGO [g524113dsp086b.jpg]

  

United States of America

Registered

  

76/391,736

Apr 5, 2002

  

2692846

Mar 4, 2003

043: Hotel services.

 

    

 

T255552.US.01   

500179-00074

Red Lion Hotels Franchising, Inc.

  

Miscellanous Design (Lion’s Head with Stippling)

 

LOGO [g524113dsp086c.jpg]

  

United States of America

Registered

  

73/176,970

Jul 3, 1978

  

1131985

Mar 11, 1980

042: Motel, hotel and restaurant services.

 

    

 

T268387.US.01   

500179-00404

Red Lion Hotels Franchising, Inc.

   MORE VALUE. MORE SMILES.   

United States of America

Registered

  

77/733,643

May 11, 2009

  

3835999

Aug 17, 2010

043: Hotel and motel services.

  

 

    

 

T268389.US.01   

500179-00405

Red Lion Hotels Franchising, Inc.

   OUR GUESTS COME FIRST   

United States of America

Registered

  

86/073,169

Sep 24, 2013

  

4525503

May 6, 2014

043: Hotel and motel services.

 

 

25



--------------------------------------------------------------------------------

 

T268391.US.01   

500179-00406

Red Lion Hotels Franchising, Inc.

  

OUR GUESTS COME FIRST DISCOVER. DELIVER. DELIGHT & Design

 

LOGO [g524113dsp087a.jpg]

  

United States of America

Registered

  

86/073,172

Sep 24, 2013

  

4536916

May 27, 2014

043: Hotel and motel services.

 

    

 

T255557.US.01   

500179-00077

Red Lion Hotels Franchising, Inc.

  

PROJECT WAKE UP CALL

  

United States of America

Registered

  

86/651,694

Jun 4, 2015

  

4901002

Feb 16, 2016

035: Charitable services, namely, promoting public awareness of homelessness;
promoting the charitable services of others, namely, providing individuals with
information about various charities for the purpose of making donations to
charities.

 

    

 

T255559.US.01   

500179-00079

Red Lion Hotels Franchising, Inc.

   RED LION   

United States of America

Registered

  

77/528,699

Jul 22, 2008

  

3583032

Mar 3, 2009

039: Coordinating travel arrangements for individuals and for groups; providing
an interactive computer database in the field of tourism via a global computer
network; providing links to web sites of others featuring travel.

 

    

 

T255561.US.01   

500179-00081

Red Lion Hotels Franchising, Inc.

   RED LION   

United States of America

Registered

  

77/528,682

Jul 22, 2008

  

3678549

Sep 8, 2009

041: Arranging for ticket reservations for shows and other entertainment events;
booking of seats for shows and booking of theatre tickets; booking of seats for
shows and sports events; providing fitness and exercise facilities; providing
information, news and commentary in the field of recreation and leisure
activities.

 

    

 

T255560.US.01   

500179-00080

Red Lion Hotels Franchising, Inc.

   RED LION   

United States of America

Registered

  

77/528,685

Jul 22, 2008

  

3583031

Mar 3, 2009

043: Bar and restaurant services; hotel and restaurant reservation services;
hotels; providing conference rooms; providing facilities for exhibitions;
providing of food and drink; providing temporary accommodation.

 

    

 

T255562.US.01   

500179-00082

Red Lion Hotels Franchising, Inc.

  

RED LION (Stylized)

LOGO [g524113dsp087b.jpg]

  

United States of America

Registered

  

73/122,184

Apr 11, 1977

  

1095529

Jul 4, 1978

042: Motel, hotel and restaurant services.

 

 

26



--------------------------------------------------------------------------------

 

T255563.US.01   

500179-00083

Red Lion Hotels Franchising, Inc.

   RED LION HOTEL   

United States of America

Registered

  

74/521,784

May 3, 1994

  

1915645

Aug 29, 1995

042: Motel, hotel and restaurant services.

 

      

 

T255564.US.01   

500179-00084

Red Lion Hotels Franchising, Inc.

  

RED LION HOTELS & INNS & Design (Stacked)

LOGO [g524113dsp088a.jpg]

  

United States of America

Registered

  

76/216,791

Feb 28, 2001

  

2534139

Jan 29, 2002

042:Hotel services.

 

      

 

T255565.US.01   

500179-00085

Red Lion Hotels Franchising, Inc.

  

RED LION HOTELS EST 1959 & Design

LOGO [g524113dsp088b.jpg]

  

United States of America

Registered

  

86/334,047

Jul 10, 2014

  

4933183

Apr 5, 2016

043: Bar and restaurant services; hotel and restaurant services; hotels;
providing conference rooms; providing facilities for exhibitions; providing of
food and drink; providing temporary accommodation; reservation of temporary
accommodation; restaurant reservation services.

 

      

 

T255567.US.01   

500179-00087

Red Lion Hotels Franchising, Inc.

   RED LION INN   

United States of America

Registered

  

73/635,427

Dec 15, 1986

  

1485662

Apr 19, 1988

042: Motel, hotel and restaurant services.

 

      

 

T255568.US.01   

500179-00088

Red Lion Hotels Franchising, Inc.

   RED LION INN & SUITES   

United States of America

Registered

  

76/216,792

Feb 28, 2001

  

2527331

Jan 8, 2002

042: Hotel services.

 

      

 

T255570.US.01   

500179-00089

Red Lion Hotels Franchising, Inc.

  

RED LION INN & SUITES & Design (Stacked with Box in Color)

LOGO [g524113dsp088c.jpg]

  

United States of America

Registered

  

85/824,070

Jan 15, 2013

  

4595255

Sep 2, 2014

043: Bar services; hotel services; providing conference rooms; providing
facilities for exhibitions; providing information and advice on hotels and
restaurants to tourists and business travelers; providing of food and drink;
providing temporary housing accommodations; restaurant and hotel services;
restaurant reservation services; restaurant services.

 

 

27



--------------------------------------------------------------------------------

 

T255569.US.01   

500179-00090

Red Lion Hotels Franchising, Inc.

  

RED LION INN & SUITES & Design (Stacked)

LOGO [g524113dsp089a.jpg]

  

United States of America

Registered

  

76/216,790

Feb 28, 2001

  

2524923

Jan 1, 2002

042: Hotel services.

 

      

 

T255571.US.01   

500179-00091

Red Lion Hotels Franchising, Inc.

  

RED LION INN & SUITES EST 1959 & Design

LOGO [g524113dsp089b.jpg]

  

United States of America

Registered

  

86/334,074

Jul 10, 2014

  

4933184

Apr 5, 2016

043: Bar and restaurant services; hotel and restaurant services; hotels;
providing conference rooms; providing facilities for exhibitions; providing of
food and drink; providing temporary accommodation; reservation of temporary
accommodation; restaurant reservation services.

 

      

 

T255533.US.01   

500179-00094

Red Lion Hotels Franchising, Inc.

   REST REWARDS   

United States of America

Registered

To Be Abandoned

  

78/893,096

May 25, 2006

  

3360803

Dec 25, 2007

043: Temporary accommodations, namely, hotel and motel services featuring a
customer appreciation program associated therewith.

 

      

 

T255573.US.01   

500179-00095

Red Lion Hotels Franchising, Inc.

  

RL HOTEL RL BY RED LION (Composite Logo)

LOGO [g524113dsp089c.jpg]

  

United States of America

Registered

  

86/608,256

Apr 23, 2015

  

4979517

Jun 14, 2016

043: Hotel services; hotels; making reservations and bookings for temporary
lodging; providing conference rooms; providing facilities for exhibitions.

 

      

 

T255576.US.01   

500179-00096

Red Lion Hotels Franchising, Inc.

   RLH   

United States of America

Registered

  

86/226,321

May 19, 2014

  

5340984

Nov 21, 2017

043: Bar services; hotel services; providing conference rooms; providing
facilities for exhibitions; providing information and advice on hotels and
restaurants to tourists and business travelers; providing of food and drink;
providing temporary housing accommodations; restaurant and hotel services;
restaurant reservation services; restaurant services.

 

      

 

T255577.US.01   

500179-00097

Red Lion Hotels Franchising, Inc.

   RLHC   

United States of America

Registered

  

86/334,032

Jul 10, 2014

  

4933182

Apr 5, 2016

043: Bar and restaurant services; hotel and restaurant services; hotels;
providing conference rooms; providing facilities for exhibitions; providing of
food and drink; providing temporary accommodation; reservation of temporary
accommodation; restaurant reservation services.

 

 

28



--------------------------------------------------------------------------------

 

T255579.US.01   

500179-00098

Red Lion Hotels Franchising, Inc.

  

RLHC & Design (Black Box with Wavy Background)

LOGO [g524113dsp090a.jpg]

  

United States of America

Registered

  

86/334,016

Jul 10, 2014

  

4942039

Apr 19, 2016

043: Bar and restaurant services; hotel and restaurant services; hotels;
providing conference rooms; providing facilities for exhibitions; providing of
food and drink; providing temporary accommodation; reservation of temporary
accommodation; restaurant reservation services.

 

      

 

T255578.US.01   

500179-00099

Red Lion Hotels Franchising, Inc.

  

RLHC & Design (Black Box)

LOGO [g524113dsp090b.jpg]

  

United States of America

Registered

  

86/339,900

Jul 17, 2014

  

4933200

Apr 5, 2016

043: Bar and restaurant services; hotel and restaurant services; hotels;
providing conference rooms; providing facilities for exhibitions; providing of
food and drink; providing temporary accommodation; reservation of temporary
accommodation; restaurant reservation services.

 

      

 

T255580.US.01   

500179-00039

Red Lion Hotels Franchising, Inc.

  

RLHC (Stylized -stacked)

LOGO [g524113dsp090c.jpg]

  

United States of America

Registered

  

86/339,886

Jul 17, 2014

  

4933199

Apr 5, 2016

043: Bar and restaurant services; hotel and restaurant services; hotels;
providing conference rooms; providing facilities for exhibitions; providing of
food and drink; providing temporary accommodation; reservation of temporary
accommodation; restaurant reservation services.

 

      

 

T255581.US.01   

500179-00040

Red Lion Hotels Franchising, Inc.

   ROARING START   

United States of America

Registered

  

76/223,464

Mar 13, 2001

  

2701799

Apr 1, 2003

042: Hotel services featuring a complimentary breakfast.

 

      

 

T266735.US.01   

500179-00135

Red Lion Hotels Franchising, Inc.

  

S SIGNATURE INN & Design (Old Logo)

LOGO [g524113dsp090d.jpg]

  

United States of America

Registered

  

73/282,512

Oct 20, 1980

  

1211925

Oct 5, 1982

042: Motel services.

 

      

 

T255534.US.01   

500179-00041

Red Lion Hotels Franchising, Inc.

   SETTLE INN   

United States of America

Registered

  

78/589,731

May 17, 2005

  

3070813

May 21, 2006

043: Temporary accommodations, namely, hotel and motel services.

 

 

29



--------------------------------------------------------------------------------

 

T255535.US.01   

500179-00042

Red Lion Hotels Franchising, Inc.

  

SETTLE INN & Design

LOGO [g524113dsp091a.jpg]

  

United States of America

Registered

  

78/896,173

May 30, 2006

  

3360817

Dec 25, 2007

043: Temporary accommodations, namely, hotel and motel services.

 

    

 

T255536.US.01   

500179-00043

Red Lion Hotels Franchising, Inc.

   SETTLE INN & SUITES   

United States of America

Registered

  

78/660,905

Jun 29, 2005

  

3073657

Mar 28, 2006

043: Temporary accommodations, namely, hotel and motel services.

 

    

 

T255537.US.01   

500179-00044

Red Lion Hotels Franchising, Inc.

  

SETTLE INN & SUITES & Design

LOGO [g524113dsp091b.jpg]

  

United States of America

Registered

  

78/896,041

May 30, 2006

  

3360814

Dec 25, 2007

043: Temporary accommodations, namely, hotel and motel services.

 

    

 

T259926.US.01   

500179-00119

Red Lion Hotels Franchising, Inc.

  

SETTLE INN EXTENDED STAY & Design

LOGO [g524113dsp091c.jpg]

  

United States of America

Registered

  

87/056,370

Jun 1, 2016

  

5154570

Mar 7, 2017

043: Hotel services; hotels; making reservations and bookings for temporary
lodging.

 

    

 

T259927.US.01   

500179-00118

Red Lion Hotels Franchising, Inc.

  

SETTLE INN EXTENDED STAY & Design (in Color)

LOGO [g524113dsp091d.jpg]

  

United States of America

Registered

  

87/056,521

Jun 1, 2016

  

5154571

Mar 7, 2017

043: Hotel services; hotels; making reservations and bookings for temporary
lodging.

 

 

30



--------------------------------------------------------------------------------

 

T269900.US.01   

500179-00424

Red Lion Hotels Franchising, Inc.

  

SIGNATURE & Design (Diamond without Starburst)

LOGO [g524113dsp092a.jpg]

  

United States of America

Pending

  

87/822,804

Mar 6, 2018

  

035: Offering marketing and business management assistance in the establishment
and operation of hotels and motels.

043: Hotel and motel services.

 

    

 

T272194.US.01   

500179-00438

Red Lion Hotels Franchising, Inc.

  

SIGNATURE & Design (Diamond)

LOGO [g524113dsp092b.jpg]

  

United States of America

Pending

  

87/822,793

Mar 6, 2018

  

035: Offering marketing and business management assistance in the establishment
and operation of hotels and motels.

042: Hotel and motel services.

 

    

 

T266587.US.01   

500179-00134

Red Lion Hotels Franchising, Inc.

  

SIGNATURE INN & Design

LOGO [g524113dsp092c.jpg]

  

United States of America

Allowed

  

86/970,870

Apr 11, 2016

  

035: Offering marketing and business management assistance in the establishment
and operation of hotels and motels.

043: Hotel and motel services.

 

    

 

T272193.US.01   

500179-00439

Red Lion Hotels Franchising, Inc.

   SIGNATURE INN & Design (Diamond without Starburst)   

United States of America

Pending

  

87/822,779

Mar 6, 2018

  

035: Offering marketing and business management assistance in the establishment
and operation of hotels and motels.

042: Hotel and motel services.

 

    

 

T268899.US.01   

500179-00300

Red Lion Hotels Franchising, Inc.

  

SIGNATURE INN & Design (Diamond)

LOGO [g524113dsp092d.jpg]

  

United States of America

Published

  

87/616,079

Sep 20, 2017

  

035: Offering marketing and business management assistance in the establishment
and operation of hotels and motels.

043: Hotel and motel services.

 

 

31



--------------------------------------------------------------------------------

 

T267100.US.01   

500179-00137

Red Lion Hotels Franchising, Inc.

   THE JAMESON INN   

United States of America

Registered

  

74/254,287

Mar 11, 1992

  

1719701

Sep 22, 1992

042: Hotel and motel services.

 

    

 

T268416.US.01   

500179-00407

Red Lion Hotels Franchising, Inc.

   VALUE INN WORLDWIDE   

United States of America

Registered

  

77/868,365

Nov 9, 2009

  

3844194

Sep 7, 2010

043: Hotel and motel services.

 

    

 

T268434.US.01   

500179-00408

Red Lion Hotels Franchising, Inc.

  

VALUE INN WORLDWIDE BY VANTAGE & Design

LOGO [g524113dsp093anew.jpg]

  

United States of America

Registered

  

78/352,903

Jan 16, 2004

  

3735284

Jan 5, 2010

043: Hotel and motel services.

 

    

 

T268438.US.01   

500179-00409

Red Lion Hotels Franchising, Inc.

   VALUE INNS OF AMERICA   

United States of America

Registered

  

72/433,017

Aug 17, 1972

  

972568

Nov 6, 1973

042: Motel services.

 

    

 

T268441.US.01   

500179-00290

Red Lion Hotels Franchising, Inc.

   VALUE ON THE ROAD   

United States of America

Registered

  

85/927,781

May 9, 2013

  

4428928

Nov 5, 2013

039: Providing travel and sightseeing information

043: Providing information in the fields of temporary accommodations for
travelers, hotel and motel hospitality, and dining.

 

    

 

T268440.US.01   

500179-00410

Red Lion Hotels Franchising, Inc.

  

VALUE ON THE ROAD & Design

 

LOGO [g524113dsp093bnew.jpg]

  

United States of America

Registered

  

85/583,467

Mar 29, 2012

  

4336125

May 14, 2013

039: Providing travel and sightseeing information.

043: Providing information in the fields of temporary accommodations for
travelers, hotel and motel hospitality, and dining.

 

 

32



--------------------------------------------------------------------------------

 

T268444.US.01   

500179-00411

Red Lion Hotels Franchising, Inc.

  

VANTAGE & Design (Small Swoosh and Underline)

LOGO [g524113dsp094anew.jpg]

  

United States of America

Registered

  

77/877,505

Nov 20, 2009

  

3906398

Jan 18, 2011

035: Assistance with management of hotel operations of others.

 

    

 

T268443.US.01   

500179-00412

Red Lion Hotels Franchising, Inc.

  

VANTAGE & Design (Swoosh)

LOGO [g524113dsp094b.jpg]

  

United States of America

Registered

  

85/921,707

May 2, 2013

  

4532186

May 20, 2014

035: Offering marketing and business management assistance in the establishment
and operation of hotels and motels.

 

    

 

T268447.US.01   

500179-00414

Red Lion Hotels Franchising, Inc.

   VIA   

United States of America

Registered

  

72/441,294

Nov 16, 1972

  

1000331

Dec 24, 1974

035: Aiding in the establishment and operation of motel businesses for others.

042: Motel services.

 

    

 

T268448.US.01   

500179-00415

Red Lion Hotels Franchising, Inc.

   WAKE UP TO MORE VALUE.   

United States of America

Registered

  

85/034,571

May 10, 2010

  

3897111

Dec 28, 2010

043: Hotel and motel services.

 

    

 

T255583.US.01   

500179-00047

Red Lion Hotels Franchising, Inc.

   WESTCOAST   

United States of America

Registered

  

73/689,626

Oct 14, 1987

  

1492728

Jun 14, 1988

042: Hotel services.

 

    

 

T268451.US.01   

500179-00416

Red Lion Hotels Franchising, Inc.

   WE’VE GOT YOU COVERED   

United States of America

Registered

  

78/469,538

Aug 18, 2004

  

3091362

May 9, 2006

043: Hotel and motel services.

 

 

33



--------------------------------------------------------------------------------

 

T268453.US.01   

500179-00417

Red Lion Hotels Franchising, Inc.

   YOU DESERVE IT   

United States of America

Registered

To Be Abandoned

  

78/880,786

May 10, 2006

  

3341923

Nov 20, 2007

043: Hotels; motels.

 

    

 

   Knights Franchise Systems, Inc.    1-800-THE KNIGHTS   

United States of America

Registered

  

78/011246

Jun 5, 2010

  

2469865

Jul 17, 2001

042: Hotel/motel and restaurant services

 

    

 

   Knights Franchise Systems, Inc.    EVERY KNIGHT, JUST RIGHT   

United States of America

Registered

  

75483109

May 11, 1998

  

2310691

Jan 25, 2000

042: Hotel/motel and restaurant services

 

    

 

   Knights Franchise Systems, Inc.   

KNIGHTS INN AND DESIGN

LOGO [g524113dsp095a.jpg]

  

United States of America

Registered

  

73/205285

Feb 26, 1979

  

1150070

Mar 31, 1981

042: Motel services

 

    

 

   Knights Franchise Systems, Inc.    KNIGHTS INN   

United States of America

Registered

  

74/578951

Sep 27, 1994

  

1962870

Mar 19, 1996

035: Management consulting services with regard to the operation of inns and
motels and franchising services – providing technical assistance in the
establishment and operation of inns and motels

 

    

 

   Knights Franchise Systems, Inc.    KNIGHTS INN & SUITES   

United States of America

Registered

  

78864400

Apr 19, 2006

  

3357748

Dec 18, 2007

      LOGO [g524113dsp095b.jpg]         

043: Making hotel reservations for others; motels

 

 

34



--------------------------------------------------------------------------------

 

   Knights Franchise Systems, Inc.    KNIGHTS INN AND DESIGN   

United States of America

Registered

  

86296275

May 30, 2014

  

4674957

Jan 20, 2015

      LOGO [g524113dsp096a.jpg]         

035: Management consulting services with regard to the operation of inns and
motels and franchising services – providing technical assistance in the
establishment and operation of inns and motels

 

 

35



--------------------------------------------------------------------------------

Schedule 9(b)

Copyrights

None.

 

1



--------------------------------------------------------------------------------

Schedule 9(c)

Licenses

None.

 

2



--------------------------------------------------------------------------------

Schedule 9(d)

 

1. See Trademark Security Agreement dated as of May 14, 2018, by Red Lion Hotels
Corporation and each of the subsidiaries of the Company party hereto in favor of
Deutsche Bank AG New York Branch, in its capacity as collateral agent pursuant
to the Credit Agreement.

 

3



--------------------------------------------------------------------------------

Schedule 10(a)

Stock Ownership and Other Equity Interests

 

4



--------------------------------------------------------------------------------

Issuer

  

Record

Owner

  

Jurisdiction
of Issuer

  

Certificate

No. (to the

extent

certificated)1

  

No.

Shares/Share

Class

   Percentage
of
Ownership

Red Lion Hotels Holdings, Inc.

   Red Lion Hotels Corporation    DE    None    313.875 /common stock    100%

Red Lion Properties, Inc.

   Red Lion Hotels Holdings, Inc.    DE    None    1,000 /common stock    100%

Red Lion Hotels Franchising, Inc.

   Red Lion Hotels Corporation    WA    None   

80,000 – Class A common stock

20,000 – Class B common stock

   100%

Red Lion Hotels Canada Franchising, Inc.

   Red Lion Hotels Franchising, Inc.    WA    None    1,000 /common stock   
100%

WestCoast Hotel Properties, Inc.

   Red Lion Hotels Franchising, Inc.    WA    None    50,000 / common stock   
100%

Red Lion Hotels Management, Inc.

   Red Lion Hotels Corporation    WA    None    1,000    100%

 

1  Pursuant to Schedule 6.15 to the Credit Agreement, Red Lion Hotels, Inc., Red
Lion Properties, Inc., Red Lion Hotels Franchising Inc., Red Lion Hotels Canada
Franchising, Inc., WestCoast Hotel Properties, Inc. and Red Lion Hotels
Management, Inc. will be certificated on a post-Closing basis.

 

5



--------------------------------------------------------------------------------

Issuer

  

Record

Owner

  

Jurisdiction
of Issuer

  

Certificate

No. (to the

extent

certificated)1

  

No.

Shares/Share

Class

   Percentage
of
Ownership

Red Lion Hotels Limited Partnership

   Red Lion Hotels Corporation    DE    None   

. 0.53765% / General Partnership Interest

99.46229% / Limited Partnership Interest

   100%

Red Lion Anaheim, LLC

   Red Lion Hotels Corporation    WA    None    100 / Class A Units    100%

Knights Franchise Systems, Inc.

   Red Lion Hotels Franchising, Inc.    DE    6    200 / common stock    100%

RLS Alta Venture LLC

   Red Lion Hotels Corporation    DE    None       55%

RLH Atlanta, LLC

   RLS Alta Venture LLC    DE    None       100%

RLS Balt Venture LLC

   Red Lion Hotels Corporation    DE    None       73.138%

RL Baltimore, LLC

   RLS Balt Venture LLC    DE    None       100%

RLS DC Venture LLC

   Red Lion Hotels Corporation    DE    None       55%

RLH DC, LLC

   RLS DC Venture LLC    DE    None       100%

 

6



--------------------------------------------------------------------------------

Issuer

  

Record

Owner

  

Jurisdiction
of Issuer

  

Certificate

No. (to the

extent

certificated)1

  

No.

Shares/Share

Class

   Percentage
of
Ownership  

RL Venture, LLC

   Red Lion Hotels Corporation    DE    None         55%  

RL Venture Holding, LLC

   RL Venture, LLC    DE    None         100%  

RL Bend, LLC

   RL Venture Holding, LLC    DE    None         100%  

RL Boise, LLC

   RL Venture Holding, LLC    DE    None         100%  

RL Coos Bay, LLC

   RL Venture Holding, LLC    DE    None         100%  

RL Eureka, LLC

   RL Venture Holding, LLC    DE    None         100%  

RL Olympia, LLC

   RL Venture Holding, LLC    DE    None         100%  

RL Pasco, LLC

   RL Venture Holding, LLC    DE    None         100%  

RL Port Angeles, LLC

   RL Venture Holding, LLC    DE    None         100%  

RL Post Falls, LLC

   RL Venture Holding, LLC    DE    None         100%  

 

7



--------------------------------------------------------------------------------

Issuer

  

Record

Owner

  

Jurisdiction

of Issuer

  

Certificate

No. (to the

extent

certificated)1

  

No.

Shares/Share

Class

   Percentage
of
Ownership  

RL Redding, LLC

   RL Venture Holding, LLC    DE    None         100%  

RL Richland LLC

   RL Venture Holding, LLC    DE    None         100%  

RL Salt Lake, LLC

   RL Venture Holding, LLC    DE    None         100%  

RL Spokane, LLC

   RL Venture Holding, LLC    DE    None         100%  

 

8



--------------------------------------------------------------------------------

Schedule 11

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

Intercompany Note dated as of May 14, 2018, by and between the Borrower and
certain Affiliates thereof

 

2. Chattel Paper:

None.

 

9



--------------------------------------------------------------------------------

Schedule 12

Commercial Tort Claims

 

1. Red Lion Hotels Franchising, Inc. v. Century-Omaha Land, LLC; and Edwin W.
Leslie, Case No. 2:18-cv-00131 (United States District Court for the Eastern
District of Washington). On April 20, 2018, we filed a lawsuit against a former
franchisee and its individual guarantor as a result of the franchisee’s failure
to comply with its post-termination obligations under the franchise agreement
and failure to timely pay franchise fees and loan payments. Specifically, we
have brought claims for trademark and service mark infringement, breach of the
franchise license agreement and guarantee of the franchise license agreement,
breach of financing agreement and guarantee of financing agreement, and breach
of PIP financing agreement and promissory note for PIP financing. The Defendants
have yet to file a response to our initial complaint. Defendant Leslie has
requested an extension to respond, which we have stipulated to, and we expect
him to file a response no later than May 31, 2018.

 

2. Red Lion Hotels Franchising, Inc. v. First Capital Real Estate Investments,
LLC et al., Case No. 17-cv-00145, filed April 19, 2017 in the United States
District Court for Eastern District of Washington. We filed a complaint alleging
breach of the franchise license agreement, breach of guarantee of franchise
license agreement, and collection of unpaid fees and liquidated damages.
Mediation is scheduled for May 14, 2018.

 

3. Red Lion Hotels Franchising, Inc. v. Linger Chu and His-Hsieh Chu, Case
No. 16-02-02283-3, Filed June 17, 2016 in Superior Court of the County of
Spokane, WA. We filed a complaint against the guarantors under the guarantee of
franchise license agreement alleging breach of the guarantee of franchise
license agreement, and collection of liquidated damages. We were awarded a
default judgment. We then filed the following case and received a sister state
judgment in the State of CA: Red Lion Hotels Franchising, Inc. v. Linger Chu and
His-Hsieh, Case No. ESo21809, Filed August 10, 2017 in the Superior Court of
California, County of Los Angeles. The CA court dismissed the CA County action
to register the judgement and found that service was not sufficient despite the
Spokane County Court’s prior decision that service was sufficient. Subsequently,
the defendants continued to dispute the default judgement in Spokane County and
the default judgement in Spokane County was vacated on January, 18 2018. A joint
status report was submitted to the Court on March 14, 2018, and trial is
scheduled for April 1, 2019.

 

10



--------------------------------------------------------------------------------

Schedule 13

Insurance

[See attached]



--------------------------------------------------------------------------------

LOGO [g524113dsp108.jpg]

Schedue 13 RLH Corporation 2017 Insurance Renewal Summary Une of Coverage
Carrier Polky No Premiums Umits Notes Deduttibles Property /Casualty
Lines/Workers Compensation - Policy Perod 7/1/17 to 7/1/18 Property ME 119294351
627,463 $300M / $25K Induces 550M quake all locations (exc CA) and terrorrism
QOM limits/Sodeductible) GL Liberty Mutual TB269L-454-16317 583,857 5lM/$2M/$0
Includes liquor anderime (gueste property). Wtedpay $5K Automobile Liberty
Mutual A5269L-454-163117 7D.9$7 $2M/$2M/$1K Umbrella VlE(Pmy E TH7591-454-163157
136,500 575M Liberty Mutual) Workers Compensaron non-WA) + WA Stop Gap Liberty
Mutual WC76aH54-163097 1,12D,555 Property & Casualty Lines w/o Comm 2,369,362
Total Property & Casualty Lines 2,369,362 w/o comm Commission 113,125 Total
Property & Casualty Lines wcomm 2,507,467 Financial and Profesional Lines -
PolicyPeriod 7/1/17 to 7/1/18 Internet ICyber) Beailey W11A2C17P7P1 64.466
$5M/S50« EPLI Liberty Mutual E PLNVBC219009 55,000 $5M/$200K CA and $150K aII
other Tanchisar’s ESO CHA JS643142B 62,894 ĺ7M/tl)0at! Crime Chartis
QL-605-SS-ie 20,965 $5M/$25ft Fidudary Chartis 15IÍ56011 8.744 $5M/$5r;
Manase!** Professional ESO CHA 596522299 12.396 g5IV|/$U>: Total Finandal and
Professional Lines 234,965 Eub-Total All Lines 2,742,452 Financial and
Professional Lines - Polĺcy Perĺod 10/J1/17 to 10/31/1 & Dio various | Primary
is 253,651 $25M ‘*/ ad ttianal AIG) UOM dedicated Side A/JlMfor Mi. A daims and
S5CCK all other roa All Lines 2 996063



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

INTERCOMPANY NOTE

May [                ], 2018

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, an “Issuer”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Holder” and, together with
each Issuer, a “Note Party”), in immediately available funds at such location as
the applicable Holder shall from time to time designate, the unpaid principal
amount of all loans and advances or other credit extensions (including trade
payables) made by such Holder to such Issuer. Each Issuer promises also to pay
interest on the unpaid principal amount of all such loans and advances or other
credit extensions in like money at said location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Issuer and such Holder.

This note (“Note”) is an Intercompany Note referred to in the Credit Agreement,
dated as of [ ] (as amended, modified, refinanced and/or restated from time to
time, the “Credit Agreement”), among Red Lion Hotels Corporation, a Washington
corporation (the “Borrower”), the other Guarantors party thereto from time to
time, Deutsche Bank AG New York Branch, as Administrative Agent (the
“Administrative Agent”) and Collateral Agent and the lenders party thereto from
time to time and (collectively, the “Lenders” and individually, a “Lender”) and
is subject to the terms thereof, and shall be pledged by each Holder pursuant to
the Security Agreement (as defined in the Credit Agreement), to the extent
required pursuant to the terms thereof. Each Holder hereby acknowledges and
agrees that the Administrative Agent may exercise all rights provided in the
Credit Agreement and the Security Agreement with respect to this Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Issuer that is the Borrower or a Guarantor to
any Holder shall be subordinate and junior in right of payment, to the extent
and in the manner hereinafter set forth, to (i) all obligations of such Issuer
under the Credit Agreement, including, without limitation, where applicable,
under such Issuer’s guarantee of the obligations under the Credit Agreement and
(ii) all other Indebtedness (as defined in the Credit Agreement) of such Issuer
or any guaranty thereof, other than Indebtedness that by its terms expressly
provides that it shall not be Senior Indebtedness (as defined below) hereunder
(such Obligations and such Indebtedness and other indebtedness and obligations
in connection with any renewal, refunding, restructuring or refinancing thereof,
including interest thereon accruing after the commencement of any proceedings
referred to in clause (i) below, whether or not such interest is an allowed
claim in such proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Issuer or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Issuer, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Holder is entitled to receive

 

I-1



--------------------------------------------------------------------------------

(whether directly or indirectly), or make any demands for, any payment on
account of this Note and (y) until the holders of Senior Indebtedness are paid
in full in cash in respect of all amounts constituting Senior Indebtedness, any
payment or distribution to which such Holder would otherwise be entitled (other
than debt securities of such Issuer that are subordinated, to at least the same
extent as this Note, to the payment of all Senior Indebtedness then outstanding
(such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness;

(ii) if any default occurs and is continuing with respect to any Senior
Indebtedness (including any Default under the Credit Agreement or the Senior
Unsecured Notes Documents), then no payment or distribution of any kind or
character shall be made by or on behalf of the Issuer or any other Person on its
behalf with respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Holder in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent and the Lenders under the
Credit Agreement and such parties are obligees under this Note to the same
extent as if their names were written herein as such and the Administrative
Agent may, on behalf of itself and the Lenders, proceed to enforce the
subordination provisions herein.

The indebtedness evidenced by this Note owed by any Issuer that is not the
Borrower or a Guarantor shall not be subordinated to, and shall rank pari passu
in right of payment with, any other obligation of such Issuer.

Notwithstanding the foregoing, (i) nothing contained in the subordination
provisions set forth above is intended to or will impair, as between each Issuer
and each Holder, the obligations of such Issuer, which are absolute and
unconditional, to pay to such Holder the principal of and interest on this Note
as and when due and payable in accordance with its terms, or is intended to or
will affect the relative rights of such Holder and other creditors of such
Issuer other than the holders of Senior Indebtedness and (ii) with respect to
any indebtedness owing from any Issuer to any Holder with a “works council” or
other employee representative body, such Indebtedness shall, unless such body
has been consulted with respect to such subordination, and, if and to the extent
required, unconditionally approved such subordination (by means of a prior
positive advice or otherwise), not be subordinated to the Senior Indebtedness to
the extent, and only to the extent, that the terms of such subordination would
require the approval of or consultation with such entity before such
subordination could be effective.

Each Holder is hereby authorized to record all loans and advances or other
credit extensions made by it to any Issuer (all of which shall be evidenced by
this Note), and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein. For the avoidance of doubt, this Note as between
each Issuer and each Holder contains additional terms to any intercompany loan
agreement between them and this Note does not in any way replace such
intercompany loans between them nor does this Note in any way change the
principal amount of any intercompany loans between them.

 

I-2



--------------------------------------------------------------------------------

Upon execution and delivery after the date hereof by Red Lion Hotels Corporation
or any subsidiary of Red Lion Hotels Corporation of a counterpart signature page
hereto, such subsidiary shall become a Note Party hereunder with the same force
and effect as if originally named as a Note Party hereunder. The rights and
obligations of each Note Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Note Party as a party to this Note.

Each Issuer hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

I-3



--------------------------------------------------------------------------------

RED LION HOTELS CORPORATION as both Issuer and Holder, By:  

 

  Name:   Title:

[                ]

each, as both Issuer and Holder,

By:  

 

  Name:   Title:

 

 

I-4



--------------------------------------------------------------------------------

EXHIBIT J-1

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of [    ], 20[    ],

among

RED LION HOTELS CORPORATION

the other GRANTORS party hereto,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Credit Agreement Collateral Agent,

[        ],

as Initial Additional First Lien Collateral Agent,

and

each ADDITIONAL COLLATERAL AGENT from time to time party hereto

 

J-1-1



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT dated as of [    ], 20[    ] (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among RED LION HOTELS CORPORATION, a Washington corporation (the
“Borrower”), the other Grantors party hereto, DEUTSCHE BANK AG NEW YORK BRANCH,
in its capacity as collateral agent for the Credit Agreement Secured Parties (in
such capacity, the “Credit Agreement Collateral Agent”), [    ], (in such
capacity, the “Initial Additional First Lien Collateral Agent”), and each
Additional Collateral Agent (as defined below) from time to time party hereto as
collateral agent for any First Lien Obligations (as defined below) of any other
Class (as defined below).

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below or, if defined in the New York UCC, the
meanings specified therein:

“Additional Collateral Agent” has the meaning assigned to such term in
Article IX.

“Additional First Lien Obligations” means all obligations of the Borrower and
the other Grantors that shall have been designated as such pursuant to Article
IX, together with any Refinancing thereof; provided, that the holders of any
such Refinancing debt (or the applicable Collateral Agent on their behalf)
shall, to the extent not already party hereto in such capacity, bind themselves
in writing to the terms of this Agreement.

“Additional First Lien Obligations Documents” means the notes, the indentures,
security documents or any other agreements or instruments under which Additional
First Lien Obligations of any Series are issued or incurred and all other
instruments, agreements and other documents evidencing or governing Additional
First Lien Obligations of such Series or providing any guarantee, Lien or other
right in respect thereof.

“Additional Secured Parties” means the holders of any Additional First Lien
Obligations and any collateral agent named as authorized representative for such
Series in the Collateral Agent Joinder Agreement.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Amend” means, in respect of any agreement, to amend, restate, supplement, waive
or otherwise modify such agreement, in whole or in part. The terms “Amended” and
“Amendment” shall have correlative meanings.

“Authorized Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, principal accounting officer, the
president, any vice president, treasurer, general counsel, secretary or another
executive officer of such Person.

 

J-1-2



--------------------------------------------------------------------------------

“Bankruptcy Case” has the meaning assigned to such term in Section 5.01(a).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Class”, when used in reference to (a) any First Lien Obligations, refers to
whether such First Lien Obligations are the Credit Agreement Obligations, the
Initial Additional First Lien Obligations or the Additional First Lien
Obligations of any Series, (b) any Collateral Agent, refers to whether such
Collateral Agent is the Credit Agreement Collateral Agent, the Initial
Additional First Lien Collateral Agent or the Additional Collateral Agent with
respect to the Additional First Lien Obligations of any Series, (c) any Secured
Parties, refers to whether such Secured Parties are the Credit Agreement Secured
Parties, the Initial Additional First Lien Secured Parties or the holders of the
Additional First Lien Obligations of any Series, (d) any Secured Credit
Documents, refers to whether such Secured Credit Documents are the Credit
Agreement Documents, the Initial Additional First Lien Documents or the
Additional First Lien Obligations Documents with respect to Additional First
Lien Obligations of any Series, and (e) any Security Documents, refers to
whether such Security Documents are part of the Credit Agreement Documents, the
Initial Additional First Lien Documents or the Additional First Lien Obligations
Documents with respect to Additional First Lien Obligations of any Series.

“Collateral” means all assets of the Borrower or any of the Grantors now or
hereafter subject to a Lien securing any First Lien Obligation.

“Collateral Agent Joinder Agreement” means a supplement to this Agreement
substantially in the form of Exhibit I.

“Collateral Agents” means the Credit Agreement Collateral Agent, the Initial
Additional First Lien Collateral Agent and each Additional Collateral Agent.

“Control” has the meaning assigned thereto in the definition of “Affiliate”.

“Controlling Collateral Agent” means (a) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Collateral Agent
Enforcement Date, the Credit Agreement Collateral Agent and (b) thereafter, the
Major Non-Controlling Collateral Agent as of the occurrence of the event
describe in clause (a) of this definition.

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Class of First Lien Obligations whose Collateral Agent is the Controlling
Collateral Agent for such Shared Collateral.

 

J-1-3



--------------------------------------------------------------------------------

“Credit Agreement” means the Credit Agreement dated as of [ ] by and among the
Borrower, the other guarantors party thereto from time to time, the lenders
party thereto from time to time, Deutsche Bank AG New York Branch, as
administrative agent and collateral agent, and one or more other financing
arrangements (including, without limitation, any guarantee agreements and
security documents), in each case as such agreements may be amended (including
any amendment and restatement thereof), supplemented or otherwise modified from
time to time, including any agreement, indenture, credit facility, commercial
paper facility or new agreement extending the maturity of, refinancing,
replacing, consolidating or otherwise restructuring all or any portion of the
Indebtedness under any such agreement or any successor or replacement agreement
and whether by the same or any other agent, lender or group of lenders and
whether or not increasing the amount of Indebtedness that may be incurred
thereunder (provided that such Indebtedness is permitted to be incurred under
the Secured Credit Documents); provided (a) that the collateral agent for any
such other financing arrangement or agreement becomes a party hereto by
executing and delivering a Collateral Agent Joinder Agreement and (b) in the
case of any refinancing or replacement, the Borrower designates such financing
arrangement or agreement as the “Credit Agreement” (and not an Additional First
Lien Obligation) hereunder.

“Credit Agreement Administrative Agent” has the meaning assigned to the term
“Administrative Agent” in the Credit Agreement and shall include any successor
administrative agent.

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
preamble hereto.

“Credit Agreement Documents” has the meaning assigned to the term “Loan
Documents” in the Credit Agreement.

“Credit Agreement Obligations” has the meaning assigned to the term
“Obligations” in the Credit Agreement, together with any Refinancing thereof.

“Credit Agreement Secured Parties” has the meaning assigned to the term “Secured
Parties” in the Credit Agreement.

“Credit Agreement Security Agreement” has the meaning assigned to the term
“Security Agreement” in the Credit Agreement.

“DIP Financing” has the meaning assigned to such term in Section 5.01(a).

“DIP Financing Liens” has the meaning assigned to such term in Section 5.01(a).

“DIP Lenders” has the meaning assigned to such term in Section 5.01(a).

“Discharge” means, with respect to any Shared Collateral and any Class of First
Lien Obligations, the date on which such Class of First Lien Obligations is no
longer secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

“Event of Default” means an “Event of Default” (or similar event, however
denominated) as defined in any Secured Credit Document.

“First Lien Obligations” means (a) all the Credit Agreement Obligations, (b) all
the Initial Additional First Lien Obligations and (c) all the Additional First
Lien Obligations.

“Grantor Joinder Agreement” means a supplement to this Agreement substantially
in the form of Exhibit II.

 

J-1-4



--------------------------------------------------------------------------------

“Grantors” means, at any time, the Borrower and each Subsidiary that, at such
time, pursuant to Security Documents of any Class have granted a Lien on any of
its assets to secure any First Lien Obligations of such Class.

“Impairment” has the meaning assigned to such term in Section 2.02.

“Indebtedness” has the meaning assigned to such term in the Credit Agreement or
in the Initial Additional First Lien Agreement, as applicable.

“Initial Additional First Lien Agreement” means that certain [Indenture][Credit
Agreement][Other Agreement], dated as of [                ], among the Borrower,
[the Guarantors identified therein,] and [                ], as
[trustee][administrative agent], as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, together with
any Refinancing thereof; provided, (a) the obligations in respect of any such
Refinancing are secured by Liens on the Shared Collateral that rank pari passu
to the Liens securing the First Lien Obligations and (b) that the holders of any
such Refinancing debt (or their agent on their behalf) shall bind themselves in
writing to the terms of this Agreement.

“Initial Additional First Lien Collateral Agent” has the meaning assigned to
such term in the preamble hereto.

“Initial Additional First Lien Documents” means the Initial Additional First
Lien Agreement and the other related facility [“Documents”] as defined in the
Initial Additional First Lien Agreement.

“Initial Additional First Lien Obligations” means the [“Obligations”] as such
term is defined in the Initial Additional First Lien Security Agreement.

“Initial Additional First Lien Secured Parties” means the means the Initial
Additional First Lien Collateral Agent and the holders of the Initial Additional
First Lien Obligations issued pursuant to the Initial Additional First Lien
Agreement.

“Initial Additional First Lien Security Agreement” means the
[security][collateral] agreement, dated as of the date hereof, among the
Borrower, the Initial Additional First Lien Collateral Agent and the other
parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“Insolvency or Liquidation Proceeding” means:

(a) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, receivership,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or its assets
or any similar case or proceeding relative to the Borrower or any other Grantor
or its creditors or its assets, as such, in each case whether or not voluntary;

(b) any liquidation, dissolution, marshalling of assets or liabilities,
assignment for the benefit of creditors or other winding up of or relating to
the Borrower or any other Grantor or its assets, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency and whether or
not in a court supervised proceeding; or

(c) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

 

J-1-5



--------------------------------------------------------------------------------

“Intervening Creditor” has the meaning assigned to such term in Section 2.02.

“Intervening Lien” has the meaning assigned to such term in Section 2.02.

“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease (as defined in the Credit Agreement)
having substantially the same economic effect as any of the foregoing).

“Major Non-Controlling Collateral Agent” means, with respect to any Shared
Collateral, the Collateral Agent of the Class of First Lien Obligations (other
than the Credit Agreement Obligations) that constitutes the largest outstanding
principal amount of any Indebtedness for borrowed money then outstanding
Class of First Lien Obligations (other than the Credit Agreement Obligations)
with respect to such Shared Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Collateral Agent” means, at any time with respect to any Shared
Collateral, any Collateral Agent that is not the Controlling Collateral Agent at
such time with respect to such Shared Collateral.

“Non-Controlling Collateral Agent Enforcement Date” means, with respect to any
Non-Controlling Collateral Agent, the date which is 120 days (throughout which
120 day period such Non-Controlling Collateral Agent was the Major
Non-Controlling Collateral Agent) after the occurrence of both (a) an Event of
Default (under and as defined in the Secured Credit Documents under which such
Non-Controlling Collateral Agent is the Collateral Agent) and (b) the
Controlling Collateral Agent’s and each other Collateral Agent’s receipt of
written notice from such Non-Controlling Collateral Agent certifying that
(x) such Non-Controlling Collateral Agent is the Major Non-Controlling
Collateral Agent and that an Event of Default (under and as defined in the
Secured Credit Documents under which such Non-Controlling Collateral Agent is
the Collateral Agent) has occurred and is continuing and (y) the First Lien
Obligations of the Class with respect to which such Non-Controlling Collateral
Agent is the Collateral Agent are currently due and payable in full (whether as
a result of acceleration thereof or otherwise) in accordance with the terms of
the applicable Secured Credit Documents; provided that the Non-Controlling
Collateral Agent Enforcement Date shall be stayed and shall not occur and shall
be deemed not to have occurred with respect to any Shared Collateral (1) at any
time the Controlling Collateral Agent has commenced and is diligently pursuing
any enforcement action with respect to such Shared Collateral or (2) at any time
the Grantor that has granted a security interest in such Shared Collateral is
then a debtor under or with respect to (or otherwise subject to) any Insolvency
or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Secured Parties which are not Controlling Secured Parties with respect to
such Shared Collateral.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

J-1-6



--------------------------------------------------------------------------------

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of any Collateral Agent under the
terms of the Security Documents.

“Proceeds” has the meaning assigned to such term in Section 2.01(b).

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, purchase, defease, retire, restructure, amend,
increase, modify, supplement or replace, or to issue other Indebtedness or enter
alternative financing arrangements in exchange or replacement for, such
Indebtedness, in whole or in part, including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including, in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Related Secured Credit Documents” means, with respect to the Collateral Agent
or Secured Parties of any Class, the Secured Credit Documents of such Class.

“Related Secured Parties” means, with respect to the Collateral Agent of any
Class, the Secured Parties of such Class.

“Secured Credit Documents” means, collectively, (a) the Credit Agreement
Documents, (b) the Initial Additional First Lien Documents and (c) the
Additional First Lien Obligations Documents.

“Secured Parties” means (a) the Credit Agreement Secured Parties, (b) the
Initial Additional First Lien Secured Parties and (c) the Additional Secured
Parties.

“Security Documents” means (a) the Credit Agreement Security Agreement and the
other Collateral Documents (as defined in the Credit Agreement), (b) the Initial
Additional First Lien Security Agreement and the other [Collateral Documents]
(as defined in the Initial Additional First Lien Agreement) and (c) any other
agreement entered into in favor of the Collateral Agent of any other Class for
the purpose of securing the First Lien Obligations of such Class.

“Series”, when used in reference to Additional First Lien Obligations, refers to
such Additional First Lien Obligations as shall have been issued or incurred
pursuant to the same indentures or other agreements and with respect to which
the same Person acts as the Additional Collateral Agent.

“Shared Collateral” means, at any time, Collateral on which Collateral Agents or
Secured Parties of any two or more Classes have at such time a Lien (including
as a result of the agreements set forth in Section 4.01). If First Lien
Obligations of more than two Classes are outstanding at any time, then any
Collateral shall constitute Shared Collateral with respect to First Lien
Obligations of any Class only if the Collateral Agent or Secured Parties of such
Class have at such time a Lien on such Collateral.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary

 

J-1-7



--------------------------------------------------------------------------------

or Subsidiaries of the Borrower. For the avoidance of doubt, any entity that is
owned at a 50.0% or less level (as described above) shall not be a “Subsidiary”
for any purpose under this Agreement, regardless of whether such entity is
consolidated on Borrower’s or any Subsidiary’s financial statements.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections and Exhibits shall be construed to refer to Articles, and
Sections of, and Exhibits to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.03. Concerning the Credit Agreement Collateral Agent, the Initial
Additional First Lien Collateral Agent and Each Additional Collateral Agent.

(a) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by the Credit Agreement Collateral Agent,
whether on behalf of itself or any of its Related Secured Parties, is made in
reliance on the authority granted to the Credit Agreement Collateral Agent
pursuant to the authorization thereof under the Credit Agreement. It is
understood and agreed that the Credit Agreement Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into whether any of its
Related Secured Parties is in compliance with the terms of this Agreement, and
no party hereto or any other Secured Party shall have any right of action
whatsoever against the Credit Agreement Collateral Agent for any failure of any
of its Related Secured Parties to comply with the terms hereof or for any of its
Related Secured Parties taking any action contrary to the terms hereof.

(b) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by the Initial Additional First Lien Collateral
Agent, whether on behalf of itself or any of its Related Secured Parties, is
made in reliance on the authority granted to the Initial Additional First Lien
Collateral Agent pursuant to the authorization thereof under the Initial
Additional First Lien Agreement. It is understood and agreed that the Initial
Additional First Lien Collateral Agent shall not be responsible for or have any
duty to ascertain or inquire into whether any of its Related Secured Parties is
in compliance with the terms of this Agreement, and no party hereto or any other
Secured Party shall have any right of action whatsoever against the Initial
Additional First Lien Collateral Agent for any failure of any of its Related
Secured Parties to comply with the terms hereof or for any of its Related
Secured Parties taking any action contrary to the terms hereof.

(c) Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by any Additional Collateral Agent, whether on
behalf of itself or any of its Related Secured Parties, is made in reliance on
the authority granted to such Additional Collateral Agent pursuant to the
authorization thereof under the Additional First Lien Obligations Documents
relating to such Class of First Lien Obligations. It is understood and agreed
that no Additional Collateral

 

J-1-8



--------------------------------------------------------------------------------

Agent shall be responsible for or have any duty to ascertain or inquire into
whether any of its Related Secured Parties is in compliance with the terms of
this Agreement, and no party hereto or any other Secured Party shall have any
right of action whatsoever against the Additional Collateral Agent for any
failure of any of its Related Secured Parties to comply with the terms hereof or
for any of its Related Secured Parties taking any action contrary to the terms
hereof.

ARTICLE II

Lien Priorities; Proceeds

SECTION 2.01. Relative Priorities.

(a) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Lien on any Shared Collateral securing any First Lien
Obligation, and notwithstanding any provision of the Uniform Commercial Code of
any jurisdiction, any other applicable law or any Secured Credit Document, or
any other circumstance whatsoever (but, in each case, subject to Section 2.01(b)
and Section 2.02), each Collateral Agent, for itself and on behalf of its
Related Secured Parties, agrees that Liens on any Shared Collateral securing
First Lien Obligations of any Class shall be of equal priority.

(b) Each Collateral Agent, for itself and on behalf of its Related Secured
Parties, agrees that, notwithstanding (x) any provision of any Secured Credit
Document to the contrary (but subject to Section 2.02) and (y) the date, time,
method, manner or order of grant, attachment or perfection of any Lien on any
Shared Collateral securing any First Lien Obligation, and notwithstanding any
provision of the Uniform Commercial Code of any jurisdiction, any other
applicable law or any Secured Credit Document, or any other circumstance
whatsoever (but, in each case, subject to Section 2.02), if an Event of Default
has occurred and is continuing and (i) such Collateral Agent or any of its
Related Secured Parties takes any action to enforce rights or exercise remedies
in respect of any Shared Collateral (including any such action referred to in
Section 3.01(a)), (ii) any distribution is made in respect of any Shared
Collateral in any Insolvency or Liquidation Proceeding of the Borrower or any
other Grantor or (iii) such Collateral Agent or any of its Related Secured
Parties receives any payment with respect to any Shared Collateral pursuant to
any intercreditor agreement (other than this Agreement), then the proceeds of
any sale, collection or other liquidation of any Shared Collateral obtained by
such Collateral Agent or any of its Related Secured Parties on account of such
enforcement of rights or exercise of remedies, and any such distributions or
payments received by such Collateral Agent or any of its Related Secured Parties
(all such proceeds, distributions and payments being collectively referred to as
“Proceeds”), shall be applied as follows:

(i) FIRST, to the payment of all amounts owing to and all costs and expenses
incurred by any Collateral Agent, the Credit Agreement Administrative Agent and
the Initial Additional First Lien Collateral Agent (in their capacities as
such), pursuant to the terms of any Secured Credit Document or in connection
with any enforcement of rights or exercise of remedies pursuant thereto,
including all court costs and the reasonable fees and expenses of agents and
legal counsel and, in each case, including all costs and expenses incurred in
enforcing its rights to obtain such payment;

(ii) SECOND, subject to Section 2.02 to the payment in full of all First Lien
Obligations of each Class secured by a Lien on such Shared Collateral at the
time due and payable (the amounts so applied to be distributed, as among such
Classes of First Lien Obligations, ratably in accordance with the amounts of the
First Lien Obligations of each such Class on the date of such application); and

 

J-1-9



--------------------------------------------------------------------------------

(iii) THIRD, after payment in full of all the First Lien Obligations, to the
Borrower and the other Grantors or their successors or assigns, as their
interests may appear, or as a court of competent jurisdiction may direct.

(c) For the avoidance of doubt, any amounts to be distributed pursuant to this
Section 2.01 shall be distributed by the Controlling Collateral Agent to each
Non-Controlling Collateral Agent for further distribution to its Related Secured
Parties.

(d) It is acknowledged that the First Lien Obligations of any Class may, subject
to the limitations set forth in the then extant Secured Credit Documents, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.01(b) or the
provisions of this Agreement defining the relative rights of the Secured Parties
of any Class.

SECTION 2.02. Impairments. It is the intention of the parties hereto that the
Secured Parties of any given Class of First Lien Obligations (and not the
Secured Parties of any other Class of First Lien Obligations) bear the risk of
any determination by a court of competent jurisdiction that (i) any First Lien
Obligations of such Class of First Lien Obligations are unenforceable under
applicable law or are subordinated to any other obligations (other than to any
First Lien Obligations), (ii) the Secured Parties of such Class of First Lien
Obligations do not have a Lien on any of the Collateral securing any First Lien
Obligations of any other Class of First Lien Obligations and/or (iii) any Person
(other than any Collateral Agent or Secured Party) has a Lien on any Shared
Collateral that is senior in priority to the Lien on such Shared Collateral
securing First Lien Obligations of such Class of First Lien Obligations, but
junior to the Lien on such Shared Collateral securing any other Class of First
Lien Obligations (any such Lien being referred to as an “Intervening Lien”, and
any such Person being referred to as an “Intervening Creditor”) (any condition
with respect to First Lien Obligations of such Class of First Lien Obligations
being referred to as an “Impairment” of such Class). In the event an Impairment
exists with respect to First Lien Obligations of any Class, the results of such
Impairment shall be borne solely by the Secured Parties of such Class of First
Lien Obligations, and the rights of the Secured Parties of such Class of First
Lien Obligations (including the right to receive distributions in respect of
First Lien Obligations of such Class of First Lien Obligations pursuant to
Section 2.01(b)) set forth herein shall be modified to the extent necessary so
that the results of such Impairment are borne solely by the Secured Parties of
such Class. In furtherance of the foregoing, in the event First Lien Obligations
of any Class of First Lien Obligations shall be subject to an Impairment in the
form of an Intervening Lien of any Intervening Creditor, the value of any Shared
Collateral or Proceeds that are allocated to such Intervening Creditor shall be
deducted solely from the Shared Collateral or Proceeds to be distributed in
respect of First Lien Obligations of such Class.

SECTION 2.03. Payment Over. Each Collateral Agent, on behalf of itself and its
Related Secured Parties, agrees that if such Collateral Agent or any of its
Related Secured Parties shall at any time obtain possession of any Shared
Collateral or receive any Proceeds (other than as a result of any application of
Proceeds pursuant to Section 2.01(b)), then it shall hold such Shared Collateral
or Proceeds in trust for the other Secured Parties and promptly transfer such
Shared Collateral or Proceeds, as the case may be, to the Controlling Collateral
Agent, to be distributed in accordance with the provisions of Section 2.01(b)
hereof.

SECTION 2.04. Determinations with Respect to Amounts of Obligations and Liens.
Whenever the Collateral Agent of any Class shall be required, in connection with
the exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any First Lien Obligations of any other
Class, or the Shared Collateral subject to any Lien securing the First Lien
Obligations of any other Class (and whether such Lien constitutes a valid and
perfected Lien), it may

 

J-1-10



--------------------------------------------------------------------------------

request that such information be furnished to it in writing by the Collateral
Agent of such other Class and shall be entitled to make such determination on
the basis of the information so furnished; provided that if, notwithstanding the
request of the Collateral Agent of such Class, the Collateral Agent of such
other Class shall fail or refuse reasonably promptly to provide the requested
information, the Collateral Agent of such Class shall be entitled to make any
such determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of an Authorized
Officer of the Borrower. Each Collateral Agent may rely conclusively, and shall
be fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to any Grantor, any
Secured Party or any other Person as a result of such determination or any
action taken or not taken pursuant thereto.

SECTION 2.05. Exculpatory Provisions. Without limitation of Article VI, none of
the Collateral Agents or any Secured Parties shall be liable for any action
taken or omitted to be taken by any Collateral Agent or Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement.

ARTICLE III

Rights and Remedies; Matters Relating to Shared Collateral

SECTION 3.01. Exercise of Rights and Remedies.

(a) Only the Controlling Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any junior Liens on Shared Collateral). No
Non-Controlling Collateral Agent and no Non-Controlling Secured Party shall
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power as a secured creditor with respect to, or otherwise take any action to
enforce its security interest in or realize upon, or take any other action
available to it in respect of, any Shared Collateral (including with respect to
any intercreditor agreement with respect to junior Liens on any Shared
Collateral), whether under any Secured Credit Document, applicable law or
otherwise, it being agreed that only the Controlling Collateral Agent, acting in
accordance with the applicable Secured Credit Documents, shall be entitled to
take any such actions or exercise any such remedies with respect to Shared
Collateral at any time. Without limitation of the foregoing, (A) in any
Insolvency or Liquidation Proceeding commenced by or against the Borrower or any
other Grantor, each Collateral Agent or any of its Related Secured Parties may
file a proof of claim or statement of interest with respect to the applicable
obligations thereto, (B) in any Insolvency or Liquidation Proceeding commenced
by or against the Borrower or any other Grantor, each Collateral Agent or its
Related Secured Parties may file any necessary or appropriate responsive
pleadings in opposition to any motion, adversary proceeding or other pleading
filed by any Person objecting to or otherwise seeking disallowance of the claim
or Lien of such Collateral Agent or Related Secured Party, (C) each Collateral
Agent or its Related Secured Parties may file any pleadings, objections,
motions, or agreements which assert rights available to unsecured creditors of
the Borrower or any other Grantor arising under any Insolvency or Liquidation
Proceeding or applicable non-bankruptcy law, and (D) each Collateral Agent and
its Related Secured Party may vote on any plan of reorganization in any
Insolvency or Liquidation Proceeding of the Borrower or any other Grantor, in
each case (A) through (D) above to the extent such action is not inconsistent
with, or could not result in a resolution inconsistent with, the terms of this
Agreement.

(b) Notwithstanding the equal priority of the Liens securing each Class of First
Lien Obligations, the Controlling Collateral Agent may deal with the Shared
Collateral as if such Controlling Collateral Agent had a senior Lien on such
Collateral. No Non-Controlling Collateral Agent or Non-

 

J-1-11



--------------------------------------------------------------------------------

Controlling Secured Party will contest, protest or object to any foreclosure
proceeding or action brought by the Controlling Collateral Agent or any
Controlling Secured Party or any other exercise by the Controlling Collateral
Agent or any Controlling Secured Party of any rights and remedies relating to
the Shared Collateral. The foregoing shall not be construed to limit the rights
and priorities of any Secured Party or any Collateral Agent with respect to any
Collateral not constituting Shared Collateral or impair any rights available to
them as unsecured creditors.

SECTION 3.02. Prohibition on Contesting Liens. Each Collateral Agent agrees, on
behalf of itself and its Related Secured Parties, that neither such Collateral
Agent nor any of its Related Secured Parties will, and each hereby waives any
right to, contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the perfection, priority,
validity, attachment or enforceability of a Lien held by or on behalf of any
other Collateral Agent or any of its Related Secured Parties in all or any part
of the Shared Collateral; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Collateral Agent or any of its
Related Secured Parties to enforce this Agreement.

SECTION 3.03. Prohibition on Challenging this Agreement. Each Collateral Agent
agrees, on behalf of itself and its Related Secured Parties, that neither such
Collateral Agent nor any of its Related Secured Parties will attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any of its Related Secured Parties to enforce this Agreement.

SECTION 3.04. Release of Liens. The parties hereto agree and acknowledge that
the release of Liens on any Shared Collateral securing First Lien Obligations of
any Class, whether in connection with a sale, transfer or other disposition of
such Shared Collateral or otherwise, shall be governed by and subject to the
Secured Credit Documents of such Class, and that nothing in this Agreement shall
be deemed to amend or affect the terms of the Secured Credit Documents of such
Class with respect thereto; provided that if, at any time any Shared Collateral
is transferred to a third party or otherwise disposed of, in each case, in
connection with any enforcement by the Controlling Collateral Agent in
accordance with the provisions of this Agreement, then (whether or not any
Insolvency or Liquidation Proceeding is pending at the time) the Liens in favor
of the other Collateral Agents for the benefit of each Class of Secured Parties
upon such Shared Collateral will automatically be released and discharged upon
final conclusion of foreclosure proceeding as and when, but only to the extent,
such Liens on the Shared Collateral of the Controlling Collateral Agent are
released and discharged; provided that any proceeds of any Shared Collateral
realized therefrom shall be applied pursuant to Section 2.01(b) hereof. Each
Collateral Agent agrees to execute and deliver (at the sole cost and expense of
the Grantors) all such authorizations and other instruments as shall reasonably
be requested by the any other Collateral Agent to evidence and confirm any
release of Shared Collateral provided for in this Section.

ARTICLE IV

Collateral

SECTION 4.01. Bailment for Perfection of Security Interests.

(a) The Possessory Collateral shall be delivered to the Controlling Collateral
Agent and by accepting such Possessory Collateral such Controlling Collateral
Agent agrees to hold any Shared Collateral constituting Possessory Collateral
that is part of the Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for the
benefit of each other Secured Party and any assignee solely for the purpose of
perfecting the security interest granted in such Possessory Collateral, if any,
pursuant to the applicable Security Documents, in each case, subject to the
terms and conditions of this Section 4.01.

 

J-1-12



--------------------------------------------------------------------------------

(b) The Controlling Collateral Agent shall, upon the Discharge of the First Lien
Obligations with respect to which such Collateral Agent is the Collateral Agent,
transfer the possession and control of the Possessory Collateral, together with
any necessary endorsements but without recourse or warranty, to the successor
Controlling Collateral Agent. In connection with any transfer under the
foregoing sentence by any Collateral Agent, such transferor Collateral Agent
agrees to take all actions in its power as shall be necessary or reasonably
requested by the transferee Collateral Agent to permit the transferee Collateral
Agent to obtain, for the benefit of its Related Secured Parties, a first
priority security interest in the applicable Possessory Collateral. The Borrower
shall take such further action as is required to effectuate the transfer
contemplated hereby and shall indemnify each Collateral Agent for loss or damage
suffered by such Collateral Agent as a result of such transfer, except for loss
or damage suffered by such Collateral Agent as a result of its own willful
misconduct, gross negligence or bad faith.

(c) Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Security Documents, in each case,
subject to the terms and conditions of this Section 4.01.

(d) The duties or responsibilities of each Collateral Agent under this
Section 4.01 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other Secured Party for purposes of perfecting the Lien held by such Secured
Parties thereon.

SECTION 4.02. Delivery of Documents. Promptly after the execution and delivery
to any Collateral Agent by any Grantor of any Security Document (other than
(a) any Security Document in effect on the date hereof and (b) any Additional
First Lien Obligations Document referred to in paragraph (b) of Article IX, but
including any amendment, amendment and restatement, waiver or other modification
of any such Security Document or Additional First Lien Obligations Document),
the Borrower shall deliver to each Collateral Agent party hereto at such time a
copy of such Security Document.

ARTICLE V

Certain Agreements With Respect to Bankruptcy or Insolvency Proceedings

SECTION 5.01. Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings.

(a) If the Borrower and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each Secured Party (other than
any Controlling Secured Party or any of its Related Secured Parties) agrees that
it will raise no objection to any such financing or to the Liens on the Shared
Collateral securing the same (“DIP Financing Liens”) or to any use of cash
collateral that constitutes Shared Collateral, unless the Controlling Collateral
Agent shall then oppose or object to such DIP Financing or such DIP Financing
Liens or use of cash collateral (and (i) to the extent that such DIP Financing
Liens are

 

J-1-13



--------------------------------------------------------------------------------

senior to the Liens on any such Shared Collateral for the benefit of the
Controlling Secured Parties, each Non-Controlling Secured Party will subordinate
its Liens with respect to such Shared Collateral on the same terms as the Liens
of the Controlling Secured Parties (other than any Liens of any Secured Parties
constituting DIP Financing Liens) are subordinated thereto, and (ii) to the
extent that such DIP Financing Liens rank pari passu with the Liens on any such
Shared Collateral granted to secure the First Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein);
provided, in each case, that (A) the Secured Parties of each Class retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other Secured Parties (other than any
Liens of the Secured Parties constituting DIP Financing Liens) as existed prior
to the commencement of the Bankruptcy Case, (B) the Secured Parties of each
Class are granted Liens on any additional collateral pledged to any Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the
Secured Parties as set forth in this Agreement, (C) if any amount of such DIP
Financing or cash collateral is applied to repay any of the First Lien
Obligations, such amount is applied pursuant to Section 2.01, and (D) if any
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01; provided, further, that this Agreement shall not limit the right
of the Secured Parties of each Class to object to the grant of a Lien to secure
the DIP Financing over any Collateral subject to Liens in favor of the Secured
Parties of such Class or the Collateral Agent with respect thereto that shall
not constitute Shared Collateral; and provided, further, however, that the
Secured Parties receiving adequate protection shall not object to any other
Secured Party receiving adequate protection comparable to any adequate
protection granted to such Secured Parties in connection with a DIP Financing or
use of cash collateral permitted by this paragraph.

(b) Each Non-Controlling Secured Party agrees that it will not object to or
oppose any release of their Liens in connection with any sale or other
disposition of any Shared Collateral (or any portion thereof) under Section 363
of the Bankruptcy Code or any other provision of the Bankruptcy Code if the
Controlling Collateral Agent and the Controlling Secured Parties shall have
consented to such sale or disposition of such Shared Collateral; provided that
the Liens of the Secured Parties will attach to the proceeds of such sale or
disposition on the same basis of priority as they do with respect to the Shared
Collateral in accordance with this Agreement, and further provided that the
Non-Controlling Secured Parties will be entitled to assert any objection to such
sale or disposition that may be asserted by any unsecured creditor of the
Borrower or any other Grantor in such Insolvency or Liquidation Proceeding.

SECTION 5.02. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or liquidation or similar dispositive restructuring plan on
account of each Class of First Lien Obligations, then, to the extent the debt
obligations distributed on account of each Class of First Lien Obligations are
secured by Liens upon the same property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

ARTICLE VI

The Controlling Collateral Agent

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Controlling Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Controlling Collateral Agent, except that each
Controlling Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01(b) hereof.

 

J-1-14



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the Secured Parties, to sell, transfer or otherwise dispose
of or deal with any Shared Collateral as provided herein and in the Security
Documents, as applicable, pursuant to which the Controlling Collateral Agent is
the collateral agent for such Shared Collateral, without regard to any rights to
which the Non-Controlling Secured Parties would otherwise be entitled as a
result of the First Lien Obligations held by such Non-Controlling Secured
Parties. Without limiting the foregoing, each Non-Controlling Secured Party
agrees that none of the Controlling Collateral Agent or any other Controlling
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Except with respect to any
actions expressly prohibited or required to be taken by this Agreement, each of
the Secured Parties waives any claim it may now or hereafter have against any
Collateral Agent or any other Secured Party of any other Class arising out of
(i) any actions which any Collateral Agent or Secured Party takes or omits to
take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First Lien Obligations from any account debtor, guarantor or any
other party) in accordance with the Security Documents or any other agreement
related thereto or to the collection of the First Lien Obligations or the
valuation, use, protection or release of any security for the First Lien
Obligations, (ii) any election by any Collateral Agent or any holders of First
Lien Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 5.01, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, by the Borrower or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Controlling Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Collateral Agent representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral.

ARTICLE VII

Other Agreements

SECTION 7.01. Concerning Secured Credit Documents and Collateral.

(a) The Secured Credit Documents of any Class may be Amended, in whole or in
part, in accordance with their terms, in each case without notice to or the
consent of the Collateral Agent or any Secured Parties of any other Class;
provided that nothing in this paragraph shall affect any limitation on any such
Amendment that is set forth in the Secured Credit Documents of any such other
Class.

(b) The Grantors agree that they shall not grant to any Person any Lien on any
Shared Collateral securing First Lien Obligations of any Class other than
through the Collateral Agent of such Class (it being understood that the
foregoing shall not be deemed to prohibit grants of set-off rights to Secured
Parties of any Class).

 

J-1-15



--------------------------------------------------------------------------------

(c) The Grantors agree that they shall not, and shall not permit any Subsidiary
to, grant or permit or suffer to exist any additional Liens (unless otherwise
permitted under each Secured Credit Document) on any asset or property to secure
any Class of First Lien Obligations unless it has granted a Lien on such asset
or property to secure each other Class of First Lien Obligations; provided, that
to the extent the foregoing is not complied with for any reason, without
limiting any other rights and remedies available to the Secured Parties, each
Secured Party agrees that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this
Section 7.01(c) shall be subject to Article II;

SECTION 7.02. Refinancings. The First Lien Obligations of any Class may be
increased or Refinanced (including, for the avoidance of doubt, any additional
Indebtedness incurred to pay premiums (including tender premiums), defeasance
costs, and accrued interest, fees and expenses in connection with such
Refinancing), in whole or in part, in each case, without notice to, or the
consent of the Collateral Agent or any Secured Party of any other Class, all
without affecting the priorities provided for herein or the other provisions
hereof, so long as permitted by the terms of each Secured Credit Document;
provided, that if any obligations of the Grantors in respect of such Refinancing
indebtedness shall be secured by Liens on any Shared Collateral, such
obligations and the holders thereof shall be subject to and bound by the
provisions of this Agreement and, if not already, the collateral agent under
such obligations shall become a party hereto by executing and delivering a
Collateral Agent Joinder Agreement.

SECTION 7.03. Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to the First Lien Obligations
of any Class previously made shall be rescinded for any reason whatsoever
(including an order or judgment for disgorgement of a preference or other
avoidance action under the Bankruptcy Code, or any similar law), then the terms
and conditions of this Agreement shall be fully applicable thereto until all the
First Lien Obligations of such Class shall again have been satisfied in full.

SECTION 7.04. Reorganization Modifications. In the event the First Lien
Obligations of any Class are modified pursuant to applicable law, including
Section 1129 of the Bankruptcy Code, any reference to the First Lien Obligations
of such Class or the Secured Credit Documents of such Class shall refer to such
obligations or such documents as so modified.

SECTION 7.05. Further Assurances. Each of the Collateral Agents and the Grantors
agrees that it will execute, or will cause to be executed, such reasonable
further documents, agreements and instruments, and take all such reasonable
further actions, as may be required under any applicable law, or which any
Collateral Agent may reasonably request, to effectuate the terms of this
Agreement.

ARTICLE VIII

No Reliance; No Liability

SECTION 8.01. No Reliance; Information. Each Collateral Agent, on behalf of its
Related Secured Parties, acknowledges that (a) its Related Secured Parties have,
independently and without reliance upon any Collateral Agent or any Related
Secured Parties, and based on such documents and information as they have deemed
appropriate, made their own credit analysis and decision to enter into the
Secured Credit Documents to which they are party and (b) its Related Secured
Parties will, independently and without reliance upon any Collateral Agent or
any of its Related Secured Parties, and

 

J-1-16



--------------------------------------------------------------------------------

based on such documents and information as they shall from time to time deem
appropriate, continue to make their own credit decision in taking or not taking
any action under this Agreement or any other Secured Credit Document. The
Collateral Agent or Secured Parties of any Class shall have no duty to disclose
to any Collateral Agent or any Secured Party of any other Class any information
relating to the Borrower or any of the Grantors or their Subsidiaries, or any
other circumstance bearing upon the risk of nonpayment of any of the First Lien
Obligations, that is known or becomes known to any of them or any of their
Affiliates. If the Collateral Agent or any Secured Party of any Class, in its
sole discretion, undertakes at any time or from time to time to provide any such
information to, as the case may be, the Collateral Agent or any Secured Party of
any other Class, it shall be under no obligation (i) to make, and shall not be
deemed to have made, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of the information so provided, (ii) to provide any additional information or to
provide any such information on any subsequent occasion or (iii) to undertake
any investigation.

SECTION 8.02. No Warranties or Liability.

(a) Each Collateral Agent, for itself and on behalf of its Related Secured
Parties, acknowledges and agrees that no Collateral Agent or Secured Party of
any other Class has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Secured Credit Documents, the
ownership of any Shared Collateral or the perfection or priority of any Liens
thereon. The Collateral Agent and the Secured Parties of any Class will be
entitled to manage and supervise their loans and other extensions of credit in
the manner set forth in their Related Secured Credit Documents. No Collateral
Agent shall, by reason of this Agreement, any other Security Document or any
other document, have a fiduciary relationship or other implied duties in respect
of any other Collateral Agent or any other Secured Party.

(b) No Collateral Agent or Secured Parties of any Class shall have any express
or implied duty to the Collateral Agent or any Secured Party of any other
Class to act or refrain from acting in a manner that allows, or results in, the
occurrence or continuance of a default or an Event of Default under any Secured
Credit Document (other than, in each case, this Agreement), regardless of any
knowledge thereof that they may have or be charged with.

SECTION 8.03. Rights of Initial Additional First Lien Collateral Agent.

Notwithstanding anything contained herein to the contrary, the Initial
Additional First Lien Collateral Agent shall be entitled to the same rights,
protections, immunities and indemnities as set forth in the Initial Additional
First Lien Agreement as if the provisions setting forth those rights,
protections, immunities and indemnities are fully set forth herein.

ARTICLE IX

Additional First Lien Obligations

The Borrower may from time to time, subject to any limitations contained in any
Secured Credit Documents in effect at such time, incur and designate additional
indebtedness and related obligations that are, or are to be, secured by Liens on
any assets of the Borrower or any of the Grantors that would, if such Liens were
granted, constitute Shared Collateral as Additional First Lien Obligations by
delivering to each Collateral Agent party hereto at such time a certificate of
an Authorized Officer of the Borrower:

 

J-1-17



--------------------------------------------------------------------------------

(a) describing the indebtedness and other obligations being designated as
Additional First Lien Obligations, and including a statement of the maximum
aggregate outstanding principal amount of such indebtedness as of the date of
such certificate;

(b) setting forth the Additional First Lien Obligations Documents under which
such Additional First Lien Obligations are or will be issued or incurred or the
Guarantees of or Liens securing such Additional First Lien Obligations are, or
are to be, granted or created, and attaching copies of such Additional First
Lien Obligations Documents as each Grantor has executed and delivered to the
Person that serves as the collateral agent, collateral trustee or a similar
representative for the holders of such Additional First Lien Obligations (such
Person being referred to as the “Additional Collateral Agent”) with respect to
such Additional First Lien Obligations on the closing date of such Additional
First Lien Obligations, certified as being true and complete in all material
respects by an Authorized Officer of the Borrower;

(c) identifying the Person that serves as the Additional Collateral Agent;

(d) certifying that the incurrence of such Additional First Lien Obligations,
the creation of the Liens securing such Additional First Lien Obligations and
the designation of such Additional First Lien Obligations as “Additional First
Lien Obligations” hereunder do not or will not violate or result in a default
under any provision of any Secured Credit Document of any Class in effect at
such time;

(e) certifying that the Additional First Lien Obligations Documents authorize
the Additional Collateral Agent to become a party hereto by executing and
delivering a Collateral Agent Joinder Agreement and provide that, upon such
execution and delivery, such Additional First Lien Obligations and the holders
thereof shall become subject to and bound by the provisions of this Agreement;
and

(f) attaching a fully completed Collateral Agent Joinder Agreement executed and
delivered by the Additional Collateral Agent.

Upon the delivery of such certificate and the related attachments as provided
above and as so long as the statements made therein are true and correct as of
the date of such certificate, the obligations designated in such notice shall
become Additional First Lien Obligations for all purposes of this Agreement.
Notwithstanding anything herein contained to the contrary, each Collateral Agent
may conclusively rely on such certificate delivered by the Borrower, and upon
its receipt of such certificate, each Collateral Agent shall execute the
Collateral Agent Joinder Agreement evidencing its acknowledgment thereof, and
shall incur no liability to any Person for such execution.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(a) if to any Grantor, to it (or, in the case of any Grantor other than the
Borrower, to it in care of the Borrower) at:

 

J-1-18



--------------------------------------------------------------------------------

Red Lion Hotels Corporation

[    ]

Facsimile: [    ]

Attention: [    ]

with a copy (which shall not constitute notice) to:

[ ]

(b) if to the Credit Agreement Collateral Agent, to it at:

Deutsche Bank AG New York Branch

Attention: [    ]

60 Wall Street

New York, New York 10005

Telephone: [    ]

Facsimile: [    ]

Electronic mail: [    ]

(c) if to the Initial Additional First Lien Collateral Agent, to it at:

[    ]

(d) if to any Additional Collateral Agent, to it at the address set forth in the
applicable Collateral Agent Joinder Agreement.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
facsimile or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section. As agreed to in writing by any party hereto from time to time, notices
and other communications to such party may also be delivered by e-mail to the
e-mail address of a representative of such party provided from time to time by
such party.

SECTION 10.02. Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

 

J-1-19



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
otherwise modified except as contemplated by the Secured Credit Documents and
then pursuant to an agreement or agreements in writing entered into by each
Collateral Agent then party hereto; provided that no such agreement shall by its
terms amend, modify or otherwise affect the rights or obligations of any Grantor
without the Borrower’s prior written consent; provided, further that without any
action or consent of any Collateral Agent (i) (A) this Agreement may be
supplemented by a Collateral Agent Joinder Agreement, and an Additional
Collateral Agent may become a party hereto, in accordance with Article IX and
(B) this Agreement may be supplemented by a Grantor Joinder Agreement, and a
Subsidiary may become a party hereto, in accordance with Section 10.12, and
(ii) in connection with any Refinancing of First Lien Obligations of any Class,
the Collateral Agents then party hereto shall enter (and are hereby authorized
to enter without the consent of any other Secured Party), at the request of any
Collateral Agent or the Borrower, into such amendments or modifications of this
Agreement as are reasonably necessary to reflect such Refinancing; provided that
such Collateral Agent shall not be required to enter into such amendments or
modifications unless it shall have received a certificate of an Authorized
Officer of the Borrower certifying that such Refinancing is permitted hereunder.

SECTION 10.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. No other
Person shall have or be entitled to assert rights or benefits hereunder.

SECTION 10.04. Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. This Agreement shall
continue in full force and effect notwithstanding the commencement of any
Insolvency or Liquidation Proceeding against the Borrower or any other Grantor,
and the parties hereto acknowledge that this Agreement is intended to be and
shall be enforceable as a “subordination” agreement under Bankruptcy Code
Section 510(a). All references herein to any Grantor shall apply to any trustee
for such Person and such Person as a debtor-in-possession.

SECTION 10.05. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 10.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 10.07. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

J-1-20



--------------------------------------------------------------------------------

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, New York County and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
hereto or any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement against any party hereto or its properties in the
courts of any jurisdiction.

(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each party hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 10.01, such service to be effective upon
receipt. Nothing in this Agreement will affect the right of any party hereto or
any Secured Party to serve process in any other manner permitted by law.

SECTION 10.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.09. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 10.10. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any other Secured Credit
Documents, the provisions of this Agreement shall control.

SECTION 10.11. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another. Except as
expressly provided in this Agreement, none of the Borrower, any other Grantor,
any other Subsidiary or any other creditor of any of the foregoing shall have
any rights or obligations hereunder, and none of the Borrower, any other Grantor
or any other Subsidiary may rely on the terms hereof. Nothing in this Agreement
is intended to or shall impair the obligations of the

 

J-1-21



--------------------------------------------------------------------------------

Borrower or any other Grantor, which are absolute and unconditional, to pay the
First Lien Obligations as and when the same shall become due and payable in
accordance with their terms. For the avoidance of doubt, nothing contained
herein shall be construed to constitute a waiver or an amendment of any covenant
of the Borrower or any other Grantor contained in any Secured Credit Document,
which restricts the incurrence of any Indebtedness or the grant of any Lien.

SECTION 10.12. Additional Grantors. In the event any Subsidiary shall have
granted a Lien on any of its assets to secure any First Lien Obligations, the
Borrower shall cause such Subsidiary, if not already a party hereto, to become a
party hereto as a “Grantor”. Upon the execution and delivery by any Subsidiary
of a Grantor Joinder Agreement, any such Subsidiary shall become a party hereto
and a Grantor hereunder with the same force and effect as if originally named as
such herein. The execution and delivery of any such instrument shall not require
the consent of any other party hereto. The rights and obligations of each party
hereto shall remain in full force and effect notwithstanding the addition of any
new Grantor as a party to this Agreement.

SECTION 10.13. Specific Performance. Each Collateral Agent, on behalf of itself
and its Related Secured Parties, may demand specific performance of this
Agreement. Each Collateral Agent, on behalf of itself and its Related Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense that might be asserted to bar the remedy of
specific performance in any action which may be brought by the Secured Parties.

SECTION 10.14. Integration. This Agreement, together with the other Secured
Credit Documents, represents the agreement of each of the Grantors and the
Secured Parties with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by any Grantor, any
Collateral Agent or any other Secured Party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Secured
Credit Documents.

[SIGNATURE PAGE FOLLOWS]

 

J-1-22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Credit Agreement Collateral Agent By:  

 

  Name:   Title:

[Signature Page to Intercreditor Agreement]

 

J-1-23



--------------------------------------------------------------------------------

[    ], as Initial Additional First Lien Collateral Agent By:  

 

  Name:   Title:

 

J-1-24



--------------------------------------------------------------------------------

RED LION HOTELS CORPORATION By:  

                     

  Name:   Title: [OTHER GRANTORS] By:  

 

  Name:   Title:

 

J-1-25



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] COLLATERAL AGENT JOINDER AGREEMENT NO. [                ] dated as of
[                ], 20[ ] (this “Joinder Agreement”) to the FIRST LIEN
INTERCREDITOR AGREEMENT dated as of [    ], 20[    ] (the “Intercreditor
Agreement”), among RED LION HOTELS CORPORATION, a Washington corporation (the
“Borrower”), the GRANTORS party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as
the Credit Agreement Collateral Agent, [    ], as Initial Additional First Lien
Collateral Agent, and each ADDITIONAL COLLATERAL AGENT from time to time party
thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. The Borrower proposes to issue or incur Additional First Lien Obligations and
the Person identified in the signature pages hereto as the “Additional
Collateral Agent” (the “Additional Collateral Agent”) will serve as the
collateral agent, collateral trustee or a similar representative for the
Additional Secured Parties. The Additional First Lien Obligations are being
designated as such by the Borrower in accordance with Article IX of the
Intercreditor Agreement.

C. The Additional Collateral Agent wishes to become a party to the Intercreditor
Agreement and to acquire and undertake, for itself and on behalf of the
Additional Secured Parties, the rights and obligations of an “Additional
Collateral Agent” thereunder. The Additional Collateral Agent is entering into
this Joinder Agreement in accordance with the provisions of the Intercreditor
Agreement in order to become an Additional Collateral Agent thereunder.

Accordingly, the Additional Collateral Agent and the Borrower agree as follows,
for the benefit of the Additional Collateral Agent, the Borrower and each other
party to the Intercreditor Agreement:

SECTION 1. Accession to the Intercreditor Agreement. The Additional Collateral
Agent (a) hereby accedes and becomes a party to the Intercreditor Agreement as
an Additional Collateral Agent for the Additional Secured Parties from time to
time in respect of the Additional First Lien Obligations, (b) agrees, for itself
and on behalf of the Additional Secured Parties from time to time in respect of
the Additional First Lien Obligations, to all the terms and provisions of the
Intercreditor Agreement and (c) shall have all the rights and obligations of an
Additional Collateral Agent under the Intercreditor Agreement.

SECTION 2. Counterparts. This Joinder Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Joinder Agreement shall
become effective when each Collateral Agent shall have received a counterpart of
this Joinder Agreement that bears the signature of the Additional Collateral
Agent. Delivery of an executed signature page to this Joinder Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Joinder Agreement.

SECTION 3. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

SECTION 4. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

J-1-26



--------------------------------------------------------------------------------

SECTION 5. Severability. In case any one or more of the provisions contained in
this Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 6. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 10.01 of the Intercreditor Agreement. All
communications and notices hereunder to the Additional Collateral Agent shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 10.01 of the Intercreditor Agreement.

SECTION 7. Expense Reimbursement. The Borrower agrees to reimburse each
Collateral Agent for its reasonable and invoiced out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable and invoiced
fees, other charges and disbursements of counsel for each Collateral Agent.

 

J-1-27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Collateral Agent and the Borrower have duly
executed this Joinder Agreement to the Intercreditor Agreement as of the day and
year first above written.

 

[NAME OF ADDITIONAL COLLATERAL AGENT], as ADDITIONAL COLLATERAL AGENT for the
ADDITIONAL SECURED PARTIES By:  

 

  Name:   Title: Address for notices:

 

attention of: Telecopy: RED LION HOTELS CORPORATION By:  

 

  Name:   Title: [OTHER GRANTORS] By:  

 

  Name:   Title:

 

J-1-28



--------------------------------------------------------------------------------

Acknowledged by:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Credit Agreement Collateral Agent By:  

         

  Name:   Title:

[    ],

as Initial Additional First Lien Collateral Agent

By:  

 

  Name:   Title: [EACH OTHER ADDITIONAL COLLATERAL AGENT], as Additional
Collateral Agent By:  

 

Name: Title:

 

J-1-29



--------------------------------------------------------------------------------

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [            ] dated as of
[            ], 20[ ] (this “Grantor Joinder Agreement”) to the FIRST LIEN
INTERCREDITOR AGREEMENT dated as of [    ], 20[    ] (the “Intercreditor
Agreement”), among RED LION HOTELS CORPORATION, a Washington corporation (the
“Borrower”), the GRANTORS party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as
the Credit Agreement Collateral Agent, [    ], as Initial Additional First Lien
Collateral Agent, each ADDITIONAL COLLATERAL AGENT from time to time party
thereto and [            ], a [            ], as an additional GRANTOR.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. [            ], a Subsidiary of the Borrower (the “Additional Grantor”), has
granted a Lien on all or a portion of its assets to secure First Lien
Obligations and such Additional Grantor is not a party to the Intercreditor
Agreement.

C. The Additional Grantor wishes to become a party to the Intercreditor
Agreement and to acquire and undertake the rights and obligations of a Grantor
thereunder. The Additional Grantor is entering into this Grantor Joinder
Agreement in accordance with the provisions of the Intercreditor Agreement in
order to become a Grantor thereunder.

Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Collateral Agents, the Borrower and each other party to the Intercreditor
Agreement:

SECTION 1. Accession to the Intercreditor Agreement. In accordance with
Section 10.12 of the Intercreditor Agreement, the Additional Grantor (a) hereby
accedes and becomes a party to the Intercreditor Agreement as a Grantor with the
same force and effect as if originally named therein as a Grantor, (b) agrees to
all the terms and provisions of the Intercreditor Agreement and (c) shall have
all the rights and obligations of a Grantor under the Intercreditor Agreement.

SECTION 2. Representations, Warranties and Acknowledgement of the Additional
Grantor. The Additional Grantor represents and warrants to each Collateral Agent
and each Secured Party that this Grantor Joinder Agreement has been duly
authorized, executed and delivered by such Additional Grantor and constitutes
the legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3. Counterparts. This Grantor Joinder Agreement may be executed in
multiple counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Grantor
Joinder Agreement shall become effective when each Collateral Agent shall have
received a counterpart of this Grantor Joinder Agreement that bears the
signature of the Additional Grantor. Delivery of an executed signature page to
this Grantor Joinder Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this Grantor
Joinder Agreement.

SECTION 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

SECTION 5. Governing Law. THIS GRANTOR JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

J-1-30



--------------------------------------------------------------------------------

SECTION 6. Severability. In case any one or more of the provisions contained in
this Grantor Joinder Agreement should be held invalid, illegal or unenforceable
in any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 10.01 of the Intercreditor Agreement.

SECTION 8. Expense Reimbursement. The Additional Grantor agrees to reimburse
each Collateral Agent for its reasonable and invoiced out-of-pocket expenses in
connection with this Grantor Joinder Agreement, including the reasonable and
invoiced fees, other charges and disbursements of counsel for each Collateral
Agent.

 

J-1-31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has duly executed this Grantor
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

[NAME OF SUBSIDIARY] By:  

 

  Name:   Title:

 

J-1-32



--------------------------------------------------------------------------------

Acknowledged by:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Credit Agreement Collateral Agent By:  

                 

  Name:   Title:

[    ],

as Initial Additional First Lien Collateral Agent

By:  

 

  Name:   Title: [EACH OTHER ADDITIONAL COLLATERAL AGENT], as Additional
Collateral Agent By:  

 

  Name:   Title:

 

 

J-1-33



--------------------------------------------------------------------------------

EXHIBIT J-2

[FORM OF]

JUNIOR LIEN INTERCREDITOR AGREEMENT

Among

RED LION HOTELS CORPORATION,

as the Borrower,

the other Grantors party hereto,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Senior Representative for the

First Lien Credit Agreement Secured Parties,

[each Additional Senior Debt Collateral Agent,]

[        ],

as the Second Priority Representative for the

Initial Second Lien Secured Parties

and

each additional Representative from time to time party hereto

dated as of [    ]

 

J-2-1



--------------------------------------------------------------------------------

JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of [    ] (as amended, supplemented
or otherwise modified from time to time, this “Agreement”), among RED LION
HOTELS CORPORATION, a Washington corporation (the “Borrower”), the other
Grantors (as defined below) party hereto, DEUTSCHE BANK AG NEW YORK BRANCH, as
Representative for the First Lien Credit Agreement Secured Parties (in such
capacity and together with its successors in such capacity, the “First Lien
Credit Agreement Collateral Agent”), [each additional Collateral Agent for any
Senior Obligations (each, an “Additional Senior Debt Collateral Agent”),]
[    ], as Representative for the Initial Second Lien Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial Second
Lien Collateral Agent”), and each additional Second Priority Representative and
Senior Representative that from time to time becomes a party hereto pursuant to
Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Credit Agreement Collateral Agent (for itself and
on behalf of the First Lien Credit Agreement Secured Parties), the Initial
Second Lien Collateral Agent (for itself and on behalf of the Initial Second
Lien Secured Parties), each additional Senior Representative (for itself and on
behalf of the Additional Senior Debt Parties under the applicable Additional
Senior Debt Facility) and each additional Second Priority Representative (for
itself and on behalf of the Second Priority Debt Parties under the applicable
Second Priority Debt Facility) agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein, if defined in the New York UCC, have the meanings specified
therein. As used in this Agreement, the following terms have the meanings
specified below.

“Additional Second Priority Debt” means any Indebtedness that is issued or
guaranteed by the Borrower and/or any other Grantor (and not guaranteed by any
Subsidiary that is not a Guarantor) (other than Indebtedness constituting
Initial Second Lien Obligations), which Indebtedness and guarantees are secured
by the Second Priority Collateral (or any portion thereof) on a pari passu basis
(but without regard to control of remedies, other than as provided by the terms
of the applicable Additional Second Priority Debt Documents) with the Initial
Second Lien Obligations and any other Second Priority Debt Obligations and which
the applicable Additional Second Priority Debt Documents provide that such
Indebtedness and guarantees are to be secured by such Second Priority Collateral
on a subordinate basis to the Senior Obligations (and which is not secured by
Liens on any assets of the Borrower or any other Grantor other than the Second
Priority Collateral or which are not included in the Senior Collateral);
provided, however, that (i) such Indebtedness is permitted to be incurred,
secured and guaranteed on such basis by each then extant Senior Debt Document
and Second Priority Debt Document and (ii) the Representative for the holders of
such Indebtedness shall have become party to this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 8.09 hereof. Additional Second
Priority Debt shall include any Registered Equivalent Notes and Guarantees
thereof by the Guarantors issued in exchange therefor.

“Additional Second Priority Debt Documents” means, with respect to any series,
issue or class of Additional Second Priority Debt, the promissory notes,
indentures, the Second Priority Collateral Documents or other operative
agreements evidencing or governing such Indebtedness.

“Additional Second Priority Debt Facility” means each indenture or other
governing agreement with respect to any Additional Second Priority Debt.

 

J-2-2



--------------------------------------------------------------------------------

“Additional Second Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Second Priority Debt, all amounts owing pursuant to
the terms of such Additional Second Priority Debt, including, without
limitation, the obligation (including guarantee obligations) to pay principal,
interest (including interest that accrues after the commencement of a Bankruptcy
Case, regardless of whether such interest is an allowed claim under such
Bankruptcy Case), letter of credit commissions, reimbursement obligations,
charges, expenses, fees, attorneys costs, indemnities and other amounts payable
by a Grantor under any Additional Second Priority Debt Document.

“Additional Second Priority Debt Parties” means, with respect to any series,
issue or class of Additional Second Priority Debt, the holders of such
Indebtedness, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Second Priority Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrower or
any other Grantor under any related Additional Second Priority Debt Documents.

“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Borrower and/or any Guarantor (other than Indebtedness constituting First
Lien Credit Agreement Obligations) which Indebtedness and Guarantees are secured
by the Senior Collateral (or a portion thereof) on a pari passu basis (but
without regard to control of remedies) with the First Lien Credit Agreement
Obligations; provided, however, that (i) such Indebtedness is permitted to be
incurred, secured and guaranteed on such basis by each then extant Senior Debt
Document and Second Priority Debt Document and (ii) the Representative for the
holders of such Indebtedness shall have (A) executed and delivered this
Agreement as of the date hereof or become party to this Agreement pursuant to,
and by satisfying the conditions set forth in, Section 8.09 hereof and
(B) become a party to the First Lien Intercreditor Agreement pursuant to, and by
satisfying the conditions set forth in, Article IX thereof. Additional Senior
Debt shall include any Registered Equivalent Notes and Guarantees thereof by the
Guarantors issued in exchange therefor.

[“Additional Senior Debt Collateral Agent” has the meaning assigned to such term
in the introductory paragraph of this Agreement.]

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, the Senior
Collateral Documents or other operative agreements evidencing or governing such
Indebtedness.

“Additional Senior Debt Facility” means each indenture or other governing
agreement with respect to any Additional Senior Debt.

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, all amounts owing pursuant to the terms of such
Additional Senior Debt, including, without limitation, the obligation (including
guarantee obligations) to pay principal, interest (including interest that
accrues after the commencement of a Bankruptcy Case, regardless of whether such
interest is an allowed claim under such Bankruptcy Case), letter of credit
commissions, reimbursement obligations, charges, expenses, fees, attorneys
costs, indemnities and other amounts payable by a Grantor under any Additional
Senior Debt Document.

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrower or any Guarantor under any
related Additional Senior Debt Documents.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

J-2-3



--------------------------------------------------------------------------------

“Authorized Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, principal accounting officer, the
president, any vice president, treasurer, general counsel, secretary or another
executive officer of such Person.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

“Collateral” means the Senior Collateral and the Second Priority Collateral.

“Collateral Agents” means the First Lien Credit Agreement Collateral Agent, each
Additional Senior Debt Collateral Agent, the Initial Second Lien Collateral
Agent and any collateral agent designated pursuant to any Additional Second
Priority Debt Documents.

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

“Designated Second Priority Representative” means (i) the Initial Second Lien
Collateral Agent, until such time as the Initial Second Lien Agreement ceases to
be the only Second Priority Debt Facility under this Agreement and
(ii) thereafter, the Second Priority Representative designated from time to time
by the Second Priority Majority Representatives, in a notice to the Designated
Senior Representative and the Borrower hereunder, as the “Designated Second
Priority Representative” for purposes hereof.

“Designated Senior Representative” means the Controlling Collateral Agent (as
defined in the First Lien Intercreditor Agreement) at such time.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by such Shared Collateral pursuant to the terms of the documentation governing
such Debt Facility. The term “Discharged” shall have a corresponding meaning.

 

J-2-4



--------------------------------------------------------------------------------

“Discharge of Senior Obligations” means the date on which each Senior Facility
has been Discharged.

“First Lien Credit Agreement” means the Credit Agreement dated as of [ ] by and
among the Borrower, the other guarantors party thereto from time to time, the
lenders party thereto from time to time, Deutsche Bank AG New York Branch, as
administrative agent and collateral agent, and one or more other financing
arrangements (including, without limitation, any guarantee agreements and
security documents), in each case as such agreements may be amended (including
any amendment and restatement thereof), supplemented or otherwise modified from
time to time, including any agreement, indenture, credit facility, commercial
paper facility or new agreement extending the maturity of, refinancing,
replacing, consolidating or otherwise restructuring all or any portion of the
Indebtedness under any such agreement or any successor or replacement agreement
and whether by the same or any other agent, lender or group of lenders and
whether or not increasing the amount of Indebtedness that may be incurred
thereunder (provided that such Indebtedness is permitted to be incurred under
the Senior Debt Documents and the Second Priority Debt Documents); provided
(a) that the obligations in respect of any such other financing arrangement or
agreement are secured by Liens on the Shared Collateral that rank pari passu
with the Liens securing the Senior Obligations, (b) that the collateral agent
for any such other financing arrangement or agreement becomes a party to the
First Lien Intercreditor Agreement by executing and delivering a Collateral
Agent Joinder Agreement (as defined in the First Lien Intercreditor Agreement)
and to this Agreement by executing and delivering a Joinder Agreement and (c) in
the case of any refinancing or replacement, the Borrower designates such
financing arrangement or agreement as the “Credit Agreement” (and not an
Additional First Lien Obligation, as defined in the First Lien Intercreditor
Agreement) under the First Lien Intercreditor Agreement and as the “First Lien
Credit Agreement” (and not Additional Senior Debt) hereunder.

“First Lien Credit Agreement Collateral Agent” has the meaning assigned to such
term in the introductory paragraph of this Agreement and shall include any
successor Collateral Agent under the First Lien Credit Agreement.

“First Lien Credit Agreement Loan Documents” means the First Lien Credit
Agreement and the other “Loan Documents” as defined in the First Lien Credit
Agreement.

“First Lien Credit Agreement Obligations” means the “Obligations” as defined in
the First Lien Credit Agreement.

“First Lien Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the First Lien Credit Agreement.

“First Lien Credit Agreement Security Agreement” means the “Security Agreement”
as defined in the First Lien Credit Agreement.

“First Lien Intercreditor Agreement” has the meaning assigned to such term in
the First Lien Credit Agreement.

“Grantors” means the Borrower, the other Guarantors, and each of their
respective Subsidiaries or direct or indirect parent company of the Borrower
which has granted a security interest pursuant to any Collateral Document to
secure any Secured Obligations. The Grantors existing on the date hereof are
listed on the signature pages hereto as Grantors.

 

J-2-5



--------------------------------------------------------------------------------

“Guarantors” means each Person that guarantees any Senior Obligations pursuant
to any Senior Debt Documents.

“Indebtedness” has the meaning assigned to such term in the First Lien Credit
Agreement or the Initial Second Lien Agreement, as applicable.

“Initial Second Lien Agreement” means that certain [Indenture][Credit
Agreement][Other Agreement], dated as of [                ], among the Borrower,
[the Guarantors identified therein,] and [                ], as
[trustee][administrative agent], as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, together with
any Refinancing thereof; provided, (a) the obligations in respect of any such
Refinancing are secured by Liens on the Shared Collateral that rank junior to
the Liens securing the Senior Obligations and (b) that the holders of any such
Refinancing debt (or their agent on their behalf) shall bind themselves in
writing to the terms of this Agreement.

“Initial Second Lien Collateral Agent” has the meaning assigned to such term in
the introductory paragraph of this Agreement.

“Initial Second Lien Debt Documents” means the Initial Second Lien Agreement and
the other related facility “Documents” as defined in the Initial Second Lien
Agreement.

“Initial Second Lien Obligations” means the “Obligations” as such term is
defined in the Initial Second Lien Security Agreement.

“Initial Second Lien Secured Parties” means the means the Initial Second Lien
Collateral Agent and the holders of the Initial Second Lien Obligations issued
pursuant to the Initial Second Lien Agreement.

“Initial Second Lien Security Agreement” means the [security][collateral]
agreement, dated as of the date hereof, among the Borrower, the Initial Second
Lien Collateral Agent and the other parties thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Joinder Agreement” means a supplement to this Agreement in substantially the
form of Annex II or Annex III hereof.

 

J-2-6



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Officer’s Certificate” has the meaning provided to such term in Section 8.08.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of any Collateral Agent under the
terms of the Senior Collateral Documents or the Second Priority Collateral
Documents.

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

“Purchase Event” has the meaning assigned to such term in Section 5.07.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, purchase, defease, retire, restructure, amend,
increase, modify, supplement or replace, or to issue other Indebtedness or enter
alternative financing arrangements in exchange or replacement for, such
Indebtedness, in whole or in part, including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including, in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Replacement Senior Obligations” has the meaning assigned to such term in
Section 8.10.

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

 

J-2-7



--------------------------------------------------------------------------------

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Second Priority Collateral” means any “Collateral” as defined in any Initial
Second Lien Debt Document or any other Second Priority Debt Document or any
other assets of the Borrower or any other Grantor with respect to which a Lien
is granted or purported to be granted pursuant to a Second Priority Collateral
Document as security for any Second Priority Debt Obligation.

“Second Priority Collateral Documents” means the Initial Second Lien Security
Agreement and the other “Collateral Documents” as defined in the Initial Second
Lien Agreement and each of the collateral agreements, security agreements and
other instruments and documents executed and delivered by the Borrower or any
other Grantor for purposes of providing collateral security for any Second
Priority Debt Obligation.

“Second Priority Debt” means any Initial Second Lien Obligations and any
Additional Second Priority Debt.

“Second Priority Debt Documents” means the Initial Second Lien Debt Documents
and any Additional Second Priority Debt Documents.

“Second Priority Debt Facilities” means the Initial Second Lien Agreement and
any Additional Second Priority Debt Facilities.

“Second Priority Debt Obligations” means the Initial Second Lien Obligations and
any Additional Second Priority Debt Obligations.

“Second Priority Debt Parties” means the Initial Second Lien Secured Parties and
any Additional Second Priority Debt Parties.

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 180 days after the occurrence of both (i) an
Event of Default (under and as defined in the Second Priority Debt Document for
which such Second Priority Representative has been named as Representative) and
(ii) the Designated Senior Representative’s and each other Representative’s
receipt of written notice from such Second Priority Representative that (x) such
Second Priority Representative is the Designated Second Priority Representative
and that an Event of Default (under and as defined in the Second Priority Debt
Document for which such Second Priority Representative has been named as
Representative) has occurred and is continuing and (y) the Second Priority Debt
Obligations of the series with respect to which such Second Priority
Representative is the Second Priority Representative are currently due and
payable in full (whether as a result of acceleration thereof or otherwise) in
accordance with the terms of the applicable Second Priority Debt Document;
provided that the Second Priority Enforcement Date shall be stayed and shall not
occur and shall be deemed not to have occurred with respect to any Shared
Collateral (1) at any time the Designated Senior Representative has commenced
and is diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) at any time the Grantor which has granted a security interest
in such Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.

 

J-2-8



--------------------------------------------------------------------------------

“Second Priority Majority Representatives” means Second Priority Representatives
representing at least a majority of the then aggregate amount of Second Priority
Debt Obligations for borrowed money that agree to vote together.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of the Initial Second
Lien Obligations, the Initial Second Lien Collateral Agent and (ii) in the case
of any Second Priority Debt Facility incurred after the date hereof, the Second
Priority Debt Parties thereunder, the trustee, administrative agent, collateral
agent, security agent or similar agent under such Second Priority Debt Facility
that is named as the Representative in respect of such Second Priority Debt
Facility in the applicable Joinder Agreement.

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Senior Collateral” means any “Collateral” as defined in any First Lien Credit
Agreement Loan Document or any other Senior Debt Document or any other assets of
the Borrower or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligations.

“Senior Collateral Documents” means the First Lien Credit Agreement Security
Agreement and the other “Collateral Documents” as defined in the First Lien
Credit Agreement, the First Lien Intercreditor Agreement (upon and after the
initial execution and delivery thereof by the initial parties thereto) and each
of the collateral agreements, security agreements and other instruments and
documents executed and delivered by the Borrower or any other Grantor for
purposes of providing collateral security for any Senior Obligation.

“Senior Debt Documents” means the First Lien Credit Agreement Loan Documents and
any Additional Senior Debt Documents.

“Senior Facilities” means the First Lien Credit Agreement and any Additional
Senior Debt Facilities.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the First Lien Credit Agreement Obligations and any
Additional Senior Debt Obligations; provided that the aggregate principal amount
of debt for borrowed money constituting Senior Obligations shall not exceed the
amount of such debt permitted to be incurred in accordance with the terms of the
Second Priority Debt Documents.

 

J-2-9



--------------------------------------------------------------------------------

“Senior Representative” means (i) in the case of any First Lien Credit Agreement
Obligations or the First Lien Credit Agreement Secured Parties, the First Lien
Credit Agreement Collateral Agent and (ii) in the case of any Additional Senior
Debt Facility and the Additional Senior Debt Parties thereunder, the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Senior Debt Facility that is named as the Representative in
respect of such Additional Senior Debt Facility hereunder or in the applicable
Joinder Agreement.

“Senior Secured Parties” means the First Lien Credit Agreement Secured Parties
and any Additional Senior Debt Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a security interest at such time (or, in the case of
the Senior Facilities, are deemed pursuant to Article II to hold a security
interest). If, at any time, any portion of the Senior Collateral under one or
more Senior Facilities does not constitute Second Priority Collateral under one
or more Second Priority Debt Facilities, then such portion of such Senior
Collateral shall constitute Shared Collateral only with respect to the Second
Priority Debt Facilities for which it constitutes Second Priority Collateral and
shall not constitute Shared Collateral for any Second Priority Debt Facility
which does not have a security interest in such Collateral at such time.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. For the avoidance of doubt, any entity that is owned at a 50.0% or
less level (as described above) shall not be a “Subsidiary” for any purpose
under this Agreement, regardless of whether such entity is consolidated on
Borrower’s or any Subsidiary’s financial statements.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

J-2-10



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Subordination.

(a) Notwithstanding the date, time, manner or order of filing or recordation of
any document or instrument or grant, attachment or perfection of any Liens
granted to any Second Priority Representative or any Second Priority Debt
Parties on the Shared Collateral or of any Liens granted to any Senior
Representative or any other Senior Secured Party on the Shared Collateral (or
any actual or alleged defect in any of the foregoing) and notwithstanding any
provision of the UCC, any applicable law, any Second Priority Debt Document or
any Senior Debt Document or any other circumstance whatsoever, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, hereby agrees that (a) any Lien on the
Shared Collateral securing any Senior Obligations now or hereafter held by or on
behalf of any Senior Representative or any other Senior Secured Party or other
agent or trustee therefor, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall have priority over
and be senior in all respects and prior to any Lien on the Shared Collateral
securing any Second Priority Debt Obligations and (b) any Lien on the Shared
Collateral securing any Second Priority Debt Obligations now or hereafter held
by or on behalf of any Second Priority Representative, any Second Priority Debt
Parties or other agent or trustee therefor, regardless of how acquired, whether
by grant, statute, operation of law, subrogation or otherwise, shall be junior
and subordinate in all respects to all Liens on the Shared Collateral securing
any Senior Obligations. All Liens on the Shared Collateral securing any Senior
Obligations shall be and remain senior in all respects and prior to all Liens on
the Shared Collateral securing any Second Priority Debt Obligations for all
purposes, whether or not such Liens securing any Senior Obligations are
subordinated to any Lien securing any other obligation of the Borrower, any
Grantor or any other Person or otherwise subordinated, voided, avoided,
invalidated or lapsed.

SECTION 2.02. Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion thereof. As between the Borrower and the other Grantors and the Second
Priority Debt Parties, the foregoing provisions will not limit or otherwise
affect the obligations of the Borrower and the Grantors contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.

SECTION 2.03. Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of any Senior
Representative or any of the other Senior Secured Parties or other agent or
trustee therefor in any Senior Collateral, and each Senior Representative, for

 

J-2-11



--------------------------------------------------------------------------------

itself and on behalf of each Senior Secured Party under its Senior Facility,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Second Priority Debt Obligations held
(or purported to be held) by or on behalf of any of any Second Priority
Representative or any of the Second Priority Debt Parties in the Second Priority
Collateral. Notwithstanding the foregoing, no provision in this Agreement shall
be construed to prevent or impair the rights of any Senior Representative to
enforce this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Debt Documents.

SECTION 2.04. No Other Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, none of the Grantors shall, or
shall permit any of its subsidiaries to, grant or permit any Lien on any asset
to secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset to secure the Senior
Obligations. To the extent that the provisions of the immediately preceding
sentence are not complied with for any reason, without limiting any other right
or remedy available to any Senior Representative or any other Senior Secured
Party, each Second Priority Representative agrees, for itself and on behalf of
the other Second Priority Debt Parties, that any amounts received by or
distributed to any Second Priority Debt Party pursuant to or as a result of any
Lien granted in contravention of this Section 2.04 shall be subject to
Section 4.02.

SECTION 2.05. Perfection of Liens. Except for the limited agreements of the
Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

ARTICLE III

Enforcement

SECTION 3.01. Exercise of Remedies.

(a) So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither any Second Priority
Representative nor any Second Priority Debt Party will (x) exercise or seek to
exercise any rights or remedies (including setoff) with respect to any Shared
Collateral in respect of any Second Priority Debt Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure
proceeding or action brought with respect to the Shared Collateral or any other
Senior Collateral by any Senior Representative or any Senior Secured Party in
respect of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Shared

 

J-2-12



--------------------------------------------------------------------------------

Collateral under the Senior Debt Documents or otherwise in respect of the Senior
Collateral or the Senior Obligations, or (z) object to the forbearance by the
Senior Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations and (ii) the Senior Representatives
and the Senior Secured Parties shall have the exclusive right to enforce rights,
exercise remedies (including setoff and the right to credit bid their debt) and
make determinations regarding the release, disposition or restrictions with
respect to the Shared Collateral without any consultation with or the consent of
any Second Priority Representative or any Second Priority Debt Party; provided,
however, that (A) in any Insolvency or Liquidation Proceeding commenced by or
against the Borrower or any other Grantor, any Second Priority Representative
may file a claim or statement of interest with respect to the Second Priority
Debt Obligations under its Second Priority Debt Facility, (B) any Second
Priority Representative may take any action (not adverse to the prior Liens on
the Shared Collateral securing the Senior Obligations or the rights of the
Senior Representatives or the Senior Secured Parties to exercise remedies in
respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Shared Collateral, (C) any Second Priority Representative and the Second
Priority Debt Parties may exercise their rights and remedies as unsecured
creditors, to the extent provided in Section 5.04, (D) the Second Priority Debt
Parties may file any responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Priority Debt Parties or the avoidance of any Second Priority Lien to the extent
not inconsistent with the terms of this Agreement, and (E) from and after the
Second Priority Enforcement Date, the Designated Second Priority Representative
may exercise or seek to exercise any rights or remedies (including setoff) with
respect to any Shared Collateral in respect of any Second Priority Debt
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure). In exercising rights and
remedies with respect to the Senior Collateral, the Senior Representatives and
the Senior Secured Parties may enforce the provisions of the Senior Debt
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b) So long as the Discharge of Senior Obligations has not occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.01(a), each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will not, in the context
of its role as secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or
remedy (including setoff) with respect to any Shared Collateral in respect of
Second Priority Debt Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Obligations has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.01(a),
the sole right of the Second Priority Representatives and the Second Priority
Debt Parties with respect to the Shared Collateral is to hold a Lien on the
Shared Collateral in respect of Second Priority Debt Obligations pursuant to the
Second Priority Debt Documents for the period and to the extent granted therein
and to receive a share of the Proceeds thereof, if any, after the Discharge of
Senior Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, lease, exchange, transfer
or other disposition of the Shared Collateral, whether by

 

J-2-13



--------------------------------------------------------------------------------

foreclosure or otherwise, and (ii) each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby waives any and all rights it or any such Second
Priority Debt Party may have as a junior lien creditor or otherwise to object to
the manner in which the Senior Representatives or the Senior Secured Parties
seek to enforce or collect the Senior Obligations or the Liens granted on any of
the Senior Collateral, regardless of whether any action or failure to act by or
on behalf of any Senior Representative or any other Senior Secured Party is
adverse to the interests of the Second Priority Debt Parties.

(d) Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(e) Subject to Section 3.01(a), the Designated Senior Representative shall have
the exclusive right to exercise any right or remedy with respect to the Shared
Collateral and shall have the exclusive right to determine and direct the time,
method and place for exercising such right or remedy or conducting any
proceeding with respect thereto. Following the Discharge of Senior Obligations,
the Designated Second Priority Representative who may be instructed by the
Second Priority Majority Representatives shall have the exclusive right to
exercise any right or remedy with respect to the Collateral, and the Designated
Second Priority Representative who may be instructed by the Second Priority
Majority Representatives shall have the exclusive right to direct the time,
method and place of exercising or conducting any proceeding for the exercise of
any right or remedy available to the Second Priority Debt Parties with respect
to the Collateral, or of exercising or directing the exercise of any trust or
power conferred on the Second Priority Representatives, or for the taking of any
other action authorized by the Second Priority Collateral Documents; provided,
however, that nothing in this Section 3.01(e) shall impair the right of any
Second Priority Representative or other agent or trustee acting on behalf of the
Second Priority Debt Parties to take such actions with respect to the Collateral
after the Discharge of Senior Obligations as may be otherwise required or
authorized pursuant to any intercreditor agreement governing the Second Priority
Debt Parties or the Second Priority Debt Obligations.

SECTION 3.02. Cooperation. Subject to the proviso in clause (ii) of
Section 3.01(a), each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Secured Parties and
the Senior Representatives upon the request of the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Second Priority Debt Documents or otherwise
in respect of the Second Priority Debt Obligations.

SECTION 3.03. Actions upon Breach. Should any Second Priority Representative or
any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of the Borrower or any other Grantor) or the
Borrower may obtain relief against such Second Priority Representative or such
Second Priority Debt Party by injunction, specific performance or other
appropriate equitable relief. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Facility,
hereby (i) agrees that the Senior Secured Parties’ damages from the actions of
the Second Priority Representatives or any Second Priority Debt Party may at
that time be difficult to ascertain and may be irreparable and waives any
defense that the Borrower, any other Grantor or the Senior Secured Parties
cannot demonstrate damage or be made whole by the

 

J-2-14



--------------------------------------------------------------------------------

awarding of damages and (ii) irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense that might be asserted to bar
the remedy of specific performance in any action that may be brought by any
Senior Representative or any other Senior Secured Party.

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied to the Senior Obligations in such order as
specified in the relevant Senior Debt Documents (including the First Lien
Intercreditor Agreement) until the Discharge of Senior Obligations has occurred.
Upon the Discharge of Senior Obligations, each applicable Senior Representative
shall deliver promptly to the Designated Second Priority Representative any
Shared Collateral or Proceeds thereof held by it in the same form as received,
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct, to be applied by the Designated Second Priority Representative
to the Second Priority Debt Obligations in such order as specified in the
relevant Second Priority Debt Documents.

SECTION 4.02. Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, any Shared Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Shared Collateral, in contravention of this Agreement or otherwise, shall
be segregated and held in trust for the benefit of and forthwith paid over to
the Designated Senior Representative for the benefit of the Senior Secured
Parties in the same form as received, with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. The Designated Senior
Representative is hereby authorized to make any such endorsements as agent for
each of the Second Priority Representatives or any such Second Priority Debt
Party. This authorization is coupled with an interest and is irrevocable.

ARTICLE V

Other Agreements

SECTION 5.01. Releases.

(a) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that, in the
event of a sale, transfer or other disposition of any specified item of Shared
Collateral (including all or substantially all of the equity interests of any
subsidiary of the Borrower) other than a release granted upon or following the
Discharge of Senior Obligations, the Liens granted to the Second Priority
Representatives and the Second Priority Debt Parties upon such Shared Collateral
to secure Second Priority Debt Obligations shall terminate and be released,
automatically and without any further action, concurrently with the termination
and release of all Liens granted upon such Shared Collateral to secure Senior
Obligations; provided that, in the case of any such sale, transfer or other
disposition of Shared Collateral (other than any sale, transfer or other
disposition in connection with the enforcement or exercise of any rights or
remedies with respect to the Shared Collateral), the Liens granted to the Second
Priority Representatives and the Second Priority Debt Parties shall not be so
released if such sale, transfer or other disposition is not permitted under the
terms of any Second Priority Debt Document. Upon delivery to a Second Priority
Representative of an

 

J-2-15



--------------------------------------------------------------------------------

Officer’s Certificate stating that any such termination and release of Liens
securing the Senior Obligations has become effective (or shall become effective
concurrently with such termination and release of the Liens granted to the
Second Priority Debt Parties and the Second Priority Representatives) and any
necessary or proper instruments of termination or release prepared by the
Borrower or any other Grantor, such Second Priority Representative will promptly
execute, deliver or acknowledge, at the Borrower’s or the other Grantor’s sole
cost and expense, such instruments to evidence such termination and release of
the Liens. Nothing in this Section 5.01(a) will be deemed to affect any
agreement of a Second Priority Representative, for itself and on behalf of the
Second Priority Debt Parties under its Second Priority Debt Facility, to release
the Liens on the Second Priority Collateral as set forth in the relevant Second
Priority Debt Documents.

(b) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby irrevocably
constitutes and appoints the Designated Senior Representative and any officer or
agent of the Designated Senior Representative, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Second Priority Representative or such
Second Priority Debt Party or in the Designated Senior Representative’s own
name, from time to time in the Designated Senior Representative’s discretion,
for the purpose of carrying out the terms of Section 5.01(a), to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of Section 5.01(a),
including any termination statements, endorsements or other instruments of
transfer or release.

(c) Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor (i) to make payment in
respect of any item of Shared Collateral, (ii) to deliver or afford control over
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) to register ownership of any item of Shared Collateral in the name of or
make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law),
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
Designated Senior Representative and any Second Priority Representative or
Second Priority Debt Party, such Grantor may, until the applicable Discharge of
Senior Obligations has occurred, comply with such requirement under the
applicable Second Priority Collateral Document as it relates to such Shared
Collateral by taking any of the actions set forth above only with respect to, or
in favor of, the Designated Senior Representative.

SECTION 5.02. Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the Designated Senior Representative and the
Senior Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under the Senior Debt Documents, (a) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Grantor, (b) to adjust settlement for any insurance policy
covering the Shared Collateral in the event of any loss thereunder and (c) to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral. Unless and until the Discharge of Senior Obligations has
occurred, all proceeds of any such policy and any such award, if in respect of
the Shared Collateral, shall be paid (i) first, prior to the occurrence of the
Discharge of Senior Obligations, to the

 

J-2-16



--------------------------------------------------------------------------------

Designated Senior Representative for the benefit of Senior Secured Parties
pursuant to the terms of the Senior Debt Documents, (ii) second, after the
occurrence of the Discharge of Senior Obligations, to the Designated Second
Priority Representative for the benefit of the Second Priority Debt Parties
pursuant to the terms of the applicable Second Priority Debt Documents and
(iii) third, if no Second Priority Debt Obligations are outstanding, to the
owner of the subject property, such other Person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. If any Second
Priority Representative or any Second Priority Debt Party shall, at any time,
receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the
Designated Senior Representative in accordance with the terms of Section 4.02.

SECTION 5.03. Amendments to Debt Documents.

(a) The Senior Debt Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms, and the Indebtedness under
the Senior Debt Documents may be Refinanced, in each case, without the consent
of any Second Priority Debt Party; provided, however, that, without the consent
of the Second Priority Majority Representatives, no such amendment, restatement,
supplement, modification or Refinancing (or successive amendments, restatements,
supplements, modifications or Refinancings) shall contravene any provision of
this Agreement.

(b) Without the prior written consent of the Senior Representatives, no Second
Priority Debt Document may be amended, restated, supplemented or otherwise
modified, or entered into, and no Indebtedness under the Second Priority Debt
Documents may be Refinanced, to the extent such amendment, restatement,
supplement or modification or Refinancing, or the terms of such new Second
Priority Debt Document, would (i) contravene the provisions of this Agreement,
(ii) change to earlier dates any scheduled dates for payment of principal
(including the final maturity date) or of interest on Indebtedness under such
Second Priority Debt Document or (iii) reduce the capacity to incur Indebtedness
for borrowed money constituting Senior Obligations to an amount less than the
aggregate principal amount of term loans or outstanding notes and aggregate
principal amount of revolving commitments, in each case, under the Senior Debt
Documents on the day of any such amendment, restatement, supplement,
modification or Refinancing.

(c) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that each
Second Priority Collateral Document under its Second Priority Debt Facility
shall include the following language (or language to similar effect reasonably
approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Junior Lien Intercreditor Agreement referred to below), including liens and
security interests granted to Deutsche Bank AG New York Branch, as collateral
agent, pursuant to or in connection with the First Lien Credit Agreement, dated
as of [ ], among the Borrower, the other guarantors from time to time party
thereto, the lenders from time to time party thereto, Deutsche Bank AG New York
Branch, as administrative agent and collateral agent, and the other parties
thereto, as further amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time and (ii) the exercise of
any right or remedy by the [Second Priority Representative] hereunder is subject
to the limitations and provisions of the Junior Lien Intercreditor Agreement
dated as of [    ] (as amended, restated, supplemented or otherwise modified
from time to time, the “Junior Lien Intercreditor Agreement”), among

 

J-2-17



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as First Lien Credit Agreement Collateral
Agent, [    ], as Initial Second Lien Collateral Agent, the Borrower and its
subsidiaries and affiliated entities party thereto. In the event of any conflict
between the terms of the Junior Lien Intercreditor Agreement and the terms of
this Agreement, the terms of the Junior Lien Intercreditor Agreement shall
govern.”

(d) In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Borrower or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, the Borrower or any other Grantor; provided,
however, that (i) no such amendment, waiver or consent shall (A) remove assets
subject to the Second Priority Liens or release any such Liens, except to the
extent that such release is permitted or required by Section 5.01(a) and
provided that there is a concurrent release of the corresponding Senior Liens or
(B) amend, modify or otherwise affect the rights or duties of any Second
Priority Representative in its role as Second Priority Representative without
its prior written consent and (ii) written notice of such amendment, waiver or
consent shall have been given to each Second Priority Representative within 10
Business Days after the effectiveness of such amendment, waiver or consent.

(e) The Borrower agrees to deliver to each of the Designated Senior
Representative and the Designated Second Priority Representative copies of
(i) any amendments, supplements or other modifications to the Senior Debt
Documents or the Second Priority Debt Documents and (ii) any new Senior Debt
Documents or Second Priority Debt Documents promptly after effectiveness
thereof.

SECTION 5.04. Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against the Borrower and any other Grantor in accordance with the terms of the
Second Priority Debt Documents and applicable law so long as such rights and
remedies do not violate any express provision of this Agreement. Nothing in this
Agreement shall prohibit the receipt by any Second Priority Representative or
any Second Priority Debt Party of the required payments of principal, premium,
interest, fees and other amounts due under the Second Priority Debt Documents so
long as such receipt is not the direct or indirect result of the exercise in
contravention of this Agreement by a Second Priority Representative or any
Second Priority Debt Party of rights or remedies as a secured creditor in
respect of Shared Collateral. In the event any Second Priority Representative or
any Second Priority Debt Party becomes a judgment lien creditor in respect of
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second Priority Debt Obligations, such judgment lien
shall be subordinated to the Liens securing Senior Obligations on the same basis
as the other Liens securing the Second Priority Debt Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.
Nothing in this Agreement shall impair or otherwise adversely affect any rights
or remedies the Senior Representatives or the Senior Secured Parties may have
with respect to the Senior Collateral.

SECTION 5.05. Bailment for Perfection of Security Interest.

(a) The Possessory Collateral shall be delivered to the Designated Senior
Representative and by accepting such Possessory Collateral such Designated
Senior Representative agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its

 

J-2-18



--------------------------------------------------------------------------------

possession or control (or in the possession or control of its agents or bailees)
as gratuitous bailee for the benefit of the Second Priority Representatives and
any assignee solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable Second
Priority Collateral Documents, in each case, subject to the terms and conditions
of this Section 5.05.

(b) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to deal with the Possessory Collateral in
accordance with the terms of the Senior Debt Documents as if the Liens under the
Second Priority Collateral Documents did not exist. The rights of the Second
Priority Representatives and the Second Priority Debt Parties with respect to
the Possessory Collateral shall at all times be subject to the terms of this
Agreement.

(c) The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Possessory Collateral is genuine
or owned by the Grantors or to protect or preserve rights or benefits of any
Person or any rights pertaining to the Shared Collateral, except as expressly
set forth in this Section 5.05. The duties or responsibilities of the Senior
Representatives under this Section 5.05 shall be limited solely to holding or
controlling the Shared Collateral and the related Liens referred to in
paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous bailee
for the relevant Second Priority Representative for purposes of perfecting the
Lien held by such Second Priority Representative.

(d) The Senior Representatives shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Debt Party, and each, Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

(e) Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) (A) deliver to
the Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the
Possessory Collateral, together with any necessary endorsements and notices to
depositary banks, securities intermediaries and commodities intermediaries, and
assign its rights under any landlord waiver or bailee’s letter or any similar
agreement or arrangement granting it rights or access to Shared Collateral, or
(B) direct and deliver such Shared Collateral as a court of competent
jurisdiction may otherwise direct, (ii) notify any applicable insurance carrier
that it is no longer entitled to be a loss payee or additional insured under the
insurance policies of any Grantor issued by such insurance carrier and
(iii) notify any governmental authority involved in any condemnation or similar
proceeding involving any Grantor that the Designated Second Priority
Representative is entitled to approve any awards granted in such proceeding. The
Borrower and the other Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Senior
Representative for loss or damage suffered by such Senior Representative as a
result of such transfer, except for loss or damage suffered by any such Person
as a result of its own willful misconduct, gross negligence or bad faith. The
Senior Representatives have no obligations to follow instructions from any
Second Priority Representative or any other Second Priority Debt Party in
contravention of this Agreement.

 

J-2-19



--------------------------------------------------------------------------------

(f) None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Borrower or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

SECTION 5.06. When Discharge of Senior Obligations Deemed To Not Have Occurred.
If, at any time substantially concurrently with or after the occurrence of the
Discharge of Senior Obligations, the Borrower or any Subsidiary consummates any
Refinancing of any Senior Obligations, then such Discharge of Senior Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
such designation as a result of the occurrence of such first Discharge of Senior
Obligations) and the applicable agreement governing such Senior Obligations
shall automatically be treated as a Senior Debt Document for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Shared Collateral set forth herein and the agent, representative or
trustee for the holders of such Senior Obligations shall be the Senior
Representative for all purposes of this Agreement. Upon receipt of notice of
such incurrence (including the identity of the new Senior Representative), each
Second Priority Representative (including the Designated Second Priority
Representative) shall promptly (a) enter into such documents and agreements,
including amendments or supplements to this Agreement, as the Borrower or such
new Senior Representative shall reasonably request in writing in order to
provide the new Senior Representative the rights of a Senior Representative
contemplated hereby, (b) deliver to such Senior Representative, to the extent
that it is legally permitted to do so, all Shared Collateral, including all
proceeds thereof, held or controlled by such Second Priority Representative or
any of its agents or bailees, including the transfer of possession and control,
as applicable, of the Possessory Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign its rights under any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral, (c) notify any applicable insurance carrier that it
is no longer entitled to be a loss payee or additional insured under the
insurance policies of any Grantor issued by such insurance carrier and
(d) notify any governmental authority involved in any condemnation or similar
proceeding involving a Grantor that the new Senior Representative is entitled to
approve any awards granted in such proceeding.

SECTION 5.07. Purchase Right. Without prejudice to the enforcement of the Senior
Secured Parties remedies, the Senior Secured Parties agree that following
(a) the acceleration of all Senior Obligations in accordance with the terms of
the Senior Debt Documents or (b) the commencement of an Insolvency Proceeding
(each, a “Purchase Event”), within thirty (30) days of the Purchase Event, one
or more of the Second Priority Debt Parties may request, and the Senior Secured
Parties hereby offer the Second Priority Debt Parties the option, to purchase
all, but not less than all, of the aggregate amount of outstanding Senior
Obligations outstanding at the time of purchase at par, plus any premium that
would be applicable upon prepayment of the Senior Obligations and accrued and
unpaid interest and fees, without warranty or representation or recourse (except
for representations and warranties required to be made by assigning lenders
pursuant to the Assignment and Assumption (as such term is defined in the First
Lien Credit Agreement)). If such right is exercised, the parties shall endeavor
to close promptly thereafter but in any event within ten Business Days of the
request. If one or more of the Second Priority Debt Parties exercise such
purchase right, it shall be exercised pursuant to documentation mutually
acceptable to each of the Senior Representative and the Second Priority
Representative. If none of the Second Priority Debt Parties exercise such right,
the Senior Secured Parties shall have no further obligations pursuant to this
Section 5.07 for such Purchase Event and may take any further actions in their
sole discretion in accordance with the Senior Debt Documents and this Agreement.

 

J-2-20



--------------------------------------------------------------------------------

ARTICLE VI

Insolvency or Liquidation Proceedings.

SECTION 6.01. Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and any Senior Representative or any Senior
Secured Party shall desire to consent (or not object) to the sale, use or lease
of cash or other collateral or to consent (or not object) to the Borrower’s or
any other Grantor’s obtaining financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that it will raise no objection to and will not otherwise contest
(a) such sale, use or lease of such cash or other collateral, unless each Senior
Representative or any other Senior Secured Party shall oppose or object to such
use of cash collateral (in which case, no Second Priority Representative nor any
other Second Priority Debt Party shall seek any relief in connection therewith
that is inconsistent with the relief being sought by the Senior Secured
Parties); (b) such DIP Financing, unless each Senior Representative or any other
Senior Secured Party shall oppose or object to such DIP Financing (provided that
the foregoing shall not prevent the Second Priority Debt Parties from proposing
any other DIP Financing to any Grantors or to a court of competent
jurisdiction), and, except to the extent permitted by the proviso in clause
(ii) of Section 3.01(a) and Section 6.03, will not request adequate protection
or any other relief in connection therewith and, to the extent the Liens
securing any Senior Obligations are subordinated or pari passu with such DIP
Financing, will subordinate (and will be deemed hereunder to have subordinated)
its Liens in the Shared Collateral to (x) such DIP Financing (and all
obligations relating thereto) on the same basis as the Liens securing the Second
Priority Debt Obligations are so subordinated to Liens securing Senior
Obligations under this Agreement, (y) any adequate protection Liens provided to
the Senior Secured Parties, and (z) to any “carve-out” for professional and
United States Trustee fees agreed to by the Senior Representatives; (c) any
motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of Senior Obligations made by any Senior
Representative or any other Senior Secured Party; (d) any exercise by any Senior
Secured Party of the right to credit bid Senior Obligations at any sale in
foreclosure of Senior Collateral under Section 363(k) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law; (e) any other request for
judicial relief made in any court by any Senior Secured Party relating to the
lawful enforcement of any Lien on Senior Collateral; or (f) any order relating
to a sale or other disposition of assets of any Grantor to which any Senior
Representative has consented or not objected that provides, to the extent such
sale or other disposition is to be free and clear of Liens, that the Liens
securing the Senior Obligations and the Second Priority Debt Obligations will
attach to the proceeds of the sale on the same basis of priority as the Liens on
the Shared Collateral securing the Senior Obligations rank to the Liens on the
Shared Collateral securing the Second Priority Debt Obligations pursuant to this
Agreement. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
notice received two Business Days prior to the entry of an order approving such
usage of cash or other collateral or approving such financing shall be adequate
notice.

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.

 

J-2-21



--------------------------------------------------------------------------------

SECTION 6.03. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall (A) object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection,
(b) any objection by any Senior Representative or any Senior Secured Parties to
any motion, relief, action or proceeding based on any Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of any Senior Representative or any
other Senior Secured Party under Section 506(b) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law or (B) assert or support any claim
for costs or expenses of preserving or disposing of any Collateral under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law. Notwithstanding anything contained in this Section 6.03 or in
Section 6.01, in any Insolvency or Liquidation Proceeding, (i) if the Senior
Secured Parties (or any subset thereof) are granted adequate protection in the
form of additional collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law, then each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, may seek or request adequate
protection in the form of a replacement Lien or superpriority claim on such
additional collateral, which (A) Lien is subordinated to the Liens securing all
Senior Obligations and such DIP Financing (and all obligations relating thereto)
on the same basis as the other Liens securing the Second Priority Debt
Obligations are so subordinated to the Liens securing Senior Obligations under
this Agreement and (B) superpriority claim is subordinated to all superpriority
claims of the Senior Secured Parties on the same basis as the other claims of
the Second Priority Debt Parties are so subordinated to the claims of the Senior
Secured Parties under this Agreement, (ii) in the event any Second Priority
Representatives, for themselves and on behalf of the Second Priority Debt
Parties under their Second Priority Debt Facilities, seek or request adequate
protection and such adequate protection is granted (in each instance, to the
extent such grant is otherwise permissible under the terms and conditions of
this Agreement) in the form of additional or replacement collateral, then such
Second Priority Representatives, for themselves and on behalf of each Second
Priority Debt Party under their Second Priority Debt Facilities, agree that each
Senior Representative shall also be granted a senior Lien on such additional or
replacement collateral as security for the Senior Obligations and any such DIP
Financing and that any Lien on such additional or replacement collateral
securing the Second Priority Debt Obligations shall be subordinated to the Liens
on such collateral securing the Senior Obligations and any such DIP Financing
(and all obligations relating thereto) and any other Liens granted to the Senior
Secured Parties as adequate protection on the same basis as the other Liens
securing the Second Priority Debt Obligations are so subordinated to such Liens
securing Senior Obligations under this Agreement (and, to the extent the Senior
Secured Parties are not granted such adequate protection in such form, any
amounts recovered by or distributed to any Second Priority Debt Party pursuant
to or as a result of any Lien on such additional or replacement collateral so
granted to the Second Priority Debt Parties shall be subject to Section 4.02),
and (iii) in the event any Second Priority Representatives, for themselves and
on behalf of the Second Priority Debt Parties under their Second Priority Debt
Facilities, seek or request adequate protection and such adequate protection is
granted (in each instance, to the extent such grant is otherwise permissible
under the terms and conditions of this Agreement) in the form of a superpriority
claim, then such Second Priority Representatives, for themselves and on behalf
of each Second Priority Debt Party under their Second Priority Debt Facilities,
agree that each Senior Representative shall also be granted adequate protection
in the form of a superpriority claim, which superpriority claim shall be senior
to the superpriority claim of the Second Priority Debt Parties (and, to the
extent the Senior Secured Parties are not granted such adequate protection in
such form, any amounts recovered by or distributed to any Second Priority Debt
Party pursuant to or as a result of any such superpriority claim so granted to
the Second Priority Debt Parties shall be subject to Section 4.02).

 

J-2-22



--------------------------------------------------------------------------------

SECTION 6.04. Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

SECTION 6.05. Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledges and agrees that all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral, with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Debt Parties), the Senior Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest (whether or not allowed or allowable) before any distribution is made
in respect of the Second Priority Debt Obligations, and each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby acknowledges and agrees to turn
over to the Designated Senior Representative amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Priority Debt Parties.

SECTION 6.06. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Representative or any other Senior Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Debt Party, including the seeking by any Second Priority Debt
Party of adequate protection or the assertion by any Second Priority Debt Party
of any of its rights and remedies under the Second Priority Debt Documents or
otherwise.

SECTION 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same

 

J-2-23



--------------------------------------------------------------------------------

basis as prior to the date of the petition therefor, subject to any court order
approving the financing of, or use of cash collateral by, any Grantor. All
references herein to any Grantor shall include such Grantor as a
debtor-in-possession and any receiver or trustee for such Grantor.

SECTION 6.08. Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, or such Second Priority Debt
Party agrees not to assert any such rights without the prior written consent of
each Senior Representative, provided that if requested by any Senior
Representative, such Second Priority Representative shall timely exercise such
rights in the manner requested by the Senior Representatives (acting
unanimously), including any rights to payments in respect of such rights.

SECTION 6.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law senior to or on a
parity with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral.

SECTION 6.10. Reorganization Securities.

(a) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the Senior Obligations and the Second
Priority Debt Obligations, then, to the extent the debt obligations distributed
on account of the Senior Obligations and on account of the Second Priority Debt
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

(b) No Second Priority Debt Party (whether in the capacity of a secured creditor
or an unsecured creditor) shall propose, vote in favor of, or otherwise directly
or indirectly support any plan of reorganization that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of the Designated Senior Representative or to the extent any
such plan is proposed or supported by the number of Senior Secured Debt
Parties required under Section 1126(d) of the Bankruptcy Code.

SECTION 6.11. Section 1111(b) of the Bankruptcy Code. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, shall not object to, oppose, support
any objection, or take any other action to impede, the right of any Senior
Secured Party to make an election under Section 1111(b)(2) of the Bankruptcy
Code. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, waives any
claim it may hereafter have against any senior claimholder arising out of the
election by any Senior Secured Party of the application of Section 1111(b)(2) of
the Bankruptcy Code.

 

J-2-24



--------------------------------------------------------------------------------

ARTICLE VII

Reliance; Etc.

SECTION 7.01. Reliance. All loans and other extensions of credit made or deemed
made on and after the date hereof by the Senior Secured Parties to the Borrower
or any Subsidiary shall be deemed to have been given and made in reliance upon
this Agreement. Each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility,
acknowledges that it and such Second Priority Debt Parties have, independently
and without reliance on any Senior Representative or other Senior Secured Party,
and based on documents and information deemed by them appropriate, made their
own credit analysis and decision to enter into the Second Priority Debt
Documents to which they are party or by which they are bound, this Agreement and
the transactions contemplated hereby and thereby, and they will continue to make
their own credit decisions in taking or not taking any action under the Second
Priority Debt Documents or this Agreement.

SECTION 7.02. No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges and agrees that neither any Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Borrower or any Subsidiary (including the Second Priority
Debt Documents), regardless of any knowledge thereof that they may have or be
charged with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectability of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
First Lien Credit Agreement or any other Senior Debt Document or of the terms of
the Initial Second Lien Agreement or any other Second Priority Debt Document;

 

J-2-25



--------------------------------------------------------------------------------

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to (i) the Borrower or any other Grantor in respect of the Senior Obligations
(other than the Discharge of Senior Obligations subject to Sections 5.06 and
6.04) or (ii) any Second Priority Representative or Second Priority Debt Party
in respect of this Agreement.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Conflicts. Subject to Section 8.22, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Second Priority Debt Document, the provisions of this Agreement
shall govern. Notwithstanding the foregoing, the relative rights and obligations
of the Senior Representatives and the Senior Secured Parties (as amongst
themselves) with respect to any Senior Collateral shall be governed by the terms
of the First Lien Intercreditor Agreement and in the event of any conflict
between the First Lien Intercreditor Agreement and this Agreement as to such
relative rights and obligations, the provisions of the First Lien Intercreditor
Agreement shall control.

SECTION 8.02. Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Borrower or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8.03. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party

 

J-2-26



--------------------------------------------------------------------------------

therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires the Borrower’s consent or which increases the
obligations or reduces the rights of, or otherwise materially adversely affects,
the Borrower or any Grantor, shall require the consent of the Borrower. Any such
amendment, supplement or waiver shall be in writing and shall be binding upon
the Senior Secured Parties and the Second Priority Debt Parties and their
respective successors and assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party (and
with respect to any amendment or modification which by the terms of this
Agreement requires the Borrower’s consent or which increases the obligations or
reduces the rights of the Borrower or any other Grantor, with the consent of the
Borrower), any Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 8.09 of this
Agreement and upon such execution and delivery, such Representative and the
Secured Parties and Senior Obligations or Second Priority Debt Obligations of
the Debt Facility for which such Representative is acting shall be subject to
the terms hereof.

SECTION 8.04. Information Concerning Financial Condition of the Borrower and the
Subsidiaries. The Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Debt Parties shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Borrower and the Subsidiaries and all endorsers or guarantors of the Senior
Obligations or the Second Priority Debt Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Senior Obligations or
the Second Priority Debt Obligations. The Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Debt Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

SECTION 8.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

SECTION 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided

 

J-2-27



--------------------------------------------------------------------------------

herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

SECTION 8.07. Additional Grantors. The Borrower agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex I. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 8.08. Dealings with Grantors. Upon any application or demand by the
Borrower or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), at the request of such
Representative, the Borrower or such Grantor, as appropriate, shall furnish to
such Representative a certificate of an Authorized Officer (an “Officer’s
Certificate”) stating that all conditions precedent, if any, provided for in
this Agreement or such Collateral Document, as the case may be, relating to the
proposed action have been complied with, except that in the case of any such
application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

SECTION 8.09. Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the then extant Senior Debt Documents and Second
Priority Debt Documents, the Borrower may incur or issue and sell one or more
series or classes of Additional Second Priority Debt and one or more series or
classes of Additional Senior Debt. Any such additional class or series of Second
Priority Debt (the “Second Priority Class Debt”) may be secured by a second
priority, subordinated Lien on Shared Collateral, in each case under and
pursuant to the relevant Second Priority Collateral Documents for such Second
Priority Class Debt, if and subject to the condition that the Representative of
any such Second Priority Class Debt (each, a “Second Priority Class Debt
Representative”), acting on behalf of the holders of such Second Priority
Class Debt (such Representative and holders in respect of any Second Priority
Class Debt being referred to as the “Second Priority Class Debt Parties”),
becomes a party to this Agreement by satisfying conditions (i) through (iii), as
applicable, of the immediately succeeding paragraph. Any such additional class
or series of Senior Facilities (the “Senior Class Debt”; and the Senior
Class Debt and Second Priority Class Debt, collectively, the “Class Debt”) may
be secured by a senior Lien on Shared Collateral, in each case under and
pursuant to the relevant Senior Collateral Documents, if and subject to the
condition that the Representative of any such Senior Class Debt (each, a “Senior
Class Debt Representative”; and the Senior Class Debt Representatives and Second
Priority Class Debt Representatives, collectively, the “Class Debt
Representatives”), acting on behalf of the holders of such Senior Class Debt
(such Representative and holders in respect of any such Senior Class Debt being
referred to as the “Senior Class Debt Parties; and the Senior Class Debt Parties
and Second Priority Class Debt Parties, collectively, the “Class Debt Parties”),
becomes a party to (x) the First Lien Intercreditor Agreement pursuant to
Article IX and (y) this Agreement by satisfying the conditions set forth in
clauses (i) through (iii), as applicable, of the immediately succeeding
paragraph. In order for a Class Debt Representative to become a party to this
Agreement:

 

J-2-28



--------------------------------------------------------------------------------

(A) such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex II (if such Representative is a
Second Priority Class Debt Representative) or Annex III (if such Representative
is a Senior Class Debt Representative) (with such changes as may be reasonably
approved by the Designated Senior Representative and such Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative constitutes Additional Senior Debt Obligations or Additional
Second Priority Debt Obligations, as applicable, and the related Class Debt
Parties become subject hereto and bound hereby as Additional Senior Debt Parties
or Additional Second Priority Debt Parties, as applicable;

(B) the Borrower (a) shall have delivered to the Designated Senior
Representative an Officer’s Certificate identifying the obligations to be
designated as Additional Senior Debt Obligations or Additional Second Priority
Debt Obligations, as applicable, and the initial aggregate principal amount or
face amount thereof and certifying that such obligations are permitted to be
incurred and secured (I) in the case of Additional Senior Debt Obligations, on a
senior basis under each of the Senior Debt Documents and (II) in the case of
Additional Second Priority Debt Obligations, on a junior basis under each of the
Second Priority Debt Documents and (b) if requested, shall have delivered true
and complete copies of each of the Second Priority Debt Documents or Senior Debt
Documents, as applicable, relating to such Class Debt, certified as being true
and correct by an authorized officer of the Borrower; and

(C) the Second Priority Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide that each Class Debt Party with
respect to such Class Debt will be subject to and bound by the provisions of
this Agreement in its capacity as a holder of such Class Debt.

SECTION 8.10. Refinancings. The Senior Obligations and the Second Priority Debt
may be increased, refinanced or replaced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the refinancing transaction under any Senior Debt Document or
any Second Priority Debt Document) of any Senior Representative or any Secured
Party, all without affecting the Lien priorities provided for herein or the
other provisions hereof, so long as permitted by the terms of each Senior Debt
Document and Second Priority Debt Document. [Each Second Priority
Representative][The Initial Second Lien Collateral Agent] hereby agrees that at
the request of the Borrower in connection with refinancing or replacement of
Senior Obligations (“Replacement Senior Obligations”) it will enter into an
agreement in form and substance reasonably acceptable to the Second Priority
Representative with the agent for the Replacement Senior Obligations containing
terms and conditions substantially similar to the terms and conditions of this
Agreement.

SECTION 8.11. Consent to Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York or the United States of America located in
the Borough of Manhattan, City of New York, and appellate courts from any
thereof;

(b) consents and agrees that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

J-2-29



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.12;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.

SECTION 8.12. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(A) if to the Borrower or any Grantor, to the Borrower, at its address at:

Red Lion Hotels Corporation

[    ]

Facsimile: [    ]

Attention: [    ]

With a copy (which shall not constitute notice) to:

[ ]

(B) if to the First Lien Credit Agreement Collateral Agent, to it at:    

Deutsche Bank AG New York Branch

Attention: [    ]

60 Wall Street

New York, New York 10005

Telephone: [ ]

Facsimile: [    ]

Electronic mail: [    ]

(C) if to the Initial Second Lien Collateral Agent, to it at:

[    ]

Attention: [    ]

[    ]

Telephone: [    ]

Facsimile: [    ]

Electronic mail: [    ]

(D) if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

 

J-2-30



--------------------------------------------------------------------------------

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

SECTION 8.13. Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, each Second Priority Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

SECTION 8.14. GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 8.15. Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties, the Borrower, the other
Grantors party hereto and their respective successors and assigns.

SECTION 8.16. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

SECTION 8.17. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

SECTION 8.18. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.    

SECTION 8.19. No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights.

 

J-2-31



--------------------------------------------------------------------------------

Nothing in this Agreement is intended to or shall impair the obligations of the
Borrower or any other Grantor, which are absolute and unconditional, to pay the
Senior Obligations and the Second Priority Debt Obligations as and when the same
shall become due and payable in accordance with their terms.

SECTION 8.20. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

SECTION 8.21. Collateral Agent and Representative. It is understood and agreed
that (a) the First Lien Credit Agreement Collateral Agent is entering into this
Agreement in its capacity as administrative agent and collateral agent under the
First Lien Credit Agreement and the provisions of Article IX of the First Lien
Credit Agreement applicable to the Agents (as defined therein) thereunder shall
also apply to the First Lien Credit Agreement Collateral Agent hereunder and
(b) the Initial Second Lien Collateral Agent is entering into this Agreement in
its capacity as administrative agent and collateral agent under the Initial
Second Lien Agreement and the provisions of Article [IX] of the Initial Second
Lien Agreement applicable to the Agents (as defined therein) thereunder shall
also apply to the Initial Second Lien Collateral Agent hereunder.

SECTION 8.22. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Sections 5.01(a), 5.01(d) or
5.03(d)), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the First Lien Credit Agreement, any other
Senior Debt Document, the Initial Second Lien Agreement or any other Second
Priority Debt Documents, (b) change the relative priorities of the Senior
Obligations or the Liens granted under the Senior Collateral Documents on the
Shared Collateral (or any other assets) as among the Senior Secured Parties,
(c) otherwise change the relative rights of the Senior Secured Parties in
respect of the Shared Collateral as among such Senior Secured Parties or
(d) obligate the Borrower or any Grantor to take any action, or fail to take any
action, that would otherwise constitute a breach of, or default under, the First
Lien Credit Agreement, any other Senior Debt Document, the Initial Second Lien
Agreement or any other Second Priority Debt Document.

SECTION 8.23. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

J-2-32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DEUTSCHE BANK AG NEW YORK BRANCH as First Lien Credit Agreement Collateral Agent
By:  

 

  Name:   Title: By:  

 

  Name:   Title: [        ] as Initial Second Lien Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: RED LION HOTELS CORPORATION By:  

 

  Name:   Title: [EACH SUBSIDIARY GUARANTOR], as a Grantor By:  

 

  Name:   Title:

 

J-2-33



--------------------------------------------------------------------------------

ANNEX I

SUPPLEMENT NO. [    ] dated as of    , to the JUNIOR LIEN INTERCREDITOR
AGREEMENT dated as of [    ] (the “Second Junior Intercreditor Agreement”),
among Red Lion Hotels Corporation, a Washington corporation (the “Borrower”),
certain subsidiaries and affiliates of the Borrower (each a “Grantor”), Deutsche
Bank AG New York Branch, as First Lien Credit Agreement Collateral Agent under
the First Lien Credit Agreement, [    ], as Initial Second Lien Collateral Agent
under the Initial Second Lien Agreement, and the additional Representatives from
time to time party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

B. The Grantors have entered into the Junior Lien Intercreditor Agreement.
Pursuant to the First Lien Credit Agreement, the Initial Second Lien Agreement,
certain Additional Senior Debt Documents and certain Additional Second Priority
Debt Documents, certain newly acquired or organized Subsidiaries of the Borrower
are required to enter into the Junior Lien Intercreditor Agreement. Section 8.07
of the Junior Lien Intercreditor Agreement provides that such Subsidiaries may
become party to the Junior Lien Intercreditor Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the First Lien Credit Agreement, the Initial Second Lien
Agreement, the Additional Second Priority Debt Documents and Additional Senior
Debt Documents.

Accordingly, the Designated Senior Representative and the New Subsidiary Grantor
agree as follows:

SECTION 1. In accordance with Section 8.07 of the Junior Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Junior Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Junior Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Junior Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Junior
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile transmission or other electronic method shall be
as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Junior Lien
Intercreditor Agreement shall remain in full force and effect.

 

J-2-34



--------------------------------------------------------------------------------

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Junior Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Junior Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Borrower as specified in the Junior Lien Intercreditor Agreement.

SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative as required by the applicable Senior Debt
Documents.

 

J-2-35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Junior Lien Intercreditor Agreement as
of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:  

 

  Name:   Title:

 

Acknowledged by: [        ], as Designated Senior Representative By:  

 

  Name:   Title: [        ], as Designated Second Priority Representative By:  

 

  Name:   Title:

 

J-2-36



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [                ], 201[
] to the JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of [    ] (the “Junior
Lien Intercreditor Agreement”), among Red Lion Hotels Corporation, a Washington
corporation (the “Borrower”), certain subsidiaries and affiliates of the
Borrower (each a “Grantor”), Deutsche Bank AG New York Branch, as First Lien
Credit Agreement Collateral Agent under the First Lien Credit Agreement,
[                ], as Initial Second Lien Collateral Agent under the Initial
Second Lien Agreement, and the additional Representatives from time to time
party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

B. As a condition to the ability of the Borrower to incur Second Priority
Class Debt after the date of the Junior Lien Intercreditor Agreement and to
secure such Second Priority Class Debt with the Second Priority Lien and to have
such Second Priority Class Debt guaranteed by the Grantors, in each case under
and pursuant to the Second Priority Collateral Documents relating thereto, the
Second Priority Class Debt Representative in respect of such Second Priority
Class Debt is required to become a Representative under, and such Second
Priority Class Debt and the Second Priority Class Debt Parties in respect
thereof are required to become subject to and bound by, the Junior Lien
Intercreditor Agreement. Section 8.09 of the Junior Lien Intercreditor Agreement
provides that such Second Priority Class Debt Representative may become a
Representative under, and such Second Priority Class Debt and such Second
Priority Class Debt Parties may become subject to and bound by, the Junior Lien
Intercreditor Agreement as Additional Second Priority Debt Obligations and
Additional Second Priority Debt Parties, respectively, pursuant to the execution
and delivery by the Second Priority Class Debt Representative of an instrument
in the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Junior Lien Intercreditor Agreement.
The undersigned Second Priority Class Debt Representative (the “New
Representative”) is executing this Supplement in accordance with the
requirements of the Senior Debt Documents and the Second Priority Debt
Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Junior Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Junior Lien
Intercreditor Agreement as Additional Second Priority Debt Obligations and
Additional Second Priority Debt Parties, respectively, with the same force and
effect as if the New Representative had originally been named therein as a
Representative, and the New Representative, on behalf of itself and such Second
Priority Class Debt Parties, hereby agrees to all the terms and provisions of
the Junior Lien Intercreditor Agreement applicable to it as a Second Priority
Representative and to the Second Priority Class Debt Parties that it represents
as Second Priority Debt Parties. Each reference to a “Representative” or “Second
Priority Representative” in the Junior Lien Intercreditor Agreement shall be
deemed to include the New Representative. The Junior Lien Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation,

 

J-2-37



--------------------------------------------------------------------------------

enforceable against it in accordance with the terms of such Agreement and
(iii) the Second Priority Debt Documents relating to such Second Priority
Class Debt provide that, upon the New Representative’s entry into this
Agreement, the Second Priority Class Debt Parties in respect of such Second
Priority Class Debt will be subject to and bound by the provisions of the Junior
Lien Intercreditor Agreement as Second Priority Debt Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Junior Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Junior Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

J-2-38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [    ] for the holders of [    ]

By:  

 

  Name:   Title: Address for notices:

 

 

Attention of:  

 

Telecopy:  

 

[    ], as Designated Senior Representative

By:  

 

  Name:   Title:

 

J-2-39



--------------------------------------------------------------------------------

Acknowledged by: RED LION HOTELS CORPORATION By:  

 

  Name:   Title: [SUBSIDIARY GRANTORS] By:  

 

  Name:   Title:

 

J-2-40



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Junior Lien Intercreditor Agreement

Grantors

[                ]

 

J-2-41



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [     ], 201[ ] to the
JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of [    ] (the “Junior Lien
Intercreditor Agreement”), among Red Lion Hotels Corporation (the “Borrower”),
certain subsidiaries and affiliates of the Borrower (each a “Grantor”), Deutsche
Bank AG New York Branch, as First Lien Credit Agreement Collateral Agent under
the First Lien Credit Agreement, [    ], as Initial Second Lien Collateral Agent
under the Initial Second Lien Agreement, and the additional Representatives from
time to time party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

B. As a condition to the ability of the Borrower to incur Senior Class Debt
after the date of the Junior Lien Intercreditor Agreement and to secure such
Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Senior Collateral Documents relating thereto, the Senior Class Debt
Representative in respect of such Senior Class Debt is required to become a
Representative under, and such Senior Class Debt and the Senior Class Debt
Parties in respect thereof are required to become subject to and bound by, the
Junior Lien Intercreditor Agreement. Section 8.09 of the Junior Lien
Intercreditor Agreement provides that such Senior Class Debt Representative may
become a Representative under, and such Senior Class Debt and such Senior
Class Debt Parties may become subject to and bound by, the Junior Lien
Intercreditor Agreement as Additional Senior Debt Obligations and Additional
Senior Debt Parties, respectively, pursuant to the execution and delivery by the
Senior Class Debt Representative of an instrument in the form of this
Representative Supplement and the satisfaction of the other conditions set forth
in Section 8.09 of the Junior Lien Intercreditor Agreement. The undersigned
Senior Class Debt Representative (the “New Representative”) is executing this
Supplement in accordance with the requirements of the Senior Debt Documents and
the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Junior Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Junior Lien Intercreditor Agreement
as Additional Senior Debt Obligations and Additional Senior Debt Parties,
respectively, with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the Junior Lien Intercreditor Agreement applicable to it
as a Senior Representative and to the Senior Class Debt Parties that it
represents as Senior Debt Parties. Each reference to a “Representative” or
“Senior Representative” in the Junior Lien Intercreditor Agreement shall be
deemed to include the New Representative. The Junior Lien Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (ii) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior Debt Documents relating to such Senior Class Debt
provide that, upon the New Representative’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the Junior Lien Intercreditor Agreement as
Senior Secured Parties.

 

J-2-42



--------------------------------------------------------------------------------

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Junior Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Junior Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

J-2-43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [    ] for the holders of [    ]

By:  

 

  Name:   Title: Address for notices:

 

 

Attention of:  

 

Telecopy:  

 

[    ], as Designated Senior Representative

By:  

 

  Name:   Title:

 

J-2-44



--------------------------------------------------------------------------------

Acknowledged by: RED LION HOTELS CORPORATION By:  

 

  Name:   Title: [SUBSIDIARY GRANTORS] By:  

 

  Name:   Title:

 

J-2-45



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Junior Lien Intercreditor Agreement

Grantors

[            ]

 

J-2-46



--------------------------------------------------------------------------------

EXHIBIT K-1

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME

TAX PURPOSES)

Reference is made to the Credit Agreement, dated as of May [ ], 2018 (as
amended, modified, refinanced and/or restated from time to time, the “Credit
Agreement”), among Red Lion Hotels Corporation, a Washington corporation (the
“Borrower”), the other Guarantors party thereto from time to time, the lenders
party thereto from time to time and Deutsche Bank AG New York Branch, as
Administrative Agent and Collateral Agent. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of the Borrower or Parent within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower or Parent as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and deliver promptly to the Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or in either of the two
calendar years preceding such payments, or at such times are as reasonably
requested by the Borrower or the Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                     , 20[    ]

 

K-1-1



--------------------------------------------------------------------------------

EXHIBIT K-2

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL

INCOME TAX PURPOSES)

Reference is made to the Credit Agreement, dated as of [ ] (as amended,
modified, refinanced and/or restated from time to time, the “Credit Agreement”),
among Red Lion Hotels Corporation, a Washington corporation (the “Borrower”),
the other Guarantors party thereto from time to time, the lenders party thereto
from time to time and Deutsche Bank AG New York Branch, as Administrative Agent
and Collateral Agent. Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower or Parent within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled
foreign corporation” related to the Borrower or Parent as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments,
or at such times are as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                     , 20[    ]

 

K-2-1



--------------------------------------------------------------------------------

EXHIBIT K-3

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is made to the Credit Agreement, dated as of [ ] (as amended,
modified, refinanced and/or restated from time to time, the “Credit Agreement”),
among Red Lion Hotels Corporation, a Washington corporation (the “Borrower”),
the other Guarantors party thereto from time to time, the lenders party thereto
from time to time and Deutsche Bank AG New York Branch, as Administrative Agent
and Collateral Agent. Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is a beneficial owner of such Loan(s)
(as well as any Note(s) evidencing such Loan(s)) is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members that is a beneficial owner of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)) is a “10-percent
shareholder” of the Borrower or Parent within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members that is a beneficial owner of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)) is a “controlled foreign corporation” related
to the Borrower or Parent as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with an
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its direct or indirect partners/members that is claiming the
portfolio interest exception: (i) an Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such direct or indirect
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrower and the Administrative Agent in writing and deliver promptly
to the Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments,
or at such times are as reasonably requested by the Borrower or the
Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                      , 20[ ]

 

K-3-1



--------------------------------------------------------------------------------

EXHIBIT K-41

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to the Credit Agreement, dated as of [ ] (as amended,
modified, refinanced and/or restated from time to time, the “Credit Agreement”),
among Red Lion Hotels Corporation, a Washington corporation (the “Borrower”),
the other Guarantors party thereto from time to time, the lenders party thereto
from time to time and Deutsche Bank AG New York Branch, as Administrative Agent
and Collateral Agent. Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is a beneficial owner of
such participation is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members that is a beneficial owner of such participation is a
“10-percent shareholder” of the Borrower or Parent within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members that is a beneficial owner of such participation is a
“controlled foreign corporation” related to the Borrower or Parent as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
direct or indirect partners/members that is claiming the portfolio interest
exception: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such direct or indirect partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform such Lender in writing and
deliver promptly to such Lender an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by such
Lender) or promptly notify such Lender in writing of its inability to do so, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or in either of the
two calendar years preceding such payments, or at such times are as reasonably
requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                     , 20[    ]

 

1  Tax to update

 

K-4-1



--------------------------------------------------------------------------------

EXHIBIT L

[Form of]

ADMINISTRATIVE QUESTIONNAIRE

 

 

I. General Information

 

Deal Name:   

Red Lion Hotels Corporation

US $[40,000,000 Senior Secured Credit Facilities]

Lender Institution’s Legal Name for Documentation Purposes:    Name, Phone and
Fax Number of Individual(s) to Receive Draft(s):    Number of Signature Lines
Required:   

 

II. Lender Contact Information

 

    

CREDIT CONTACT

  

CLOSING CONTACT

Primary Contact Name:       Back-up Name:      

Street Address

(for courier purposes)

     

Primary Contact Phone

Number:

     

Back-up Contact Phone

Number:

      Primary Contact Fax Number:       Back-up Contact Fax Number:      

Primary Contact E-mail

Address:

     

Back-up Contact E-mail

Address

     

 

* Please list any special function contacts on a separate sheet (i.e. L/C’s,
Foreign Currency, Bid Loans, etc.)

 

M-9-1



--------------------------------------------------------------------------------

    

DEAL ADMINISTRATOR

     Primary Contact Name:       Back-up Name:      

Street Address

(for courier purposes)

     

Primary Contact Phone

Number:

      Primary Contact Fax Number:      

Primary Contact E-mail

Address

     

 

III. Financial Information, Compliance, Intralinks, Executed Closing Documents,
Etc.

 

Bank Name: Address: Department: Contact Name: Contact Phone: Contact Fax:
Contact Email:

 

IV. Lender Fed Payment Instructions*

 

Bank Name: City and State: ABA Routing Number: Account Name: Account Number:
Re:: Attention:

 

* Please list any additional or non-Fed payment instructions on a separate
sheet.

 

V. Tax Reporting Information1

TAX ID#:

 

1  Include tax form as applicable to lender.

 

M-9-2



--------------------------------------------------------------------------------

Please fill out completely and return this form to:

Deutsche Bank AG New York Branch

Attention: [    ]

Fax: [    ]

Email: [    ]

Attention: [    ]

Fax: [    ]

Email: Agency.Transactions@DB.com

 

M-9-3